Exhibit 10.2

 

ASTERISKS INDICATE THAT CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED WITH RESPECT TO THIS OMITTED INFORMATION.

 

AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is made
as of this 15th day of December, 2017 (the “Amendment Effective Date”), by and
among MIDCAP FUNDING IV TRUST, a Delaware statutory trust (as successor by
assignment from MidCap Financial Trust), individually as a Lender, and as Agent,
and the financial institutions or other entities from time to time parties
hereto, each as a Lender., the lenders (individually, each a “Lender” and
collectively, the “Lenders”) party to the Credit Agreement (as defined below),
ACCURAY INCORPORATED, a Delaware corporation (“Accuray” or “Borrower
Representative”), TOMOTHERAPY INCORPORATED, a Wisconsin corporation, and any
additional borrower that may hereafter be added to this Agreement (collectively,
“Other Borrowers” and, together with Borrower Representative, each individually
as a “Borrower”, and collectively as “Borrowers”).

 

RECITALS

 

A.                                    Borrowers, Agent and the Lenders are party
to that certain Credit and Security Agreement dated as of June 14, 2017, as
previously amended and modified (as amended hereby, and as may be further
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which Lenders agreed to make available to
Borrowers a revolving loan facility in the maximum principal amount of
$52,000,000 at any time outstanding.  Capitalized terms used but not defined in
this Amendment shall have the meanings that are set forth in the Credit
Agreement, as amended hereby.

 

B.                                    Agent, Lenders and Borrowers have agreed
to provide for a reduction in the Revolving Loan Commitment by $20,000,000 and
to make certain amendments to the Credit Agreement all as set forth herein.

 

C.                                    Pursuant to Section 11.16 of the Credit
Agreement, the reduction in the Revolving Loan Commitment requires the written
consent of Borrowers and all Lenders.

 

D.                                    The parties now agree to amend and modify
the Credit Agreement all in accordance with the terms and conditions set forth
below.

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.                                      Specific Amendment to Credit Agreement.

 

(i)                                     The Credit Agreement is hereby amended
as set forth on Exhibit A to this Amendment (the “Amended Credit Agreement”). 
Language being inserted into the applicable section of the Credit Agreement is
evidenced by double-underlined text

 

--------------------------------------------------------------------------------


 

(indicated textually in the same manner as the following example:
double-underlined text).  Language being deleted from the applicable section of
the Credit Agreement is evidenced by strike-through text (indicated textually in
the same manner as the following example: stricken text).

 

(ii)                                  The Annexes to the Credit Agreement shall
continue to be the Annexes under the Amended Credit Agreement, with the changes
set forth on Exhibit A.

 

(iii)                               The Exhibits to the Credit Agreement shall
continue to be the Exhibits under the Amended Credit Agreement, with the changes
set forth on Exhibit A.

 

(iv)                              The Schedules to the Credit Agreement shall
continue to be the Schedules to the Amended Credit Agreement, with the changes
set forth on Exhibit A.

 

(v)                                 For purposes of clarity, the amendments to
the Compliance Certificate shown on Exhibit A shall be applicable to the
calculations submitted for the Defined Period ending December 31, 2017.

 

2.                                      Reaffirmation of Security Interest. 
Each Borrower hereby expressly acknowledges and agrees that all Liens granted
under the Financing Documents extend to and cover all of the obligations of
Borrowers and any other Credit Party to Agent and the Lenders, now existing or
hereafter arising including, without limitation, those arising in connection
with the Credit Agreement, as amended by this Amendment, upon the terms set
forth in the Credit Agreement, all of which Liens are hereby ratified,
reaffirmed, confirmed and approved.

 

3.                                      Enforceability.   This Amendment
constitutes the legal, valid and binding obligation of Borrowers, and is
enforceable against Borrowers in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.  Each of the agreements, documents and instruments
executed in connection herewith to which a Borrower is a party constitutes the
legal, valid and binding obligation of such Borrower, and is enforceable against
such Borrower in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

4.                                      Confirmation of Representations and
Warranties.  Each Credit Party represents and warrants to Agent and Lenders
that, before and after giving effect to this Amendment:

 

(a)                                 the representations and warranties of each
Credit Party contained in the Financing Documents are true, correct and complete
in all material respects (or, if such representation or warranty is, by its
terms, qualified by materiality, in all respects) on and as of the date hereof,
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty is true, correct and
complete in all material respects (or, if such representation or warranty is, by
its terms, qualified by materiality, in all respects) as of such earlier date.

 

(b)                                 The execution and delivery by each Credit
Party of this Amendment and the performance by it of the transactions herein
contemplated (i) are and will be within its

 

2

--------------------------------------------------------------------------------


 

powers, (ii) have been authorized by all necessary action, (iii) are not and
will not conflict with or result in any breach or contravention of, or the
creation of any Lien under, any Material Contract to which any Credit Party is a
party, any Organizational Document of any Credit Party, any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which any
Credit Party or the property of any Credit Party is subject, (iv) will not
violate any applicable Law (including, without limitation, any corporation law,
limited liability company law or partnership law of the states in which the
Credit Parties are organized), and (v) will not result in a limitation on any
material licenses, permits or other governmental approvals applicable to the
business, operations or properties of any Credit Party.

 

(c)                                  This Amendment and all allonges,
assignments, instruments, documents, and agreements executed and delivered in
connection herewith, are and will be valid, binding, and enforceable against
each Credit Party in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

(d)                                 No Event of Default or Default has occurred
and is continuing as of the date of this Amendment.

 

(e)                                  Both before and after giving effect to
(a) the Loans to be made or extended on the date hereof, (b) the disbursement of
the proceeds of such Loans pursuant to the instructions of the Credit Parties,
(c) the consummation of the transactions contemplated in the Financing
Documents, and (e) the payment and accrual of all transaction costs in
connection with the foregoing, the Credit Parties, taken as a whole, are
Solvent.

 

5.                                      Conditions to Effectiveness.  The
obligation of Agent and Lenders to enter into this Amendment shall be subject to
the satisfaction of the following conditions precedent:

 

(a)                                 that Agent shall have a copy of this
Amendment, duly executed by Borrowers, Agent and Required Lenders, in form and
substance satisfactory to Agent;

 

(b)                                 that Agent shall have a copy of the
Affiliated Credit Agreement and other Affiliated Financing Documents duly
executed by the parties thereto, in form and substance satisfactory to Agent;
and

 

(c)                                  all fees payable to Agent or any Lender in
connection with the execution of this Amendment shall have been paid.

 

6.                                      Costs, Fees and Expenses.  In
consideration of Agent’s and each Lender’s agreement to enter into this
Amendment, Borrowers shall be responsible for the payment of all reasonable
costs, fees and expenses of Agent’s counsel incurred in connection with the
preparation of this Amendment and any related documents.   All such costs, fees
and expenses shall be paid with proceeds of Revolving Loans.

 

7.                                      Defenses and Setoffs.  Each Credit Party
hereby represents and warrants that as of the date hereof, there are no
defenses, setoffs, claims or counterclaims which could be asserted

 

3

--------------------------------------------------------------------------------


 

against the Agent or the Lenders arising from or in connection with the Credit
Agreement or any other Financing Document.

 

8.                                      Affirmation.  Except as specifically
amended pursuant to the terms hereof, the Credit Agreement and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.  Each Borrower covenants and agrees to
comply with all of the terms, covenants and conditions of the Credit Agreement
(as amended hereby) and the Financing Documents notwithstanding any prior course
of conduct, waivers, releases or other actions or inactions on Agent’s or any
Lender’s part which might otherwise constitute or be construed as a waiver of or
agreement to such terms, covenants and conditions.

 

9.                                      No Waiver or Novation.  The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Agent or Lenders, nor constitute a waiver of any
provision of the Credit Agreement, the other Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing.  Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Agent’s or Lenders’ rights and remedies
in respect of such Defaults or Events of Default.  This Amendment (together with
any other document executed in connection herewith) is not intended to be, nor
shall it be construed as, a novation of the Credit Agreement.

 

10.                               Incorporation of Credit Agreement Provisions. 
The provisions contained in Section 12.8 (Governing Law; Submission to
Jurisdiction) and 12.9 (Waiver of Jury Trial) of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety.

 

11.                               Headings.  Section headings in this Amendment
are included for convenience of reference only and shall not constitute a part
of this Amendment for any other purpose.

 

12.                               Counterparts.  This Amendment may be executed
in counterparts, and such counterparts taken together shall be deemed to
constitute one and the same instrument.  Signatures by facsimile or by
electronic mail delivery of an electronic version of any executed signature
page shall bind the parties hereto.

 

13.                               Reference to the Effect on the Financing
Documents.  Upon the effectiveness of this Amendment, each reference in any
Financing Document to “this Amendment,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to such Financing Document as
modified by this Amendment.

 

(SIGNATURES APPEAR ON FOLLOWING PAGES)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Amendment as of the day and year first hereinabove set forth.

 

BORROWER REPRESENTATIVE:

ACCURAY INCORPORATED, a Delaware corporation

 

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Kevin Waters

 

 

Chief Financial Officer

 

 

 

 

OTHER BORROWERS:

TOMOTHERAPY INCORPORATED, a Wisconsin corporation

 

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

Kevin Waters

 

 

Director

 

 

 

SIGNATURE PAGE TO AMENDMENT
NO 1 TO CREDIT AND SECURITY
AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

Maurice Amsellem

 

 

 

Authorized Signatory

 

 

 

 

LENDER:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

 

Maurice Amsellem

 

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

7

--------------------------------------------------------------------------------


 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of June 14, 2017

 

by and among

 

ACCURAY INCORPORATED and TOMOTHERAPY INCORPORATED

 

each as a Borrower, and collectively as Borrowers,

 

and

 

MIDCAP FINANCIALFUNDING IV TRUST,

 

as Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

[g276591kq03i001.jpg]

 

 

8

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 -                     DEFINITIONS

1

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

4042

Section 1.3

Other Definitional and Interpretive Provisions

4142

Section 1.4

Time is of the Essence

4143

 

 

 

ARTICLE 2 -                     LOANS AND LETTERS OF CREDIT

4143

 

 

Section 2.1

Loans

4143

Section 2.2

Interest, Interest Calculations and Certain Fees

4445

Section 2.3

Notes

4647

Section 2.4

Reserved

4647

Section 2.5

Letters of Credit and Letter of Credit Fees

4647

Section 2.6

General Provisions Regarding Payment; Loan Account

4950

Section 2.7

Maximum Interest

5051

Section 2.8

Taxes; Capital Adequacy

5051

Section 2.9

Appointment of Borrower Representative

5455

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation

5455

Section 2.11

Collections and Lockbox Account

5758

Section 2.12

Termination; Restriction on Termination

5960

 

 

 

ARTICLE 3 -                     REPRESENTATIONS AND WARRANTIES

6061

 

 

Section 3.1

Existence and Power

6061

Section 3.2

Organization and Governmental Authorization; No Contravention

6061

Section 3.3

Binding Effect

6061

Section 3.4

Capitalization

6062

Section 3.5

Financial Information

6162

Section 3.6

Litigation

6162

Section 3.7

Ownership of Property

6162

Section 3.8

No Default

6162

Section 3.9

Labor Matters

6162

Section 3.10

Regulated Entities

6263

Section 3.11

Margin Regulations

6263

Section 3.12

Compliance With Laws; Anti-Terrorism Laws

6263

Section 3.13

Taxes

6263

Section 3.14

Compliance with ERISA

6364

Section 3.15

Consummation of Operative Documents; Brokers

6364

Section 3.16

Related Transactions

6465

Section 3.17

Material Contracts

6465

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials

6465

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.19

Intellectual Property

6566

Section 3.20

Solvency

6566

Section 3.21

Full Disclosure

6566

Section 3.22

Reserved

6667

Section 3.23

Subsidiaries

6667

Section 3.24

Reserved

6667

Section 3.25

Regulatory Matters

6667

 

 

 

ARTICLE 4 -                     AFFIRMATIVE COVENANTS

6870

 

 

Section 4.1

Financial Statements and Other Reports

6870

Section 4.2

Payment and Performance of Obligations

6971

Section 4.3

Maintenance of Existence

7071

Section 4.4

Maintenance of Property; Insurance

7071

Section 4.5

Compliance with Laws and Material Contracts

7273

Section 4.6

Inspection of Property, Books and Records

7273

Section 4.7

Use of Proceeds

7273

Section 4.8

ReservedExcess Cash

7274

Section 4.9

Notices of Litigation and Defaults

7274

Section 4.10

Hazardous Materials; Remediation

7374

Section 4.11

Further Assurances

7374

Section 4.12

Power of Attorney

7677

Section 4.13

Borrowing Base Collateral Administration

7678

 

 

 

ARTICLE 5 -                     NEGATIVE COVENANTS

7778

 

 

Section 5.1

Debt; Contingent Obligations

7778

Section 5.2

Liens

7778

Section 5.3

Distributions

7779

Section 5.4

Restrictive Agreements

7779

Section 5.5

Payments and Modifications of Subordinated Debt

7879

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control

7880

Section 5.7

Purchase of Assets, Investments

7880

Section 5.8

Transactions with Affiliates

7880

Section 5.9

Modification of Organizational Documents

7980

Section 5.10

Modification of Certain Agreements

7980

Section 5.11

Conduct of Business

7981

Section 5.12

Reserved

7981

Section 5.13

Limitation on Sale and Leaseback Transactions

7981

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

7981

Section 5.15

Compliance with Anti-Terrorism Laws

8081

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.16

Transfers to Subsidiaries

8082

Section 5.17

Limitations on Morphormics, Inc.

8082

 

 

 

ARTICLE 6 -                     FINANCIAL COVENANTS

8182

 

 

Section 6.1

Additional Defined Terms

8182

Section 6.2

Fixed Charge Coverage Ratio

8183

Section 6.3

Minimum Net Revenue

83

Section 6.4

Evidence of Compliance

8183

 

 

 

ARTICLE 7 -                     CONDITIONS

8183

 

 

Section 7.1

Conditions to Closing

8183

Section 7.2

Conditions to Each Loan, Support Agreement and Lender Letter of Credit

8283

Section 7.3

Searches

8284

Section 7.4

Post-Closing Requirements

8385

 

 

 

ARTICLE 8 -                     RESERVED

8385

 

 

ARTICLE 9 -                     SECURITY AGREEMENT

8385

 

 

Section 9.1

Generally

8385

Section 9.2

Representations and Warranties and Covenants Relating to Collateral

8385

 

 

 

ARTICLE 10 -              EVENTS OF DEFAULT

8789

 

 

Section 10.1

Events of Default

8789

Section 10.2

Acceleration and Suspension or Termination of Revolving Loan Commitment

9092

Section 10.3

UCC Remedies

9092

Section 10.4

Cash Collateral

9294

Section 10.5

Default Rate of Interest

9294

Section 10.6

Setoff Rights

9395

Section 10.7

Application of Proceeds

9395

Section 10.8

Waivers

9496

Section 10.9

Injunctive Relief

9698

Section 10.10

Marshalling; Payments Set Aside

9698

Section 10.11

Cure Right

9698

 

 

 

ARTICLE 11 -              AGENT

9799

 

 

Section 11.1

Appointment and Authorization

9799

Section 11.2

Agent and Affiliates

9799

Section 11.3

Action by Agent

97100

Section 11.4

Consultation with Experts

98100

Section 11.5

Liability of Agent

98100

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.6

Indemnification

98100

Section 11.7

Right to Request and Act on Instructions

98101

Section 11.8

Credit Decision

99101

Section 11.9

Collateral Matters

99101

Section 11.10

Agency for Perfection

99101

Section 11.11

Notice of Default

99102

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent

100102

Section 11.13

Payment and Sharing of Payment

101103

Section 11.14

Right to Perform, Preserve and Protect

103106

Section 11.15

Additional Titled Agents

104106

Section 11.16

Amendments and Waivers

104106

Section 11.17

Assignments and Participations

105107

Section 11.18

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist

108111

Section 11.19

Buy-Out Upon Refinancing

110112

 

 

 

ARTICLE 12 -              MISCELLANEOUS

110112

 

 

Section 12.1

Survival

110112

Section 12.2

No Waivers

110112

Section 12.3

Notices

110112

Section 12.4

Severability

111113

Section 12.5

Headings

111113

Section 12.6

Confidentiality

111113

Section 12.7

Waiver of Consequential and Other Damages

112114

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION

112115

Section 12.9

WAIVER OF JURY TRIAL

113115

Section 12.10

Publication; Advertisement

113116

Section 12.11

Counterparts; Integration

114116

Section 12.12

No Strict Construction

114117

Section 12.13

Lender Approvals

114117

Section 12.14

Expenses; Indemnity

114117

Section 12.15

Reserved

116119

Section 12.16

Reinstatement

116119

Section 12.17

Successors and Assigns

116119

Section 12.18

USA PATRIOT Act Notification

116119

Section 12.19

Cross Default and Cross Collateralization

119

 

iv

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of June 14, 2017 by and among ACCURAY INCORPORATED, a Delaware corporation
(“Accuray” or “Borrower Representative”), TOMOTHERAPY INCORPORATED, a Wisconsin
corporation, and any additional borrower that may hereafter be added to this
Agreement (collectively, “Other Borrowers” and, together with Borrower
Representative, each individually as a “Borrower”, and collectively as
“Borrowers”), MIDCAP FINANCIALFUNDING IV TRUST, a Delaware statutory trust (as
successor by assignment from MidCap Financial Trust), individually as a Lender,
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender.

 

RECITALS

 

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

I.  DEFINITIONS

 

A.                                                                                   
Certain Defined Terms.  The following terms have the following meanings:

 

“2018 Convertible Notes” means, collectively, (a) the 3.50% Convertible Senior
Notes due February 1, 2018, issued pursuant to the Indenture, dated as of
February 13, 2013, between Accuray and The Bank of New York Mellon Trust
Company, N.A., as trustee in the original principal amount of $115 million (of
which $44,700,00013,000,000 is outstanding as of the ClosingFirst Amendment
Effective Date), and (b) the 3.50% Series A Convertible Senior Notes due
February 1, 2018 issued pursuant to the Indenture, dated as of April 24, 2014,
between Accuray and The Bank of New York Mellon Trust Company, N.A., as trustee
in the original principal amount of approximately $70.3 million (of which
$70,300,00026,600,000 is outstanding as of the Closing Date) and (cFirst
Amendment Effective Date).

 

“2018 Specified Amendment” has the meaning set forth in Section 5.5.

 

“2022 Convertible Notes” means, (a) the 3.75% Convertible Senior Notes due
July 15, 2022, issued pursuant to the Indenture, dated as of August 7, 2017,
between Accuray and The Bank of New York Mellon Trust Company, N.A., as trustee
in the original principal amount of $85 million (of which $85,000,000 is
outstanding as of the First Amendment Effective Date), and (b) any Permitted
Refinancing Debt of (a) and/or (b).

 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable

 

--------------------------------------------------------------------------------


 

pursuant to Section 10.2, (b) pursuant to Section 10.1(a), and in respect of
which Agent has suspended or terminated the Revolving Loan Commitment pursuant
to Section 10.2, and/or (c) pursuant to either Section 10.1(e) and/or
Section 10.1(f).

 

“Access Agreement Location” has the meaning set forth in Section 4.11(c).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance and (b) without duplication,
any “account” (as defined in the UCC), any accounts receivable (whether in the
form of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance.

 

“Additional Tranche” means an additional amount of Revolving Loan Commitment
equal to $33,000,000 (it being acknowledged that multiple Additional Tranches
are permitted pursuant to Section 2.1(c) in minimum amounts of $1,000,000 each
for a total of up to $33,000,000).  Acquisition” has the meaning set forth in
the definition of “Permitted Acquisition”.

 

“Acquisition Consideration” has the meaning set forth in the definition of
“Permitted Acquisition”.

 

“Affected Lender” has the meaning set forth in Section 11.17(c).

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person and (b) any Person which is controlled by or is
under common control with such controlling Person.”

 

“Affiliated Credit Agreement” that certain Credit and Security Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to
time), dated as of the First Amendment Effective Date, among MidCap Financial
Trust, as Agent and a lender, the other lenders party thereto and Borrowers
pursuant to which such Agent and lenders have extended a term credit facility to
Borrowers.

 

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

 

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement.

 

“Affiliated Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the date hereof between Agent and the Affiliated Financing Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

 

2

--------------------------------------------------------------------------------


 

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Applicable Margin” means with respect to Revolving Loans and all other
Obligations four and one-half percent (4.50%).

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender. 
Notwithstanding the foregoing, in no event shall any Person that is an Excluded
Person constitute an Approved Fund.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00
a.m. (Eastern time) two (2) Business Days prior to the first day of each
calendar month, for a term comparable to such Interest Period, which
determination shall be conclusive in the absence of manifest error.

 

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written

 

3

--------------------------------------------------------------------------------


 

notice to Borrower, choose a reasonably comparable index or source to use as the
basis for the Base Rate.

 

“Blocked Person” means any Person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law,
including any Person that is, or is owned 50% or more by any Person(s) that are,
named on any OFAC Lists.

 

“Bona Fide Lending Affiliate” shall mean any bona fide debt fund, investment
vehicle, regulated banking entity or non-regulated lending entity (in each case,
other than a Person that is excluded pursuant to clause (a)(i) of the definition
of Excluded Person) that is (a) primarily engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of business and (b) managed, sponsored or advised by any
person that is controlling, controlled by or under common control with a
Competitor or Affiliate thereof, as applicable, but only to the extent that no
personnel involved with the investment in such Competitor or Affiliate thereof,
as applicable, (i) makes (or has the right to make or participate with others in
making) investment decisions on behalf of such debt fund, investment vehicle,
regulated banking entity or non-regulated lending entity or (ii) has access to
any information (other than information that is publicly available) relating to
the Credit Parties’ business.

 

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

 

“Borrower Representative” means Accuray, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

 

“Borrowing Base” means:

 

(a)                                 the product of (i) eighty-five percent (85%)
multiplied by (ii) the aggregate net amount at such time of the Eligible
Domestic Accounts; plus

 

(b)                                 the lesser of (i) $15,000,000 and (ii) the
product of (x) eighty-five percent (85%) multiplied by (y) the aggregate net
amount at such time of the Eligible Foreign Accounts; plus

 

(c)                                  the lesser of (i) eighty-five percent (85%)
multiplied by the Orderly Liquidation Value of the Eligible Inventory, or
(ii) sixty-five percent (65%) multiplied by the value of the Eligible Inventory,
valued at the lower of first-in-first-out cost or market cost, and after
factoring in all rebates, discounts and other incentives or rewards associated
with the purchase of the applicable Inventory; minus

 

(d)                                 the amount of any reserves and/or
adjustments provided for in this Agreement.

 

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit C hereto.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
during such period determined on a consolidated basis that, in accordance with
GAAP, are or should be included in “purchase of property or equipment” or
similar items reflected in the financial statements of Accuray and its
Consolidated Subsidiaries for such period.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; (f) marketable tax exempt securities rated A or higher by
Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing within 270
days from the date of acquisition thereof; (g) in the case of any Foreign
Subsidiary, cash and cash equivalents that are substantially equivalent in such
jurisdiction to those described in clauses (a) through (f) above in respect of
each country that is a member of the Organization for Economic Co-operation and
Development, and (h) any other security meeting the requirements set forth in
Borrower Representative’s Investment Policy as provided to Agent prior to the
Closing Date.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

 

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Accuray
(or other securities convertible into such voting stock) representing 40% or
more of the combined voting power of all voting stock of Accuray or (b) Accuray
ceases to own, directly or indirectly, 100% (or such lesser portion as may be
owned by Accuray as of the date hereof) of the capital stock of any Borrower
(with the exception of any Borrower permitted to be sold, dissolved or merged to
the extent otherwise permitted by this Agreement so long as all assets of such
Borrower have been excluded from the Borrowing Base); or (c) the occurrence of
any “Change of Control”, “Change in Control”, or terms of similar import under
any document or instrument

 

5

--------------------------------------------------------------------------------


 

governing or relating to Debt of or equity in such Person having a principal
amount in excess of $10,000,000.  As used herein, “beneficial ownership” shall
have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934.

 

“Chattel Paper” means “chattel paper”, as defined in Article 9 of the UCC.

 

“Chicago Premises” means the location located at 11601 W. Touhy Avenue
Suite 893, Unit 2, Chicago, IL 60666 at which Collateral is stored.

 

“Closing Date” means the date of this Agreement.June 14, 2017.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including all of the property described in Schedule 9.1 hereto;
provided that the Collateral shall not include any Excluded Property.

 

“Collections Account Post-Closing Period” means the period beginning on the
Closing Date and ending on the earlier of the date that is thirty (30) days
after the Closing Date (or such later date as Agent may agree in writing).

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means the date that is fourfive (45) years following
the ClosingFirst Amendment Effective Date (the “Stated Commitment Expiry Date”);
provided, however, that if, as of the Early Maturity Date with respect to any
series of notes included as Convertible Notes Debt (collectively, “Convertible
Notes”), a Convertible Notes Event with respect to such series of Convertible
Notes has not occurred, then the Commitment Expiry Date shall be the Early
Maturity Date with respect to such series of Convertible Notes (the occurrence
of the event described in this proviso, an “Early Maturity Event”); provided
further, however, that if a Convertible Notes Event with respect to all of such
series of Convertible Notes has not occurred prior to the Early Maturity Date
with respect to such series of Convertible Notes, but as of such Early Maturity
Date with respect to such series of Convertible Notes the Liquidity Condition is
satisfied with respect to the portion of such series that is not subject to a
Convertible Notes Event, then (a) an Early Maturity Event shall not occur and
(b) the Commitment Expiry Date shall continue to be the Stated Commitment Expiry
Date unless, as of any time (the date on which such time occurs, the
“Accelerated Commitment Expiry Date”) on or after the Early Maturity Date with
respect to such series of Convertible Notes when a Convertible Notes Event with
respect to such series of Convertible Notes has not occurred, (y) the Liquidity
Condition with respect to such series of Convertible Notes is not satisfied, in
which event the Commitment Expiry Date shall be the Accelerated Commitment
Expiry Date or (z) an Early Maturity Event occurs with respect to any other
series of Convertible Notes and Borrowers have not caused the Commitment Expiry
Date to remain the Stated MaturityCommitment Expiry Date in accordance with the
second proviso of this definition.

 

“Competitor” means any Person that is an operating company directly and
primarily engaged in the business of developing, manufacturing and servicing
radiation oncology devices.

 

6

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (d) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

“Convertible Notes” has the meaning set forth in the definition of “Commitment
Expiry Date”.

 

“Convertible Notes Debt” has the meaning set forth in the definition of
“Permitted Debt”.

 

“Convertible Notes Event” means, with respect to all or a part of any series of
Convertible Notes, any of the following: (a) the redemption, repayment,
defeasance or other discharge of all or a part of such series of Convertible
Notes (including, in each case, all accrued but unpaid interest, fees and other
amounts in respect thereof) in accordance with the terms of the applicable
Indenture; (b) the amendment to or other modification of such series of
Convertible Notes causing the stated maturity date of such series of Convertible
Notes to be extended to a date that is at least 91 days after the Commitment
Expiry Date; and/or (c) solely with respect to the 2022 Convertible Notes, the
refinancing of all or a part of such series of Convertible Notes with, or the
exchange of all or part of such series of Convertible Notes for, Debt having a
maturity date that is at least 91 days after the Stated Commitment Expiry Date
and otherwise satisfying the definition of Permitted Refinancing Debt; provided
that, (x) a Convertible Notes Event with respect to less than all of any

 

7

--------------------------------------------------------------------------------


 

series of Convertible Notes shall only apply to that portion of such series with
respect to which such Convertible Notes Event occurred and (y) in the case of
clauses (b) and (c) of this definition, such series of Convertible Notes as so
amended, or any Permitted Refinancing Debt in respect thereof, does not require
(i) any amortization prior to the date that is 91 days after the Stated
Commitment Expiry Date or (ii) any mandatory prepayment or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales
and changes in control on terms not less favorable to Borrower Representative
than the terms of such series of Convertible Notes as in effect on the date
hereof and other conversion provisions) prior to the date that is 91 days after
the Stated Commitment Expiry Date.

 

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment and of any other Obligations that remains outstanding, or any
Reimbursement Obligation that remains unpaid or any Letter of Credit or Support
Agreement not supported with cash collateral required by this Agreement that
remains outstanding; provided, however, that no Credit Exposure shall be deemed
to exist solely due to the existence of contingent indemnification liability,
absent the assertion of a claim, or the known existence of a claim reasonably
likely to be asserted, with respect thereto.

 

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document; and “Credit Parties”
means all such Persons, collectively.

 

“Cure Amount” has the meaning set forth in Section 10.11(a).

 

“Cure Notice Deadline” has the meaning set forth in Section 10.11(a).

 

“Cure Period” has the meaning set forth in Section 10.11.10.11(a).

 

“Cure Right” has the meaning set forth in Section 10.11.10.11(a).

 

“Cure Right Fiscal Quarter” has the meaning set forth in Section 10.11(b).

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
(i) trade accounts payable arising in the Ordinary Course of Business and paid
within 120 days of when due, (ii) current non-trade payables arising and paid on
a timely basis in the Ordinary Course of Business, and (iii) liabilities
associated with customary prepayments and deposits, (d) all capital leases of
such Person, (e) all non-contingent obligations of such Person to reimburse any
bank or other Person in respect of amounts paid under a letter of credit,
banker’s acceptance or similar instrument, (f) all Disqualified Equity
Interests, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person,
(h) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, in each case only to the extent such obligation has become a
liability on the balance sheet of such person in

 

8

--------------------------------------------------------------------------------


 

accordance with GAAP, (i) all Debt of others Guaranteed by such Person,
(j) off-balance sheet liabilities and/or Pension Plan or Multiemployer Plan
liabilities of such Person, (k) obligations arising under non-compete
agreements, and (l) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business.  Without duplication of any of the foregoing, Debt
of Borrowers shall include any and all Loans and Letter of Credit Liabilities.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

 

“Deficiency Amount” has the meaning set forth in Section 2.10(e).

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, any Borrower and each financial
institution in which such Borrower maintains a Deposit Account, which agreement
provides that (a) such financial institution shall comply with instructions
originated by Agent directing disposition of the funds in such Deposit Account
without further consent by the applicable Borrower, and (b) such financial
institution shall agree that it shall have no Lien on, or right of setoff or
recoupment against, such Deposit Account or the contents thereof, other than in
respect of usual and customary service fees and returned items for which Agent
has been given value, in each such case expressly consented to by Agent (acting
reasonably), and containing such other terms and conditions as Agent may
reasonably require, including as to any such agreement pertaining to any Lockbox
Account, providing that such financial institution shall wire, or otherwise
transfer, in immediately available funds, on a daily basis to the Payment
Account all funds received or deposited into such Lockbox or Lockbox Account.

 

“Device” means any instrument, apparatus, implement, machine, contrivance,
implant, in vitro reagent, or other similar or related article, including any
component, part, or accessory, which is (a) recognized in the official National
Formulary, or the United States Pharmacopeia, or any supplement to them,
(b) intended for use in the diagnosis of disease or other conditions, or in the
cure, mitigation, treatment, or prevention of disease, in man or other animals,
(c) intended to affect the structure or any function of the body of man or other
animals; and which does not achieve its primary intended purposes through
chemical action within or on the body of man or other animals and which is not
dependent upon being metabolized for the achievement of its primary intended
purposes, or (d) any product otherwise classified as a “device” under the FD&C
Act.

 

“Device Approval Application” means, with respect to any Device, a premarket
approval application (PMA) submitted under Section 515 of the FD&C Act (21
U.S.C. § 360e), a de novo

 

9

--------------------------------------------------------------------------------


 

request submitted under Section 513(f) of the FD&C Act (21 U.S.C. § 360c(f)), or
premarket notification submitted under Section 510(k) of the FD&C Act (21 U.S.C.
§ 360(k)), or any corresponding foreign application.

 

“Disqualified Equity Interest” means, with respect to any Person, any equity
interest in such Person that by its terms (or by the terms of any security or
other equity interest into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of anyone other than such
Person), or upon the happening of any date certain, event or other condition
(except, in the case of the following clauses (a), (b) and (c), as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale shall be subject to the
prior payment in full of all Loans and all other Obligations (other than with
respect to contingent indemnification obligations for which no claim has been
made), and the termination of the Revolving Loan Commitment):  (a) matures or is
mandatorily redeemable (other than solely for equity interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such equity interests), whether pursuant to a sinking fund
obligation or otherwise; (b) is convertible or exchangeable at the option of the
holder thereof for Debt or equity interests (other than solely for equity
interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such equity interests); (c) is or may
be redeemable (other than solely for equity interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such equity interests) or is or may be required to be repurchased by such
Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof; (d) requires the payment of any cash dividend or any other
scheduled cash payment constituting a return of capital; or (e) is or becomes
convertible into or exchangeable for Debt or any other equity interests that
would constitute Disqualified Equity Interests; in each case, on or prior to the
date that occurs 91 days after the Stated Commitment Expiry Date, provided that
if such equity interests are issued pursuant to a plan to, or for the benefit
of, future, current or former employees, directors, officers, member of
management or consultants of any Borrower or any Subsidiary, such equity
interests shall not constitute “Disqualified Equity Interests” solely because
they may be permitted to be repurchased by such Borrower or such Subsidiary in
order to satisfy applicable statutory or regulatory obligations or as a result
of any employee’s, director’s, officer’s, management member’s or consultant’s
termination of employment or service (as applicable), death or disability.

 

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any equity
interest in such Person (except those payable solely in its equity interests to
the extent not Disqualified Equity Interests), (b) any payment by such Person on
account of (i) the purchase, redemption, retirement, defeasance, surrender,
cancellation, termination or acquisition of any equity interests in such Person
or any claim respecting the purchase or sale of any equity interest in such
Person, or (ii) any option, warrant or other right to acquire any equity
interests in such Person, (c) any management fees, salaries or other fees or
compensation to any Person holding an equity interest in a Borrower or a
Subsidiary of a Borrower (other than (i) payments of salaries to individuals,
(ii) directors’ fees, and (iii) advances and reimbursements to employees or
directors, all in the Ordinary Course of Business), an Affiliate of a Borrower
or an Affiliate of any Subsidiary of a Borrower or (d) repayments of or debt
service on loans or other indebtedness held by any Person holding an equity
interest in a Borrower or a Subsidiary of a Borrower unless permitted under and
made pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.  The parties hereto

 

10

--------------------------------------------------------------------------------


 

agree, for the avoidance of doubt but without limiting in any way the terms of
this Agreement that may restrict such payments, that any payments with respect
to the Convertible Notes Debt do not constitute a Distribution.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

“Early Maturity Date” means, with respect to any series of 2018 Convertible
Notes or 2022 Convertible Notes, the date that is 91 days prior to the stated
maturity date for such series of 2018 Convertible Notes or 2022 Convertible
Notes set forth in the applicable Indenture.

 

“EBITDA” has the meaning provided in the Compliance Certificate.

 

“Eligible Accounts” means, collectively, the Eligible Domestic Accounts and
Eligible Foreign Accounts.

 

“Eligible Domestic Account” means, subject to the criteria below, an account
receivable of a Borrower, which (i) was generated in the Ordinary Course of
Business, (ii) was generated originally in the name of a Borrower and not
acquired via assignment or otherwise, (iii) is not an Eligible Foreign Account,
and (iv) Agent, in its good faith credit judgment and discretion, deems to be an
Eligible Domestic Account.  The net amount of an Eligible Domestic Account at
any time shall be (a) the face amount of such Eligible Domestic Account as
originally billed minus all cash collections and other proceeds of such Account
received from or on behalf of the Account Debtor thereunder as of such date and
any and all returns, rebates, discounts (which may, at Agent’s option, be
calculated on shortest terms), credits, allowances or excise taxes of any nature
at any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Accounts at such time, and (b) adjusted by
applying percentages (known as “Domestic Account liquidity factors”) by payor
and/or payor class based upon the applicable Borrower’s actual recent collection
history for each such payor and/or payor class in a manner consistent with
Agent’s underwriting practices and procedures.  Such Domestic Account liquidity
factors may be adjusted by Agent from time to time as warranted by Agent’s
underwriting practices and procedures and using Agent’s good faith credit
judgment.  Without limiting the generality of the foregoing, no Account shall be
an Eligible Domestic Account if:

 

(a)                                 the Account remains unpaid more than one
hundred twenty (120) days past the claim or invoice date;

 

(b)                                 the Account is subject to any defense,
set-off, recoupment, counterclaim, deduction, discount, credit, chargeback,
freight claim, allowance, or adjustment of any kind (but only to the extent of
such defense, set-off, recoupment, counterclaim, deduction, discount, credit,
chargeback, freight claim, allowance, or adjustment), or the applicable Borrower
is not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

 

11

--------------------------------------------------------------------------------


 

(c)                                  if the Account arises from the sale of
goods, any part of any goods the sale of which has given rise to the Account has
been returned, rejected, lost, or damaged (but only to the extent that such
goods have been so returned, rejected, lost or damaged);

 

(d)                                 if the Account arises from the sale of
goods, the sale was not an absolute, bona fide sale, or the sale was made on
consignment or on approval or on a sale-or-return or bill-and-hold or progress
billing basis, or the sale was made subject to any other repurchase or return
agreement, or the goods have not been shipped to the Account Debtor or its
designee or the sale was not made in compliance with applicable Laws;

 

(e)                                  if the Account arises from the performance
of services, the services have not actually been performed or the services were
undertaken in violation of any Law or the Account represents a progress billing
for which services have not been fully and completely rendered;

 

(f)                                   the Account is subject to a Lien other
than a Permitted Lien, or Agent does not have a first priority, perfected Lien
on such Account;

 

(g)                                  the Account is evidenced by Chattel Paper
or an Instrument (other than checks and other ordinary course payment
instruments) of any kind, or has been reduced to judgment, unless such Chattel
Paper or Instrument has been delivered to Agent;

 

(h)                                 the Account Debtor is an Affiliate or
Subsidiary of a Credit Party, or the Account Debtor holds any Debt of a Credit
Party;

 

(i)                                     more than fifty percent (50%) of the
aggregate balance of all Accounts owing from the Account Debtor obligated on the
Account are ineligible under subclause (a) of this definition (in which case all
Accounts from such Account Debtor shall be ineligible);

 

(j)                                    [Reserved];

 

(k)                                 the total unpaid Accounts of the Account
Debtor obligated on the Account exceed thirty percent (30%) of the net amount of
all Eligible Accounts owing from all Account Debtors (but only the amount of the
Accounts of such Account Debtor exceeding such thirty percent (30%) limitation
shall be considered ineligible);

 

(l)                                     any covenant, representation or warranty
contained in the Financing Documents with respect to such Account has been
breached in any material respect;

 

(m)                             the Account is unbilled or has not been invoiced
to the Account Debtor in accordance with the procedures and requirements of the
applicable Account Debtor;

 

(n)                                 the Account is an obligation of a
Governmental Account Debtor, unless Agent has agreed to the contrary in writing
and Agent has received from the Account Debtor the acknowledgement of Agent’s
notice of assignment of such obligation pursuant to this Agreement;

 

(o)                                 the Account is an obligation of an Account
Debtor that has suspended business, made a general assignment for the benefit of
creditors, is unable to pay its debts as they

 

12

--------------------------------------------------------------------------------


 

become due or as to which a petition has been filed (voluntary or involuntary)
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors;

 

(p)                                 the Account Debtor has its principal place
of business or executive office outside the United States;

 

(q)                                 the Account is payable in a currency other
than United States dollars;

 

(r)                                    the Account Debtor is an individual;

 

(s)                                   at all times following the Collections
Account Post-Closing Period, the Borrower owning such Account has not signed and
delivered to Agent notices, in the form requested by Agent, directing the
Account Debtors to make payment to the applicable Lockbox Account;

 

(t)                                    the Account includes late charges or
finance charges (but only such portion of such Account shall be ineligible);

 

(u)                                 the Account arises out of the sale of any
Inventory upon which any other Person holds a Lien (other than a Permitted Lien
); or

 

(v)                                 the Account or Account Debtor fails to meet
such other commercially reasonable specifications and requirements which may
from time to time be established by Agent in its good faith credit judgment and
discretion and based, in each case, on the results of borrowing base audits and
customary related due diligence conducted by Agent from time to time after the
Closing Date.

 

“Eligible Assignee” means any Person, other than an Excluded Person, that is
(a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund, and (d) any
other Person (other than a natural person) approved by Agent; provided, however,
that notwithstanding the foregoing, (x) “Eligible Assignee” shall not include
any Borrower or any of a Borrower’s Affiliates, and (y) no proposed assignee
intending to assume all or any portion of the Revolving Loan Commitment shall be
an Eligible Assignee unless such proposed assignee either already holds a
portion of such Revolving Loan Commitment, or has been approved as an Eligible
Assignee by Agent.

 

“Eligible Foreign Account” means, subject to the criteria below, an account
receivable of a Borrower, which (i) was generated in the Ordinary Course of
Business, (ii) was generated originally in the name of a Borrower and not
acquired via assignment or otherwise, (iii) is not an Eligible Domestic Account,
and (iv) Agent, in its good faith credit judgment and discretion, deems to be an
Eligible Foreign Account.  Accounts denominated in foreign currencies shall be
converted to US Dollars upon delivery by Borrowers of the current Borrowing Base
Certificate at the then-current market rate approved by Agent in its reasonable
discretion.  The net amount of an Eligible Foreign Account at any time shall be
(a) the face amount of such Eligible Foreign Account as originally billed minus
all cash collections and other proceeds of such Account received from or on
behalf of the Account Debtor thereunder as of such date and any and all returns,
rebates, discounts (which may, at Agent’s option, be calculated on shortest
terms), credits, allowances or excise taxes of any nature at any time issued,
owing, claimed by Account Debtors, granted, outstanding or payable in connection
with such Accounts at such time, and (b) adjusted by applying

 

13

--------------------------------------------------------------------------------


 

percentages (known as “Foreign Account liquidity factors”) by payor and/or payor
class based upon the applicable Borrower’s actual recent collection history for
each such payor and/or payor class in a manner consistent with Agent’s
underwriting practices and procedures.  Such Foreign Account liquidity factors
may be adjusted by Agent from time to time as warranted by Agent’s underwriting
practices and procedures and using Agent’s good faith credit judgment.  Without
limiting the generality of the foregoing, no Account shall be an Eligible
Foreign Account if:

 

(a)                                 the Account remains unpaid more than one
hundred twenty (120) days past the claim or invoice date;

 

(b)                                 the Account is subject to any defense,
set-off, recoupment, counterclaim, deduction, discount, credit, chargeback,
freight claim, allowance, or adjustment of any kind (but only to the extent of
such defense, set-off, recoupment, counterclaim, deduction, discount, credit,
chargeback, freight claim, allowance, or adjustment), or the applicable Borrower
is not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

 

(c)                                  if the Account arises from the sale of
goods, any part of any goods the sale of which has given rise to the Account has
been returned, rejected, lost, or damaged (but only to the extent that such
goods have been so returned, rejected, lost or damaged);

 

(d)                                 if the Account arises from the sale of
goods, the sale was not an absolute, bona fide sale, or the sale was made on
consignment or on approval or on a sale-or-return or bill-and-hold or progress
billing basis, or the sale was made subject to any other repurchase or return
agreement, or the goods have not been shipped to the Account Debtor or its
designee or the sale was not made in compliance with applicable Laws;

 

(e)                                  if the Account arises from the performance
of services, the services have not actually been performed or the services were
undertaken in violation of any Law or the Account represents a progress billing
for which services have not been fully and completely rendered;

 

(f)                                   the Account is subject to a Lien other
than a Permitted Lien, or Agent does not have a first priority, perfected Lien
on such Account;

 

(g)                                  the Account is evidenced by Chattel Paper
or an Instrument (other than checks and other ordinary course payment
instruments) of any kind, or has been reduced to judgment, unless such Chattel
Paper or Instrument has been delivered to Agent;

 

(h)                                 the Account Debtor is an Affiliate or
Subsidiary of a Credit Party, or the Account Debtor holds any Debt of a Credit
Party;

 

(i)                                     more than fifty percent (50%) of the
aggregate balance of all Accounts owing from the Account Debtor obligated on the
Account are ineligible under subclause (a) of this definition (in which case all
Accounts from such Account Debtor shall be ineligible);

 

(j)                                    [Reserved];

 

(k)                                 the total unpaid Accounts of the Account
Debtor obligated on the Account exceed thirty percent (30%) of the net amount of
all Eligible Accounts owing from all Account Debtors

 

14

--------------------------------------------------------------------------------


 

(but only the amount of the Accounts of such Account Debtor exceeding such
thirty percent (30%) limitation shall be considered ineligible);

 

(l)                                     any covenant, representation or warranty
contained in the Financing Documents with respect to such Account has been
breached in any material respect;

 

(m)                             the Account is unbilled or has not been invoiced
to the Account Debtor in accordance with the procedures and requirements of the
applicable Account Debtor;

 

(n)                                 the Account is an obligation of a
Governmental Account Debtor, unless Agent has agreed to the contrary in writing
and Agent has received from the Account Debtor the acknowledgement of Agent’s
notice of assignment of such obligation pursuant to this Agreement;

 

(o)                                 the Account is an obligation of an Account
Debtor that has suspended business, made a general assignment for the benefit of
creditors, is unable to pay its debts as they become due or as to which a
petition has been filed (voluntary or involuntary) under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors;

 

(p)                                 [Reserved];

 

(q)                                 [Reserved];

 

(r)                                    the Account Debtor is an individual;

 

(s)                                   at all times following the Collections
Account Post-Closing Period, the Borrower owning such Account has not signed and
delivered to Agent notices, in the form requested by Agent, directing the
Account Debtors to make payment to the applicable Lockbox Account;

 

(t)                                    the Account includes late charges or
finance charges (but only such portion of such Account shall be ineligible);

 

(u)                                 the Account arises out of the sale of any
Inventory upon which any other Person holds a Lien (other than a Permitted
Lien); or

 

(v)                                 the Account or Account Debtor fails to meet
such other commercially reasonable specifications and requirements which may
from time to time be established by Agent in its good faith credit judgment and
discretion and based, in each case, on the results of borrowing base audits and
customary related due diligence conducted by Agent from time to time after the
Closing Date.

 

“Eligible Inventory” means Inventory owned by a Borrower and acquired and
dispensed by such Borrower in the Ordinary Course of Business that Agent, in its
good faith credit judgment and discretion, deems to be Eligible Inventory. 
Without limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:

 

(a)                                 such Inventory is not owned by a Borrower
free and clear of all Liens and rights of any other Person (other than Agent and
other than Permitted Liens) (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
such Borrower’s performance with respect to that Inventory);

 

15

--------------------------------------------------------------------------------


 

(b)                                 such Inventory is placed on consignment or
is in transit, in each case, as reasonably determined by Borrower
Representative;

 

(c)                                  such Inventory is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except those in favor of
Agent;

 

(d)                                 such Inventory is excess, obsolete,
unsalable, shopworn, seconds, damaged, unfit for sale, unfit for further
processing, is of substandard quality or is not of good and merchantable
quality, free from any defects, in each case, as reasonably determined in
accordance with GAAP (to the extent applicable);

 

(e)                                  such Inventory consists of marketing
materials, display items or packing or shipping materials, manufacturing
supplies (other than Raw Material Inventory);

 

(f)                                   such Inventory is not subject to a first
priority Lien in favor of Agent;

 

(g)                                  such Inventory consists of goods that can
be transported or sold only with licenses that are not readily available or of
any substances defined or designated as hazardous or toxic waste, hazardous or
toxic material, hazardous or toxic substance, or similar term, by any
Environmental Law or any Governmental Authority applicable to Borrowers or their
business, operations or assets;

 

(h)                                 such Inventory is not covered by casualty
insurance acceptable to Agent;

 

(i)                                     any covenant, representation or warranty
contained in the Financing Documents with respect to such Inventory has been
breached in any material respect;

 

(j)                                    such Inventory is located (i) outside of
the continental United States or (ii) on premises where the aggregate amount of
all Inventory (valued at cost) of Borrowers located thereon is less than
$150,000;

 

(k)                                 without limiting clause (l) below, such
Inventory is located on premises containing an excess of $150,000 of Inventory
(valued at cost) with respect to which Agent has not received a landlord,
warehouseman, bailee or mortgagee letter reasonably acceptable in form and
substance to Agent unless Agent has instituted a Rent and Charges Reserve for
such premises;

 

(l)                                     such Inventory is located at an Access
Agreement Location with respect to which Agent has not received a landlord,
warehouseman, bailee or mortgagee letter reasonably acceptable in form and
substance to Agent within the applicable time period set forth in
Section 4.11(c);

 

(m)                             such Inventory consists of (i) discontinued
items, (ii) slow-moving or excess items held in inventory, or (iii) used items
held for resale;

 

(n)                                 other than in the case of Raw Material
Inventory, such Inventory does not consist of finished goods;

 

16

--------------------------------------------------------------------------------


 

(o)                                 such Inventory does not meet all standards
imposed by any Governmental Authority in all material respects, including with
respect to its production, acquisition or importation (as the case may be);

 

(p)                                 such Inventory is held for rental or lease
by or on behalf of Borrowers;

 

(q)                                 such Inventory is subject to any licensing,
patent, royalty, trademark, trade name or copyright agreement with any third
parties, which agreement restricts the ability of Agent or any Lender to sell or
otherwise dispose of such Inventory; or

 

(r)                                    such Inventory fails to meet such other
commercially reasonable specifications and requirements which may from time to
time be established by Agent in its good faith credit judgment and based, in
each case, on the results of borrowing base audits and customary related due
diligence conducted by Agent from time to time after the Closing Date.  Agent
and Borrowers agree that Inventory shall be subject to periodic appraisal by
Agent and that valuation of Inventory shall be subject to adjustment pursuant to
the results of such appraisal.  Notwithstanding the foregoing, the valuation of
Inventory shall be subject to any legal limitations on sale and transfer of such
Inventory.

 

“Elk Grove Village Premises” means the location located at 1200 Kirk Street, Elk
Grove Village, IL 60007 at which Collateral is stored.

 

“Environmental Laws” means any Laws pertaining to the protection of environment,
natural resources, pollution, or health and human safety (in relation to
exposure to Hazardous Materials), that apply to any Borrower, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource Conservation and Recovery
Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the
Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.),
any analogous state or local laws, any amendments thereto, and the regulations
promulgated pursuant to said laws, together with all amendments from time to
time to any of the foregoing and judicial interpretations thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

17

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Excluded Account” means (a) any Deposit Account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Credit Party’s employees and (b) any Deposit Accounts
holding deposits at any time in an aggregate amount not in excess of $1,000,000
for any one Deposit Account and $3,000,000 in the aggregate for all such Deposit
Accounts.

 

“Excluded Perfection Assets” has the meaning set forth in Section 9.2(g).

 

“Excluded Person” means any Person that is (a) designated by Borrower
Representative, by written notice delivered to Agent on or prior to the date
hereof, as a (i) disqualified institution or (ii) Competitor or (b) clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (a) above; provided, however, Excluded Person shall
(A) exclude any Person that Borrower Representative has designated as no longer
being a Excluded Person by written notice delivered to Agent from time to time
and (B) include any Person that is added as a Competitor, pursuant to a written
replacement list of Competitors that are Excluded Persons, that is delivered by
Borrower Representative to Agent not more than once per year.  Such replacement
list shall become ninety (90) days after the date that such written supplement
is delivered to Agent, but which shall not apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans and/or Revolving Loan Commitment as permitted herein.  In no event
shall a Bona Fide Lending Affiliate be an Excluded Person unless such Bona Fide
Lending Affiliate is identified under clause (a)(i) above.  Notwithstanding any
other provision of this Agreement, there shall be no Excluded Persons other than
Competitors if an Event of Default has occurred and is continuing.

 

“Excluded Property” means (a) more than 65% of the voting stock of each Excluded
Subsidiary that is a Foreign Subsidiary or FSHCO directly held by any Borrower;
(b) any lease, license, contract, permit, letter of credit, instrument, or
agreement to which a Borrower is a party or any of its rights or interests
thereunder if and to the extent that the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Borrower therein or (ii) result in a breach
or termination pursuant to the terms of, or a default under, any such lease,
license, contract, permit, agreement or other property right (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable law); provided, however, that such security interest or lien
(x) shall attach immediately at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied, (y) to the
extent severable, shall attach immediately to each term of such lease, license,
contract, property rights or agreement that does not result in any of the
consequences specified in (i) or (ii) above and (z) shall attach immediately to
each such lease, license, contract, property rights or agreement to which the
Account Debtor or the Borrower’s counterparty has consented to such attachment;
(c) any asset, including any asset that is the subject of any Permitted Debt
contemplated by subpart (c) of the definition thereof, the grant of a security
interest in which would result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Credit Party therein or
(ii) result in a breach or termination pursuant to the terms of, or a default
under, any contract relating to such asset (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC of any relevant

 

18

--------------------------------------------------------------------------------


 

jurisdiction or any other applicable law); provided, however, that such security
interest or lien (x) shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied,
(y) to the extent severable, shall attach immediately to each term of such asset
that does not result in any of the consequences specified in (i) or (ii) above
and (z) shall attach immediately to each such asset to which the Account Debtor
or the Borrower’s counterparty has consented to such attachment; (d) any real
estate asset that (i) is a leasehold interest, or (ii) is not Material Real
Property; (e) any assets located outside the United States (other than with
respect to the equity interests of any direct Foreign Subsidiary of a Borrower)
that require action under the law of any jurisdiction other than the United
States to create or perfect a security interest in such assets under such
jurisdiction other than the United States, including any Intellectual Property
registered in any jurisdiction other than the United States, if the creation of
pledges of, or security interests in, any such property or assets would
reasonably be expected to result in material adverse income tax consequences to
Borrower Representative and its Subsidiaries, as reasonably determined by Agent;
(f) any motor vehicle, airplane or any other asset subject to a certificate of
title to the extent a Lien therein cannot be perfected by the filing of a UCC
financing statement; and (g) any “intent-to-use” trademark or service mark
application for which an amendment to allege use or statement of use has not
been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, or if
filed, has not been deemed in conformance with 15 U.S.C. § 1051(a) or examined
and accepted, respectively by the United States Patent and Trademark Office.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any FSHCO, (c) any
Subsidiary that is not a direct or indirect Wholly-Owned Subsidiary of Accuray,
(d) any Subsidiary that is prohibited or restricted by applicable Law as in
effect on the Closing Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition) from guaranteeing the Obligations or if
guaranteeing the Obligations would require any governmental (including
regulatory) consent, approval, license or authorization in order to provide such
guarantee that has not been obtained, (e) a Subsidiary with respect to which, in
the reasonable judgment of Agent, the burden or cost of providing a Guarantee
shall be excessive in view of the benefits to be obtained by Lenders therefrom
and (f) subject to Section 5.17, Morphormics Inc.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Agent, any Lender or required to be withheld or deducted from a payment to Agent
or any Lender, (a) Taxes imposed on or measured by such Agent’s or Lender’s (as
applicable) net income (however denominated), franchise Taxes and branch profit
Taxes, in each case, imposed by the jurisdiction (or any political subdivision
thereof) under which Agent or such Lender is organized, has its principal office
or conducts business with respect to entering into this Agreement or taking any
action hereunder, (b) Other Connection Taxes, (c) in the case of a Lender,
United States federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in the Loans
pursuant to a Law in effect on the date on which (i) such Lender becomes a party
to this Agreement other than as a result of an assignment requested by a Credit
Party under the terms hereof or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.8, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (d) Taxes attributable to Agent or any Lender’s failure to comply with
Section 2.8(c)(i) and (e) any withholding Taxes imposed under FATCA.

 

19

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 10.1.

 

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to the implementation of Section 1471(b)(1) of the Code, and any
intergovernmental agreement between the United States Internal Revenue Service,
the United States Government and any governmental or taxation authority under
any other jurisdiction which agreement’s principal purposes deals with the
implementation of such sections of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement.

 

“FDA” means the United States Food and Drug Administration and any successor
agency or entity thereof or any analogous agency or entity in any other
jurisdiction.

 

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. 321 et
seq., including, without limitation, the Electronic Product Radiation Control
provisions and Medical Device provisions thereof (or any successor thereto), as
amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or promulgated thereunder, or any
analogous Requirementsrequirements of Law in any other jurisdiction, including
but not limited to the various states of the United States.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

 

“Fee Letter” means that certain letter agreement between Agent and Borrowers
relating to fees payable to Agent, for its own account, in connection with the
execution of this Agreement.

 

“Financial Statements” means (a) the audited consolidated balance sheet of
Accuray and its Consolidated Subsidiaries for the fiscal year ended June 30,
2016 and the related consolidated statement of operations, shareholders’ equity
and cash flows for the fiscal year then ended and (b) the unaudited consolidated
balance sheet of Accuray and its Consolidated Subsidiaries for the nine
(9) months ended March 31, 2017 and the related consolidated statement of
operations, shareholders’ equity and cash flows for the nine (9) months then
ended.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
the Fee Letter, the Affiliated Intercreditor Agreement, any subordination or
intercreditor agreement pursuant to which any Debt and/or any Liens securing
such Debt are subordinated to all or any portion of the Obligations and all
other documents, instruments and agreements related to the Obligations and
heretofore executed, executed concurrently herewith or executed at any time and

 

20

--------------------------------------------------------------------------------


 

from time to time hereafter, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“First Amendment Effective Date” means December 15, 2017.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fraudulent Conveyance” has the meaning set forth in Section 2.10(b).

 

“FSHCO” means a Domestic Subsidiary (i) all of the assets (other than immaterial
assets) of which consist of equity interests (or equity interests and
indebtedness) of one or more CFCs, (ii) that, with respect to any CFC in which
it holds an equity interest, owns no less than sixty-six and two-thirds percent
(66 2/3%) of the voting (within the meaning of Treasury Regulation Section 1.956
2(c)(2)) stock or equity interests of such CFC and (iii) that does not conduct
any business or activity other than ownership of such equity interests;
provided, further, that a FSHCO shall be a “FSHCO” only for so long as it meets
each of the requirements of the foregoing definition.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority.

 

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term

 

21

--------------------------------------------------------------------------------


 

Guarantee shall not include endorsements for collection or deposit in the
Ordinary Course of Business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations,
in each case, other than an Excluded Subsidiary.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; and any other material or substance defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law.

 

“Healthcare Law” means the laws, codes, policies and guidelines of all
Governmental Authorities relating to the production, preparation, propagation,
compounding, conversion, pricing, marketing, promotion, sale, distribution,
coverage, or reimbursement of a drug, device, biological or other medical item,
supply or service, including, without limitation, the FD&C Act, the federal
False Claims Act (31 U.S.C. §§ 3729 et seq.), the federal healthcare program
anti-kickback statute (42 U.S.C. § 1320a-7b), the healthcare fraud, false
statement and health information privacy and security provisions of the Health
Insurance Portability and Accountability Act of 1996 (HIPAA), as amended by the
Health Information Technology for Economic and Clinical Health (HITECH) Act
(“HIPAA”), the federal healthcare program civil money penalty and exclusion
authorities, the applicable requirements of Medicare, Medicaid and other
healthcare programs of other Governmental Authorities, including the Veterans
Health Administration and United States Department of Defense healthcare and
contracting programs, and the analogous Requirementsrequirements of Law of any
other jurisdiction.

 

“HIPAA” has the meaning set forth in the definition of Healthcare Laws.

 

“IDE” means an application, including an application filed with a Governmental
Authority, for authorization to commence human clinical studies, including
(a) an Investigational Device Exemption as defined in the FD&C Act or any
successor application or procedure filed with the FDA, (b) an abbreviated IDE as
specified in FDA regulations in 21 C.F.R. § 812.2(b), (c) any equivalent of a
United States IDE in other countries or regulatory jurisdictions, (d) all
amendments, variations, extensions and renewals thereof that may be filed with
respect to the foregoing and (e) all related documents and correspondence
thereto, including documents and correspondence with institutional review boards
or IECs.

 

“IECs” means independent ethics committees.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
or any other Credit Party under any Financing Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 12.14(b).

 

22

--------------------------------------------------------------------------------


 

“Indenture” means (a) that certain Indenture, dated as of February 13, 2013,
between Accuray and The Bank of New York Mellon Trust Company, N.A., as trustee,
(b) that certain Indenture, dated as of April 24, 2014, between Accuray and The
Bank of New York Mellon Trust Company, N.A., as trustee and (c, (c) that certain
Indenture, dated as of August 7, 2017, between Accuray and The Bank of New York
Mellon Trust Company, N.A., as trustee (as supplemented by the First
Supplemental Indenture dated as of December 4, 2017), and (d) any indenture or
similar document setting forth the terms of any Permitted Refinancing Debt
described in clause (cb) of the definition of 20182022 Convertible Notes.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents and
patent applications, including improvements divisions, continuation, renewals,
reissues, extensions and continuations in part of the same, trademarks, trade
names, trade styles, trade dress, service marks, logos and other business
identifiers and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of such
Person connected with and symbolized thereby, copyright rights, copyright
applications and copyright registrations in each work of authorship and
derivative works, whether published or unpublished, technology, know-how and
processes, operating manuals, trade secrets, computer hardware and software,
rights to unpatented inventions and all applications and licenses therefor, used
in or necessary for the conduct of business by such Person and all claims for
damages by way of any past, present or future infringement of any of the
foregoing.

 

“Intercompany Loans” has the meaning set forth in Section 2.9.

 

“Interest Period” means any ninety (90) day period commencing on the first day
of each calendar month, reset monthly.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the Ordinary Course of Business), capital contributions or acquisitions of
debt (including, any bonds, notes, debentures or other debt securities), equity
interests, or all or substantially all of the assets of such other Person (or of
any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.  For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment, less any Returns to any Credit Party or the applicable
Subsidiary in respect of such Investment; provided the aggregate amount of such
Returns shall not exceed the original amount of such Investment.

 

“Joinder RequirementsIRS” has the meaning set forth in Section 4.11.  2.8(c)(i).

 

23

--------------------------------------------------------------------------------


 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Environmental Laws.

 

“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, in its sole discretion, as
an LC Issuer for purposes of issuing one or more Letters of Credit hereunder. 
Without limitation of Agent’s discretion to identify any Person as an LC Issuer,
no Person shall be designated as an LC Issuer unless such Person maintains
reporting systems acceptable to Agent with respect to letter of credit exposure
and agrees to provide regular reporting to Agent satisfactory to it with respect
to such exposure.

 

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.

 

“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

 

“Letter of Credit” means a standby letter of credit issued for the account of
any Borrower by an LC Issuer which expires by its terms within one (1) year
after the date of issuance and in any event at least five (5) days prior to the
Commitment Expiry Date.  Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods; provided, however, that the LC Issuer that issued such
Letter of Credit has the right, upon written notice provided to the account
party with respect to such Letter of Credit at least thirty (30) days prior to
its expiration, to terminate such Letter of Credit on each such annual
expiration date and no renewal term may extend the term of the Letter of Credit
to a date that is later than the fifth (5th) day prior to the Commitment Expiry
Date.  Each Letter of Credit shall be either a Lender Letter of Credit or a
Supported Letter of Credit.

 

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.

 

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) 1.00% and (b) the rate determined by Agent (rounded upwards, if
necessary, to the next 1/100th%) by dividing (i) the Base LIBOR Rate for the
Interest Period, by (ii) the sum of one minus the daily average during such
Interest Period of the aggregate maximum reserve requirement (expressed as a
decimal) then imposed under Regulation D of the Board of Governors of the
Federal Reserve System (or any successor thereto) for “Eurocurrency Liabilities”
(as defined therein).

 

24

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Liquidity” means, on any date of determination, the sum of (x) the aggregate
Qualified Cash and (y) the Revolving Loan Availability, in each case as of the
date of determination.

 

“Liquidity Condition” means that, on any date of determination, Borrowers have
aggregate Qualified Cash of not less than the sum of (x) $25,000,0005,000,000
plus (y) the outstanding principal amount of the applicable series of 2018
Convertible Notes or 2022 Convertible Notes with respect to which the Early
Maturity Date has occurred.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan(s)” means, the Revolving Loans, or any combination of the foregoing, as
the context may require.

 

“Lockbox” has the meaning set forth in Section 2.11.

 

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

 

“Lockbox Bank” has the meaning set forth in Section 2.11.

 

“Madison Premises” means the location leased by TomoTherapy and located at
1209-1240 Deming Way, Madison, WI 53717.

 

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Credit Parties
taken as a whole, (b) the ability of the Credit Parties taken as a whole to
perform any of their payment or other material obligations under any Financing
Document, (c) the legality, validity or enforceability against a Credit Party of
this Agreement or any other Financing Document, (d) the rights and remedies of
Agent or any Lender under any Financing Document, or (e) the validity,
perfection or priority of a Lien in favor of Agent for the benefit of Lenders on
Collateral having a fair market value in excess of $1,000,000.

 

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Material Real Property” means any real property located in the United States
that is owned by any Borrower with a fair market value (as reasonably determined
by the Borrower Representative) in excess of $250,000 individually or $500,000
in the aggregate in fee together with all other real property that is owned by
Borrowers and located in the United States.

 

25

--------------------------------------------------------------------------------


 

“Material Subsidiary” means any Subsidiary that, at any time, accounts for more
than 3% of the EBITDA of Accuray and its Subsidiaries for the most recently
ended period for which financial statements have been (or are required to have
been) delivered.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

 

“MCF” means MidCap FinancialFunding IV Trust, a Delaware statutory trust, and
its successors and assigns.

 

“Middleton Premises” means the location leased by Accuray and located at 2200
Eagle Drive, Middleton, WI 53562.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made, or been obligated to make, contributions.

 

“NotesNote” has the meaning set forth in Section 2.3.

 

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

 

“Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying:  (a) the date of issuance or
increase of a Letter of Credit; (b) the identity of the LC Issuer with respect
to such Letter of Credit; (c) the expiry date of such Letter of Credit; (d) the
proposed terms of such Letter of Credit, including the face amount; and (e) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.

 

“NRC” means the United States Nuclear Regulatory Commission, and any successor
agency or entity thereof or any analogous agency or entity in any other
jurisdiction.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (a) all Support Agreements, and (b) all Lender Letters of
Credit.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

26

--------------------------------------------------------------------------------


 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or any other list of terrorists or other
restricted Persons maintained by OFAC.

 

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party.

 

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith discretion,
estimates can be realized from a sale, as of a specific date, given a reasonable
period to find a purchaser(s), with the seller being compelled to sell on an
as-is/where-is basis.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Other Connection Taxes” means, with respect to Agent or any Lender, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under or enforced any Financing Documents).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.8(e) or Section 11.7(c)).

 

“Participant” has the meaning set forth in Section 11.17(b)(i).

 

“Participant Register” has the meaning set forth in Section 11.17(b)(ii).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

27

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” means all licenses, certificates, accreditations, product clearances
or approvals, provider numbers or provider authorizations, supplier numbers,
provider numbers, marketing authorizations, other authorizations, registrations,
permits, consents and approvals of Accuray and each of its Subsidiaries required
under any Law applicable to the business of Accuray or any of its Subsidiaries
or necessary in the manufacturing, importing, exporting, possession, ownership,
warehousing, marketing, promoting, sale, labeling, furnishing, distribution or
delivery of goods or services under Law applicable to the business of Accuray or
any of its Subsidiaries.  Without limiting the generality of the foregoing,
“Permits” includes all governmental authorizations and Product Authorizations of
Accuray and each of its Subsidiaries.

 

“Permitted Acquisition” means any acquisition by a Borrower (an “Acquisition”),
in each case, to the extent that each of the following conditions shall have
been satisfied:

 

(a)           Borrower Representative shall have delivered to Agent (i) for any
Acquisition or series of related Acquisitions with an aggregate purchase price
(including any deferred compensation) greater than or equal to $5,000,000,
(A) at least five (5) Business Days (or such shorter period as approved by Agent
in its sole discretion) prior to the closing of the proposed Acquisition: (x) a
description of the proposed Acquisition and (y) to the extent available, a due
diligence package (including, to the extent available, a quality of earnings
report); and (B) not less than five (5) Business Days following the consummation
of such Acquisition, executed counterparts of the material agreements, documents
or instruments pursuant to which such Acquisition is to be consummated and any
schedules to such agreements, documents or instruments or (ii) for any
Acquisition or series of related Acquisitions with an aggregate purchase price
(including any deferred compensation) less than $5,000,000, not less than five
(5) Business Days following such Acquisition (or such shorter period as approved
by Agent in its sole discretion), executed counterparts of the material
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated and any schedules to such agreements, documents or instruments;

 

(b)           Borrowers (including any new Subsidiary to the extent required by
Section 4.11) shall execute and deliver the agreements, instruments and other
documents to the extent required by Section 4.11;

 

(c)           no Event of Default has occurred and is continuing, or would exist
after giving effect to the proposed Acquisition;

 

(d)           all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with applicable Laws;

 

(e)           the assets acquired in such Acquisition are for use in the same
line of business as Borrowers are currently engaged or a line of business
reasonably related thereto;

 

28

--------------------------------------------------------------------------------


 

(f)            such Acquisition shall not be hostile and, if applicable, shall
have been approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of any Person being acquired in such
Acquisition;

 

(g)           no Debt or Liens are assumed or created (other than Permitted
Liens and Permitted Debt) in connection with such Acquisition;

 

(h)           Agent shall have received a certificate of a Responsible Officer
of Borrower Representative demonstrating, on a Pro Forma Basispro forma basis
after giving effect to the consummation of such Acquisition, that Borrowers are
in compliance with the financial covenant set forth in Article 6Section 6.2;

 

(i)            (i) Except as otherwise agreed by Agent, the total consideration
paid or payable (including without limitation, costs and expenses, deferred
purchase price, seller notes and other liabilities incurred, assumed or to be
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition but excluding (i) any
equity interests issued as consideration for such Acquisition) ( and (ii) other
consideration paid exclusively from cash proceeds from the issuance of equity
interests (other than Disqualified Equity Interests) of Accuray within the
ninety (90) day period prior to the consummation of such Acquisition; such
non-excluded consideration, “Acquisition Consideration”) ,  shall be in an
amount not to exceed (A) (i) $25,000,000 in the aggregate for all such
Acquisitions during any fiscal year and (B) $75,000,000 in the aggregate for all
such Acquisitions during the term of this Agreement; and

 

(j)            Agent has received, prior to the consummation of such
Acquisition, evidence demonstrating that immediately after giving effect to the
consummation of such Acquisition, Liquidity is equal to or greater than
$50,000,000.

 

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the reasonable
satisfaction of Agent, including the establishment of reserves required in
Agent’s reasonable discretion; provided that field examinations and appraisals
in connection with Permitted Acquisitions shall not count against the limited
number of field examinations or appraisals for which expense reimbursement may
be sought.

 

“Permitted Asset Dispositions” means the following Asset Dispositions: 
(a) dispositions of Inventory in the Ordinary Course of Business and not
pursuant to any bulk sale; (b) disposition of cash and Cash Equivalents in the
Ordinary Course of Business; (c) dispositions of assets in the Ordinary Course
of Business that the applicable Borrower determines in good faith is no longer
used or useful in the business of such Borrower; (d) to the extent constituting
an Asset Disposition, Permitted Investments, Permitted Liens and any mergers,
consolidations, dispositions, dissolutions and liquidations expressly permitted
pursuant to Section 5.6; (e) disposals of obsolete, worn out or surplus tangible
personal property; (f) the lapse, abandonment or disposition of Intellectual
Property that, in Borrower’s reasonable business discretion, (i) is not material
to Borrowers’ business and (ii) the cost of maintaining such Intellectual
Property would outweigh the benefit to Borrowers of so maintaining it;
(g) sales, transfers and disposition of Accounts in connection with

 

29

--------------------------------------------------------------------------------


 

the compromise, settlement or collection thereof in the Ordinary Course of
Business, to the extent not in violation of the terms of this Agreement;
(h) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between any joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; (i) leasing or subleasing of assets in the Ordinary Course of
Business, to the extent such assets are not part of the Borrowing Base;
(j) (i) voluntary cancellations, terminations or surrender by any Borrower of
any immaterial lease or license, (ii) the expiration of any option agreement in
respect of real or personal property and (iii) the settlement of any litigation
claims (to the extent such claims constitutes an asset), in each case, in the
Ordinary Course of Business; (k) Asset Dispositions by any Borrower to any other
Borrower; (l) sales, transfers and other dispositions of assets that are not
permitted by any other subpart of this definition of “Permitted Asset
Dispositions”, to the extent such assets are not part of the Borrowing Base;
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (l) shall not exceed
$5,000,000 during any fiscal year; and (m) (m) sales of equity interests of
Restoration Robotics, Inc. owned by Accuray as of the First Amendment Effective
Date; and (n)dispositions approved by Agent.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) any material portion of
the Collateral (including, for the avoidance of doubt, any Collateral included
in the Borrowing Base) shall not be in any danger of being sold, forfeited or
lost by reason of such contest by Borrowers or its Subsidiaries; (d) if such
contest relates to a material obligation, Borrowers have given Agent notice of
the commencement of such contest and upon request by Agent, from time to time,
notice of the status of such contest by Borrowers and/or confirmation of the
continuing satisfaction of this definition; and (e) upon a final determination
of such contest, Borrowers and its Subsidiaries shall promptly comply with the
requirements thereof.

 

“Permitted Contingent Obligations” means:  (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this
AgreementFirst Amendment Effective Date and set forth on Schedule 5.1 (but not
including any refinancings, extensions, increases or amendments to the Debt
underlying such Contingent Obligations other than Permitted Refinancing Debt);
(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations; (e) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (f) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (g)  so
long as there exists no Event of Default both

 

30

--------------------------------------------------------------------------------


 

immediately before and immediately after giving effect to any such transaction,
Contingent Obligations existing under any swap contract; provided, however, that
such obligations are (or were) entered into by a Borrower in the Ordinary Course
of Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (h) Contingent
Obligations incurred with respect to Permitted Debt provided that (x) any such
Contingent Obligation is subordinated to the Obligations to the same extent as
the Debt to which it relates is subordinated to the Obligations and (y) no
Borrower may incur Contingent Obligations under this clause (i) in respect of
Debt incurred by any Person that is not a Borrower or Guarantor, other than to
extent consisting of a Permitted Investment; (i) Contingent Obligations in
respect of any customary indemnification obligations, purchase price
adjustments, non-compete obligations (other than contingent earn-out
obligations) of any Credit Party incurred in connection with the consummation of
any Permitted Acquisition or other Permitted Investment; (j) Contingent
Obligations in respect of obligations to suppliers, customers, franchisees and
licensees incurred in the Ordinary Course of Business; and (k) other Contingent
Obligations not permitted by clauses (a) through (j) above, not to exceed
$5,000,000 in the aggregate at any time outstanding.

 

“Permitted Debt” means:  (a) Borrowers’ Debt to Agent and each Lender under this
Agreement and the other Financing Documents; (b) Debt incurred as a result of
endorsing negotiable instruments received in the Ordinary Course of Business;
(c) purchase money Debt not to exceed $10,000,000 at any time (whether in the
form of a loan or a capitalized lease) used solely to acquire equipment used in
the Ordinary Course of Business and secured only by such equipment; (d) Debt
existing on the date of this AgreementFirst Amendment Effective  Date and
described on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to such Debt other than Permitted Refinancing Debt);
(e) Debt in the form of insurance premiums financed through the applicable
insurance company; (f) Debt owed to any Person providing worker’s compensation,
health, disability or other employee benefits (other than ERISA) pursuant to
reimbursement or indemnification obligations to such Person, in each case in the
Ordinary Course of Business; (g) Subordinated Debt; (h) (i) Debt in respect of
the 2018 Convertible Notes and/or 2022 Convertible Notes and (ii) solely with
respect to the 2022 Convertible Notes, any Permitted Refinancing Debt in respect
thereof and additional convertible notes issued on the same terms as such
Permitted Refinancing Debt, in an aggregate principal amount of Debt permitted
by this clause (h) not to exceed $130,000,000 at any time; provided that,
notwithstanding the foregoing, until the stated maturity date of the 2018
Convertible Notes in place on the Closing Date,; provided that the aggregate
principal amount of Debt permitted by this clausesubclause (hii) shall not
exceed $150,000,000100,000,000 at any time (all Debt incurred pursuant to this
clause (h), “Convertible Notes Debt”); (i) Debt of Borrowers related to
commercial credit cards; so long as such Debt is incurred in the Ordinary Course
of Business; (j) Debt in respect of treasury services agreements, netting
services, overdraft protections, automated clearing-house arrangements, employee
credit card programs and similar arrangements, in each case so long as such Debt
is incurred in the Ordinary Course of Business and is unsecured; (k) to the
extent constituting Debt, any Permitted Contingent Obligations; (l) unsecured
earn-out obligations and other similar contingent purchase price obligations
incurred in connection with a Permitted Acquisition to the extent earned and
payable and permitted pursuant to the definition of “Permitted Acquisition” and
the other terms of this Agreement; (m) to the extent constituting Debt,
take-or-pay obligations contained in supply arrangements incurred in the
Ordinary Course of Business; (n) Debt that represents extensions, renewals,
refinancings or replacements of any Debt

 

31

--------------------------------------------------------------------------------


 

described in clauses (c), (d), (h) (o) and (s) of this definition so long as
such Debt constitutes Permitted Refinancing Debt; (o) Debt of any Person that
becomes a Borrower after the date hereof in connection with a Permitted
Acquisition; provided that (i) such Debt exists at the time such Person becomes
a Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of Debt
permitted by this clause (o), together with any Permitted Refinancing Debt in
respect thereof, shall not exceed $2,000,000 at any time outstanding; (p) to the
extent constituting Debt, the transactions permitted pursuant to Section 5.8;
(q) to the extent constituting Debt, deferred purchase price, seller notes and
other liabilities incurred or assumed in connection with any Permitted
Acquisition to the extent the same constitutes Acquisition Consideration and is
permitted to be incurred pursuant to clause (i) of the definition of “Permitted
Acquisition”; and (r(r) Debt of the Credit Parties incurred under the Affiliated
Financing Documents; and (s) other unsecured Debt not to exceed $5,000,000
outstanding at any one time.

 

“Permitted Distributions” means the following Distributions:  (a) Distributions
by any Borrower to another Borrower; (b) dividends payable solely in equity
interests that are not Disqualified Equity Interests (including stock splits);
(c)  without duplication of any Distribution described in clause (d) below,
repurchases or redemptions of stock or options of former employees, directors or
consultants upon the death, termination, disability, resignation or other
voluntary or involuntary cessation of such person’s employment, or otherwise in
accordance with any stock option or stock appreciation rights plan or any stock
ownership or subscription plan or equity incentive or other similar plan or
termination agreement, provided, that such repurchase does not exceed $1,000,000
in the aggregate per fiscal year; (d) so long as no Event of Default has
occurred and is continuing prior to making such Distribution or would arise
after giving effect thereto, Distributions by Accuray in accordance with stock
option plans or other benefit plans for management or employees of Accuray or
its Subsidiaries in an aggregate amount not to exceed $1,000,000 in the
aggregate per fiscal year; (e)  the cashless repurchase of equity interests
deemed to occur upon the exercise of any option or warrant of Accuray; (f)  cash
payments in lieu of issuing fractional or “odd lot” equity interests in lieu of
issuing fractional shares in connection with the exercise of warrants, options
or other securities convertible into or exchangeable for equity interests in
Accuray (including any Convertible Notes Debt) in an aggregate amount not to
exceed $1,000,000 during the term of this Agreement; (g) to the extent
constituting Distributions, any payments made in respect of the Convertible
Notes Debt made (i) solely with respect to the 2022 Convertible Notes, with the
proceeds of any Permitted Refinancing Debt in respect thereof or any offering of
equity interests that are not Disqualified Equity Interests and (ii) solely with
respect to the 2018 Convertible Notes, with proceeds of Loans or Qualified Cash
as described more fully in Section 5.5; (h) Distributions of the type set forth
in clause (b) of the definition thereof by Accuray of its common stock made
contemporaneously with, or within ten (10) Business Days before, the pricing and
closing of any Convertible Notes Debt after the Closing Date; provided that
(i) no Default or Event of Default has occurred and is continuing prior to
making any such Distribution or would arise after giving effect thereto, and
(ii) the aggregate amount of all such Distributions in reliance on this clause
(h) does not exceed $15,000,000 during the term of this Agreement, and (iii) the
Borrowers have paid to Agent the fee set forth in the Fee Letter; and (i) other
Distributions; provided that (i) no Default or Event of Default has occurred and
is continuing prior to making such Distribution or would arise after giving
effect thereto, (ii) the aggregate amount of all such Distributions in reliance
on this clause (i) in any fiscal year does not exceed $2,000,000, and
(iii) after giving effect to such Distribution, (A) the Credit Parties have
Liquidity in an amount not less

 

32

--------------------------------------------------------------------------------


 

than $50,000,000, and (B) on a pro forma basis after giving effect to the making
of such Distribution, as at the end of the most recently ended fiscal quarter
for which financial statements have been provided (or were required to have been
provided) to Lenders, the Total Leverage Ratio for the Credit Parties for a
trailing twelve-month period ending on the last day of such fiscal quarter is
equal to or less than 4.00 to 1.00, which covenant shall be calculated as if
such Distribution was made on the first day of such period.

 

“Permitted Intercompany Investments” means Investments (including guarantees of
Debt) made by (a) a Borrower to or in another Borrower and (b) a Borrower to or
in a Subsidiary that is not a Borrower so long as, in the case of this clause
(b), (i) the aggregate amount of all such Investments by Borrowers in reliance
on this clause (b) does not exceed $7,500,000 at any time outstanding and
(ii) Borrowers have Liquidity of not less than $50,000,000 after giving effect
to any such Investment.

 

“Permitted Investments” means:  (a) Investments (i) shown on Schedule 5.7 and
existing on the ClosingFirst Amendment Effective Date, (ii) consisting of
capital contributions made to Subsidiaries prior to the Closing Date and
(iii) any modification, replacement, renewal or extension of any Investments
made by a Borrower in an Excluded Subsidiary so long as any such modification,
replacement, renewal or extension thereof does not increase the amount of such
Investment except as otherwise permitted by Section 5.7; (b) cash and Cash
Equivalents; (c) Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the Ordinary
Course of Business; (d) advances made in connection with purchases of goods or
services in the ordinary course of business; (e) Investments constituting
installment sales of equipment in the ordinary course of business;
(f) Investments received in settlement of bona fide disputes with respect to
amounts due to any Credit Party or any of its Subsidiaries from trade creditors
or customers effected in the ordinary course of business and consistent with
past practice, or owing to any Credit Party or any of its Subsidiaries as a
result of a proceeding relating to bankruptcy, insolvency, reorganization or
relief of debtors involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of a Credit Party or its Subsidiaries;
(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers pursuant to employee stock purchase plans or
agreements approved by Borrowers’ Board of Directors (or other governing body),
but the aggregate principal amount of all such loans outstanding may not exceed
$1,000,000 at any time; (h) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the Ordinary Course of Business, provided, however, that
this subpart (h) shall not apply to Investments of Borrowers in any Subsidiary;
(i) Investments consisting of deposit accounts in which Agent has received a
Deposit Account Control Agreement; (j) Permitted Intercompany Investments;
(k) from and after the date on which the 2018 Convertible Notes have been
refinanced or replaced with Permitted Refinancing Debt, Permitted Acquisitions;
(l) Investments in Excluded Subsidiaries in an aggregate amount not to exceed
$1,000,000 during the term of this Agreement; (m) Investments the consideration
for which is (x) equity interests (other than Disqualified Equity Interests) of
Accuray) of Accuray or (y) solely with respect to Investments that are Permitted
Acquisitions, cash proceeds of the issuance of equity interests (other than
Disqualified Equity Interests) of Accuray (as described more fully in clause
(i) of the definition of “Permitted Acquisition”; (n) Capital Expenditures;
(o) Investments of any Person existing at the time such

 

33

--------------------------------------------------------------------------------


 

Person becomes a Subsidiary of Accuray and a Borrower (including in connection
with a Permitted Acquisition) so long as such Investments were not made in
contemplation of such Person becoming a Subsidiary; (p) cashless Investments
relating to reorganizations of, and mergers and consolidations among, Foreign
Subsidiaries so long as any resulting Foreign Subsidiary is wholly owned by a
Borrower; and (q) any other Investments in an aggregate amount not to exceed
$5,000,000 at any time outstanding; provided that immediately before and after
giving effect to the making of such Investment, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) on a pro forma basis after
the consummation of such Investment, as at the end of the most recently ended
fiscal quarter for which financial statements have been provided (or were
required to have been provided) to Lenders, the Total Leverage Ratio for the
Credit Parties for a trailing twelve-month period ending on the last day of such
fiscal quarter is equal to or less than 4.00 to 1.00, which covenant shall be
calculated as if such Investment was made on the first day of such period,
(iii) the Credit Parties shall have Liquidity in an amount not less than
$50,000,000 after giving effect to such Investment, and (iv) the chief financial
officer of the Borrower Representative shall have delivered a certificate to
Agent certifying as to the matters contained in clauses (i) through (iii) above,
accompanied by reasonable evidence thereof.

 

“Permitted Liens” means:  (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA or, with respect
to any Pension Plan or Multiemployer Plan, the Code) pertaining to a Borrower’s
employees, if any; (b) deposits or pledges of cash to secure bids, tenders,
contracts (other than contracts for the payment of money or the deferred
purchase price of property or services), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the Ordinary
Course of Business; (c) carrier’s, warehousemen’s, mechanic’s, workmen’s,
materialmen’s or other like Liens on Collateral, other than any Collateral that
is part of the Borrowing Base unless such Liens have been subordinated to the
prior Lien in favor of Agent arising under the Financing Documents pursuant to a
Subordination Agreement, arising in the Ordinary Course of Business with respect
to obligations which are not overdue for a period of more than sixty (60) days,
or which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral, other than Accounts, for taxes or other governmental charges not at
the time delinquent or thereafter payable without penalty or the subject of a
Permitted Contest; (e) attachments, appeal bonds, judgments and other similar
Liens on Collateral other than Accounts, so long as such Liens do not constitute
an Event of Default hereunder; provided, however, that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are the subject of a Permitted Contest; (f) with respect to real estate,
easements, rights of way, restrictions, minor defects or irregularities of title
and other similar restrictions, including environmental and land use
restrictions, none of which, individually or in the aggregate, materially
interfere with the benefits of the security intended to be provided by the
Security Documents, materially affect the value or marketability of the
Collateral, materially impair the use or operation of the Collateral for the use
currently being made thereof or materially impair Borrowers’ ability to pay the
Obligations in a timely manner or materially impair the use of the Collateral or
the ordinary conduct of the business of any Borrower or any Subsidiary and
which, in the case of any real estate which is part of the Collateral, are set
forth as exceptions to or subordinate matters in the title insurance policy
accepted by Agent insuring the lien of the Security Documents; (g) non-exclusive
licenses of Intellectual Property rights granted in the Ordinary Course of
Business;  (h) rights of set-off or bankers’ liens upon deposits of cash in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the

 

34

--------------------------------------------------------------------------------


 

maintenance of such deposit accounts in the ordinary course of business;
(i) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Debt; (j) Liens and
deposits in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(k) Liens and encumbrances in favor of Agent under the Financing Documents;
(l) Liens on Collateral, other than Collateral which is part of the Borrowing
Base, existing on the date hereof First Amendment Effective Date and set forth
on Schedule 5.2; (m) Liens (i) arising from operating leases with respect to
assets not owned by any Borrower and the precautionary UCC filings in respect
thereof and (ii) on equipment or other materials which are not owned by any
Borrower and located on the premises of any Borrower (but not in connection
with, or as part of, the financing thereof) from time to time in the Ordinary
Course of Business and consistent with customary practices of Borrowers and the
precautionary UCC filings in respect thereof; (n) any Lien on any equipment
securing Debt permitted under subpart (c) of the definition of Permitted Debt,
provided, however, that such Lien attaches concurrently with or within sixty
(60) days after the acquisition thereof; (o) Liens of landlords and mortgagees
of landlords arising by statute; (p) the interest of lessors or sublessor under
operating leases and licensors or sub-licensors under license agreements to the
extent such license, lease, sublease or sublicense is otherwise permitted under
this Agreement; and (q) other Liens or encumbrances which do not secure Debt for
borrowed money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $2,000,000.2,000,000; and (r) Liens
and encumbrances in favor of the holders of (or an agent representing the
holders of) the Affiliated Obligations.

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s Organizational Documents as are required under this Agreement or by
applicable Law and fully disclosed to Agent within thirty (30) days after such
amendments or modifications have become effective, and (b) such amendments or
modifications to a Borrower’s Organizational Documents (other than those
involving a change in the name of a Borrower or involving a reorganization of a
Borrower under the laws of a different jurisdiction) that would not adversely
affect the rights and interests of Agent or Lenders and are fully disclosed to
Agent within thirty (30) days after such amendments or modifications have become
effective.

 

“Permitted Refinancing Debt” means the extension of maturity, refinancing,
renewal, replacement, exchange or modification of the terms of Debt so long as:

 

(a) after giving effect to such extension, refinancing, replacement, exchange or
modification, the principal amount of such Debt is not greater than the amount
of Debt outstanding immediately prior to such extension, refinancing, renewal,
replacement, exchange or modification (other than by the amount of premiums or
penalties paid thereon and the fees and expenses incurred in connection
therewith and by the amount of unfunded commitments with respect thereto);
provided, however, that in order to permit an exchange of the Convertible Notes
Debt into newly issued convertible notes, the principal amount of the newly
issued convertible notes may be greater than the principal amount of the
Convertible Notes Debt that are exchanged, to the extent required by
arms-length, commercial negotiations in connection with such exchange;

 

(b) such extension, refinancing, renewal, replacement, exchange or modification
does not result in a shortening of the average weighted maturity (measured as of
the extension, refinancing

 

35

--------------------------------------------------------------------------------


 

or modification) of the Debt so extended, refinanced, renewed, replaced or
modified (and in the case of any permitted refinancing of the Convertible Notes
Debt, the scheduled maturity date of the Debt (after giving effect to such
extension, refinancing, renewal, replacement or modification) shall be at least
91 days following the Commitment Expiry Date (determined in accordance with
clause (a) of the definition thereof));

 

(c) such extension, refinancing, renewal, replacement, exchange or modification
is pursuant to terms that are, taken as a whole, (A) on prevailing market terms
at the time of borrowing for the time of financing and the quality of the
applicable borrower; provided that, in no event shall additional security or
collateral (or any security or collateral if the Debt subject to a permitted
refinancing is unsecured) be granted on the basis that it was required by
prevailing market terms or (B) other than interest rate (so long as the interest
rate thereto shall not increase by more than 2.50% per annum) and conversion
premium terms with respect to the refinancing, replacement or exchange of
Convertible Notes Debt, not less favorable to the Credit Parties and Lenders
than the terms of the Debt (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced,
renewed, replaced, exchanged or modified (and in the case of any Permitted
Refinancingpermitted refinancing of the Convertible Notes Debt, no security or
collateral shall be granted and no principal amortization shall be provided for
(it being understood that conversion terms consistent with those applicable to
the 20182022 Convertible Notes shall not constitute principal amortization); and

 

(d) the Debt that is extended, refinanced, renewed, replaced or modified is not
recourse to any Credit Party or any of its Subsidiaries that is liable on
account of the obligations, in each case other than those Persons which were
obligated with respect to the Debt that was extended, refinanced, renewed,
replaced or modified.

 

For purposes of clarity, Permitted Refinancing Debt shall not apply to the 2018
Convertible Notes.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Product” means any current or future service or product researched, designed,
developed, manufactured, licensed, marketed, sold, performed, distributed or
otherwise commercialized by Accuray or any of its Subsidiaries, and any such
product in development or which may be developed; provided, that for purposes of
Article III, “Product” shall not include products designed, developed and
manufactured by third parties that are not Affiliates of Accuray or any of its
Subsidiaries.

 

“Product Authorizations” means any and all approvals (including pricing and
reimbursement approvals), licenses, notifications, registrations or
authorizations of any Governmental Authority necessary for the manufacture,
development, distribution, use, storage, import, export, transport, promotion,
marketing, sale or other commercialization of a Product in any country or
jurisdiction, including without limitation registration and listing, IDEs,
Device Approval Applications (including any supplements and amendments thereto)
or similar

 

36

--------------------------------------------------------------------------------


 

applications, post-approval marketing authorizations (including any prerequisite
manufacturing approval or authorization related thereto), labeling approvals,
and technical, medical, and scientific licenses.

 

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, such Lender’s right to receive the unused line fee described in
Section 2.2(b), such Lender’s obligation to purchase interests and
participations in Letters of Credit and related Support Agreement liabilities
and obligations, and such Lender’s obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.5(b), the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto, and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the Revolving
Loan Commitment Amount of such Lender (or, in the event the Revolving Loan
Commitment shall have been terminated, such Lender’s then existing Revolving
Loan Outstandings), by (ii) the Revolving Loan Commitment (or, in the event the
Revolving Loan Commitment shall have been terminated, the then existing
Revolving Loan Outstandings) of all Lenders.

 

“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents on-hand of the Credit Parties maintained
in Deposit Accounts or Securities Accounts in the name of a Credit Party in the
United States as of such date, which, in each case, are not Lockbox Accounts and
are subject to Deposit Account Control Agreements or a Securities Account
Control Agreement.

 

“Raw Materials Inventory” means all Inventory of the Borrower consisting of raw
materials.

 

“Recovery Amount” has the meaning set forth in Section 2.10(e).

 

“Reimbursement Obligations” means, at any date, the obligations of each Borrower
then outstanding to reimburse (a) Agent for payments made by Agent under a
Support Agreement, and/or (b) any LC Issuer, for payments made by such LC Issuer
under a Lender Letter of Credit.

 

“Rent and Charges Reserve” means the aggregate of (a) a reserve equal to all
past due rent and other amounts owing by a Borrower to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral included in the Borrowing Base or
could assert a Lien on any Collateral included in the Borrowing Base; and (b) a
reserve equal to three months’ rent and other charges that could be payable to
any such Person, unless it has executed a landlord agreement, warehousemen’s
agreement, bailee agreement or similar agreement, as applicable.

 

“Required Lenders” means at any time Lenders holding (a) more than fifty percent
(50%) of the Revolving Loan Commitment, or (b) if the Revolving Loan Commitment
has been terminated, more than fifty percent (50%) of the sum of (x) the then
aggregate outstanding principal balance of the Loans plus (y) the then aggregate
amount of Letter of Credit Liabilities.

 

“Replacement Lender” has the meaning set forth in Section 11.17(c).

 

37

--------------------------------------------------------------------------------


 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, General Counsel or any other officer of the applicable Borrower
acceptable to Agent.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from an Asset Saleasset sale or otherwise) and other amounts received
or realized in respect of such Investment, in each case on an after-tax basis.

 

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

 

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by (a) any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) any Additional
Tranche(s) activated by Borrowers.  For the avoidance of doubt, the aggregate
Revolving Loan Commitment Amount of all Lenders on the Closing Date shall be
$52,000,000 and if the Additional Tranche is fully activated pursuant to the
terms of the Agreement such amount shall increase to $85,000,000.on and after
the First Amendment Effective Date, shall be $32,000,000.

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
ClosingFirst Amendment Effective Date, the percentage set forth opposite such
Lender’s name on the Commitment Annex under the column “Revolving Loan
Commitment Percentage” (if such Lender’s name is not so set forth thereon, then,
on the ClosingFirst Amendment Effective Date, such percentage for such Lender
shall be deemed to be zero (0), and (b) on any date following the ClosingFirst
Amendment Effective Date, the percentage equal to the Revolving Loan Commitment
Amount of such Lender on such date divided by the Revolving Loan Commitment on
such date.

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

 

“Revolving Loan Outstandings” means, at any time of calculation, (a) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter

 

38

--------------------------------------------------------------------------------


 

of Credit Liabilities, and (b) when used with reference to any single Lender,
the sum of the then existing outstanding principal amount of Revolving Loans
advanced by such Lender plus the then existing Letter of Credit Liabilities for
the account of such Lender.

 

“Revolving Loans” has the meaning set forth in Section 2.1(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

 

“Securitization” has the meaning set forth in Section 12.6(b).

 

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Settlement Service” has the meaning set forth in Section 11.17(a)(v).

 

“Solvent” means, with respect to any Person, that such Person (a) owns assets
the fair saleable value of which are (i) greater than the total amount of its
liabilities (including Contingent Obligations), and (ii) greater than the amount
that will be required to pay the probable liabilities of its then existing debts
as they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to it; (b) has capital that is not
unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; and (c) does not intend to incur
and does not believe that it will incur debts beyond its ability to pay such
debts as they become due.

 

“Stated Commitment Expiry Date” has the meaning set forth in the definition of
“Commitment Expiry Date”.

 

“Stated Rate” has the meaning set forth in Section 2.7.

 

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents, and with prompt notice to Agent, all of
which documents must be in form and substance acceptable to Agent in its sole
discretion.  As of the Closing Date, there is no Subordinated Debt.  The parties
hereto agree, for the avoidance of doubt, that the Convertible Notes Debt does
not constitute Subordinated Debt.

 

39

--------------------------------------------------------------------------------


 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Sunnyvale Premises” means the location leased by Accuray and located at
1306-1310 Orleans Drive, Sunnyvale, CA 94089.

 

“Support Agreement” has the meaning set forth in Section 2.5(a).

 

“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

 

“Taxes” has the meaning set forth in Section 2.8(a).

 

“Term Loans” has the meaning set forth in the Affiliated Credit Agreement.

 

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

 

“Total Debt” means, at any time, all Debt described in clauses (a), (b), (c),
(d), and (e) (but in the case of clause (e), only to the extent such letter of
credit has been drawn and not reimbursed within 3 Business Days) in the
definition thereof of such Person and its Subsidiaries at such time.

 

40

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, the ratio of (a) the Total Debt as of the end of
such period (including, for the avoidance of doubt, the Convertible Notes Debt),
to (b) EBITDA for such period.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“Unfinanced Capital Expenditures” means, for any period, the Capital
Expenditures for such period; provided Unfinanced Capital Expenditures shall not
include any Capital Expenditure (i) for replacements, restorations or
substitutions for assets to the extent made with the net cash proceeds of a
Permitted Asset Disposition, (ii) for any asset acquired in exchange for an
existing asset (but only to the extent of the value of such existing asset),
(iii) that constitutes a Permitted Acquisition, (iv) made during such period to
the extent made with the identifiable proceeds of an issuance of equity by
Borrower Representative, (v) that, pursuant to a written agreement, are
reimbursed (or reimbursable and reasonably expected to be received in cash
within 120 days of the last day of such period) by a third Person (excluding
Borrower Representative or any of its Subsidiaries) or (vi) that is paid with
the proceeds of Permitted Debt.

 

“United States” means the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” means, as to any Person, another Person, all of the
equity interests of which (except directors’ qualifying shares) are, at the
time, directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

 

B.                            Accounting Terms and Determinations.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including, without
limitation, determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
each Borrower and its Consolidated Subsidiaries delivered to Agent and each of
Lenders on or prior to the Closing Date.  If at any time any change in GAAP
would affect the computation of any financial ratio or financial requirement set
forth in any Financing Document, and either Borrowers or the Required Lenders
shall so request, Agent, Lenders and Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Borrower Representative and
the Required Lenders); provided, however, that until so amended, (a) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (b) Borrowers shall provide to Agent and Lenders
financial statements and other documents required under this Agreement which
shall include a reconciliation between

 

41

--------------------------------------------------------------------------------


 

calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding any other provision contained herein,
(i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein
and (ii) to the extent that any change in GAAP after the Closing Date results in
leases which are, or would have been, classified as operating leases under GAAP
as it exists on the Closing Date being classified as a Capital Lease under as
revised GAAP (whether such lease is entered into before or after the date
hereof), such change in classification of leases from operating leases to
Capital Leases shall be ignored for purposes of this Agreement, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

C.                            Other Definitional and Interpretive Provisions. 
References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”,
or “Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of
or to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  Unless otherwise specified herein, the settlement of
all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds. 
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations.  All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication.  References to any statute or act, without
additional reference, shall be deemed to refer to federal statutes and acts of
the United States.  References to any agreement, instrument or document shall
include all schedules, exhibits, annexes and other attachments thereto.  As used
in this Agreement, the meaning of the term “material” or the phrase “in all
material respects” is intended to refer to an act, omission, violation or
condition which reflects or could reasonably be expected to result in a Material
Adverse Effect.  References to capitalized terms that are not defined herein,
but are defined in the UCC, shall have the meanings given them in the UCC.  All
references herein to times of day shall be references to daylight or standard
time, as applicable.

 

D.                            Time is of the Essence.  Time is of the essence in
Borrower’s and each other Credit Party’s performance under this Agreement and
all other Financing Documents

 

II.  LOANS AND LETTERS OF CREDIT

 

A.                            Loans.

 

1.            Reserved.

 

42

--------------------------------------------------------------------------------


 

2.             Revolving Loans.

 

(a)           Revolving Loans and Borrowings.  On the terms and subject to the
conditions set forth herein, each Lender severally agrees to make loans to
Borrowers from time to time as set forth herein (each a “Revolving Loan”, and
collectively, “Revolving Loans”) equal to such Lender’s Revolving Loan
Commitment Percentage of Revolving Loans requested by Borrowers hereunder;
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit.  Borrowers shall deliver
to Agent a Notice of Borrowing with respect to each proposed borrowing of a
Revolving Loan, such Notice of Borrowing to be delivered before 1:00
p.m. (Eastern time) two (2) Business Days prior to the date of such proposed
borrowing; provided that for the borrowing of Revolving Loans on the Closing
Date, Borrower may deliver the Notice of Borrowing prior to the borrowing on the
Closing Date.  Each Borrower and each Revolving Lender hereby authorizes Agent
to make Revolving Loans on behalf of Revolving Lenders, at any time in its sole
discretion, (A) as provided in Section 2.5(c), with respect to obligations
arising under Support Agreements and/or Lender Letters of Credit, and (B) to pay
principal owing in respect of the Loans and interest, fees, expenses and other
charges payable by any Credit Party from time to time arising under this
Agreement or any other Financing Document.  The Borrowing Base shall be
determined by Agent based on the most recent Borrowing Base Certificate
delivered to Agent in accordance with this Agreement and such other information
as may be available to Agent.  Without limiting any other rights and remedies of
Agent hereunder or under the other Financing Documents, the Revolving Loans
shall be subject to Agent’s continuing right to withhold from the Borrowing Base
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Agent’s good faith credit judgment and discretion, such
reserves are necessary.

 

(b)           Mandatory Revolving Loan Repayments and Prepayments.

 

(i)            The Revolving Loan Commitment shall terminate on the Termination
Date.  On such Termination Date, there shall become due, and Borrowers shall
pay, the entire outstanding principal amount of each Revolving Loan, together
with accrued and unpaid Obligations pertaining thereto incurred to, but
excluding the Termination Date; provided, however, that such payment is made not
later than 12:00 Noon (Eastern time) on the Termination Date.

 

(ii)           If at any time the Revolving Loan Outstandings exceed the
Revolving Loan Limit, then, on the next succeeding Business Day, Borrowers shall
repay the Revolving Loans or cash collateralize Letter of Credit Liabilities in
the manner specified in Section 2.5(e) or cause the cancellation of outstanding
Letters of Credit, or any combination of the foregoing, in an aggregate amount
equal to such excess; provided, that if such excess is the sole and direct
result of the establishment of a reserve against the Borrowing Base by Agent,
then such excess shall be payable by Borrower within five (5) Business Days from
the date in which such excess first arose.

 

43

--------------------------------------------------------------------------------


 

(iii)          Principal payable on account of Revolving Loans shall be payable
by Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent
of any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.

 

(c)           Optional Prepayments.  Borrowers may from time to time prepay the
Revolving Loans in whole or in part without any corresponding reduction in the
Revolving Loan Commitment; provided, however, that any such partial prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$25,000.

 

(d)           LIBOR Rate.

 

(i)            Except as provided in subsection (C) below, Revolving Loans shall
accrue interest at the LIBOR Rate plus the Applicable Margin.

 

(ii)           The LIBOR Rate may be adjusted by Agent by notice to Borrower
Representative with respect to any Lender on a prospective basis to take into
account any additional or increased costs to such Lender of maintaining or
obtaining any eurodollar deposits or increased costs, in each case, due to
changes in applicable Law occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), which additional or increased costs would increase the cost of
funding loans bearing interest based upon the LIBOR Rate; provided, however,
that notwithstanding anything in this Agreement to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.  In any such event, the affected Lender shall give Borrowers and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, along with a certificate from such Lender
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment.  Upon receipt of such notice,
Borrowers may, by notice to such affected Lender, repay the Loans bearing
interest based upon the LIBOR Rate with respect to which such adjustment is
made.

 

(iii)          In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Loans bearing interest based upon the LIBOR Rate or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such

 

44

--------------------------------------------------------------------------------


 

Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (I) in the
case of any outstanding Loans of such Lender bearing interest based upon the
LIBOR Rate, the date specified in such Lender’s notice shall be deemed to be the
last day of the Interest Period of such Loans, and interest upon such Lender’s
Loans thereafter shall accrue interest at Base Rate plus the Applicable Margin,
and (II) such Loans shall continue to accrue interest at Base Rate plus the
Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Loans at the LIBOR Rate.

 

(iv)          Anything to the contrary contained herein notwithstanding, neither
Agent nor any Lender is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

 

(c)           Additional Tranches.  After the Closing Date, so long as no
Default or Event of Default exists and subject to the terms of this Agreement,
with the prior written consent of Agent and all Lenders in their sole
discretion, the Revolving Loan Commitment may be increased upon the written
request of Borrower Representative (which such request shall state the aggregate
amount of the Additional Tranche requested and shall be made at least forty-five
(45) days prior to the proposed effective date of such Additional Tranche) to
Agent to activate an Additional Tranche; provided, however, that Agent and
Lenders shall have no obligation to consent to any requested activation of an
Additional Tranche and the written consent of Agent and all Lenders shall be
required in order to activate an Additional Tranche.  Upon activating an
Additional Tranche, each Lender’s Revolving Loan Commitment Amount shall
increase by a proportionate amount so as to maintain the same Pro Rata Share of
the Revolving Loan Commitment and the Revolving Loans as such Lender held
immediately prior to such activation.  In the event Agent and all Lenders do not
consent to the activation of a requested Additional Tranche within forty-five
(45) days after receiving a written request from Borrower Representative, then
the Revolving Loan Commitment shall not be increased and, within the next ninety
(90) days, Borrowers may terminate this Agreement upon written notice to Agent
and, if the Borrowing Base on the date of such request would have supported such
increased Revolving Loan Commitment, upon repayment in full of all Obligations,
no fee shall be due pursuant to Section 2.2(g) in connection with such
termination

 

(v)           Restriction on Termination. Notwithstanding any prepayment of the
Revolving Loan Outstandings or any other termination of Lenders’ Credit Exposure
under this Agreement, Agent and Lenders shall have no obligation to release any
of the Collateral securing the Obligations under this Agreement while any
portion of the Affiliated Obligations shall remain outstanding.

 

B.                           Interest, Interest Calculations and Certain Fees.

 

1.             Interest.  From and following the Closing Date, except as
expressly set forth in this Agreement, Loans and the other Obligations shall
bear interest at the sum of the LIBOR Rate plus the Applicable Margin.  Interest
on the Loans shall be paid in arrears on the first (1st) day of each month and
on the maturity of such Loans, whether by acceleration or otherwise.

 

45

--------------------------------------------------------------------------------


 

Interest on all other Obligations shall be payable upon demand.  For purposes of
calculating interest, all funds transferred to the Payment Account for
application to any Revolving Loans shall be subject to a five Business Day
clearance period and all interest accruing on such funds during such clearance
period shall accrue for the benefit of Agent, and not for the benefit of
Lenders.

 

2.             Unused Line Fee.  From and following the Closing Date, Borrowers
shall pay Agent, for the benefit of all Lenders committed to make Revolving
Loans, in accordance with their respective Pro Rata Shares, a fee in an amount
equal to (i) (A) the Revolving Loan Commitment minus (B) the average daily
balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) 0.50% per annum.  Such fee is to be paid monthly in
arrears on the first day of each month.

 

3.             Fee Letter.  In addition to the other fees set forth herein,
Borrowers agree to pay Agent the fees set forth in the Fee Letter.

 

4.             Reserved.

 

5.             Reserved.

 

6.             Reserved.

 

7.             Deferred Revolving Loan Origination Fee.  If Lenders’ funding
obligations in respect of the Revolving Loan Commitment under this Agreement
terminate for any reason (whether by voluntary termination by Borrowers, by
reason of the occurrence of an Event of Default or otherwise) other than as a
result of a refinancing of 100% of the Loans by Agent and all Lenders prior to
the Commitment Expiry Date and other than the reduction in the Revolving Loan
Commitment on First Amendment Effective Date, Borrowers shall pay to Agent on
the date of such termination, for the benefit of all Lenders committed to make
Revolving Loans on the Closing Date, a fee as compensation for the costs of such
Lenders being prepared to make funds available to Borrowers under this
Agreement, equal to an amount determined by multiplying the Revolving Loan
Commitment terminated by the following applicable percentage amount:  three
percent (3%) for the first year following the ClosingFirst Amendment Effective
Date, two percent (2%) for the second year following the ClosingFirst Amendment
Effective Date, and one percent (1%) thereafter.  All fees payable pursuant to
this paragraph shall be deemed fully earned and non-refundable as of the Closing
Date.

 

8.             Audit Fees.  Borrowers shall pay to Agent, for its own account
and not for the benefit of any other Lenders, all reasonable fees and expenses
in connection with audits and inspections of Borrowers’ books and records,
audits, valuations or appraisals of the Collateral, audits of Borrowers’
compliance with applicable Laws and such other matters as Agent shall deem
appropriate, which shall be due and payable on the first Business Day of the
month following the date of issuance by Agent of a written request for payment
thereof to Borrowers.

 

9.             Wire Fees.  Borrowers shall pay to Agent, for its own account and
not for the account of any other Lenders, on written demand, fees for incoming
and outgoing wires made for the account of Borrowers, such fees to be based on
Agent’s then current wire fee schedule (available upon written request of
Borrowers).

 

46

--------------------------------------------------------------------------------


 

10.          Late Charges.  If payments of principal (other than a final
installment of principal upon the Termination Date), interest due on the
Obligations, or any other amounts due hereunder or under the other Financing
Documents are not timely made and remain overdue for a period of five (5) days,
Borrowers, without notice or demand by Agent, promptly shall pay to Agent, for
its own account and not for the benefit of any other Lenders, as additional
compensation to Agent in administering the Obligations, an amount equal to five
percent (5%) of each delinquent payment.

 

11.          Computation of Interest and Related Fees.  All interest and fees
under each Financing Document shall be calculated on the basis of a 360-day year
for the actual number of days elapsed.  The date of funding of a Loan shall be
included in the calculation of interest.  The date of payment of a Loan shall be
excluded from the calculation of interest.  If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

 

C.                           Notes.  The portion of the Loans made by each
Lender shall be evidenced, if so requested by such Lender, by one or more
promissory notes executed by Borrowers on a joint and several basis (each, a
“Note”) in an original principal amount equal to such Lender’s Revolving Loan
Commitment Amount.  Upon activation of an Additional Tranche in accordance with
Section 2.1(c) hereof, Borrowers shall deliver to each Lender to whom Borrowers
previously delivered a Note, a restated Note evidencing such Lender’s Revolving
Loan Commitment Amount and each such Lender shall appropriately legend any prior
Note to indicate that it has been replaced by such new Note

 

D.                           Reserved.

 

E.                           Letters of Credit and Letter of Credit Fees.

 

1.             Letter of Credit.  On the terms and subject to the conditions set
forth herein, the Revolving Loan Commitment may be used by Borrowers, in
addition to the making of Revolving Loans hereunder, for the issuance, prior to
that date which is one (1) year prior to the Termination Date, by (i) Agent, of
letters of credit, Guarantees or other agreements or arrangements (each, a
“Support Agreement”) to induce an LC Issuer to issue or increase the amount of,
or extend the expiry date of, one or more Letters of Credit and (ii) a Lender,
identified by Agent, as an LC Issuer, of one or more Lender Letters of Credit,
so long as, in each case:

 

(a)           Agent shall have received a Notice of LC Credit Event at least
five (5) Business Days before the relevant date of issuance, increase or
extension; and

 

(b)           after giving effect to such issuance, increase or extension,
(A) the aggregate Letter of Credit Liabilities do not exceed $0, and (B) the
Revolving Loan Outstandings do not exceed the Revolving Loan Limit.

 

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any Letter of Credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender.  Each Lender that is an LC Issuer
hereby agrees to give Agent prompt written notice of each issuance of a Lender
Letter of Credit by such Lender and each payment made by such Lender in respect
of Lender Letters of Credit issued by such Lender.

 

47

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Loan Commitment will be available for
the issuance of a Letter of Credit until such times as Agent notifies Borrower
Representative that a Lender party to this Agreement is an LC Issuer.

 

2.             Letter of Credit Fee.  Borrowers shall pay to Agent, for the
benefit of the Revolving Lenders in accordance with their respective Pro Rata
Shares, a letter of credit fee with respect to the Letter of Credit Liabilities
for each Letter of Credit, computed for each day from the date of issuance of
such Letter of Credit to the date that is the last day a drawing is available
under such Letter of Credit, at a rate per annum equal to the Applicable Margin
then applicable to Loans bearing interest based upon the LIBOR Rate.  Such fee
shall be payable in arrears on the first day of each calendar month prior to the
Termination Date and on such date.  In addition, Borrowers agree to pay promptly
to the LC Issuer any fronting or other fees that it may charge in connection
with any Letter of Credit.

 

3.             Reimbursement Obligations of Borrowers.  If either (i) Agent
shall make a payment to an LC Issuer pursuant to a Support Agreement, or
(ii) any Lender shall notify Agent that it has made payment in respect of, a
Lender Letter of Credit, (A) the applicable Borrower shall reimburse Agent or
such Lender, as applicable, for the amount of such payment by the end of the day
on which Agent or such Lender shall make such payment and (B) Borrowers shall be
deemed to have immediately requested that Revolving Lenders make a Revolving
Loan, in a principal amount equal to the amount of such payment (but solely to
the extent such Borrower shall have failed to directly reimburse Agent or, with
respect to Lender Letters of Credit, the applicable LC Issuer, for the amount of
such payment).  Agent shall promptly notify Revolving Lenders of any such deemed
request and each Revolving Lender hereby agrees to make available to Agent not
later than 12:00 Noon (Eastern time) on the Business Day following such
notification from Agent such Revolving Lender’s Pro Rata Share of such Revolving
Loan.  Each Revolving Lender hereby absolutely and unconditionally agrees to
fund such Revolving Lender’s Pro Rata Share of the Loan described in the
immediately preceding sentence, unaffected by any circumstance whatsoever,
including, without limitation, (x) the occurrence and continuance of a Default
or Event of Default, (y) the fact that, whether before or after giving effect to
the making of any such Revolving Loan, the Revolving Loan Outstandings exceed or
will exceed the Revolving Loan Limit, and/or (z) the non-satisfaction of any
conditions set forth in Section 7.2.  Agent hereby agrees to apply the gross
proceeds of each Revolving Loan deemed made pursuant to this Section 2.5(c) in
satisfaction of Borrowers’ reimbursement obligations arising pursuant to this
Section 2.5(c).  Borrowers shall pay interest, on demand, on all amounts so paid
by Agent pursuant to any Support Agreement or to any applicable Lender in
honoring a draw request under any Lender Letter of Credit for each day from the
date of such payment until Borrowers reimburse Agent or the applicable Lender
therefor (whether pursuant to clause (A) or (B) of the first sentence of this
subsection (c)) at a rate per annum equal to the sum of two percent (2%) plus
the interest rate applicable to Revolving Loans for such day.

 

4.             Reimbursement and Other Payments by Borrowers.  The obligations
of each Borrower to reimburse Agent and/or the applicable LC Issuer pursuant to
Section 2.5(c) shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including the following:

 

48

--------------------------------------------------------------------------------


 

(a)           any lack of validity or enforceability of, or any amendment or
waiver of or any consent to departure from, any Letter of Credit or any related
document;

 

(b)           the existence of any claim, set-off, defense or other right which
any Borrower may have at any time against the beneficiary of any Letter of
Credit, the LC Issuer (including any claim for improper payment), Agent, any
Lender or any other Person, whether in connection with any Financing Document or
any unrelated transaction; provided, however, that nothing herein shall prevent
the assertion of any such claim by separate suit or compulsory counterclaim;

 

(c)           any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(d)           any affiliation between the LC Issuer and Agent; or

 

(e)           to the extent permitted under applicable law, any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

 

5.             Deposit Obligations of Borrowers.  In the event any Letters of
Credit are outstanding at the time that Borrowers prepay in full or are required
to repay the Obligations or the Revolving Loan Commitment is terminated,
Borrowers shall (i) deposit with Agent for the benefit of all Revolving Lenders
cash in an amount equal to one hundred five percent (105%) of the aggregate
outstanding Letter of Credit Liabilities to be available to Agent, for its
benefit and the benefit of issuers of Letters of Credit, to reimburse payments
of drafts drawn under such Letters of Credit and pay any fees and expenses
related thereto, and (ii) prepay the fee payable under Section 2.5(b) with
respect to such Letters of Credit for the full remaining terms of such Letters
of Credit assuming that the full amount of such Letters of Credit as of the date
of such repayment or termination remain outstanding until the end of such
remaining terms.  Upon termination of any such Letter of Credit and so long as
no Event of Default has occurred and is continuing, the unearned portion of such
prepaid fee attributable to such Letter of Credit shall be refunded to
Borrowers, together with the deposit described in the preceding clause
(i) attributable to such Letter of Credit, but only to the extent not previously
applied by Agent in the manner described herein.

 

6.             Participations in Support Agreements and Lender Letters of
Credit.

 

(a)           Concurrently with the issuance of each Supported Letter of Credit,
Agent shall be deemed to have sold and transferred to each Revolving Lender, and
each such Revolving Lender shall be deemed irrevocably and immediately to have
purchased and received from Agent, without recourse or warranty, an undivided
interest and participation in, to the extent of such Lender’s Pro Rata Share,
Agent’s Support Agreement liabilities and obligations in respect of such
Supported Letter of Credit and Borrowers’ Reimbursement Obligations with respect
thereto.  Concurrently with the issuance of each Lender Letter of Credit, the LC
Issuer in respect thereof shall be deemed to have sold and transferred to each
Revolving Lender, and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from such LC Issuer, without

 

49

--------------------------------------------------------------------------------


 

recourse or warranty, an undivided interest and participation in, to the extent
of such Lender’s Pro Rata Share, such Lender Letter of Credit and Borrowers’
Reimbursement Obligations with respect thereto.  Any purchase obligation arising
pursuant to the immediately two preceding sentences shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever.

 

(b)           If either (A) Agent makes any payment or disbursement under any
Support Agreement and/or (B) an LC Issuer makes any payment or disbursement
under any Lender Letter of Credit, and (I) Borrowers have not reimbursed Agent
or the applicable LC Issuer, as applicable, in full for such payment or
disbursement in accordance with Section 2.5(c), or (II) any reimbursement under
any Support Agreement or Lender Letter of Credit received by Agent or any LC
Issuer, as applicable, from any Credit Party is or must be returned or rescinded
upon or during any bankruptcy or reorganization of any Credit Party or
otherwise, each Revolving Lender shall be irrevocably and unconditionally
obligated to pay to Agent or the applicable LC Issuer, as applicable, its Pro
Rata Share of such payment or disbursement (but no such payment shall diminish
the Obligations of Borrowers under Section 2.5(c)).  To the extent any such
Revolving Lender shall not have made such amount available to Agent or the
applicable LC Issuer, as applicable, before 12:00 Noon (Eastern time) on the
Business Day on which such Lender receives notice from Agent or the applicable
LC Issuer, as applicable, of such payment or disbursement, or return or
rescission, as applicable, such Lender agrees to pay interest on such amount to
Agent or the applicable LC Issuer, as applicable, forthwith on demand accruing
daily at the Federal Funds Rate, for the first three (3) days following such
Lender’s receipt of such notice, and thereafter at the Base Rate plus the
Applicable Margin in respect of Revolving Loans.  Any such Revolving Lender’s
failure to make available to Agent or the applicable LC Issuer, as applicable,
its Pro Rata Share of any such payment or disbursement, or return or rescission,
as applicable, shall not relieve any other Lender of its obligation hereunder to
make available such other Revolving Lender’s Pro Rata Share of such payment, but
no Revolving Lender shall be responsible for the failure of any other Lender to
make available such other Lender’s Pro Rata Share of any such payment or
disbursement, or return or rescission.

 

F.                            General Provisions Regarding Payment; Loan
Account.

 

1.             All payments to be made by each Borrower under any Financing
Document, including payments of principal and interest made hereunder and
pursuant to any other Financing Document, and all fees, expenses, indemnities
and reimbursements, shall be made without set-off, recoupment or counterclaim. 
If any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto). 
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after

 

50

--------------------------------------------------------------------------------


 

12:00 Noon (Eastern time) on any date shall be deemed received by Agent on the
next succeeding Business Day.

 

2.             Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by Lenders hereunder
or under any other Financing Document, and all payments thereon made by each
Borrower.  All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time.  The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document.  Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement).  Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

 

G.                            Maximum Interest.  In no event shall the interest
charged with respect to the Loans or any other Obligations of any Borrower under
any Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable.  Thereafter, the
interest rate payable shall be the Stated Rate unless and until the Stated Rate
again would exceed the Maximum Lawful Rate, in which event this provision shall
again apply.  In no event shall the total interest received by any Lender exceed
the amount which it could lawfully have received had the interest been
calculated for the full term hereof at the Maximum Lawful Rate.  If,
notwithstanding the prior sentence, any Lender has received interest hereunder
in excess of the Maximum Lawful Rate, such excess amount shall be applied to the
reduction of the principal balance of the Loans or to other amounts (other than
interest) payable hereunder, and if no such principal or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrowers. 
In computing interest payable with reference to the Maximum Lawful Rate
applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

 

H.                            Taxes; Capital Adequacy.

 

1.             Except as required by applicable Law, all payments of principal
and interest on the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp, documentary, payroll, employment,

 

51

--------------------------------------------------------------------------------


 

property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, (“Taxes”).  If any
withholding or deduction from any payment to be made by any Borrower hereunder
is required in respect of any Taxes pursuant to any applicable Law, then
Borrowers will: (i) be entitled to make such withholding or deduction, (ii) pay
directly to the relevant authority the full amount required to be so withheld or
deducted; (iii) promptly forward to Agent an official receipt or other
documentation satisfactory to Agent evidencing such payment to such authority;
and (iv) if such Tax is an Indemnified Tax, pay to Agent for the account of
Agent and Lenders such additional amount or amounts as is necessary to ensure
that the net amount actually received by Agent and each Lender will equal the
full amount Agent and such Lender would have received had no such withholding or
deduction been required (including, without limitation, such withholdings and
deductions applicable to additional sums payable under this Section 2.8).  If
any Indemnified Taxes are directly asserted against Agent or any Lender with
respect to any payment received by Agent or such Lender hereunder, Agent or such
Lender may pay such Indemnified Taxes and Borrowers will promptly pay such
additional amounts (including any penalty, interest or expense) as is necessary
in order that the net amount received by such Person after the payment of such
Indemnified Taxes (including any Indemnified Taxes on such additional amount)
shall equal the amount such Person would have received had such Indemnified
Taxes not been asserted so long as such amounts have accrued on or after the day
which is two hundred seventy (270) days prior to the date on which Agent or such
Lender first made written demand therefor.

 

2.             The Credit Parties shall indemnify Agent and Lenders, within ten
(10) days after demand thereof, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.8) payable or paid by Agent or any Lender or
required to be withheld or deducted from a payment to Agent or any Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate in reasonable
detail as to the amount of such payment or liability delivered to Borrower
Representative by a Lender (with a copy to Agent), or by Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

3.

 

(a)           Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States, and (ii)(A) is a party hereto on the Closing Date
or (B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) shall, to the extent legally
entitled to do so, deliver on or prior to the date on which such Lender becomes
a Lender (or such assignee acquires such assigned interest) to Borrower
Representative and Agent one or more (as Borrower Representative or Agent may
reasonably request) United States Internal Revenue Service (“IRS”) Forms W-8ECI,
W-8BEN, W-8BEN-E, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from, or reduced rate of, withholding or
deduction of Taxes.  Each Lender that is a United States Person  and is a party
hereto on the Closing Date or purports to become an assignee

 

52

--------------------------------------------------------------------------------


 

of an interest as a Lender under this Agreement after the Closing Date (unless
such Lender was already a Lender hereunder immediately prior to such assignment)
shall deliver on or prior to the date on which such Lender becomes a Lender (or
such assignee acquires such assigned interest) to Borrower Representative and
Agent an IRS Form W-9 certifying that such Lender is exempt from United States
federal backup withholding tax.

 

(b)           To the extent permitted by Law, each Lender shall deliver, at the
time or times reasonably requested by Borrower Representative or Agent, such
additional properly completed and executed documentation as is reasonably
requested by Borrower Representative or Agent to permit payments hereunder to be
made without withholding or at a reduced rate of withholding.  Without limiting
the foregoing, each Lender shall timely provide any documentation reasonably
requested by Borrower Representative or Agent sufficient for Borrowers and Agent
to comply with their obligations under FATCA and to determine whether such
Lender has complied with applicable reporting requirements under FATCA.

 

(c)           Each Lender shall (to the extent legally entitled to do so)
provide updated forms to Borrower Representative and Agent on or prior to the
date any prior form previously provided under this Section 2.8(c) becomes
obsolete or expires, after the occurrence of an event requiring a change in the
most recent form or certification previously delivered by it pursuant to this
Section 2.8(c) or from time to time if requested by Borrowers or Agent.

 

4.             If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Support Agreement or Lender Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided, however, that notwithstanding anything in this Agreement to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or

 

53

--------------------------------------------------------------------------------


 

similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

 

5.             If any Lender requires compensation under Section 2.8(d), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8(a),
then, upon the written request of Borrower Representative, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject to the terms of this Agreement) to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or materially reduce amounts payable pursuant to any such
subsection, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion). 
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

6.             If any Lender determines, in its sole discretion exercised in
good faith, that it has received a refund in respect of any Taxes as to which it
has been indemnified by any Borrower pursuant to this Section 2.8 (including the
payment of additional amounts pursuant to this Section 2.8), then it shall
promptly pay an amount equal to such refund to Borrower Representative, net of
all reasonable out-of-pocket expenses of such Lender or of Agent with respect
thereto, including any Taxes; provided, however, that each Borrower, upon the
written request of such Lender or Agent, agrees to repay any amount paid over to
Borrower Representative to such Lender or to Agent (plus any related penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Lender or Agent is required, for any reason, to disgorge or otherwise
repay such refund.  Notwithstanding anything to the contrary in this
Section 2.8, in no event will a Lender be required to pay any amount to a
Borrower pursuant to this Section 2.8(f) the payment of which would place such
Lender in a less favorable net after-Tax position than such Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This Section 2.8 shall not be construed to require any Lender (or Agent) to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Borrower (or affiliate, successor or assignee
thereof) or any other Person.

 

7.             Each Lender shall severally indemnify Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified Agent
for such Indemnified Taxes and without limiting the obligation of the Credit
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.17(b)(ii) relating to the maintenance
of a Participant Register and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by Agent in connection with any
Financing Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes Agent to set
off and apply any and all amounts at any time

 

54

--------------------------------------------------------------------------------


 

owing to such Lender under any Financing Document or otherwise payable by Agent
to such Lender from any other source against any amount due to Agent under this
paragraph (g).

 

8.             Each party’s obligations under this Section 2.8 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Obligations and the repayment,
satisfaction or discharge of all obligations under any Financing Document.

 

I.                             Appointment of Borrower Representative.  Each
Borrower hereby designates Borrower Representative as its representative and
agent on its behalf for the purposes of issuing Notices of Borrowing, Notices of
LC Credit Events and Borrowing Base Certificates, and giving instructions with
respect to the disbursement of the proceeds of the Loans, requesting Letters of
Credit, giving and receiving all other notices and consents hereunder or under
any of the other Financing Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Financing Documents.  Borrower Representative hereby accepts such
appointment.  Notwithstanding anything to the contrary contained in this
Agreement, no Borrower other than Borrower Representative shall be entitled to
take any of the foregoing actions.  The proceeds of each Loan made hereunder
shall be advanced to or at the direction of Borrower Representative and if not
used by Borrower Representative in its business (for the purposes provided in
this Agreement) shall be deemed to be immediately advanced by Borrower
Representative to the appropriate other Borrower hereunder as an intercompany
loan (collectively, “Intercompany Loans”).  All Letters of Credit and Support
Agreements issued hereunder shall be issued at Borrower Representative’s request
therefor and shall be allocated to the appropriate Borrower’s Intercompany Loan
account by Borrower Representative.  All collections of each Borrower in respect
of Accounts and other proceeds of Collateral of such Borrower received by Agent
and applied to the Obligations shall also be deemed to be repayments of the
Intercompany Loans owing by such Borrower to Borrower Representative.  Borrowers
shall maintain accurate books and records with respect to all Intercompany Loans
and all repayments thereof.  Agent and each Lender may regard any notice or
other communication pursuant to any Financing Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or all
Borrowers hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers.  Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

J.                             Joint and Several Liability; Rights of
Contribution; Subordination and Subrogation.

 

1.             Borrowers are defined collectively to include all Persons named
as a Borrower herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as a Borrower herein.  Each Person so
named shall be jointly and severally liable for all of the obligations of
Borrowers under this Agreement.  Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on

 

55

--------------------------------------------------------------------------------


 

the terms herein in the absence of the collective credit of all of the Persons
named as a Borrower herein, the joint and several liability of all such Persons,
and the cross-collateralization of the collateral of all such Persons. 
Accordingly, each Borrower individually acknowledges that the benefit to each of
the Persons named as a Borrower as a whole constitutes reasonably equivalent
value, regardless of the amount of the credit facilities actually borrowed by,
advanced to, or the amount of collateral provided by, any individual Borrower. 
In addition, each entity named as a Borrower herein hereby acknowledges and
agrees that all of the representations, warranties, covenants, obligations,
conditions, agreements and other terms contained in this Agreement shall be
applicable to and shall be binding upon and measured and enforceable
individually against each Person named as a Borrower herein as well as all such
Persons when taken together.  By way of illustration, but without limiting the
generality of the foregoing, the terms of Section 10.1 of this Agreement are to
be applied to each individual Person named as a Borrower herein (as well as to
all such Persons taken as a whole), such that the occurrence of any of the
events described in Section 10.1 of this Agreement as to any Person named as a
Borrower herein shall constitute an Event of Default even if such event has not
occurred as to any other Persons named as a Borrower or as to all such Persons
taken as a whole.

 

2.             Notwithstanding any provisions of this Agreement to the contrary,
it is intended that the joint and several nature of the liability of each
Borrower for the Obligations and the Liens granted by Borrowers to secure the
Obligations, not constitute a Fraudulent Conveyance (as defined below). 
Consequently, Agent, Lenders and each Borrower agree that if the liability of a
Borrower for the Obligations, or any Liens granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
Fraudulent Conveyance, the liability of such Borrower and the Liens securing
such liability shall be valid and enforceable only to the maximum extent that
would not cause such liability or such Lien to constitute a Fraudulent
Conveyance, and the liability of such Borrower and this Agreement shall
automatically be deemed to have been amended accordingly.  For purposes hereof,
the term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

3.             Agent is hereby authorized, without notice or demand (except as
otherwise specifically required under this Agreement) and without affecting the
liability of any Borrower hereunder, at any time and from time to time, to: 
(i) renew, extend or otherwise increase the time for payment of the Obligations;
(ii) with the written agreement of any Borrower, change the terms relating to
the Obligations or otherwise modify, amend or change the terms of any Note or
other agreement, document or instrument now or hereafter executed by any
Borrower and delivered to Agent for any Lender; (iii) accept partial payments of
the Obligations; (iv) take and hold any Collateral for the payment of the
Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Without
limitation of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference.  Except as
specifically provided in this

 

56

--------------------------------------------------------------------------------


 

Agreement or any of the other Financing Documents, Agent shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from any Borrower or any other source, and such
determination shall be binding on all Borrowers.  All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations that Agent shall determine, in its sole discretion, without
affecting the validity or enforceability of the Obligations of the other
Borrower.

 

4.             Each Borrower hereby agrees that, except as hereinafter provided,
its obligations hereunder shall be unconditional, irrespective of:  (i) the
absence of any attempt to collect the Obligations from any obligor or other
action to enforce the same; (ii) the waiver or consent by Agent with respect to
any provision of any instrument evidencing the Obligations, or any part thereof,
or any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

5.             Borrowers hereby agree, as between themselves, that to the extent
that Agent, on behalf of Lenders, shall have received from any Borrower any
Recovery Amount (as defined below), then the paying Borrower shall have a right
of contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the applicable Borrower suffering the Deficiency Amount shall be entitled to
seek and receive contribution from and against the other Borrowers in an amount
equal to the Deficiency Amount; and provided, further, that in no event shall
the aggregate amounts so reimbursed by reason of the contribution of any
Borrower equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance.  Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a payment made by such Borrower on behalf of the liabilities of
any other Borrower, or (ii) a payment made by any other Guarantor under any
Guarantee, shall entitle such Borrower, by subrogation or otherwise, to any
payment from such other Borrower or from or out of such other Borrower’s
property.  The right of each Borrower to receive any contribution under this
Section 2.10(e) or by subrogation or otherwise from any other Borrower shall be
subordinate in right of payment to the Obligations and such Borrower shall not
exercise any right or remedy against such other Borrower or any property of such
other Borrower by reason of any performance of such Borrower of its joint and
several obligations hereunder, until the Obligations have been indefeasibly paid
and satisfied in full, and no Borrower shall exercise any right or remedy with
respect to this Section 2.10(e) until the Obligations have been indefeasibly
paid and satisfied in full.  As used in this Section 2.10(e), the term “Recovery
Amount” means the amount of proceeds received by or credited to Agent from the
exercise of any remedy of Lenders under this Agreement or the other Financing
Documents, including, without limitation, the sale of any Collateral.  As used
in this Section 2.10(e), the term “Deficiency Amount” means any amount that is
less than

 

57

--------------------------------------------------------------------------------


 

the entire amount a Borrower is entitled to receive by way of contribution or
subrogation from, but that has not been paid by, the other Borrowers in respect
of any Recovery Amount attributable to such Borrower entitled to contribution,
until the Deficiency Amount has been reduced to $0 through contributions and
reimbursements made under the terms of this Section 2.10(e) or otherwise.

 

K.                            Collections and Lockbox Account.

 

1.             Borrowers shall maintain a lockbox (the “Lockbox”) with a United
States depository institution designated from time to time by Agent (the
“Lockbox Bank”), subject to the provisions of this Agreement, and shall execute
with the Lockbox Bank a Deposit Account Control Agreement and such other
agreements related to such Lockbox as Agent may reasonably require.  At all
times following the Collections Account Post-Closing Period, Borrowers shall
ensure that all collections of Third Party Accounts are paid directly by the
applicable Third Party Account Debtor (i) into the Lockbox for deposit into the
Lockbox Account and/or (ii) directly into the Lockbox Account.  At all times
during the Collections Account Post-Closing Period, Borrowers shall ensure that
(x) by the close of business on Wednesday of each calendar week, all collections
received from any Third Party Account Debtor prior to such Wednesday are
transferred into the Payment Account and (y) by the close of business on Friday
of each calendar week, all collections received from any Third Party Account
Debtor prior to such Friday are transferred into the Payment Account.  At all
times following the Collections Account Post-Closing Period, all funds deposited
into a Lockbox Account shall be transferred into the Payment Account (or, prior
to the time of the initial borrowing of the Revolving Loans, such Deposit
Account of Borrower, as Agent may direct in its sole discretion) by the close of
each Business Day.

 

2.             Notwithstanding anything in any lockbox agreement or Deposit
Account Control Agreement to the contrary, Borrowers agree that they shall be
liable for any fees and charges in effect from time to time and charged by the
Lockbox Bank in connection with the Lockbox and the Lockbox Account, and that
Agent shall have no liability therefor.  Borrowers hereby indemnify and agree to
hold Agent harmless from any and all liabilities, claims, losses and demands
whatsoever, including reasonable and documented attorneys’ fees and expenses,
arising from or relating to actions of Agent or the Lockbox Bank pursuant to
this Section or any lockbox agreement or Deposit Account Control Agreement or
similar agreement, except to the extent of such losses arising solely from
Agent’s gross negligence or willful misconduct.

 

3.             Agent shall apply, on a daily basis, all funds transferred into
the Payment Account pursuant to this Section to reduce the outstanding Revolving
Loans in such order of application as Agent shall elect.  If as the result of
collections of Accounts pursuant to the terms and conditions of this Section, a
credit balance exists with respect to the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but Agent shall transfer such
funds into an account designated by Borrower Representative for so long as no
Event of Default exists.

 

4.             To the extent that any collections of Accounts or proceeds of
Inventory are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to the applicable Lockbox or Lockbox Account. 
At all times following the Collections Account Post-Closing Period, no such
funds received by

 

58

--------------------------------------------------------------------------------


 

any Borrower shall be commingled with other funds of Borrowers.  If any funds
received by any Borrower are commingled with other funds of Borrowers, or are
required to be deposited to a Lockbox or Lockbox Account and are not so
deposited within two (2) Business Days, then Borrowers shall pay to Agent, for
its own account and not for the account of any other Lenders, a compliance fee
equal to $500 for each day that any such conditions exist.

 

5.             Borrowers acknowledge and agree that compliance with the terms of
this Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of Inventory in the Lockbox Account as
herein required.  Accordingly, in addition to all other rights and remedies of
Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

 

6.             Borrowers shall not, and Borrowers shall not suffer or permit any
Credit Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change
the procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other
Collateral.  Borrowers shall, and shall cause each Credit Party to, cooperate
with Agent in the identification and reconciliation on a weekly basis of all
amounts received in or required to be deposited into the Lockbox Accounts.  If
more than five percent (5%) of the collections of Accounts received by Borrowers
during any given fifteen (15) day period is not identified or reconciled to the
reasonable satisfaction of Agent within ten (10) Business Days of receipt, Agent
shall not be obligated to make further advances under this Agreement until such
amount is identified or is reconciled to the reasonable satisfaction of Agent,
as the case may be.  In addition, if any such amount cannot be identified or
reconciled to the reasonable satisfaction of Agent, Agent may utilize its own
staff or, if it deems necessary, engage an outside auditor, in either case at
Borrowers’ expense (which in the case of Agent’s own staff shall be in
accordance with Agent’s then prevailing customary charges (plus expenses)), to
make such examination and report as may be necessary to identify and reconcile
such amount.

 

7.             If any Borrower breaches its obligation to direct payments of
Accounts and the proceeds of Inventory to the Lockbox Account, Agent, as the
irrevocably made, constituted and appointed true and lawful attorney for
Borrowers, may, by the signature or other act of any of Agent’s authorized
representatives (without requiring any of them to do so), direct any Account
Debtor to pay Accounts and proceeds of Inventory to Borrowers by directing
payment to the Lockbox Account.

 

L.                            Termination; Restriction on Termination.

 

1.             Termination by Lenders.  In addition to the rights set forth in
Section 10.2, Agent may, and at the direction of Required Lenders shall,
terminate this Agreement without notice during the existence of an Event of
Default.

 

59

--------------------------------------------------------------------------------


 

2.             Termination by Borrowers.  Upon at least five (5) Business Days’
(or such shorter period as Agent, in its sole discretion, shall agree) prior
written notice to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement; provided, however, that no such termination shall be effective
until Borrowers have (i) paid or collateralized to Agent’s reasonable
satisfaction all of the Obligations in immediately available funds, all Letters
of Credit and Support Agreements have expired, terminated or have been cash
collateralized to Agent’s reasonable satisfaction, and (ii) complied with
Section 2.2(g) and the terms of the Fee Letter and (iii) terminated the
Affiliated Financing Documents.  Any notice of termination given by Borrowers
shall be irrevocable unless all Lenders otherwise agree in writing and no Lender
shall have any obligation to make any Loans or issue or procure any Letters of
Credit or Support Agreements on or after the termination date stated in such
notice.  Borrowers may elect to terminate this Agreement in its entirety only. 
No section of this Agreement or type of Loan available hereunder may be
terminated singly.

 

3.             Effectiveness of Termination.  All of the Obligations shall be
immediately due and payable upon the Termination Date.  All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Financing Documents shall survive any such termination and Agent shall
retain its Liens in the Collateral and Agent and each Lender shall retain all of
its rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations (other than with respect to contingent
indemnification obligations for which no claim has been made) have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.2(g) and the terms of the Fee Letter
resulting from such termination.  Notwithstanding the foregoing or the payment
in full of the Obligations, Agent shall not be required to terminate its Liens
in the Collateral unless, with respect to any loss or damage Agent may
reasonably expect to incur as a result of dishonored checks or other items of
payment received by Agent from Borrower or any Account Debtor and applied to the
Obligations, Agent shall, at its option, (i) have received a written agreement
reasonably satisfactory to Agent, executed by Borrowers and by any Person whose
loans or other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its reasonable discretion, may deem necessary to protect Agent and
each Lender from any such loss or damage.

 

4.             Partial Collateral Release.  In respect of Collateral that is
disposed of in connection with a Permitted Asset Disposition, the security
interest in such Collateral (but not in respect of Collateral not so disposed
of) shall be automatically terminated upon such disposition without any further
action by any party.

 

5.             Actions by Agent.  Without limiting the foregoing clauses (a) —
(d), Agent will, at the sole expense of Borrowers, take such actions as may be
reasonably requested by Borrowers to evidence any of the foregoing releases set
forth in clauses (c) and (d) above (including duly assigning, transferring and
delivering to or at the direction of Borrowers (without recourse and without any
representation or warranty) such of the Collateral as may then be in the
possession of Agent, together with any monies at the time held by Agent
hereunder, and executing and delivering to Borrowers a proper instrument or
instruments, as reasonably requested, acknowledging the satisfaction and
termination of this Agreement (in the case of clause (c) above)

 

60

--------------------------------------------------------------------------------


 

and the release of Liens hereunder and under the other Financing Documents), all
of which shall be in form and substance acceptable to Agent.

 

III.  REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 

A.                            Existence and Power.  Each Credit Party is an
entity as specified on Schedule 3.1, is duly organized, validly existing and in
good standing under the laws of the jurisdiction specified on Schedule 3.1 and
no other jurisdiction, has the same legal name as it appears in such Credit
Party’s Organizational Documents and an organizational identification number (if
any), in each case as specified on Schedule 3.1, and has all powers and all
Permits necessary or desirable in the operation of its business as presently
conducted or as proposed to be conducted, except where the failure to have such
Permits could not reasonably be expected to have a Material Adverse Effect. 
Each Credit Party is qualified to do business as a foreign entity in each
jurisdiction in which it is required to be so qualified, which jurisdictions as
of the ClosingFirst Amendment Effective Date are specified on Schedule 3.1,
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.  As of the ClosingFirst Amendment Effective
Date, except as set forth on Schedule 3.1, no Credit Party (a) has had, over the
five (5) year period preceding the Closing Date, any name other than its current
name, or (b) was incorporated or organized under the laws of any jurisdiction
other than its current jurisdiction of incorporation or organization.

 

B.                            Organization and Governmental Authorization; No
Contravention.  The execution, delivery and performance by each Credit Party of
the Operative Documents to which it is a party are within its powers, have been
duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
Governmental Authority, except for the filings necessary to perfect the Liens
created by the Financing Documents and any necessary filings with the SEC, and
do not violate, conflict with or cause a breach or a default under (a) any Law
applicable to any Credit Party or any of the Organizational Documents of any
Credit Party, or (b) any agreement or instrument binding upon it, except for
such violations, conflicts, breaches or defaults as could not, with respect to
this clause (b), reasonably be expected to have a Material Adverse Effect.

 

C.                            Binding Effect.  Each of the Operative Documents
to which any Credit Party is a party constitutes a valid and binding agreement
or instrument of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

D.                            Capitalization.  The authorized equity securities
of each of the Credit Parties (other than Accuray) as of the ClosingFirst
Amendment Effective Date are as set forth on Schedule 3.4.  All issued and
outstanding equity securities of each of the Credit Parties (other than Accuray)
are duly authorized and validly issued, fully paid, nonassessable, free and
clear of all Liens other than those in favor of Agent for the benefit of Agent
and Lenders, and such equity securities were

 

61

--------------------------------------------------------------------------------


 

issued in compliance with all applicable Laws.  The identity of the holders of
the equity securities of each of the Credit Parties (other than Accuray) and the
percentage of their fully-diluted ownership of the equity securities of each of
the Credit Parties (other than Accuray) as of the ClosingFirst Amendment
Effective Date is set forth on Schedule 3.4.  No shares of the capital stock or
other equity securities of any Credit Party (other than Accuray), other than
those described above, are issued and outstanding as of the ClosingFirst
Amendment Effective Date.  Except as set forth on Schedule 3.4, as of the
ClosingFirst Amendment Effective Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party (other
than Accuray) of any equity securities of any such entity.

 

E.                            Financial Information.  The Financial Statements
delivered to Agent fairly present, in all material respects, the financial
position of Accuray and its Consolidated Subsidiaries as of such date in
conformity with GAAP.  Since June 30, 2016,2017, no Material Adverse Effect has
occurred.

 

F.                            Litigation.  Except as set forth on Schedule 3.6
as of the ClosingFirst Amendment Effective Date, and except as hereafter
disclosed to Agent in writing, there is no Litigation pending against, or to
such Borrower’s knowledge threatened, in writing, against or affecting, any
Credit Party that, individually or the aggregate, could reasonably be expected
to have a Material Adverse Effect or which in any manner draws into question the
validity of any of the Operative Documents.

 

G.                            Ownership of Property.  Each Borrower is the
lawful owner of, has good and marketable title to, subject to Permitted Liens,
and is in lawful possession of, or has valid leasehold interests in, all
properties and other assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such Person,
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes.

 

H.                            No Default.  No Event of Default, or to such
Borrower’s knowledge, Default, has occurred and is continuing.  No Credit Party
is in breach or default under or with respect to any contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.

 

I.                             Labor Matters.  As of the Closing Date, there are
no strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened in writing against any Credit Party.  Hours worked and payments made
to the employees of the Credit Parties have not been in material violation of
the Fair Labor Standards Act or any other applicable Law dealing with such
matters.  All material payments due from the Credit Parties, or for which any
claim may be made against any of them, on account of wages and employee
retirement and health and welfare benefits or insurance have been paid or
accrued as a liability on their books, as the case may be.  The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which it is a party or by which it is
bound.

 

62

--------------------------------------------------------------------------------


 

J.                             Regulated Entities.  No Credit Party is required
to be registered as an “investment company” under the Investment Company Act of
1940.

 

K.                            Margin Regulations.  None of the proceeds from the
Loans have been or will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Federal Reserve Board) or for any other purpose which might cause any of the
Loans to be considered a “purpose credit” within the meaning of Regulation T, U
or X of the Federal Reserve Board.

 

L.                            Compliance With Laws; Anti-Terrorism Laws.

 

1.             Each Credit Party is in compliance with the requirements of all
applicable Laws, except for such Laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

 

2.             None of the Credit Parties and, to the knowledge of the Credit
Parties, none of their Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, (iii) is a Blocked Person,
(iv) is acting or will act for or on behalf of a Blocked Person, (v) is
associated with, or will become associated with, a Blocked Person or (vi) is
providing, or will provide, material, financial or technical support or other
services to or in support of acts of terrorism of a Blocked Person.  No Credit
Party nor, to the knowledge of any Credit Party, any of its Affiliates or agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, except in compliance with applicable Law or (B) deals in,
or otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

 

M.                           Taxes.  All material federal, state, foreign and
local tax returns, reports and statements required to be filed by or on behalf
of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed and, except to the extent subject to a Permitted
Contest, all income and other material Taxes (including real property Taxes) and
other charges shown to be due and payable in respect thereof have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof.  Except to the extent subject to a
Permitted Contest, all material state and local sales and use Taxes required to
be paid by each Credit Party have been paid.  All income and other material
federal and state Tax returns have been filed by each Credit Party for all
periods for which returns were due with respect to employee income tax
withholding, social security and unemployment taxes, and, except to the extent
subject to a Permitted Contest, the material amounts shown thereon to be due and
payable have been paid in full or adequate provisions therefor have been made. 
For purposes of this Section 3.13, any federal, state, local or foreign tax,
assessment, deposit or contribution, and any return with respect thereto, shall
not be considered “material” only if and to the extent that the amount of such
tax, assessment, deposit or contribution, when added to all other outstanding
taxes,

 

63

--------------------------------------------------------------------------------


 

assessments, deposits or contributions, is equal to or less than $1,000,000 in
the aggregate at any time.

 

N.                            Compliance with ERISA.

 

1.             Each ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance
with, and the terms of each ERISA Plan satisfy, the applicable requirements of
ERISA and the Code in all material respects.  Each ERISA Plan which is intended
to be qualified under Section 401(a) of the Code is so qualified, and the United
States Internal Revenue Service has issued a favorable determination letter with
respect to each such ERISA Plan which may be relied on currently.  No Credit
Party has incurred liability for any material excise tax under any of Sections
4971 through 5000 of the Code.

 

2.             Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, each Borrower and each
Subsidiary is in compliance with the applicable provisions of ERISA and the
provision of the Code relating to ERISA Plans and the regulations and published
interpretations therein.  During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan or the issuance of any Letter of Credit,
(i) no steps have been taken to terminate any Pension Plan, and (ii) no
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the Code
and no event has occurred that would give rise to a Lien under Section 4068 of
ERISA.  No condition exists or event or transaction has occurred with respect to
any Pension Plan that could be reasonably expected to result in the incurrence
by any Credit Party of any material liability, fine or penalty.  No Credit Party
has incurred liability to the PBGC (other than for current premiums) with
respect to any Pension Plan.  Except as could not reasonably be expected to
result in material liability to any Credit Party, all contributions (if any)
have been made on a timely basis to any Multiemployer Plan that are required to
be made by any Credit Party or any other member of the Controlled Group under
the terms of the plan or of any collective bargaining agreement or by applicable
Law; no Credit Party nor any member of the Controlled Group has withdrawn or
partially withdrawn from any Multiemployer Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan, and no Credit Party nor any
member of the Controlled Group has received any notice that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is
being or is likely to be terminated, or that any such plan is being or is likely
to become insolvent.

 

O.                            Consummation of Operative Documents; Brokers. 
Except for fees payable to Agent and/or Lenders and as scheduled on Schedule
3.15, no broker, finder or other intermediary has brought about the obtaining,
making or closing of the transactions contemplated by the Operative Documents,
and no Credit Party has or will have any obligation to any Person in respect of
any finder’s or brokerage fees, commissions or other expenses in connection
herewith or therewith.

 

64

--------------------------------------------------------------------------------


 

P.                            Related Transactions.  All transactions
contemplated by the Operative Documents to be consummated on or prior to the
date hereof have been so consummated (including, without limitation, the
disbursement and transfer of all funds in connection therewith) in all material
respects pursuant to the provisions of the applicable Operative Documents, true
and complete copies of which have been delivered to Agent, and in compliance
with all applicable Law, except for such Laws the noncompliance with which would
not reasonably be expected to have a Material Adverse Effect.

 

Q.                            Material Contracts.  Except for (a) the Operative
Documents, (b) the  Convertible Notes Debt, (c) the 2018 Indenture and any other
indenture in respect of Convertible Notes Debt, and (d) the other agreements set
forth on Schedule 3.17 (collectively with the Operative Documents, the “Material
Contracts”), as of the ClosingFirst Amendment Effective Date there are no
agreements or instruments to which any Credit Party is a party, and the breach,
nonperformance or cancellation of which, or the failure of which to renew, could
reasonably be expected to have a Material Adverse Effect.  Schedule 3.17 sets
forth, with respect to each real estate lease agreement to which any Borrower is
a party (as a lessee) as of the ClosingFirst Amendment Effective Date, the
address of the subject property and the annual rental (or, where applicable, a
general description of the method of computing the annual rental).  The
consummation of the transactions contemplated by the Financing Documents will
not give rise to a right of termination in favor of any party to any Material
Contract (other than any Credit Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected to have a Material
Adverse Effect.

 

R.                            Compliance with Environmental Requirements; No
Hazardous Materials.  Except in each case as set forth on Schedule 3.18:

 

1.             no Credit Party has received notice, notification, demand,
request for information, citation, summons, complaint or order, no complaint has
been filed and served on any Credit Party, and no penalty has been assessed and
no investigation or review is pending, or to such Borrower’s knowledge,
threatened by any Governmental Authority or other Person with respect to any
(i) alleged violation by any Credit Party of any Environmental Law, (ii) alleged
failure by any Credit Party to have any Permits required under Environmental Law
in connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials, which, in each case, could reasonably be expected to have a
Material Adverse Effect; and

 

2.             no property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, to which any Credit Party has, directly or indirectly, transported
or arranged for the transportation of any Hazardous Materials, is listed or, to
such Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA, except for such listings or claims that could not reasonably be expected
to have a Material Adverse Effect.

 

65

--------------------------------------------------------------------------------


 

S.                             Intellectual Property.  Except as would not
reasonably be expected to have a Material Adverse Effect, each Credit Party
owns, is licensed to use or otherwise has the right to use, all Intellectual
Property that is necessary for the conduct of such Credit Party’s business. All
Intellectual Property existing as of the ClosingFirst Amendment Effective Date
which is issued, registered or pending with any United States or foreign
Governmental Authority (including, without limitation, any and all applications
for the registration of any Intellectual Property with any such United States or
foreign Governmental Authority) owned by each Credit Party, all material
in-bound license or sub-license agreements, all exclusive out-bound license or
sub-license agreements, and all other rights of any Credit Party to use any
Intellectual Property of any Person that is material to the business of the
Credit Parties as currently conducted, taken as a whole (but excluding in-bound
licenses of over-the-counter software that is commercially available to the
public), as of the ClosingFirst Amendment Effective Date and, as updated
pursuant to Section 4.11, is set forth on Schedule 3.19 in a form acceptable to
Administrative Agent, including the information required to sufficiently
identify each item individually. Except as indicated on Schedule 3.19, the
applicable Credit Party is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each such registered
Intellectual Property (or application therefor) owned by such Credit Party, free
and clear of any Liens and/or licenses in favor of third parties (other than
Permitted Liens and non-exclusive licenses of Intellectual Property). All
registered Intellectual Property of each Credit Party is duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. No Credit Party is
party to, nor bound by, any material license or other material agreement, as the
licensee thereto, that prohibits or otherwise restricts such Credit Party from
granting a security interest in such license or agreement or other property
(after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law). To each Credit Party’s
knowledge, (i) such Credit Party’s conduct of its business does not infringe any
Intellectual Property rights of others and (ii) no third party has infringed or
is infringing any Intellectual Property rights of any Credit Party, in each
case, except as would not reasonably be expected to have a Material Adverse
Effect.

 

T.                            Solvency.  After giving effect to the Loan advance
and the liabilities and obligations of each Borrower under the Operative
Documents, each Borrower and each additional Credit Party is Solvent.

 

U.                            Full Disclosure.  None of the written information
(financial or otherwise) (other than projections, other forward-looking
information and industry information) furnished by or on behalf of any Credit
Party to Agent or any Lender in connection with the consummation of the
transactions contemplated by the Operative Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not materially misleading in light of
the circumstances under which such statements were made.  Such projections
represent each Borrower’s best estimate of such Borrower’s future financial
performance and such assumptions are believed by such Borrower to be fair and
reasonable in light of the business conditions at the time such projections were
made; provided, however, that (i) projections as to future events are not to be
viewed as facts, (ii) Borrowers can give no assurance that such projections will
be attained and (iii) Agent and Lenders are hereby notified that the differences
between projected results and actual results may be material.

 

66

--------------------------------------------------------------------------------


 

V.                                                                                   
Reserved.

 

W.                                                                               
Subsidiaries.  Borrowers do not own any stock, partnership interests, limited
liability company interests or other equity securities or Subsidiaries except
for Permitted Investments.

 

X.                                                                                  
Reserved.

 

Y.                                                                                   
Regulatory Matters.

 

1.                                      (i) The businesses of Borrowers have
been and are being conducted in compliance in all material respects with all
applicable Law, including the Healthcare Laws, and all Permits, (ii) each
Product (whether manufactured by Accuray or any of its Subsidiaries, any of
their respective Affiliates or by a third party manufacturer under contract to
Accuray or any of its Subsidiaries) has been, and currently is, being
researched, developed, designed, investigated, manufactured, made, assembled,
stored, packaged, labeled, marketed and distributed in compliance with all
applicable Law, including, without limitation, the Healthcare Laws, all required
Permits, cGMP, QSR, the Device Master Record as defined in 21 CFR 820.181 and
Document Controls under 21 CFR 820.40 and all Product specifications as
established in company documentation, except to the extent any failure to so
comply could not reasonably be expected to result in any adverse consequences to
the Credit Parties (other than immaterial consequences), (iii) each contract
between Accuray and any of its Subsidiaries on the one hand, and any third party
manufacturer on the other hand contain (and Accuray and each of its Subsidiaries
implement), appropriate quality assurance arrangements in accordance with FDA
requirements, (iv) Accuray and its Subsidiaries are in compliance in all
material respects with applicable Law governing reporting and recordkeeping of
Product modifications, adverse event reporting, reporting of corrections and
removals, and recordkeeping for each Product, and all manufacturing and release
documents and records are true and accurate in all material respects, and
(v) neither Accuray nor any of its Subsidiaries has received or been subject to
any written or oral communications from the FDA, the NRC or any other
Governmental Authority asserting that Accuray, any such Subsidiary or any such
Product was not in compliance in any material respect with any applicable Law or
any Permit.

 

2.                                      Other than routine surveillance audits
and inspections, no investigation by any Governmental Authority with respect to
Accuray or any of its Subsidiary is pending or, to the knowledge of the Credit
Parties, threatened.  None of Accuray or any of its Subsidiaries has received
any written or oral communication from any Governmental Authority of any
noncompliance with any Law or any written or oral communication from any
Governmental Authority or accrediting organization of any material issues,
problems, or concerns regarding the quality or performance of the Products.

 

3.                                      Accuray and its Subsidiaries own, free
and clear of all Liens, except Liens securing the Obligations, all Permits,
including all authorizations under the FD&C Act, other United States federal
laws, and all applicable state and foreign laws, necessary (i) for the research
and development and commercialization of the Products, including, without
limitation, all Permits necessary in connection with testing, manufacturing,
marketing or selling of such Products, as such testing, manufacturing, marketing
or selling are currently being conducted, and (ii) to carry on the

 

67

--------------------------------------------------------------------------------


 

business of Accuray and each of its Subsidiaries.  All such Permits are valid
and in full force and effect and Accuray and each Subsidiary is in compliance in
all material respects with all terms and conditions of such Permits.  None of
Accuray or any Subsidiary has received any written notice from any Governmental
Authority that any Permit has been or is being revoked, withdrawn, suspended or
challenged or that such Governmental Authority is conducting an investigation or
review thereof or has issued any order or recommendation stating that the
development, testing and/or manufacturing of such Product should cease or that
such Product should be withdrawn from the marketplace.

 

4.                                      There have been no adverse clinical test
results which have or could reasonably be expected to have a materially adverse
impact on Accuray or any of its Subsidiaries, and there have been no Product
recalls or voluntary Product withdrawals from any market (other than specific
and discrete batches or lots not made in conjunction with a larger recall).

 

5.                                      Neither Accuray nor any of its
Subsidiaries have experienced any significant failures in its manufacturing of
any Product such that the amount of such Product successfully manufactured by
Accuray or any of its Subsidiaries in accordance with all specifications thereof
and the required payments related thereto in any twelve (12) month period have
decreased by more than twenty percent (20%) with respect to the quantities of
such Product produced in the prior twelve (12) month period.

 

6.                                      There has been no material untrue
statement of fact and no fraudulent statement made by Accuray or any of its
Subsidiaries or any of their respective agents or representatives to the FDA,
NRC, or any other Governmental Authority, and there has been no failure to
disclose any material fact required to be disclosed to the FDA, NRC or any other
Governmental Authority.

 

7.                                      To the best knowledge of the Credit
Parties, no insurance company, managed care organization or Governmental
Authority has (i) terminated coverage or reimbursement for procedures and
treatments performed using the CyberKnife and TomoTherapy Products, or
(ii) reduced the scope of coverage or the rate of reimbursement it provides for
procedures and treatments performed using the CyberKnife and TomoTherapy
Products, and, in the case of this clause (ii), such reduction could reasonably
be expected to have a materially adverse impact on the revenues of Accuray and
its Subsidiaries.  None of Accuray or any of its Subsidiaries has been the
subject of any “for cause” inspection, investigation or audit by any
Governmental Authority in connection with any alleged improper activity.

 

8.                                      There is no arrangement relating to
Accuray or any of its Subsidiaries providing for any rebates, kickbacks or other
forms of compensation or remuneration that are unlawful to be paid to any Person
to induce, or in return for obtaining or the referral of business or for the
arrangement for recommendation of such referrals.  All billings by Accuray and
each of its Subsidiaries for its services have been true and correct in all
material respects and are in compliance in all material respects with all
applicable Law, including the Healthcare Laws.

 

9.                                      None of Accuray or any of its
Subsidiaries, or, to the knowledge of the Credit Parties, any individual who is
an officer, director, employee or manager of Accuray or any of its Subsidiaries
has been convicted of, charged with or, to the knowledge of the Credit Parties,

 

68

--------------------------------------------------------------------------------


 

investigated for any federal or state health program-related offense or been
excluded or suspended from participation in any such program; or, to the
knowledge of the Credit Parties, within the past five (5) years, has been
convicted of, charged with or, to the knowledge of the Credit Parties,
investigated for a violation of any Law related to fraud, theft, embezzlement,
breach of fiduciary responsibility, financial misconduct, obstruction of an
investigation or controlled substances, or has been subject to any judgment,
stipulation, order or decree of, or criminal or civil fine or penalty imposed
by, any Governmental Authority related to fraud, theft, embezzlement, breach of
fiduciary responsibility, financial misconduct, obstruction of an investigation
or controlled substances.  None of Accuray or any of its Subsidiaries or, to the
knowledge of the Credit Parties, any individual who is an officer, director,
employee or manager of Accuray or any of its Subsidiaries has been convicted of
any crime or engaged in any conduct including but not limited to any
misrepresentation to any Governmental Authority or that has otherwise resulted
or would reasonably be expected to result in a debarment or exclusion (i) under
21 U.S.C. Section 335a, or (ii) any similar applicable Law.  No debarment
proceedings or investigations in respect of the business of Accuray or any of
its Subsidiaries are pending or, to the knowledge of the Credit Parties,
threatened against Accuray or any of its Subsidiaries or any individual who is
an officer, director, employee or manager of Accuray or any of its Subsidiaries.

 

10.                               All studies, tests and preclinical and
clinical trials conducted relating to the Products, sponsored by Accuray or any
of its Subsidiaries have been conducted, and are currently being conducted, in
all material respects in accordance with all applicable Law and IDEs, including
procedures and controls pursuant to, where applicable, current good clinical
practices and current good laboratory practices and other applicable laws,
rules regulations.  To the extent required by applicable Law, Accuray and each
of its Subsidiaries has obtained all necessary authorizations from Governmental
Authorities and IECs, including an IDE for the conduct of any clinical
investigations conducted by or on behalf of Accuray or such Subsidiary, as
applicable.

 

11.                               To the knowledge of the Credit Parties, none
of the clinical investigators in any clinical trial sponsored by Accuray or any
of its Subsidiaries has been or is disqualified or otherwise sanctioned by the
FDA, the Department of Health and Human Services, or any Governmental Authority
and, to the knowledge of the Credit Parties, no such disqualification, or other
sanction of any such clinical investigator is pending or threatened.  None of
Accuray or any of its Subsidiaries has received from the FDA or other applicable
Governmental Authority any notices or correspondence requiring or threatening
the termination, suspension, material modification or clinical hold of any
studies, tests or clinical trials with respect to or in connection with the
Products.

 

IV.  AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

A.                            Financial Statements and Other Reports.  Each
Borrower will deliver to Agent:  (a) as soon as available, but no later than
forty-five (45) days after the last day of each fiscal quarter (beginning with
the first full fiscal quarter ending after the Closing Date), a company prepared
consolidated balance sheet, cash flow and income statement covering Borrowers’
and its Consolidated Subsidiaries’ consolidated operations during the period,
prepared under GAAP, consistently applied, certified by a Responsible Officer
and in a form acceptable to Agent; (b)

 

69

--------------------------------------------------------------------------------


 

together with the financial reporting package described in (a) above, evidence
of payment and satisfaction of all payroll, withholding and similar Taxes due
and owing by all Borrowers with respect to the payroll period(s) occurring
during such month; (c) as soon as available, but no later than ninety (90) days
after the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an opinion
on the financial statements from Grant Thornton LLP or another independent
certified public accounting firm acceptable to Agent in its reasonable
discretion; provided that such opinion shall not contain a “going concern” or
like qualification or exception or a qualification arising out of the scope of
the audit (other than solely with respect to, or resulting solely from (i) an
upcoming maturity date under this Agreement or other Permitted Debt occurring
within one year from the time such report is delivered or (ii) any potential
inability to satisfy any financial maintenance covenant on a future date or in a
future period); (d) within five (5) days of delivery or filing thereof, copies
of all statements, reports and notices made available to Borrower’s security
holders or to any holders of Subordinated Debt and copies of all reports and
other filings made by Borrower with any stock exchange on which any securities
of any Borrower are traded and/or the SEC; (e) a prompt written report of any
legal actions pending or threatened in writing against any Borrower or any of
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect; and (f) budgets, sales projections, operating plans and other
financial information and information, reports or statements regarding
Borrowers, their business and the Collateral as Agent may from time to time
reasonably request (unless the disclosure of such information would require the
forfeiture by such Credit Party or Subsidiary of attorney client privilege with
respect to such document; provided, however, that such Credit Party or
Subsidiary shall take all actions reasonably requested by Agent to allow access
to such document without otherwise forfeiting such privilege).  If  Accuray
publicly files with the SEC reports on Form 10-K or Form 10-Q for the applicable
periods or any other periodic reports containing the information required by
clauses (a), (c) and (d) above, Accuray shall be deemed to satisfy such
requirements by such filing.  Each Borrower will, within forty-five (45) days
after the last day of each fiscal quarter, deliver to Agent with the quarterly
financial statements described in clause (a) above, a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with theany applicable financial covenant set forth in this
Agreement.  Promptly upon their becoming available, Borrowers shall deliver to
Agent copies of all Material Contracts.  Each Borrower will, within twenty (20)
days after the last day of each month, deliver to Agent a duly completed
Borrowing Base Certificate signed by a Responsible Officer, with aged listings
of accounts receivable and accounts payable (by invoice date).  Borrowers shall,
every ninety (90) days on a schedule to be designated by Agent, and at such
other times as Agent shall request, deliver to Agent a schedule of Eligible
Accounts denoting, for the thirty (30) largest Account Debtors during such
quarter, such Account Debtor’s credit rating(s), if any, as rated by A.M. Best
Company, Standard & Poor’s Corporation, Moody’s Investors Service, Inc.,
FITCH, Inc. or other applicable rating agent.

 

B.                                                                                   
Payment and Performance of Obligations.  Each Borrower (a) will pay and
discharge on a timely basis as and when due (after giving effect to any
applicable grace periods), all of their respective obligations and liabilities,
except for such obligations and/or liabilities (i) that may be the subject of a
Permitted Contest, and (ii) the nonpayment or nondischarge of which could not
reasonably be expected to have a Material Adverse Effect or result in a Lien
against the Collateral, except for Permitted Liens, (b) without limiting
anything contained in the foregoing clause (a) and unless subject to a Permitted
Contest, will pay all amounts due and owing in respect of income and other
material Taxes (including, without limitation, payroll and withholding tax

 

70

--------------------------------------------------------------------------------


 

liabilities) on a timely basis as and when due, and in any case prior to the
date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof, (c) will maintain, and cause each Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of all
of their respective obligations and liabilities, and (d) will not breach, or
permit to exist any default under, the terms of any lease, commitment, contract,
instrument or obligation to which it is a party, or by which its properties or
assets are bound, except for such breaches or defaults which could not
reasonably be expected to have a Material Adverse Effect.  For purposes of this
Section 4.2, any federal, state, local or foreign tax, assessment, deposit or
contribution, and any return with respect thereto, shall not be considered
“material” only if and to the extent that the amount of such tax, assessment,
deposit or contribution, when added to all other outstanding taxes, assessments,
deposits or contributions, is equal to or less than $1,000,000 in the aggregate
at any time

 

C.                                                                                   
Maintenance of Existence.  Unless otherwise permitted under Section 5.6, each
Borrower will preserve, renew and keep in full force and effect (a) their
respective existence and good standing and (b) their respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business except, in the case of this clause (b), where a failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

 

D.                                                                                   
Maintenance of Property; Insurance.

 

1.                                      Each Borrower will keep all material
tangible property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.  If
all or any part of the Collateral useful or necessary in its business, or upon
which any Borrowing Base is calculated, becomes damaged or destroyed, each
Borrower will promptly and completely repair and/or restore the affected
Collateral in a good and workmanlike manner, regardless of whether Agent agrees
to disburse insurance proceeds or other sums to pay costs of the work of repair
or reconstruction, except, solely in the case of Collateral that is not part of
the Borrowing Base, to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

2.                                      Upon completion of any Permitted
Contest, Borrowers shall promptly pay the amount due, if any, and deliver to
Agent proof of the completion of the contest and payment of the amount due, if
any, following which Agent shall return the security, if any, deposited with
Agent pursuant to the definition of Permitted Contest.

 

3.                                      Each Borrower will maintain (i) casualty
insurance on all real and personal property on an all risks basis (including the
perils of flood (if applicable), windstorm and quake), covering the repair and
replacement cost of all such property and coverage, business interruption and
rent loss coverages with extended period of indemnity (for the period required
by Agent from time to time) and indemnity for extra expense, in each case
without application of coinsurance and with agreed amount endorsements,
(ii) general and professional liability insurance (including products and
completed operations liability coverage), and (iii) such other insurance
coverage in each case against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons (in the reasonable judgment of Borrower

 

71

--------------------------------------------------------------------------------


 

Representative); provided, however, that, in no event shall such insurance be in
amounts or with coverage less than, or with carriers with qualifications
inferior to, any of the insurance or carriers in existence as of the Closing
Date (or required to be in existence after the Closing Date under a Financing
Document).  All such insurance shall be provided by insurers having an A.M. Best
policyholders rating reasonably acceptable to Agent.

 

4.                                      On or prior to the Closing Date, and at
all times thereafter, each Borrower will cause Agent to be named as (x) an
additional insured in the case of each liability policy and (y) lender loss
payee (which shall include, as applicable, identification as mortgagee), in the
case of each casualty or property insurance policy (except for workers’
compensation and employer’s liability insurance policies) required to be
maintained pursuant to this Section 4.4 pursuant to endorsements or policy form
in form and substance reasonably acceptable to Agent.  Borrowers shall deliver
to Agent and Lenders (i) a certificate from Borrowers’ insurance broker and/or
insurance carrier dated such date showing the amount of coverage as of such
date, and that such policies will include effective waivers (whether under the
terms of any such policy or otherwise) by the insurer of all claims for
insurance premiums against all loss payees and/or additional insureds (as
applicable) and all rights of subrogation against all loss payees and/or
additional insureds (as applicable), and that if all or any part of such policy
is canceled, terminated or expires, the insurer will forthwith give notice
thereof to each additional insured, assignee and loss payee (as applicable) and
that no cancellation, reduction in amount or material change in coverage thereof
shall be effective until at least thirty (30) days after receipt by each
additional insured, assignee and loss payee of written notice thereof, (ii) on
an annual basis, and upon the reasonable request of any Lender through Agent
from time to time full information as to the insurance carried, (iii) within
five (5) days of receipt of notice from any insurer (or such longer period as
Agent may agree in its reasonable discretion), a copy of any notice of
cancellation or nonrenewal in coverage from that existing on the date of this
Agreement, (iv) forthwith, notice of any cancellation or nonrenewal of coverage
by any Borrower, and (v) at least ten (10) days (or such shorter period as Agent
may agree in its reasonable discretion) prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required.

 

5.                                      In the event any Borrower fails to
provide Agent with evidence of the insurance coverage required by this Agreement
within five (5) Business Days of Agent’s written request therefor (unless an
Event of Default has occurred and is continuing, in which case no such waiting
period shall apply), Agent may purchase insurance at Borrowers’ expense to
protect Agent’s interests in the Collateral.  This insurance may, but need not,
protect such Borrower’s interests.  The coverage purchased by Agent may not pay
any claim made by such Borrower or any claim that is made against such Borrower
in connection with the Collateral.  Such Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that such
Borrower has obtained insurance as required by this Agreement.  If Agent
purchases insurance for the Collateral, Borrowers will be responsible for the
costs of that insurance to the fullest extent provided by law, including
interest and other charges imposed by Agent in connection with the placement of
the insurance, until the effective date of the cancellation or expiration of the
insurance.  The costs of the insurance may be added to the Obligations.  The
costs of the insurance may be more than the cost of insurance such Borrower is
able to obtain on its own.

 

E.                            Compliance with Laws and Material Contracts.  Each
Borrower will comply with the requirements of all applicable Laws and Material
Contracts, except to the extent that

 

72

--------------------------------------------------------------------------------


 

failure to so comply could not reasonably be expected to (a) have a Material
Adverse Effect, or (b) result in any Lien upon either (i) a material portion of
the assets of any such Person in favor of any Governmental Authority, or
(ii) any Collateral which is part of the Borrowing Base.

 

F.                                                                                    
Inspection of Property, Books and Records.  Each Borrower will keep proper books
of record substantially in accordance with GAAP in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities; and will permit at the sole cost of the applicable
Borrower or any applicable Subsidiary, representatives of Agent and of any
Lender to visit and inspect any of their respective properties (subject to the
terms of the applicable lease), to examine and make abstracts or copies from any
of their respective books and records, to conduct a collateral audit and
analysis of their respective operations and the Collateral, to verify the amount
and age of the Accounts, the identity and credit of the respective Account
Debtors, to review the billing practices of Borrowers and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants as often as may reasonably be
desired.  Except to the extent a Default or an Event of Default exists at the
time any such inspection begins, (a) Agent or any Lender exercising any rights
pursuant to this Section 4.6 shall give the applicable Borrower at least two
(2) Business Days’ notice of such exercise, (b) such rights may be exercised
only during reasonable business hours and (c) Borrowers shall be responsible for
the costs and expenses of only two (2) inspections pursuant to this Section 4.6
each calendar year.  No notice shall be required during the existence and
continuance of any Default.  Unless a Default or an Event of Default has
occurred and is continuing, Agent shall give Borrowers the opportunity to
participate in any discussions with Borrowers’ independent public accountants. 
Notwithstanding anything to the contrary contained herein, in no event shall any
Borrower be required to disclose  trade secrets (other than financial trade
secrets) or documents that would violate attorney-client privilege, in each
case, to the extent such Borrower has been advised by counsel that such
information constitutes trade secrets or that such disclosure would violate
attorney-client privilege.

 

G.                                                                                  
Use of Proceeds.  Borrowers shall use the proceeds of Revolving Loans solely for
(a) transaction fees incurred in connection with the Financing Documents and the
refinancing on the Closing Date of Debt, and (b) for working capital needs of
Borrowers.  No portion of the proceeds of the Loans will be used for family,
personal, agricultural or household use nor as prohibited under Section 5.16.

 

H.                                                                                  
ReservedExcess Cash.  At any time that an Event of Default has occurred and is
continuing, at the request of the Agent, Borrowers shall promptly cause each
Subsidiary of the Borrowers that is not a Credit Party to transfer all cash and
Cash Equivalents of each such Subsidiary (in excess of the amount required to be
maintained by each such Subsidiary pursuant to applicable statutory
requirements) to a Credit Party, pursuant to documentation reasonably
satisfactory to the Agents.

 

I.                                                                                       
Notices of Litigation and Defaults.  Borrowers will give prompt written notice
to Agent (a) of any litigation or governmental proceedings pending or threatened
(in writing) against Borrowers or other Credit Party which would reasonably be
expected to have a Material Adverse Effect with respect to Borrowers or any
other Credit Party or which in any manner calls into question the validity or
enforceability of any Financing Document, (b) upon any Borrower becoming aware
of the existence of any Default or Event of Default, (c) if any Credit

 

73

--------------------------------------------------------------------------------


 

Party is in breach or default under or with respect to any Material Contract, or
if any Credit Party is in breach or default under or with respect to any other
contract, agreement, lease or other instrument to which it is a party or by
which its property is bound or affected, which breach or default could
reasonably be expected to have a Material Adverse Effect, (d) of any strikes or
other labor disputes pending or, to any Borrower’s knowledge, threatened against
any Credit Party, (e) if, to the knowledge of the Credit Parties, there is any
infringement by any other Person with respect to any Intellectual Property
rights of any Credit Party that could reasonably be expected to result in a
Material Adverse Effect, or if, to the knowledge of the Credit Parties, there is
any claim by any other Person that any Credit Party, in the conduct of its
business, is infringing the Intellectual Property rights of such other
Partyparty that could reasonably be expected to result in a Material Adverse
Effect, and (f) of all returns, recoveries, disputes and claims that involve
more than $2,500,000.  Borrowers represent and warrant that Schedule 4.9 sets
forth a complete list of all matters existing as of the ClosingFirst Amendment
Effective Date for which notice could be required under this Section and all
litigation or governmental proceedings pending or threatened (in writing)
against Borrowers or other Credit Party as of the Closing Date. .

 

J.                             Hazardous Materials; Remediation.  If any release
or disposal of Hazardous Materials that could reasonably be expected to have a
Material Adverse Effect shall occur or shall have occurred on any real property
owned or leased by a Borrower or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets to the extent required
pursuant to Environmental Laws and Healthcare Laws.  Without limiting the
generality of the foregoing, each Borrower shall, and shall cause each other
Credit Party to, comply with each Environmental Law and Healthcare Law requiring
the performance at any real property by any Borrower or any other Credit Party
of activities in response to the release or threatened release of Hazardous
Materials that could reasonably be expected to have a Material Adverse Effect.

 

K.                                                                                  
Further Assurances.

 

1.                                      Each Borrower will, and will cause each
Subsidiary (other than any such Subsidiary that is an Excluded Subsidiary) to,
at its own cost and expense, promptly and duly take, execute, acknowledge and
deliver all such further acts, documents and assurances as may from time to time
be necessary or as Agent or the Required Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the
Financing Documents and the transactions contemplated thereby, including all
such actions to (i) establish, create, preserve, protect and perfect a first
priority Lien (subject only to Permitted Liens and the terms of the Affiliated
Intercreditor Agreement) in favor of Agent for itself and for the benefit of
Lenders on the Collateral (including Collateral acquired after the date hereof),
and (ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries
of Borrowers (other than Excluded Subsidiaries) to be jointly and severally
obligated with the other Borrowers under all covenants and obligations under
this Agreement, including the obligation to repay the Obligations.  Without
limiting the generality of the foregoing, Borrowers shall, at the time of the
delivery of any Compliance Certificate disclosing the acquisition by an Credit
Party of any registered Intellectual Property or application for the
registration of Intellectual Property, deliver to Agent a duly completed and
executed supplement to the applicable Credit Party’s Patent Security Agreement
or Trademark Security Agreement in the form of the respective Exhibit thereto. 
Notwithstanding anything herein to the

 

74

--------------------------------------------------------------------------------


 

contrary, unless and until an Event of Default occurs, no Credit Party shall be
required, nor is the Agent authorized, to perfect the lien granted in any
Intellectual Property in any jurisdiction other than the United States.  For
purposes of clarity, only after the occurrence of an Event of Default, Borrowers
shall execute any documents reasonably requested by Agent to establish, create,
preserve, protect and perfect a first priority lienLien (subject only to
Permitted Liens and the terms of the Affiliated Intercreditor Agreement) in
favor of Agent in any Intellectual Property registered in a jurisdiction other
than the United States.

 

2.                                      Upon receipt of an affidavit of an
authorized representative of Agent or a Lender as to the loss, theft,
destruction or mutilation of any Note or any other Financing Document which is
not of public record, and, in the case of any such mutilation, upon surrender
and cancellation of such Note or other applicable Financing Document, Borrowers
will issue, in lieu thereof, a replacement Note or other applicable Financing
Document, dated the date of such lost, stolen, destroyed or mutilated Note or
other Financing Document in the same principal amount thereof and otherwise of
like tenor; provided that each such affidavit shall contain customary
indemnifications in favor of Borrower.

 

3.                                      Without limiting in any way the
definition of “Eligible Inventory”,

 

(a)                                 Borrowers shall obtain, within ninety days
after the Closing Date, a landlord, warehouseman, bailee or mortgagee letter, as
applicable, from the landlord, warehouseman, bailee or mortgagee of the Elk
Grove Village Premises,  the Middleton Premises, the Madison Premises and the
Chicago Premises; provided, that, for purposes of clarity, Eligible Inventory
located at any of such premises shall be included in the Borrowing Base during
the ninety (90) day period after the Closing Date so long as a Rent and Charges
Reserve is in place with respect to each such location at all times during such
period; provided, that if Borrowers are unable to obtain such an agreement for
any Access Agreement Location described in this clause (i) within the applicable
period of time, it shall not result in an Event of Default hereunder, rather,
such Collateral shall not constitute Eligible Inventory for purposes of
calculating the Borrowing Base;

 

(b)                                 Borrowers shall obtain from the applicable
landlord, warehouseman, bailee or mortgagee a landlord, warehouseman, bailee or
mortgagee, as applicable with respect to any location where any portion of the
Collateral included in or proposed to be included in the Borrowing Base and not
described in clause (i) above, with the exception of the Sunnyvale Premises, to
the extent that the aggregate daily average value of all Collateral held at such
location exceeds $1,500,000 over any thirty (30) day period (any such location,
together with the Elk Grove Village Premises, the Middleton Premises, the
Madison Premises and the Chicago Premises, collectively referred to as an
“Access Agreement Location”), within ninety (90) days after any such
determination; provided, that if Borrowers are unable to obtain such an
agreement for any Access Agreement Location described in this clause (ii) within
the applicable period of time, it shall not result in an Event of Default
hereunder, rather, such Collateral shall not constitute Eligible Inventory for
purposes of calculating the Borrowing Base;

 

(c)                                  Borrowers shall use commercially reasonable
efforts to obtain a landlord’s agreement or mortgagee agreement, as applicable,
from the lessor of each leased

 

75

--------------------------------------------------------------------------------


 

property or mortgagee of owned property with respect to any location where
Inventory is stored in excess of $150,000 that is not an Access Agreement
Location, and any business location where the books and records relating to such
Collateral and/or software and equipment relating to such records or Collateral,
is stored or located (unless such books and records are also located at another
business location that is subject to landlord’s or mortgagee agreement in favor
of Agent), which agreement or letter, in each case of clauses (i), (ii) or
(iii) shall be reasonably satisfactory in form and substance to Agent; 
provided, that if Borrowers are unable to obtain such an agreement for any
location at which Inventory is stored as described in this clause (iii), it
shall not result in an Event of Default hereunder, rather, such Collateral shall
not constitute Eligible Inventory for purposes of calculating the Borrowing Base
unless (A) Borrowers have identified such location to Agent and (B) a Rent and
Charges Reserve is in place with respect to such location and provided further
that Borrowers do not have to obtain such an agreement for the Sunnyvale
Premises so long as a Rent and Charges Reserve is in place with respect to such
location at all times; and

 

(d)                                 Borrowers shall timely and fully pay and
perform its obligations under all leases and other agreements with respect to
each leased location where any Collateral with an aggregate value in excess of
$1,500,000, or any records related thereto, is or may be located unless a
failure to perform would not give a third party who is a party to such lease a
right to terminate such lease or agreement prior to the expiration thereof.

 

4.                                      Upon the formation or acquisition of a
new Domestic Subsidiary (other than a FSHCO), Borrowers shall (i) pledge, have
pledged or cause or have caused to be pledged to Agent pursuant to a pledge
agreement in form and substance satisfactory to Agent, all of the outstanding
shares of equity interests or other equity interests of such new Domestic
Subsidiary owned directly or indirectly by any Borrower, along with undated
stock or equivalent powers for such certificates, if any, executed in blank;
(ii) unless Agent shall agree otherwise in writing, cause the new Domestic
Subsidiary (other than an Excluded Subsidiary) to take such other actions
(including entering into or joining any Security Documents) as are necessary or
advisable in the reasonable opinion of Agent in order to grant Agent, acting on
behalf of Lenders, a first priority Lien (subject only to Permitted Liens and
the terms of the Affiliated Intercreditor Agreement) on all Material Real
Property and personal property (in the case of the perfection of the Liens
granted, subject to the Excluded Perfection Assets) of such Domestic Subsidiary
in existence as of such date and in all after acquired property, which first
priority Liens (subject only to Permitted Liens and the terms of the Affiliated
Intercreditor Agreement) are required to be granted pursuant to this Agreement;
(iii) unless Agent shall agree otherwise in writing, cause such new Domestic
Subsidiary (other than an Excluded Subsidiary) to become a Borrower hereunder
with joint and several liability for all obligations of Borrowers hereunder and
under the other Financing Documents pursuant to a joinder agreement or other
similar agreement in form and substance reasonably satisfactory to Agent; and
(iv) cause the new Domestic Subsidiary (other than an Excluded Subsidiary) to
deliver certified copies of such Domestic Subsidiary’s certificate or articles
of incorporation, together with good standing certificates, by-laws (or other
operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorizing the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be reasonably requested by Agent, in each case, in form and

 

76

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to Agent (clauses (i) through (iv),
collectively, the “Joinder Requirements”).

 

5.                                      Upon the request of Agent, Borrowers
shall pledge, have pledged or cause or have caused to be pledged to Agent
pursuant to a pledge agreement in form and substance satisfactory to Agent, 65%
of the outstanding shares of equity interests or other equity interests of any
new Foreign Subsidiary or FSHCO owned directly by any Borrower and, subject to
the Excluded Perfection Assets, undated stock or equivalent powers for such
certificates, if any, executed in blank.

 

L.                                                                                   
Power of Attorney.  Each of the authorized representatives of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrowers (without requiring any of them to act as such) with full power of
substitution to do the following during the continuance of an Event of Default: 
(a) endorse the name of Borrowers upon any and all checks, drafts, money orders,
and other instruments for the payment of money that are payable to Borrowers and
constitute collections on Borrowers’ Accounts; (b) so long as Agent has provided
not less than three (3) Business Days’ prior written notice to Borrower to
perform the same and Borrower has failed to take such action, execute in the
name of Borrowers any schedules, assignments, instruments, documents, and
statements that Borrowers are obligated to give Agent under this Agreement; (c) 
take any action Borrowers are required to take under this Agreement; (d) so long
as Agent has provided not less than three (3) Business Days’ prior written
notice to Borrower to perform the same and Borrower has failed to take such
action, do such other and further acts and deeds in the name of Borrowers that
Agent may deem necessary or desirable to enforce any Account or other Collateral
or perfect Agent’s security interest or Lien in any Collateral; and (e) do such
other and further acts and deeds in the name of Borrowers that Agent may deem
necessary or desirable to enforce its rights with regard to any Account or other
Collateral.  This power of attorney shall be irrevocable and coupled with an
interest.

 

M.                                                                                
Borrowing Base Collateral Administration.

 

1.                                      All data and other information relating
to Accounts or other intangible Collateral shall at all times be kept by
Borrowers, at their respective principal offices and shall not be moved from
such locations without (i) providing prior written notice to Agent, and
(ii) complying with Section 4.11(c), as applicable.

 

2.                                      Borrowers shall provide prompt written
notice to each Person who either is currently an Account Debtor or becomes an
Account Debtor at any time following the date of this Agreement that directs
each Account Debtor to make payments into the Lockbox, and hereby authorizes
Agent, upon Borrowers’ failure to send such notices within ten (10) days after
the date of this Agreement (or ten (10) days after the Person becomes an Account
Debtor), to send any and all similar notices to such Person.  Agent reserves the
right to notify Account Debtors that Agent has been granted a Lien upon all
Accounts.

 

3.                                      Borrowers will conduct a physical count
of the Inventory at least once per year and at such other times as Agent may
reasonably request during the continuance of an Event of Default, and Borrowers
shall provide to Agent a written accounting of such physical count in form and
substance reasonably satisfactory to Agent.  Each Borrower will use commercially

 

77

--------------------------------------------------------------------------------


 

reasonable efforts to at all times keep its Inventory in good and marketable
condition.  In addition to the foregoing, from time to time, Agent may require
Borrowers to obtain and deliver to Agent appraisal reports in form and
substance, and from appraisers, reasonably satisfactory to Agent stating the
then current fair market values of all or any portion of the Collateral;
provided, however, that, so long as no Event of Default has occurred and is
continuing at the time such appraisal begins, Borrowers shall not be required to
deliver more than one (1) appraisal report to Agent per fiscal year.

 

V.  NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any Credit Exposure exists:

 

A.                                                                                   
Debt; Contingent Obligations.  No Borrower will directly or indirectly, create,
incur, assume, guarantee or otherwise become or remain directly or indirectly
liable with respect to, any Debt, except for Permitted Debt.  No Borrower will
directly or indirectly, create, assume, incur or suffer to exist any Contingent
Obligations, except for Permitted Contingent Obligations.  No Borrower will
permit any Excluded Subsidiary to, directly or indirectly, create, incur,
assume, guarantee or otherwise become or remain directly or indirectly liable
with respect to, Debt describe in clauses (a) or (b) of the definition thereof
in an aggregate principal amount not to exceed $2,500,000 (excluding the
principal amount of any Permitted Intercompany Investments made to such Excluded
Subsidiaries) at any one time outstanding, it being understood that any Debt
existing as of the ClosingFirst Amendment Effective Date and set forth on
Schedule 5.1 (and any Permitted Refinancing Debt in respect thereof) shall be
permitted and not count against such $2,500,000 basket.

 

B.                                                                                   
Liens.  No Borrower will directly or indirectly, create, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, except for
Permitted Liens.

 

C.                                                                                   
Distributions.  No Borrower will, directly or indirectly, declare, order, pay,
make or set apart any sum for any Distribution, except for Permitted
Distributions.

 

D.                                                                                   
Restrictive Agreements.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly (a) enter into or assume any agreement (other than the
Financing Documents, the Affiliated Financing Documents, and any agreements for
purchase money debt permitted under clause (c) of the definition of Permitted
Debt) prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or (b) create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind (except as provided by the Financing Documents and the
Affiliated Financing Documents) on the ability of any Subsidiary to:  (i) pay or
make Distributions to any Borrower; (ii) pay any Debt owed to any Borrower;
(iii) make loans or advances to any Borrower; or (iv) transfer any of its
property or assets to any Borrower, other than (1) the Financing Documents,
(2) an encumbrance or restriction consisting of customary non-assignment
provisions in leases or licenses entered into in the Ordinary Course of
Business, (3) customary provisions in joint venture agreement and other similar
agreements that restrict the transfer of ownership interests in such joint
ventures or provisions limiting the disposition or distribution of assets or
property (other than dividends on a pro rata basis based on ownership
percentage) of the applicable joint venture, which limitation is applicable only
to the assets that are the subject of such

 

78

--------------------------------------------------------------------------------


 

agreements; provided that such agreement was not entered into in contravention
of the terms of the Financing Documents, (4) limitations set forth in
Subordinated Debt (if acceptable to Agent in its sole discretion) and
(5) limitations set forth in the 2018 Convertible Notes and/or 2022 Convertible
Notes on the Closing Date and in any other Convertible Notes Debt (if, in the
case of other Convertible Notes Debt, such limitations are permitted in the
definition of “Permitted Refinancing Debt” or are otherwise acceptable to Agent
in its sole discretion).

 

E.                                                                                   
Payments and Modifications of Subordinated Debt.  No Borrower will directly or
indirectly (a) declare, pay, make or set aside any amount for payment in respect
of Subordinated Debt, except for payments made in full compliance with and
expressly permitted under the Subordination Agreement, (b) amend or otherwise
modify the terms of any Subordinated Debt, except for amendments or
modifications made in full compliance with the Subordination Agreement, (c) make
any optional repurchase or optional redemption of the Convertible Notes,
(d) amend or otherwise modify the terms of the Convertible Notes term if such
change or amendment would materially increase the obligations of Borrowers or
confer additional material rights on the holder of such Debt in a manner adverse
to Credit Parties, any Subsidiaries, Agent or Lenders, except, in any case, for
modifications or amendments constituting Permitted Refinancing Debt; provided
that amendment of, or side letter in connection with, the 2018 Convertible Notes
in a manner that aligns the settlement and conversion provisions with those
contained in the 2022 Convertible Notes shall be permitted (any such amendment
or side letter, a “2018 Specified Amendment”).  Borrowers shall, prior to
entering into any such amendment or modification, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy thereof. 
Notwithstanding anything to the contrary set forth in this Section 5.5 or
otherwise in this Agreement, the Borrowers may (A) refund, refinance, replace or
exchange any Convertible Notes Debt with Permitted Refinancing Debt; (B) repay
any Convertible Notes Debt by making payment in Equity Interestsequity interests
that are not Disqualified Equity Interests upon the conversion thereof (and
making cash payments on account of fractional shares in connection with such
conversion to the extent constituting a Permitted Distribution); (C) on the
stated maturity thereof, repay the 2018or, solely with respect to the 2018
Convertible Notes, such earlier date between the Closing Date and the stated
maturity thereof upon notice thereof by Borrowers to Agent, repay, purchase or
redeem the 2018 Convertible Notes and repay the 2022 Convertible Notes in cash
using Qualified Cash described in the definition of “Liquidity Condition”; and,
in the case of the 2018 Convertible Notes, proceeds of the Term Loans; provided
that the maximum amount of Qualified Cash and proceeds of Term Loans used to
repay the 2018 Convertible Notes shall not exceed $45,000,000 (with any excess
beyond the then-outstanding principal amount thereof being allocated to pay
premiums to incentivize the holders thereof to forego any settlement in shares);
(D) pay, when due, interest, fees and reimbursable indemnities and expenses
payable in respect of any Convertible Notes Debt.; and (E) pay an amendment fee
to the holders of the 2018 Convertible Notes in connection with a 2018 Specified
Amendment in an amount not to exceed $275,000.

 

F.                                                                                    
Consolidations, Mergers and Sales of Assets; Change in Control.  No Borrower
will directly or indirectly (a) consolidate or merge or amalgamate with or into
any other Person other than consolidations or mergers among Borrowers where a
Borrower is the surviving entity (provided that, in the case of any
consolidation or merger involving Accuray, Accuray shall be the surviving
entity), or (b) consummate any Asset Dispositions other than Permitted Asset
Dispositions.  No Borrower will suffer or permit to occur any Change in Control.

 

79

--------------------------------------------------------------------------------


 

G.                                                                                  
Purchase of Assets, Investments.  No Borrower will directly or indirectly
(a) engage or enter into any agreement to engage in any joint venture or
partnership with any other Person or (b) acquire or own or enter into any
agreement to acquire or own any Investment in any Person, in each case, other
than Permitted Investments.

 

H.                                                                                  
Transactions with Affiliates.  Except (a) as otherwise disclosed on Schedule
5.8, (b) for transactions that contain terms that are no less favorable to the
applicable Borrower, as the case may be, than those which might be obtained from
a third party not an Affiliate of any Credit Party, (c) for Permitted
Investments, Permitted Asset SalesDispositions and Permitted Distributions,
(d) for sales of equity interests in Borrower Representative to Affiliates of
Borrower Representative not otherwise prohibited by the Financing Documents and
the granting of registration and other customary rights in connection therewith
and (e) for the payment of reasonable and customary director and officer
compensation (including bonuses and stock option programs), benefits and
indemnification arrangements in the Ordinary Course of Business, in each case
approved by the board of directors (or a committee thereof) of such Borrower, 
no Borrower will directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of any Borrower.

 

I.                                                                                       
Modification of Organizational Documents.  No Borrower will directly or
indirectly, amend or otherwise modify any Organizational Documents of such
Person, except for Permitted Modifications.

 

J.                                                                                     
Modification of Certain Agreements.  No Borrower will (i) amend or otherwise
modify any Material Contract, which amendment or modification in any case: 
(a) is contrary to the terms of this Agreement or any other Financing Document;
(b) could reasonably be expected to be materially adverse to the rights,
interests or privileges of Agent or Lenders or their ability to enforce the
same; (c) results in the imposition or expansion in any material respect of any
obligation of or restriction or burden on any Borrower; or (d) reduces in any
material respect any rights or benefits of any Borrower (it being understood and
agreed that any such determination shall be in the discretion of Agent) or
(ii) without the prior written consent of Agent, amend or otherwise modify any
Affiliated Financing Document.  Each Borrower shall, prior to entering into any
amendment or other modification of any of the foregoing documents, deliver to
Agent reasonably in advance of the execution thereof, any final or execution
form copy of amendments or other modifications to such documents, and such
Borrower agrees not to take any such action with respect to any such documents
without obtaining such approval from Agent.

 

K.                                                                                  
Conduct of Business.  No Borrower will directly or indirectly, engage in any
line of business other than those businesses engaged in on the Closing Date and
businesses reasonably related thereto.  No Borrower will, other than in the
Ordinary Course of Business, change its normal billing payment and reimbursement
policies and procedures with respect to its Accounts (including, without
limitation, the amount and timing of finance charges, fees and write-offs).

 

L.                                                                                   
Reserved.

 

80

--------------------------------------------------------------------------------


 

M.                                                                                
Limitation on Sale and Leaseback Transactions.  No Borrower will, directly or
indirectly, enter into any arrangement with any Person whereby, in a
substantially contemporaneous transaction, any Borrower sells or transfers all
or substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

 

N.                                                                                   
Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts.  No
Borrower will, directly or indirectly, establish any new Deposit Account or
Securities Account unless Agent, such Borrower and the bank, financial
institution or securities intermediary at which the account is to be opened
enter into a Deposit Account Control Agreement or Securities Account Control
Agreement prior to or concurrently with the establishment of such Deposit
Account or Securities Account.  Borrowers represent and warrant that Schedule
5.14 lists all of the Deposit Accounts and Securities Accounts of each
Borrower.  The provisions of this Section requiring Deposit Account Control
Agreements shall not apply to Excluded Accounts; provided, however, that at all
times that any Obligations or Affiliated Obligations remain outstanding,
Borrower shall maintain one or more separate Deposit Accounts to hold any and
all amounts to be used for payroll, payroll taxes and other employee wage and
benefit payments (including 401(k) contributions), and shall not commingle any
monies allocated for such purposes with funds in any other Deposit Account.

 

O.                                                                                  
Compliance with Anti-Terrorism Laws.  Agent hereby notifies Borrowers that
pursuant to the requirements of Anti-Terrorism Laws, and Agent’s policies and
practices, Agent is required to obtain, verify and record certain information
and documentation that identifies Borrowers and its principals, which
information includes the name and address of each Borrower and its principals
and such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws.  No Borrower will, directly or indirectly,
knowingly enter into any Material Contracts with any Blocked Person.  Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, except in compliance with applicable Law, (ii) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law, or (iii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224 or other Anti-Terrorism Law.

 

P.                                                                                    
Transfers to Subsidiaries.  No Borrower shall assign or otherwise transfer any
Collateral or any proceeds of the Loans to any Excluded Subsidiary except that a
Borrower may transfer proceeds of Collateral to an Excluded Subsidiary in
connection with Permitted Intercompany Investments.

 

81

--------------------------------------------------------------------------------


 

Q.                                                                                  
Limitations on Morphormics, Inc.  No Borrower  shall permit Morphormics, Inc.
to, directly or indirectly, (a) enter into or permit to exist any transaction or
agreement (including any agreement for the incurrence or assumption of Debt),
between itself and any other Person, (b) engage in any business or conduct any
activity (including the making of any Investment or payment) or transfer any of
its assets and the performance of ministerial or administrative activities and
payment of taxes and administrative fees necessary for the maintenance of its
existence, (c) consolidate or merge with or into any other Person, or (d) create
or suffer to exist any Lien upon any property or assets now owned or hereafter
acquired.

 

VI.  FINANCIAL COVENANTS

 

A.                                                                                   
Additional Defined Terms.  The following additional definitions are hereby
appended to Section 1.1 of this Agreement:

 

“Defined Period” means, for purposes of calculating the Fixed Charge Coverage
Ratio or Net Revenues the twelve (12) month period ending on the last day of
each fiscal quarter.

 

“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each Defined Period.

 

“Net Revenue” means, for any period, the consolidated net revenues of Borrowers
and their Subsidiaries generated solely through the commercial sale of Products
by Borrowers and their Subsidiaries during such period, as reported (in
accordance with GAAP) in the financial statements delivered pursuant to
Section 4.1(a) or (c), as applicable, as of the last day of such Defined Period.

 

B.                                                                                   
Fixed Charge Coverage Ratio.  Borrowers will not permit the Fixed Charge
Coverage Ratio for any Defined Period, as tested quarterly (as of the last day
of such fiscal quarter), beginning with the first full fiscal quarter ending
after the Closing Date, to be less than (a) in the case of the fiscal quarter
ending September 30, 2017, 0.70 to 1.00, (b) in the case of the fiscal quarter
ending December 31, 2017, 0.80 to 1.00 and (c) for each fiscal quarter
thereafter, 1.00 to 1.00.

 

Section 6.3                                   Minimum Net Revenue.  Borrower
shall not permit its consolidated Net Revenue for any Defined Period, as tested
quarterly (as of the last day of such Defined Period), to be less than
$360,000,000.

 

Section 6.4                                   Section 6.3 Evidence of
Compliance.  Borrowers shall furnish to Agent, together with the financial
reporting required of Borrowers in Section 4.1 hereof, a Compliance Certificate
as evidence of Borrowers’ compliance with the covenants in this Article and
evidence that no Event of Default specified in this Article has occurred.  The
Compliance Certificate shall include, without limitation, (a) a statement and
report, on a form approved by Agent, detailing Borrowers’ calculations, and
(b) if requested by Agent, back-up documentation (including, without limitation,
invoices, receipts and other evidence of costs incurred during such quarter as
Agent shall reasonably require) evidencing the propriety of the calculations.

 

82

--------------------------------------------------------------------------------


 

VII.  CONDITIONS

 

A.                                                                                   
Conditions to Closing.  The obligation of each Lender to make the initial Loans,
of Agent to issue any Support Agreements on the Closing Date and of any LC
Issuer to issue any Lender Letter of Credit on the Closing Date shall be subject
to the receipt by Agent of each agreement, document and instrument set forth on
the closing checklist prepared by Agent or its counsel, each in form and
substance satisfactory to Agent, and to the satisfaction of the following
conditions precedent, each to the satisfaction of Agent and Lenders and their
respective counsel in their sole discretion:

 

1.                                      the payment of all fees, expenses and
other amounts due and payable under each Financing Document on the Closing Date;

 

2.                                      since June 30, 2016, the absence of any
Material Adverse Effect; and

 

3.                                      the receipt of the initial Borrowing
Base Certificate, prepared as of the Closing Date.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

B.                                                                                   
Conditions to Each Loan, Support Agreement and Lender Letter of Credit.  The
obligation of Lenders to make a Loan (other than Revolving Loans made pursuant
to Section 2.5(c)) or an advance in respect of any Loan, of Agent to issue any
Support Agreement or of any LC Issuer to issue any Lender Letter of Credit
(including on the Closing Date) is subject to the satisfaction of the following
additional conditions:

 

1.                                      in the case of a borrowing of a
Revolving Loan, receipt by Agent of a Notice of Borrowing (or telephonic notice
if permitted by this Agreement) and updated Borrowing Base Certificate, in the
case of any Support Agreement or Lender Letter of Credit, receipt by Agent of a
Notice of LC Credit Event in accordance with Section 2.5(a);

 

2.                                      the fact that, immediately after such
borrowing and after application of the proceeds thereof or after such issuance,
the Revolving Loan Outstandings will not exceed the Revolving Loan Limit;

 

3.                                      the fact that, immediately before and
after such advance or issuance, no Default or Event of Default shall have
occurred and be continuing;

 

4.                                      the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects (or, if such representation
or warranty is, by its terms, qualified by materiality, in all respects) on and
as of the date of such borrowing or issuance, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true, correct and complete in all material
respects (or, if such representation or warranty is, by its terms, qualified by
materiality, in all respects) as of such earlier date; and

 

83

--------------------------------------------------------------------------------


 

5.                                      the fact that no event having a Material
Adverse Effect has not occurred since the date of this Agreement.

 

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be (y) a representation and warranty by
each Borrower on the date of such notice or acceptance as to the facts specified
in this Section, and (z) a restatement by each Borrower that each and every one
of the representations made by it in any of the Financing Documents is true and
correct as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date).

 

C.                            Searches.  Before the Closing Date, and thereafter
(not more than once per year unless an Event of Default exists at the time such
search is conducted), Agent shall have the right to perform, all at Borrowers’
expense, the searches described in clauses (a), (b), and (c) below against
Borrowers and any other Credit Party, the results of which are to be consistent
with Borrowers’ representations and warranties under this Agreement and the
satisfactory results of which shall be a condition precedent to all advances of
Loan proceeds, all issuances of Lender Letters of Credit and all undertakings in
respect of Support Agreements:  (a) UCC searches with the Secretary of State of
the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

 

D.                                                                                   
Post-Closing Requirements.  Borrowers shall complete each of the post-closing
obligations and/or provide to Agent each of the documents, instruments,
agreements and information listed on Schedule 7.4 attached hereto on or before
the date set forth for each such item thereon, each of which shall be completed
or provided in form and substance reasonably satisfactory to Agent, and may be
extended by Agent (acting reasonably) in writing in its sole discretion.

 

VIII.  RESERVED

 

IX.  SECURITY AGREEMENT

 

A.                                                                                   
Generally.  As security for the payment and performance of the Obligations and
without limiting any other grant of a Lien and security interest in any Security
Document, Borrowers hereby assign, grant and pledge to Agent, for the benefit of
itself and Lenders, and, subject only to the Affiliated Intercreditor Agreement,
a continuing Lien on and security interest in, upon, and to the Collateral.

 

B.                                                                                   
Representations and Warranties and Covenants Relating to Collateral.

 

1.                                      Schedule 9.2 sets forth (i) each chief
executive office and principal place of business of each Borrower, and (ii) all
of the addresses (including all warehouses) at which any Inventory or other
Collateral, in each case with an aggregate value in excess of $500,000 is
located and/or books and records of Borrowers regarding any Accounts, Inventory
or any material portion

 

84

--------------------------------------------------------------------------------


 

of the Collateral are kept, which such Schedule 9.2 indicates in each case which
Borrower(s) have Collateral and/or books and records located at such address,
and, in the case of any such address not owned by one or more Borrowers(s),
indicates the nature of such location (e.g., leased business location operated
by Borrower(s), third party warehouse, consignment location, processor
location, etc.) and the name and address of the third party owning and/or
operating such location.  Notwithstanding the foregoing, it is understood that,
Borrowers may from time to time (1) sell or otherwise dispose of Collateral
pursuant to the terms of this Agreement, (2) maintain de minimis amounts of
Inventory with its sales personnel and at medical facilities and (3) send items
of Collateral out for repair and, further, that from time to time certain items
of Collateral will be in transit and that no such locations need be disclosed on
Schedule 9.2.

 

2.                                      Without limiting the generality of
Section 3.2, except for the filing of financing statements under the UCC and
filings with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, no authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority or consent of any
other Person is required for (i) the grant by each Borrower to Agent of the
security interests and Liens in the Collateral provided for under this Agreement
and the other Security Documents (if any), or (ii) the exercise by Agent of its
rights and remedies with respect to the Collateral provided for under this
Agreement and the other Security Documents or under any applicable Law,
including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such Collateral.

 

3.                                      As of the ClosingFirst Amendment
Effective Date, no Borrower has any ownership interest in any Chattel Paper (as
defined in Article 9 of the UCC), letter of credit rights, commercial tort
claims, Instruments (other than (i) checks and other ordinary course payment
instruments, in each case in the Ordinary Course of Business and (ii) Excluded
Perfection Assets), documents or investment property (other than equity
interests in any Subsidiaries of such Borrower disclosed on Schedule 3.4 or
subsequently created hereunder and pledged to Agent) and Borrowers shall give
notice to Agent promptly (but in any event not later than the delivery by
Borrowers of the next Compliance Certificate required pursuant to Section 4.1
above) upon the acquisition by any Borrower of any such Chattel Paper, letter of
credit rights, commercial tort claims, Instruments, documents, investment
property.  No Person other than Agent or (if applicable) any Lender has
“control” (as defined in Article 9 of the UCC) over any Deposit Account,
investment property (including Securities Accounts and commodities account),
letter of credit rights or electronic chattel paper in which any Borrower has
any interest (except for such control arising by operation of law in favor of
any bank or securities intermediary or commodities intermediary with whom any
Deposit Account, Securities Account or commodities account of Borrowers is
maintained).

 

4.                                      Borrowers shall not, and shall not
permit any Credit Party to, take any of the following actions or make any of the
following changes unless Borrowers have given at least ten (10) days prior
written notice to Agent (or such shorter period to which Agent may in its
reasonable discretion agree) of Borrowers’ intention to take any such action
(which such written notice shall include an updated version of any Schedule
impacted by such change) and have executed any and all documents, instruments
and agreements and taken any other actions which Agent may reasonably request
after receiving such written notice in order to protect and preserve

 

85

--------------------------------------------------------------------------------


 

the Liens, rights and remedies of Agent with respect to the Collateral; provided
that, without limiting in any way the conditions set forth in the definition of
“Eligible Inventory”, nothing in this clause (d) shall require Borrowers to
obtain any landlord’s agreement or mortgagee agreement:  (i) change the legal
name or organizational identification number of any Borrower as it appears in
official filings in the jurisdiction of its organization, (ii) change the
jurisdiction of incorporation or formation of any Borrower or Credit Party or
allow any Borrower or Credit Party to designate any jurisdiction as an
additional jurisdiction of incorporation for such Borrower or Credit Party, or
change the type of entity that it is, (iii) change its chief executive office,
principal place of business, or the location of its records concerning the
Collateral, (iv) move any Eligible Inventory or all or a material portion of any
other Collateral (with an aggregate value in excess of $500,000) to, or place
any Eligible Inventory or other Collateral (with an aggregate value in excess of
$500,000) on, any location that is not then listed on the Schedules and/or
(v) establish any business location at any location that is not then listed on
the Schedules.  Notwithstanding the foregoing, it is understood that, Borrowers
may from time to time (1) sell or otherwise dispose of Collateral pursuant to
the terms of this Agreement, (2) maintain de minimis amounts of Inventory with
its sales personnel and at medical facilities and (3) send items of Collateral
out for repair and, further, that from time to time certain items of Collateral
will be in transit and that no such locations need be disclosed on Schedule 9.2.

 

5.                                      Borrowers shall not adjust, settle or
compromise the amount or payment of any Account, or release wholly or partly any
Account Debtor, or allow any credit or discount thereon (other than adjustments,
settlements, compromises, credits and discounts in the Ordinary Course of
Business, and in amounts which are not material with respect to the Account and
which, after giving effect thereto, do not cause the Borrowing Base to be less
than the Revolving Loan Outstandings) without the prior written consent of
Agent.  Without limiting the generality of this Agreement or any other
provisions of any of the Financing Documents relating to the rights of Agent
after the occurrence and during the continuance of an Event of Default, Agent
shall have the right at any time after the occurrence and during the continuance
of an Event of Default to:  (i) exercise the rights of Borrowers with respect to
the obligation of any Account Debtor to make payment or otherwise render
performance to Borrowers and with respect to any property that secures the
obligations of any Account Debtor or any other Person obligated on the
Collateral, and (ii) adjust, settle or compromise the amount or payment of such
Accounts.

 

6.                                      Without limiting the generality of
Sections 9.2(c) and 9.2(e):

 

(a)                                 Borrowers shall deliver to Agent all
tangible Chattel Paper and all Instruments constituting part of the Collateral
(in each case, other than Excluded Perfection Assets) duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent.  Borrowers shall provide Agent
with “control” (as defined in Article 9 of the UCC) of all electronic Chattel
Paper owned by any Borrower and constituting part of the Collateral (other than
Excluded Perfection Assets) by having Agent identified as the assignee on the
records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of control set forth in the UCC. 
Borrowers also shall deliver to Agent all security agreements securing any such
Chattel Paper and securing any such Instruments.  Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments with a legend, in
form and substance satisfactory to Agent, indicating that such Chattel Paper and
such

 

86

--------------------------------------------------------------------------------


 

Instruments are subject to the security interests and Liens in favor of Agent
created pursuant to this Agreement and the Security Documents.  Borrowers shall
comply with all the provisions of Section 5.14 with respect to the Deposit
Accounts and Securities Accounts of Borrowers.

 

(b)                                 Borrowers shall deliver to Agent all letters
of credit on which any Borrower is the beneficiary and which give rise to letter
of credit rights owned by such Borrower which constitute part of the Collateral
(other than Excluded Perfection Assets) in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to Agent.  Borrowers shall take any and
all actions as may be necessary or desirable, or that Agent may request, from
time to time, to cause Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such letter of credit rights which constitute part
of the Collateral in a manner reasonably acceptable to Agent.

 

(c)                                  Borrowers shall promptly advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim that constitutes part of the Collateral (other than Excluded Perfection
Assets), which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrowers shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall reasonably request to perfect, preserve or protect the Liens, rights and
remedies of Agent with respect to any such commercial tort claim.

 

(d)                                 Except for Accounts and Inventory in an
aggregate amount of $500,000, no Accounts or Inventory or other Collateral shall
at any time be in the possession or control of any warehouse, consignee, bailee
or any of Borrowers’ agents or processors without prior written notice to Agent
and (ii)(A) the receipt by Agent, if Agent has so requested, of warehouse
receipts, consignment agreements or bailee lien waivers (as applicable)
satisfactory to Agent or (B) establishment of a Rent and Charges Reserve, in
either case, prior to the commencement of such possession or control.  Borrowers
shall, upon the request of Agent, notify any such warehouse, consignee, bailee,
agent or processor of the security interests and Liens in favor of Agent created
pursuant to this Agreement and the Security Documents, shall instruct such
Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions and use commercially reasonable efforts to obtain an
acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

 

(e)                                  Reserved.

 

(f)                                   Each Borrower hereby authorizes Agent to
file without the signature of such Borrower one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Agent as the “secured party” and
such Borrower as the “debtor” and which describe and indicate the items of
Collateral covered thereby as all or any part of the Collateral under

 

87

--------------------------------------------------------------------------------


 

the Financing Documents (including an indication of the items of Collateral
covered by any such financing statement as “all assets” of such Borrower now
owned or hereafter acquired), in such jurisdictions as Agent from time to time
reasonably determines are appropriate, and to file without the signature of such
Borrower any continuations of or corrective amendments to any such financing
statements, in any such case in order for Agent to perfect, preserve or protect
the Liens, rights and remedies of Agent with respect to the Collateral.  Each
Borrower also ratifies its authorization for Agent to have filed in any
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

 

(g)                                  As of the Closing Date, no Borrower holds,
and after the Closing Date Borrowers shall promptly notify Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted by any applicable Law,
including, without limitation, the federal Assignment of Claims Act and any
other comparable Law.  Upon the reasonable request of Agent, Borrowers shall
take such steps as may be necessary or desirable, or that Agent may reasonably
request, to comply with any such applicable Law.

 

(h)                                 Borrowers shall furnish to Agent from time
to time any statements and schedules further identifying or describing the
Collateral and any other information, reports or evidence concerning the
Collateral as Agent may reasonably request from time to time.

 

7.                                      Notwithstanding anything in this
Agreement to the contrary, other than the filing of a UCC-1 financing statement,
no actions shall be required to perfect the security interest granted hereunder
in (i) Letter-of-Credit Rights to the extent the aggregate face amount of all
such Letter-of-Credit Rights is less than $100,000, (ii) motor vehicles and
other assets subject to certificates of title to the extent the aggregate value
of all such motor vehicles and other assets is less than $500,000 (other than to
the extent (x) a security interest thereon can be perfected by the filing of a
financing statement under the UCC and (y) an Event of Default has occurred and
Agent has elected to require, by written notice to Borrowers, that Borrowers
take all such steps necessary to perfect a lien in favor of Agent, for the
benefit of Lenders, in such motor vehicles and other assets subject to
certificates of title), (iii) Excluded Accounts, (iv) any assets located outside
of the United States if the perfection of the security interest therein would
require any Borrower to complete any filings or take any other action with
respect thereto in any jurisdiction outside of the United States or any
political subdivision thereof (including, for the avoidance of doubt, delivery
of foreign equity certificates) unless an Event of Default has occurred and
Agent has elected to require, by written notice to Borrowers, that Borrowers
take all such steps necessary to perfect a lien in favor of Agent, for the
benefit of Lenders, in such assets, (v) any commercial tort claims where the
amount of damages claimed by the applicable Borrower is less than $100,000 in
the aggregate for all such commercial tort claims, (vi) any electronic chattel
paper with an aggregate value in excess of $100,000, and (vii) any asset with
respect to which Agent has determined that the cost, burden, difficulty or
consequence of perfecting a security interest therein outweighs the benefits
afforded thereby (such assets described in clauses (i) through (vii) above, the
“Excluded Perfection Assets”).

 

88

--------------------------------------------------------------------------------


 

X.  EVENTS OF DEFAULT

 

A.                            Events of Default.  For purposes of the Financing
Documents, the occurrence of any of the following conditions and/or events,
whether voluntary or involuntary, by operation of law or otherwise, shall
constitute an “Event of Default”:

 

1.                                      (i) any Borrower shall fail to pay when
due any principal, interest, premium or fee under any Financing Document or any
other amount payable under any Financing Document, (ii) any Borrower defaults in
the performance of or compliance with any of the following sections of this
Agreement:  Section 2.11, Section 4.2(b), Section 4.4(c), Section 4.6 and
Article 5, or (iii) any Borrower defaults in the performance of or compliance
with Section 4.1 and/or Article 6 (subject  to the provisions of Section 10.11)
of this Agreement and Borrower Representative has received written notice from
Agent or Required Lenders of such default;

 

2.                                      any Credit Party defaults in the
performance of or compliance with any term contained in this Agreement or in any
other Financing Document (other than occurrences described in other provisions
of this Section 10.1 for which a different grace or cure period is specified or
for which no grace or cure period is specified and thereby constitute immediate
Events of Default) and such default is not remedied by the Credit Party or
waived by Agent within thirty (30) days after the earlier of (i) receipt by
Borrower Representative of notice from Agent or Required Lenders of such
default, or (ii) actual knowledge of any Borrower or any other Credit Party of
such default;

 

3.                                      any representation, warranty,
certification or statement made by any Credit Party or any other Person in any
Financing Document or in any certificate, financial statement or other document
delivered pursuant to any Financing Document is incorrect in any respect (or in
any material respect if such representation, warranty, certification or
statement is not by its terms already qualified as to materiality) when made (or
deemed made) (subject, in the case of projections, other forward-looking
information and industry information, to the limitations set forth in
Section 3.21 hereof);

 

4.                                      failure of any Credit Party to pay when
due or within any applicable grace period any principal, interest or other
amount on Debt (other than the Loans), or the occurrence of any breach, default,
condition or event (in each case, other than conversion of, or rights to
convert, any Convertible Notes Debt in accordance with its terms so long as such
conversion terms are no less favorable than those applicable to the 2018
Convertible Notes and/or the 2022 Convertible Notes as in effect on the date
hereof) with respect to any Debt (other than the Loans), if the effect of such
failure or occurrence is to cause or to permit the holder or holders of any such
Debt to cause, Debt or other liabilities having an aggregate principal amount in
excess of $5,000,000 to become or be declared due prior to its stated maturity;

 

5.                                      any Borrower or any Material Subsidiary
of a Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding

 

89

--------------------------------------------------------------------------------


 

commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;

 

6.                                      an involuntary case or other proceeding
shall be commenced against any Credit Party or any Material Subsidiary of a
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party or any Subsidiary of a Borrower under
applicable federal bankruptcy, insolvency or other similar law in respect of
(i) bankruptcy, liquidation, winding-up, dissolution or suspension of general
operations, (ii) composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations, or (iii) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of such Credit Party or
Subsidiary;

 

7.                                      (i) institution of any steps by any
Person to terminate a Pension Plan if as a result of such termination any Credit
Party or any member of the Controlled Group could be required to make a
contribution to such Pension Plan and could incur a liability or obligation to
such Pension Plan, in excess of $1,000,000, (ii) a contribution failure occurs
with respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA or Section 430(k) of the Code or an event occurs that
could reasonably be expected to give rise to a Lien under Section 4068 of ERISA,
or (iii) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Credit Party or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $1,000,000;

 

8.                                      one or more judgments or orders for the
payment of money aggregating in excess of $5,000,000 (above (i) any amounts
covered by insurance to the extent the relevant independent third-party insurer
has not denied coverage therefor, or (ii) the amount of a bond or other security
from or on behalf of Borrowers or any of their respective Subsidiaries as
security against such judgment) shall be rendered against any or all Credit
Parties and either (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgments or orders, or (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal, bond or otherwise, shall not
be in effect;

 

9.                                      any Lien created by any of the Security
Documents with respect to Eligible Accounts, Eligible Inventory or a material
portion of the Collateral, taken as a whole, shall at any time fail to
constitute a valid and perfected (other than in respect of Excluded Perfection
Assets) Lien on all of the Collateral purported to be encumbered thereby,
subject to no prior or equal Lien except Permitted Liens, or any Credit Party
shall so assert;

 

90

--------------------------------------------------------------------------------


 

10.                               the institution by any Governmental Authority
of criminal proceedings against any Credit Party;

 

11.                               any Guarantee of the Obligations shall fail to
remain in full force or effect (other than to the extent expressly permitted by
this Agreement) or any action shall be taken by any Guarantor to discontinue or
to assert the invalidity or unenforceability of its Guarantee, or any Guarantor
shall fail to comply with any of the terms of provisions of its Guarantee, or
any Guarantor shall deny that it has any further liability under its Guarantee,
or shall give notice to such effect (other than as a result of the discharge of
such Guarantor to the extent expressly permitted by this Agreement), including,
but not limited to, any notice of termination delivered pursuant to the terms of
any Guarantee.

 

12.                               any Borrower makes any payment on account of
any Subordinated Debt, other than payments specifically permitted by the terms
of the applicable Subordinated Debt Documents;

 

13.                               the equity of Accuray fails to remain
registered with the SEC in good standing, and/or such equity fails to remain
publicly traded on and registered with a public securities exchange; or

 

14.                               there shall occur any event of default under
the Indenture, the 2018 Convertible Notes, the 2022 Convertible Notes, any other
Convertible Notes Debt or any indenture in respect thereof; or

 

(o)                                 there shall occur any event of default under
the Affiliated Financing Documents.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

B.                                                                                   
Acceleration and Suspension or Termination of Revolving Loan Commitment.  Upon
the occurrence and during the continuance of an Event of Default, Agent may, and
shall if requested by Required Lenders, (a) by notice to Borrower Representative
suspend or terminate the Revolving Loan Commitment and the obligations of Agent
and Lenders with respect thereto, in whole or in part (and, if in part, each
Lender’s Revolving Loan Commitment shall be reduced in accordance with its Pro
Rata Share), and/or (b) by notice to Borrower Representative declare all or any
portion of the Obligations to be, and the Obligations shall thereupon become,
immediately due and payable, with accrued interest thereon, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower, and Borrowers will pay the same; provided, however, that in the
case of any of the Events of Default specified in Section 10.1(e) or
10.1(f) above, without any notice to any Borrower or any other act by Agent or
Lenders, the Revolving Loan Commitment and the obligations of Agent and Lenders
with respect thereto shall thereupon immediately and automatically terminate and
all of the Obligations shall become immediately and automatically due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Borrower and Borrowers will pay the same.

 

91

--------------------------------------------------------------------------------


 

C.                                                                                   
UCC Remedies.

 

1.                                      Upon the occurrence of and during the
continuance of an Event of Default under this Agreement or the other Financing
Documents, Agent, in addition to all other rights, options, and remedies granted
to Agent under this Agreement or at law or in equity, may exercise, either
directly or through one or more assignees or designees, all rights and remedies
granted to it under all Financing Documents and under the UCC in effect in the
applicable jurisdiction(s) and under any other applicable law; including,
without limitation:

 

(a)                                 the right to take possession of, send
notices regarding, and collect directly the Collateral, with or without judicial
process;

 

(b)                                 the right to (by its own means or with
judicial assistance) enter any of Borrowers’ premises and take possession of the
Collateral, or render it unusable, or to render it usable or saleable, or
dispose of the Collateral on such premises in compliance with subsection
(iii) below and to take possession of Borrowers’ original books and records, to
obtain access to Borrowers’ data processing equipment, computer hardware and
software relating to the Collateral and to use all of the foregoing and the
information contained therein in any manner Agent deems appropriate, without any
liability for rent, storage, utilities, or other sums, and Borrowers shall not
resist or interfere with such action (if Borrowers’ books and records are
prepared or maintained by an accounting service, contractor or other third party
agent, Borrowers hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent’s instructions with respect to further services to be
rendered);

 

(c)                                  the right to require Borrowers at
Borrowers’ expense to assemble all or any part of the Collateral and make it
available to Agent at any place designated by Agent;

 

(d)                                 the right to notify postal authorities to
change the address for delivery of Borrowers’ mail to an address designated by
Agent and to receive, open and dispose of all mail addressed to any Borrower;
and/or

 

(e)                                  the right to enforce Borrowers’ rights
against Account Debtors and other obligors, including, without limitation,
(i) the right to collect Accounts directly in Agent’s own name (as agent for
Lenders) and to charge the collection costs and expenses, including attorneys’
fees, to Borrowers, and (ii) the right, in the name of Agent or any designee of
Agent or Borrowers, to verify the validity, amount or any other matter relating
to any Accounts by mail, telephone, telegraph or otherwise, including, without
limitation, verification of Borrowers’ compliance with applicable Laws. 
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude such verification process.  Such verification may include
contacts between Agent and applicable federal, state and local regulatory
authorities having jurisdiction over Borrowers’ affairs, all of which contacts
Borrowers hereby irrevocably authorize.

 

92

--------------------------------------------------------------------------------


 

2.                                      Each Borrower agrees that a notice
received by it at least ten (10) days before the time of any intended public
sale, or the time after which any private sale or other disposition of the
Collateral is to be made, shall be deemed to be reasonable notice of such sale
or other disposition.  If permitted by applicable law, any perishable Collateral
which threatens to speedily decline in value or which is sold on a recognized
market may be sold immediately by Agent without prior notice to Borrowers.  At
any sale or disposition of Collateral, Agent may (to the extent permitted by
applicable law) purchase all or any part of the Collateral, free from any right
of redemption by Borrowers, which right is hereby waived and released.  Each
Borrower covenants and agrees not to interfere with or impose any obstacle to
Agent’s exercise of its rights and remedies with respect to the Collateral. 
Agent shall have no obligation to clean-up or otherwise prepare the Collateral
for sale.  Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.  Agent may sell the Collateral without giving any
warranties as to the Collateral.  Agent may specifically disclaim any warranties
of title or the like.  This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.  If Agent sells any
of the Collateral upon credit, Borrowers will be credited only with payments
actually made by the purchaser, received by Agent and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Agent may resell the Collateral and Borrowers shall be credited with
the proceeds of the sale.  Borrowers shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Obligations.

 

3.                                      Without restricting the generality of
the foregoing and for the purposes aforesaid, each Borrower hereby appoints and
constitutes Agent its lawful attorney-in-fact with full power of substitution in
the Collateral, upon the occurrence and during the continuance of an Event of
Default, to (i) use unadvanced funds remaining under this Agreement or which may
be reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Notes, (ii) pay, settle or
compromise all existing bills and claims, which may be Liens or security
interests, or to avoid such bills and claims becoming Liens against the
Collateral, (iii) execute all applications and certificates in the name of such
Borrower and to prosecute and defend all actions or proceedings in connection
with the Collateral, and (iv) do any and every act which such Borrower might do
in its own behalf; it being understood and agreed that the power of attorney in
this subsection (c) shall be a power coupled with an interest and cannot be
revoked.

 

4.                                      Subject to the terms and conditions of
this Agreement, solely for the purpose of enabling the Agent, on behalf of the
Lenders, to exercise rights and remedies hereunder after the occurrence and
solely during the continuance of an Event of Default and at such time as the
Agent shall be lawfully entitled to exercise such rights and remedies, Agent is
hereby granted, for its benefit and the benefit of the Lenders, to the extent
licensable without payment to or consent of any third party, an irrevocable
(during the continuation of an Event of Default), non-exclusive license
(exercisable without payment of royalty or other compensation to any Credit
Party or any other Person) to use any of the Intellectual Property of any Credit
Party included in the Collateral, including access to all media in which any
such licensed Intellectual Property may be recorded or stored and to all
computer programs used for the compilation or printout thereof, provided however
that (i) such license granted hereunder with respect to trademarks shall be
subject to all quality control and use requirements or standards of the
applicable Credit Party, (ii) the Agent continue to

 

93

--------------------------------------------------------------------------------


 

use such Credit Party’s patent, trademark, copyright and proprietary notices in
connection with its exercise of such license, (iii) all goodwill associated with
the use of the Credit Party’s trademarks will inure to the sole and exclusive
benefit of such Credit Party and (iv) the Agent, on behalf of the Lenders, shall
have no greater rights than those of the applicable Credit Party under any such
license. For the avoidance of doubt, the use of the license granted to the Agent
pursuant to this Section 10.3(d) by the Credit Parties may be exercised, at the
option of the Agent, only upon the occurrence and solely during the continuance
of an Event of Default.

 

D.                            Cash Collateral.  If (a) any Event of Default
specified in Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations shall
have otherwise been accelerated pursuant to Section 10.2, or (c) the Revolving
Loan Commitment and the obligations of Agent and Lenders with respect thereto
shall have been terminated pursuant to Section 10.2, then without any request or
the taking of any other action by Agent or Lenders, Borrowers shall immediately
comply with the provisions of Section 2.5(e) with respect to the deposit of cash
collateral to secure the existing Letter of Credit Liability and future payment
of related fees.

 

E.                                                                                   
Default Rate of Interest.  At the election of Agent or Required Lenders, after
the occurrence of an Event of Default (but in the case of a breach of the
covenants in Article 6, only after the Cure Period expires or if the Cure Right
is no longer available) and for so long as it continues, (a) the Loans and other
Obligations shall bear interest at rates that are two percent (2.0%) per annum
in excess of the rates otherwise payable under this Agreement, and (b) the fee
described in Section 2.5(b) shall increase by a rate that is two percent (2.0%)
in excess of the rate otherwise payable under such Section; provided, however,
that in the case of any Event of Default specified in Section 10.1(e) or
10.1(f) above, such default rates shall apply immediately and automatically
without the need for any election or action of any kind on the part of Agent or
any Lender.

 

F.                                                                                    
Setoff Rights.  During the continuance of any Event of Default, each Lender is
hereby authorized by each Borrower at any time or from time to time, with
reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent.  Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations.  Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

G.                                                                                  
Application of Proceeds.

 

1.                                      Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, each Borrower irrevocably

 

94

--------------------------------------------------------------------------------


 

waives the right to direct the application of any and all payments at any time
or times thereafter received by Agent from or on behalf of such Borrower or any
Guarantor of all or any part of the Obligations, and, as between Borrowers on
the one hand and Agent and Lenders on the other, Agent shall have the continuing
and exclusive right to apply and to reapply any and all payments received
against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

 

2.                                      Following the occurrence and continuance
of an Event of Default, but absent the occurrence and continuance of an
Acceleration Event, Agent shall apply any and all payments received by Agent in
respect of the Obligations, and any and all proceeds of Collateral received by
Agent, in such order as Agent may from time to time elect.

 

3.                                      Notwithstanding anything to the contrary
contained in this Agreement, if an Acceleration Event shall have occurred, and
so long as it continues, Agent shall apply any and all payments received by
Agent in respect of the Obligations, and any and all proceeds of Collateral
received by Agent, in the following order:  first, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to Agent
with respect to this Agreement, the other Financing Documents or the Collateral;
second, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to any Lender with respect to this Agreement, the other
Financing Documents or the Collateral; third, to accrued and unpaid interest on
the Obligations (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); fourth, to the principal
amount of the Obligations outstanding and to provide cash collateral to secure
any and all Letter of Credit Liability and future payment of related fees, as
provided for in Section 2.5(e); and fifth to any other indebtedness or
obligations of Borrowers owing to Agent or any Lender under the Financing
Documents.  Any balance remaining shall be delivered to Borrowers or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  In carrying out the foregoing, (y) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.

 

H.                                                                                  
Waivers.

 

1.                                      Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, each Borrower
waives:  (i) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Financing Documents, the Notes or any other notes, commercial paper, accounts,
contracts, documents, Instruments, Chattel Paper and Guarantees at any time held
by Lenders on which any Borrower may in any way be liable, and hereby ratifies
and confirms whatever Lenders may do in this regard; (ii) all rights to notice
and a hearing prior to Agent’s or any Lender’s taking possession or control of,
or to Agent’s or any Lender’s replevy, attachment or levy upon, any Collateral
or any bond or security which might be required by any court prior to allowing
Agent or any Lender to exercise any of its remedies; and (iii) the benefit of
all valuation, appraisal and exemption Laws.  Each Borrower acknowledges that it
has been advised by counsel of its choices and decisions with

 

95

--------------------------------------------------------------------------------


 

respect to this Agreement, the other Financing Documents and the transactions
evidenced hereby and thereby.

 

2.                                      Each Borrower for itself and all its
successors and assigns, (i) agrees that its liability shall not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Agent or any Lender with respect to the payment or other provisions of the
Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any Borrower, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to the liability of any other
Borrower, Agent or any Lender for any tax on the indebtedness (except to the
extent otherwise expressly provided in Section 2.8); and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

 

3.                                      To the extent that Agent or any Lender
may have acquiesced in any noncompliance with any requirements or conditions
precedent to the closing of the Loans or to any subsequent disbursement of Loan
proceeds, such acquiescence shall not be deemed to constitute a waiver by Agent
or any Lender of such requirements with respect to any future disbursements of
Loan proceeds and Agent may at any time after such acquiescence require
Borrowers to comply with all such requirements.  Any forbearance by Agent or
Lender in exercising any right or remedy under any of the Financing Documents,
or otherwise afforded by applicable law, including any failure to accelerate the
maturity date of the Loans, shall not be a waiver of or preclude the exercise of
any right or remedy nor shall it serve as a novation of the Notes or as a
reinstatement of the Loans or a waiver of such right of acceleration or the
right to insist upon strict compliance of the terms of the Financing Documents. 
Agent’s or any Lender’s acceptance of payment of any sum secured by any of the
Financing Documents after the due date of such payment shall not be a waiver of
Agent’s and such Lender’s right to either require prompt payment when due of all
other sums so secured or to declare a default for failure to make prompt
payment.  The procurement of insurance or the payment of taxes or other Liens or
charges by Agent as the result of an Event of Default shall not be a waiver of
Agent’s right to accelerate the maturity of the Loans, nor shall Agent’s receipt
of any condemnation awards, insurance proceeds, or damages under this Agreement
operate to cure or waive any Credit Party’s default in payment of sums secured
by any of the Financing Documents.

 

4.                                      Without limiting the generality of
anything contained in this Agreement or the other Financing Documents, each
Borrower agrees that if an Event of Default is continuing all Liens and other
rights, remedies or privileges provided to Agent or Lenders shall remain in full
force and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

 

5.                                      Nothing contained herein or in any other
Financing Document shall be construed as requiring Agent or any Lender to resort
to any part of the Collateral for the satisfaction

 

96

--------------------------------------------------------------------------------


 

of any of Borrowers’ obligations under the Financing Documents in preference or
priority to any other Collateral, and Agent may seek satisfaction out of all of
the Collateral or any part thereof, in its absolute discretion in respect of
Borrowers’ obligations under the Financing Documents.  In addition, Agent shall
have the right, after the occurrence and during the continuance of an Event of
Default, to partially foreclose upon any Collateral in any manner and for any
amounts secured by the Financing Documents then due and payable as determined by
Agent in its sole discretion, including, without limitation, the following
circumstances:  (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects (in
accordance with the terms of this Agreement) to accelerate less than the entire
outstanding principal balance of the Loans, Agent may foreclose all or any part
of the Collateral to recover so much of the principal balance of the Loans as
Lender may accelerate and such other sums secured by one or more of the
Financing Documents as Agent may elect.  Notwithstanding one or more partial
foreclosures, any unforeclosed Collateral shall remain subject to the Financing
Documents to secure payment of sums secured by the Financing Documents and not
previously recovered.

 

6.                                      To the fullest extent permitted by law,
each Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Collateral any equitable right otherwise
available to any Credit Party which would require the separate sale of any of
the Collateral or require Agent or Lenders to exhaust their remedies against any
part of the Collateral before proceeding against any other part of the
Collateral; and further in the event of such foreclosure each Borrower does
hereby expressly consent to and authorize, at the option of Agent, the
foreclosure and sale either separately or together of each part of the
Collateral.

 

I.                                                                                       
Injunctive Relief.  The parties acknowledge and agree that, in the event of a
breach or threatened breach of any Credit Party’s obligations under any
Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein.  However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement.  Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief.  By joining in
the Financing Documents as a Credit Party, each Credit Party specifically joins
in this Section as if this Section were a part of each Financing Document
executed by such Credit Party.

 

J.                                                                                     
Marshalling; Payments Set Aside.  Neither Agent nor any Lender shall be under
any obligation to marshal any assets in payment of any or all of the
Obligations.  To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued

 

97

--------------------------------------------------------------------------------


 

in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.

 

K.                                                                                  
Cure Right.  1. Notwithstanding anything to the contrary contained in this
Agreement, in the event that Borrowers fail to comply with Section 6.2 as of the
end of any fiscal quarter, until the expiration of the fifteenth (15th) Business
Day subsequent to the date the Compliance Certificate for such fiscal quarter is
required to be delivered pursuant to Section 4.1 (the “Cure Period”), Accuray
shall have the right to issue equity interests (other than Disqualified Equity
Interests) for cash (the amount thereof, the “Cure Amount” and the exercise of
such right, the “Cure Right”); provided, (i) no more than four (4) Cure Rights
may be exercised after the Closing Date; (ii) no more than two Cure Rights may
be exercised during any consecutive four fiscal quarters; (iii) no Cure Amount
shall exceed the amount necessary to cause compliance with Section 6.2 for the
period then ended; and (iv) no Cure Amount shall exceed $5,000,000; and (v) the
Cure Right must be exercised under this Agreement and the Affiliated Credit
Agreement concurrently;  provided further, that (x) Borrower Representative
shall give Agent written notice of their intention to exercise the Cure Right
prior to the eleventh (11th) Business Day subsequent to the date the Compliance
Certificate for such fiscal quarter is required to be delivered (such Business
Day, the “Cure Notice Deadline”) and (y) so long as Borrower Representative has
given irrevocable written notice to Agent of its commitment to exercise the Cure
Right prior to the Cure Notice Deadline, during the remainder of the Cure Period
thereafter, neither Agent nor Lenders shall exercise remedies in connection with
such failure to comply with Section 6.2 as of the end of such fiscal quarter;
provided, further, that Borrowers shall not be permitted to request any
Revolving Loans during the Cure Period unless and until the Cure Amount has been
received by Accuray.

 

2.                                      Upon the receipt by Accuray of the cash
proceeds of any equity issuance  referred to in Section 10.11(a), EBITDA for the
fiscal quarter as to which such Cure Right is exercised (the “Cure Right Fiscal
Quarter”) shall be deemed to have been increased by the Cure Amount in
determining compliance with Section 6.2 for such Cure Right Fiscal Quarter and
for any subsequent period that includes such Cure Right Fiscal Quarter; provided
that no increase in EBITDA on account of the exercise of any Cure Right shall be
applicable for any other purpose under this Agreement or any other Financing
Documents.

 

3.                                      If after giving effect to the
recalculations set forth in Section 10.11(b) Borrowers shall then be in
compliance with Section 6.2, Borrowers shall be deemed to have satisfied the
requirements of such covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and any Event of Default with respect to any such covenant that had
occurred shall be deemed cured for all purposes of this Agreement and the other
Financing Documents.

 

XI.  AGENT

 

A.                                                                                   
Appointment and Authorization.  Each Lender hereby irrevocably appoints and
authorizes Agent to enter into each of the Financing Documents to which it is a
party (other than this Agreement) on its behalf and to take such actions as
Agent on its behalf and to exercise such powers under the Financing Documents as
are delegated to Agent by the terms thereof, together with all such powers as
are reasonably incidental thereto.  Subject to the terms of Section

 

98

--------------------------------------------------------------------------------


 

11.16 and to the terms of the other Financing Documents, Agent is authorized and
empowered to amend, modify, or waive any provisions of this Agreement or the
other Financing Documents on behalf of Lenders.  The provisions of this
Article 11 are solely for the benefit of Agent and Lenders and neither any
Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party.  Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.

 

B.                                                                                   
Agent and Affiliates.  Agent shall have the same rights and powers under the
Financing Documents as any other Lender and may exercise or refrain from
exercising the same as though it were not Agent, and Agent and its Affiliates
may lend money to, invest in and generally engage in any kind of business with
each Credit Party or Affiliate of any Credit Party as if it were not Agent
hereunder.

 

C.                                                                                   
Action by Agent.  The duties of Agent shall be mechanical and administrative in
nature.  Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender.  Nothing in this Agreement or any of the
Financing Documents is intended to or shall be construed to impose upon Agent
any obligations in respect of this Agreement or any of the Financing Documents
except as expressly set forth herein or therein.

 

D.                                                                                   
Consultation with Experts.  Agent may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

 

E.                                                                                   
Liability of Agent.  Neither Agent nor any of its directors, officers, agents,
servicers, trustees, investment managers or employees shall be liable to any
Lender for any action taken or not taken by it in connection with the Financing
Documents, except that Agent shall be liable with respect to its specific duties
set forth hereunder but only to the extent of its own gross negligence or
willful misconduct in the discharge thereof as determined by a final
non-appealable judgment of a court of competent jurisdiction.  Neither Agent nor
any of its directors, officers, agents, servicers, trustees, investment managers
or employees shall be responsible for or have any duty to ascertain, inquire
into or verify (a) any statement, warranty or representation made in connection
with any Financing Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements specified in any Financing
Document; (c) the satisfaction of any condition specified in any Financing
Document; (d) the validity, effectiveness, sufficiency or genuineness of any
Financing Document, any Lien purported to be created or perfected thereby or any
other instrument or writing furnished in connection therewith; (e) the existence
or non-existence of any Default or Event of Default; or (f) the financial
condition of any Credit Party.  Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile or electronic transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.  Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to

 

99

--------------------------------------------------------------------------------


 

recover from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

 

F.                                                                                    
Indemnification.  Each Lender shall, in accordance with its Pro Rata Share,
indemnify Agent (to the extent not reimbursed by Borrowers) upon demand against
any cost, expense (including counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction) that Agent may suffer or incur in connection
with the Financing Documents or any action taken or omitted by Agent hereunder
or thereunder.  If any indemnity furnished to Agent for any purpose shall, in
the opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional indemnity
is furnished.

 

G.                                                                                  
Right to Request and Act on Instructions.  Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the Financing Documents Agent is permitted
or desires to take or to grant, and if such instructions are promptly requested,
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of Lenders as shall be prescribed
by this Agreement.  Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

 

H.                                                                                  
Credit Decision.  Each Lender acknowledges that it has, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the Financing Documents.

 

I.                                                                                       
Collateral Matters.  Lenders irrevocably authorize Agent, at its option and in
its discretion, to (a) release any Lien granted to or held by Agent under any
Security Document (i) upon termination of the Revolving Loan Commitment and
payment in full of all Obligations; or (ii) constituting property sold or
disposed of as part of or in connection with any disposition permitted under any
Financing Document (it being understood and agreed that Agent may conclusively
rely without further inquiry on a certificate of a Responsible Officer as to the
sale or other disposition of property being made in full compliance with the
provisions of the Financing

 

100

--------------------------------------------------------------------------------


 

Documents); and (b) subordinate any Lien granted to or held by Agent under any
Security Document to a Permitted Lien that is allowed to have priority over the
Liens granted to or held by Agent pursuant to the definition of “Permitted
Liens”.  Upon request by Agent at any time, Lenders will confirm Agent’s
authority to release and/or subordinate particular types or items of Collateral
pursuant to this Section 11.9.

 

J.                                                                                     
Agency for Perfection.  Agent and each Lender hereby appoint each other Lender
as agent for the purpose of perfecting Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions.  Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

 

K.                                                                                  
Notice of Default.  Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to Agent for the
account of Lenders, unless Agent shall have received written notice from a
Lender or a Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  Agent
will notify each Lender of its receipt of any such notice.  Agent shall take
such action with respect to such Default or Event of Default as may be requested
by Required Lenders (or all or such other portion of Lenders as shall be
prescribed by this Agreement) in accordance with the terms hereof.  Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interests
of Lenders.

 

L.                                                                                   
Assignment by Agent; Resignation of Agent; Successor Agent.

 

1.                                      Agent may at any time assign its rights,
powers, privileges and duties hereunder to (i) another Lender, or (ii) any
Person to whom Agent, in its capacity as a Lender, has assigned (or will assign,
in conjunction with such assignment of agency rights hereunder) 50% or more of
its Loan, in each case without the consent of Lenders or Borrowers.  Following
any such assignment, Agent shall give notice to Lenders and Borrowers.  An
assignment by Agent pursuant to this subsection (a) shall not be deemed a
resignation by Agent for purposes of subsection (b) below.

 

2.                                      Without limiting the rights of Agent to
designate an assignee pursuant to subsection (a) above, Agent may at any time
give notice of its resignation to Lenders and Borrowers.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right to appoint a
successor Agent.  If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within ten (10) Business Days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of Lenders, appoint a successor Agent; provided, however,
that if Agent shall notify Borrowers and Lenders that no Person has accepted
such appointment, then such resignation shall nonetheless become effective

 

101

--------------------------------------------------------------------------------


 

in accordance with such notice from Agent that no Person has accepted such
appointment and, from and following delivery of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this paragraph.

 

3.                                      Upon (i) an assignment permitted by
subsection (a) above, or (ii) the acceptance of a successor’s appointment as
Agent pursuant to subsection (b) above, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder and under the other Financing Documents
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrowers and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Financing Documents, the provisions of this Article and Section 11.12 shall
continue in effect for the benefit of such retiring Agent and its sub-agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting or was continuing to act as Agent.

 

M.                                                                                
Payment and Sharing of Payment.

 

1.                                      Revolving Loan Advances, Payments and
Settlements; Interest and Fee Payments.

 

(a)                                 Agent shall have the right, on behalf of
Revolving Lenders to disburse funds to Borrowers for all Revolving Loans
requested or deemed requested by Borrowers pursuant to the terms of this
Agreement.  Agent shall be conclusively entitled to assume, for purposes of the
preceding sentence, that each Revolving Lender, other than any Non-Funding
Lenders, will fund its Pro Rata Share of all Revolving Loans requested by
Borrowers.  Each Revolving Lender shall reimburse Agent on demand, in accordance
with the provisions of the immediately following paragraph, for all funds
disbursed on its behalf by Agent pursuant to the first sentence of this clause
(i), or if Agent so requests, each Revolving Lender will remit to Agent its Pro
Rata Share of any Revolving Loan before Agent disburses the same to a Borrower. 
If Agent elects to require that each Revolving Lender make funds available to
Agent, prior to a disbursement by Agent to a Borrower, Agent shall advise each
Revolving Lender by telephone, facsimile or e-mail of the amount of such
Revolving Lender’s Pro Rata Share of the Revolving Loan requested by such
Borrower no later than noon (Eastern time) on the date of funding of such
Revolving Loan, and each such Revolving Lender shall pay Agent on such date such
Revolving Lender’s Pro Rata Share of such requested Revolving Loan, in same day
funds, by wire transfer to the Payment Account, or such other account as may be
identified by Agent to Revolving Lenders from time to time.  If any Lender fails
to pay the amount of its Pro Rata Share of any funds advanced by Agent pursuant
to the first sentence of this clause (i) within one (1) Business Day after
Agent’s demand, Agent shall promptly notify Borrower Representative, and
Borrowers shall immediately repay such amount to Agent.  Any repayment required
by Borrowers pursuant to this Section 11.13 shall be accompanied

 

102

--------------------------------------------------------------------------------


 

by accrued interest thereon from and including the date such amount is made
available to a Borrower to but excluding the date of payment at the rate of
interest then applicable to Revolving Loans.  Nothing in this Section 11.13 or
elsewhere in this Agreement or the other Financing Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Agent or any Borrower may have against any Lender as a result of any
default by such Lender hereunder.

 

(b)                                 On a Business Day of each week as selected
from time to time by Agent, or more frequently (including daily), if Agent so
elects (each such day being a “Settlement Date”), Agent will advise each
Revolving Lender by telephone, facsimile or e-mail of the amount of each such
Revolving Lender’s percentage interest of the Revolving Loan balance as of the
close of business of the Business Day immediately preceding the Settlement
Date.  In the event that payments are necessary to adjust the amount of such
Revolving Lender’s actual percentage interest of the Revolving Loans to such
Lender’s required percentage interest of the Revolving Loan balance as of any
Settlement Date, the Revolving Lender from which such payment is due shall pay
Agent, without setoff or discount, to the Payment Account before 1:00
p.m. (Eastern time) on the Business Day following the Settlement Date the full
amount necessary to make such adjustment.  Any obligation arising pursuant to
the immediately preceding sentence shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever.  In the event settlement shall
not have occurred by the date and time specified in the second preceding
sentence, interest shall accrue on the unsettled amount at the rate of interest
then applicable to Revolving Loans.

 

(c)                                  On each Settlement Date, Agent shall advise
each Revolving Lender by telephone, facsimile or e-mail of the amount of such
Revolving Lender’s percentage interest of principal, interest and fees paid for
the benefit of Revolving Lenders with respect to each applicable Revolving Loan,
to the extent of such Revolving Lender’s Revolving Loan Exposure with respect
thereto, and shall make payment to such Revolving Lender before 1:00
p.m. (Eastern time) on the Business Day following the Settlement Date of such
amounts in accordance with wire instructions delivered by such Revolving Lender
to Agent, as the same may be modified from time to time by written notice to
Agent; provided, however, that, in the case such Revolving Lender is a Defaulted
Lender, Agent shall be entitled to set off the funding short-fall against that
Defaulted Lender’s respective share of all payments received from any Borrower.

 

(d)                                 On the Closing Date, Agent, on behalf of
Lenders, may elect to advance to Borrowers the full amount of the initial Loans
to be made on the Closing Date prior to receiving funds from Lenders, in
reliance upon each Lender’s commitment to make its Pro Rata Share of such Loans
to Borrowers in a timely manner on such date.  If Agent elects to advance the
initial Loans to Borrower in such manner, Agent shall be entitled to receive all
interest that accrues on the Closing Date on each Lender’s Pro Rata Share of
such Loans unless Agent receives such Lender’s Pro Rata Share of such Loans
before 3:00 p.m. (Eastern time) on the Closing Date.

 

103

--------------------------------------------------------------------------------


 

(e)                                  It is understood that for purposes of
advances to Borrowers made pursuant to this Section 11.13, Agent will be using
the funds of Agent, and pending settlement, (A) all funds transferred from the
Payment Account to the outstanding Revolving Loans shall be applied first to
advances made by Agent to Borrowers pursuant to this Section 11.13, and (B) all
interest accruing on such advances shall be payable to Agent.

 

(f)                                   The provisions of this
Section 11.13(a) shall be deemed to be binding upon Agent and Lenders
notwithstanding the occurrence of any Default or Event of Default, or any
insolvency or bankruptcy proceeding pertaining to any Borrower or any other
Credit Party.

 

2.                                      Return of Payments.

 

(a)                                 If Agent pays an amount to a Lender under
this Agreement in the belief or expectation that a related payment has been or
will be received by Agent from a Borrower and such related payment is not
received by Agent, then Agent will be entitled to recover such amount from such
Lender on demand without setoff, counterclaim or deduction of any kind, together
with interest accruing on a daily basis at the Federal Funds Rate.

 

(b)                                 If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to any Borrower
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Agent will not be required to distribute any portion thereof
to any Lender.  In addition, each Lender will repay to Agent on demand any
portion of such amount that Agent has distributed to such Lender, together with
interest at such rate, if any, as Agent is required to pay to any Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

 

3.                                      Defaulted Lenders.  The failure of any
Defaulted Lender to make any payment required by it hereunder shall not relieve
any other Lender of its obligations to make payment, but neither any other
Lender nor Agent shall be responsible for the failure of any Defaulted Lender to
make any payment required hereunder.  Notwithstanding anything set forth herein
to the contrary, a Defaulted Lender shall not have any voting or consent rights
under or with respect to any Financing Document or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to any Financing Document.

 

4.                                      Sharing of Payments.  If any Lender
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Loan (other than pursuant
to the terms of Section 2.8(d)) in excess of its Pro Rata Share of payments
entitled pursuant to the other provisions of this Section 11.13, such Lender
shall purchase from the other Lenders such participations in extensions of
credit made by such other Lenders (without recourse, representation or warranty)
as shall be necessary to cause such purchasing Lender to share the excess
payment or other recovery ratably with each of them; provided, however, that if
all or any portion of the excess payment or other recovery is thereafter

 

104

--------------------------------------------------------------------------------


 

required to be returned or otherwise recovered from such purchasing Lender, such
portion of such purchase shall be rescinded and each Lender which has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such return or recovery, without
interest.  Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this clause (d) may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 10.6) with respect to such participation as fully as if such Lender were
the direct creditor of Borrowers in the amount of such participation).  If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this clause (d) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of Lenders entitled under
this clause (d) to share in the benefits of any recovery on such secured claim.

 

N.                            Right to Perform, Preserve and Protect.  If any
Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense.  Agent is further authorized
by Borrowers and Lenders to make expenditures from time to time which Agent, in
its reasonable business judgment, deems necessary or desirable to (a) preserve
or protect the business conducted by Borrowers, the Collateral, or any portion
thereof, and/or (b) enhance the likelihood of, or maximize the amount of,
repayment of the Loan and other Obligations.  Each Borrower hereby agrees to
reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14.  Each Lender hereby agrees to
indemnify Agent upon demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.14, in accordance with the
provisions of Section 11.6.

 

O.                                                                                  
Additional Titled Agents.  Except for rights and powers, if any, expressly
reserved under this Agreement to any bookrunner, arranger or to any titled agent
named on the cover page of this Agreement, other than Agent (collectively, the
“Additional Titled Agents”), and except for obligations, liabilities, duties and
responsibilities, if any, expressly assumed under this Agreement by any
Additional Titled Agent, no Additional Titled Agent, in such capacity, has any
rights, powers, liabilities, duties or responsibilities hereunder or under any
of the other Financing Documents.  Without limiting the foregoing, no Additional
Titled Agent shall have nor be deemed to have a fiduciary relationship with any
Lender.  At any time that any Lender serving as an Additional Titled Agent shall
have transferred to any other Person (other than any Affiliates) all of its
interests in the Loan, such Lender shall be deemed to have concurrently resigned
as such Additional Titled Agent.

 

P.                                                                                    
Amendments and Waivers.

 

1.                                      No provision of this Agreement or any
other Financing Document may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other Lender to
the extent required under Section 11.16(b); provided, however, that (i) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto and (ii) if Agent and Borrower
Representative shall have jointly identified an obvious error (including, but
not limited to, an incorrect cross-reference) or any error or omission of a
technical or immaterial nature, in each case, in any provision of this Agreement
or any other Financing Document (including, for the avoidance of doubt, any
exhibit, schedule or other

 

105

--------------------------------------------------------------------------------


 

attachment to Financing Document), then Agent (acting in its sole discretion)
and Borrower Representative or any other relevant Credit Party shall be
permitted to amend such provision and such amendment shall be deemed approved by
Lenders if Lenders shall have received five (5) Business Days’ prior written
notice of such change and Agent shall not have received, within five
(5) Business Days of the date of such notice to Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

 

2.                                      In addition to the required signatures
under Section 11.16(a), no provision of this Agreement or any other Financing
Document may be amended, waived or otherwise modified unless such amendment,
waiver or other modification is in writing and is signed or otherwise approved
by the following Persons:

 

(a)                                 if any amendment, waiver or other
modification would increase a Lender’s funding obligations in respect of any
Loan, by such Lender; and/or

 

(b)                                 if the rights or duties of Agent or LC
Issuer are affected thereby, by Agent and LC Issuer, as the case may be;

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all Lenders directly affected thereby, (A) reduce the principal of,
rate of interest on or any fees with respect to any Loan or Reimbursement
Obligation or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Loan or Reimbursement
Obligation; (B) postpone the date fixed for, or waive, any payment (other than
any mandatory prepayment pursuant to Section 2.1(b)(ii)) of principal of any
Loan or of any Reimbursement Obligation, or of interest on any Loan or
Reimbursement Obligation (other than default interest) or any fees provided for
hereunder (other than late charges) or postpone the date of termination of any
commitment of any Lender hereunder; (C) change the definition of the term
Required Lenders or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
the Collateral, authorize any Borrower to sell or otherwise dispose of all or
substantially all of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guarantee obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 11.16(b) or the definitions of the terms used in
this Section 11.16(b) insofar as the definitions affect the substance of this
Section 11.16(b); (F) consent to the assignment, delegation or other transfer by
any Credit Party of any of its rights and obligations under any Financing
Document or release any Borrower of its payment obligations under any Financing
Document, except, in each case with respect to this clause (F), pursuant to a
merger or consolidation permitted pursuant to this Agreement; or (G) amend any
of the provisions of Section 10.7 or amend any of the definitions Pro Rata
Share, Revolving Loan Commitment, Revolving Loan Commitment Amount, Revolving
Loan Commitment Percentage or that provide for Lenders to receive their Pro Rata
Shares of any fees, payments, setoffs or proceeds of Collateral hereunder.  It
is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F) and (G) of the preceding sentence.

 

106

--------------------------------------------------------------------------------


 

Q.                                                                                  
Assignments and Participations.

 

1.                                      Assignments.

 

(a)                                 Any Lender may at any time assign to one or
more Eligible Assignees all or any portion of such Lender’s Loan together with
all related obligations of such Lender hereunder.  Except as Agent may otherwise
agree, the amount of any such assignment (determined as of the date of the
applicable Assignment Agreement or, if a “Trade Date” is specified in such
Assignment Agreement, as of such Trade Date) shall be in a minimum aggregate
amount equal to $1,000,000 or, if less, the assignor’s entire interests in the
outstanding Loan; provided, however, that, in connection with simultaneous
assignments to two or more related Approved Funds, such Approved Funds shall be
treated as one assignee for purposes of determining compliance with the minimum
assignment size referred to above.  Borrowers and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned to an Eligible Assignee until Agent shall have received
and accepted an effective Assignment Agreement executed, delivered and fully
completed by the applicable parties thereto and a processing fee of $3,500 to be
paid by the assigning Lender; provided, however, that only one processing fee
shall be payable in connection with simultaneous assignments to two or more
related Approved Funds.  Each assignment shall contain a representation of the
assignee Lender in the relevant Assignment Agreement that such assignee is not
an Excluded Person.

 

(b)                                 From and after the date on which the
conditions described above have been met, (A) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder, and
(B) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, shall be
released from its rights and obligations hereunder (other than those that
survive termination pursuant to Section 12.1).  Upon the request of the Eligible
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, each Borrower shall execute and deliver to Agent for
delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
Notes in the aggregate principal amount of the Eligible Assignee’s Loan (and, as
applicable, Notes in the principal amount of that portion of the principal
amount of the Loan retained by the assigning Lender).  Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it.

 

(c)                                  Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at the office of its servicer located in
Bethesda, Maryland a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of each Lender, and the
commitments of, and principal amount of the Loan owing to, such Lender pursuant
to the terms hereof.  The entries in such register shall be conclusive, and
Borrower, Agent and Lenders may treat each Person whose name is recorded therein
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for

 

107

--------------------------------------------------------------------------------


 

inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 11.17(a) or any other provision of this Agreement, any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
however, that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding the foregoing provisions of
this Section 11.17(a) or any other provision of this Agreement, Agent has the
right, but not the obligation, to effectuate assignments of Loans via an
electronic settlement system acceptable to Agent as designated in writing from
time to time to Lenders by Agent (the “Settlement Service”).  At any time when
Agent elects, in its sole discretion, to implement such Settlement Service, each
such assignment shall be effected by the assigning Lender and proposed assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be consistent with the other provisions of this
Section 11.17(a).  Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loans pursuant to the Settlement Service.  With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service.  Assignments and assumptions of the
Loan shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.

 

2.                                      Participations.

 

(a)                                 Any Lender may at any time, without the
consent of, or notice to, any Borrower or Agent, sell to one or more Persons
(other than a Excluded Person, any Borrower or any Borrower’s Affiliates)
participating interests in its Loan, commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by a Lender of a
participating interest to a Participant, (i) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (ii) Borrowers and Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder, and (iii) all amounts payable by each Borrower
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender.  Each Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, however, that
such right of set-off shall be subject to the obligation of each Participant to
share with Lenders, and Lenders agree to share with each Participant, as
provided in Section 11.5.

 

108

--------------------------------------------------------------------------------


 

(b)                                 Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Financing Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

3.                                      Replacement of Lenders.  Within thirty
(30) days after: (i) receipt by Agent of notice and demand from any Lender for
payment of additional costs as provided in Section 2.8(d), which demand shall
not have been revoked, (ii) any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the
circumstances causing such status shall not have been cured or waived; or
(iv) any failure by any Lender to consent to a requested amendment, waiver or
modification to any Financing Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender, or each Lender affected thereby, is required with respect thereto
(including any request for an Additional Tranche) (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
Representative and Agent may, at its option, notify such Affected Lender and, in
the case of Borrowers’ election, Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender.  In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment (unless waived by Agent, which it may do in its sole discretion).  In
the event that a replaced Lender does not execute an Assignment Agreement
pursuant to Section 11.17(a) within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.17(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Agent, the Replacement Lender and, to the
extent required pursuant to Section 11.17(a), Borrowers, shall be effective for
purposes of this Section 11.17(c) and Section 11.17(a).  Upon any such
assignment and payment, such

 

109

--------------------------------------------------------------------------------


 

replaced Lender shall no longer constitute a “Lender” for purposes hereof, other
than with respect to such rights and obligations that survive termination as set
forth in Section 12.1.

 

4.                                      Credit Party Assignments.  No Credit
Party may assign, delegate or otherwise transfer any of its rights or other
obligations hereunder or under any other Financing Document without the prior
written consent of Agent and each Lender.

 

R.                                                                                   
Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist.

 

So long as Agent has not waived the conditions to the funding of Revolving Loans
set forth in Section 7.2, any Lender may deliver a notice to Agent stating that
such Lender shall cease making Revolving Loans due to the non-satisfaction of
one or more conditions to funding Loans set forth in Section 7.2, and specifying
any such non-satisfied conditions.  Any Lender delivering any such notice shall
become a non-funding Lender (a “Non-Funding Lender”) for purposes of this
Agreement commencing on the Business Day following receipt by Agent of such
notice, and shall cease to be a Non-Funding Lender on the date on which such
Lender has either revoked the effectiveness of such notice or acknowledged in
writing to each of Agent the satisfaction of the condition(s) specified in such
notice, or Required Lenders waive the conditions to the funding of such Loans
giving rise to such notice by Non-Funding Lender.  Each Non-Funding Lender shall
remain a Lender for purposes of this Agreement to the extent that such
Non-Funding Lender has Revolving Loans Outstandingoutstanding in excess of $0;
provided, however, that during any period of time that any Non-Funding Lender
exists, and notwithstanding any provision to the contrary set forth herein, the
following provisions shall apply:

 

1.                                      For purposes of determining the Pro Rata
Share of each Revolving Lender under clause (b) of the definition of such term,
each Non-Funding Lender shall be deemed to have a Revolving Loan Commitment
Amount as in effect immediately before such Lender became a Non-Funding Lender.

 

2.                                      Except as provided in clause (a) above,
the Revolving Loan Commitment Amount of each Non-Funding Lender shall be deemed
to be $0.

 

3.                                      The Revolving Loan Commitment at any
date of determination during such period shall be deemed to be equal to the sum
of (i) the aggregate Revolving Loan Commitment Amounts of all Lenders, other
than the Non-Funding Lenders as of such date plus (ii) the aggregate Revolving
Loan Outstandings of all Non-Funding Lenders as of such date.

 

4.                                      Agent shall have no right to make or
disburse Revolving Loans for the account of any Non-Funding Lender pursuant to
Section 2.1(b)(i) to pay interest, fees, expenses and other charges of any
Credit Party, other than reimbursement obligations that have arisen pursuant to
Section 2.5(c) in respect of Letters of Credit issued at the time such
Non-Funding Lender was not then a Non-Funding Lender.

 

5.                                      Agent shall have no right to (i) make or
disburse Revolving Loans as provided in Section 2.1(b)(i) for the account of any
Revolving Lender that was a Non-Funding Lender at the time of issuance of any
Letter of Credit for which funding or reimbursement obligations have arisen
pursuant to Section 2.5(c), or (ii) assume that any Revolving Lender that

 

110

--------------------------------------------------------------------------------


 

was a Non-Funding Lender at the time of issuance of such Letter of Credit will
fund any portion of the Revolving Loans to be funded pursuant to
Section 2.5(c) in respect of such Letter of Credit.  In addition, no Revolving
Lender that was a Non-Funding Lender at the time of issuance of any Letter of
Credit for which funding or reimbursement obligations have arisen pursuant to
Section 2.5(c), shall have an obligation to fund any portion of the Revolving
Loans to be funded pursuant to Section 2.5(c) in respect to such Letter of
Credit, or to make any payment to Agent or the L/C Issuer, as applicable, under
Section 2.5(f)(ii) in respect of such Letter of Credit, or be deemed to have
purchased any interest or participation in such Letter of Credit from Agent or
the L/C Issuer, as applicable, under Section 2.5(f)(i).

 

6.                                      To the extent that Agent applies
proceeds of Collateral or other payments received by Agent to repayment of
Revolving Loans pursuant to Section 10.7, such payments and proceeds shall be
applied first in respect of Revolving Loans made at the time any Non-Funding
Lenders exist, and second in respect of all other outstanding Revolving Loans.

 

S.                                                                                     
Buy-Out Upon Refinancing.  MCF shall have the right to purchase from the other
Lenders all of their respective interests in the Loan at par in connection with
any refinancing of the Loan upon one or more new economic terms, but which
refinancing is structured as an amendment and restatement of the Loan rather
than a payoff of the Loan.

 

XII.  MISCELLANEOUS

 

A.                                                                                   
Survival.  All agreements, representations and warranties made herein and in
every other Financing Document shall survive the execution and delivery of this
Agreement and the other Financing Documents and the other Operative Documents. 
The provisions of Section 2.10 and Articles 11 and 12 shall survive the payment
of the Obligations (both with respect to any Lender and all Lenders
collectively) and any termination of this Agreement and any judgment with
respect to any Obligations, including any final foreclosure judgment with
respect to any Security Document, and no unpaid or unperformed, current or
future, Obligations will merge into any such judgment.

 

B.                                                                                   
No Waivers.  No failure or delay by Agent or any Lender in exercising any right,
power or privilege under any Financing Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.  Any
reference in any Financing Document to the “continuing” nature of any Event of
Default shall not be construed as establishing or otherwise indicating that any
Borrower or any other Credit Party has the independent right to cure any such
Event of Default, but is rather presented merely for convenience should such
Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

 

C.                                                                                   
Notices.

 

1.                                      All notices, requests and other
communications to any party hereunder shall be in writing (including prepaid
overnight courier, facsimile transmission or similar writing) and shall be given
to such party at its address, facsimile number or e-mail address set forth on
the

 

111

--------------------------------------------------------------------------------


 

signature pages hereof (or, in the case of any such Lender who becomes a Lender
after the date hereof, in an assignment agreement or in a notice delivered to
Borrower Representative and Agent by the assignee Lender forthwith upon such
assignment) or at such other address, facsimile number or e-mail address as such
party may hereafter specify for the purpose by notice to Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c).  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

 

2.                                      Notices and other communications to the
parties hereto may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved from time to time by Agent, provided, however, that the foregoing shall
not apply to notices sent directly to any Lender if such Lender has notified
Agent that it is incapable of receiving notices by electronic communication. 
Agent or Borrower Representative may, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided, however, that approval of such
procedures may be limited to particular notices or communications.

 

3.                                      Unless Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided, however, that if any such notice or other communication is not sent or
posted during normal business hours, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day.

 

D.                                                                                   
Severability.  In case any provision of or obligation under this Agreement or
any other Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

E.                                                                                   
Headings.  Headings and captions used in the Financing Documents (including the
Exhibits, Schedules and Annexes hereto and thereto) are included for convenience
of reference only and shall not be given any substantive effect.

 

F.                                                                                    
Confidentiality.

 

1.                                      Each Credit Party agrees (i) not to
transmit or disclose provisions of any Financing Document to any Person (other
than to Borrowers’ advisors and officers on a need-to-know basis or as otherwise
may be required by Law) without Agent’s prior written consent, and (ii) to
inform all Persons of the confidential nature of the Financing Documents and to
direct them

 

112

--------------------------------------------------------------------------------


 

not to disclose the same to any other Person and to require each of them to be
bound by these provisions.

 

2.                                      Agent and each Lender shall hold all
non-public information regarding the Credit Parties and their respective
businesses identified as such by Borrowers and obtained by Agent or any Lender
pursuant to the requirements hereof in accordance with such Person’s customary
procedures for handling information of such nature, except that disclosure of
such information may be made (i) on a confidential basis, to their respective
agents, employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services (it being understood that such Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and be instructed to keep such information confidential), (ii) to
prospective transferees or purchasers of any interest in the Loans, Agent or a
Lender, provided, however, that any such Persons are bound by obligations of
confidentiality substantially the same as set forth in this section, (iii) as
required by Law, subpoena, judicial order or similar order and in connection
with any litigation (in which case Agent or the applicable Lender agrees to
inform the Credit Parties promptly thereof prior to such disclosure, to the
extent not prohibited by law, rule or regulation), (iv) as may be required in
connection with the examination, audit or similar investigation of such Person,
and (v) on a confidential basis, to a Person that is a trustee, investment
advisor or investment manager, collateral manager, servicer, noteholder or
secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization (it being understood that such Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and be instructed to keep such information confidential).  For the
purposes of this Section, “Securitization” shall mean (A) the pledge of the
Loans as collateral security for loans to a Lender, or (B) a public or private
offering by a Lender or any of its Affiliates or their respective successors and
assigns, of securities which represent an interest in, or which are
collateralized, in whole or in part, by the Loans.  Confidential information
shall not include information that either:  (y) is in the public domain, or
becomes part of the public domain after disclosure to such Person through no
fault of such Person, or (z) is disclosed to such Person by a Person other than
a Credit Party, provided, however, Agent does not have actual knowledge that
such Person is prohibited from disclosing such information.  After the Closing
Date, confidential information shall include only information identified as such
at the time provided to Agent.  The obligations of Agent and Lenders under this
Section 12.6 shall supersede and replace the obligations of Agent and Lenders
under any confidentiality agreement in respect of this financing executed and
delivered by Agent or any Lender prior to the date hereof.

 

G.                                                                                  
Waiver of Consequential and Other Damages.  To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any party hereto (including, with respect to Agent and
Lenders, the Indemnitees (as defined below), on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided, that
nothing in this Section 12.7 shall relieve the Borrowers of any obligation they
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any

 

113

--------------------------------------------------------------------------------


 

information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

 

H.                                                                                  
GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

1.                                      THIS AGREEMENT, EACH NOTE AND EACH OTHER
FINANCING DOCUMENT, AND ALL DISPUTES AND OTHER MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD APPLY A DIFFERENT LAW.

 

2.                                      EACH PARTY HERETO HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT,
SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED
IN SUCH COURTS.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.  EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
PERSON AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

3.                                      Each Borrower, Agent and each Lender
agree that each Loan (including those made on the Closing Date) shall be deemed
to be made in, and the transactions contemplated hereunder and in any other
Financing Document shall be deemed to have been performed in, the State of New
York.

 

I.                                                                                       
WAIVER OF JURY TRIAL.  1. EACH BORROWER, AGENT AND LENDERS HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER, AGENT AND EACH
LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH BORROWER, AGENT AND EACH
LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS
JURY WAIVER WITH LEGAL

 

114

--------------------------------------------------------------------------------


 

COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

(b)                                 In the event any such action or proceeding
is brought or filed in any United States federal court sitting in the State of
California or in any state court of the State of California, and the waiver of
jury trial set forth in Section 12.9(a) hereof is determined or held to be
ineffective or unenforceable, the parties agree that all actions or proceedings
shall be resolved by reference to a private judge sitting without a jury,
pursuant to California Code of Civil Procedure Section 638, before a mutually
acceptable referee or, if the parties cannot agree, a referee selected by the
Presiding Judge of the Los Angeles County, California.  Such proceeding shall be
conducted in Los Angeles County, California, with California rules of evidence
and discovery applicable to such proceeding.  In the event any actions or
proceedings are to be resolved by judicial reference, any party may seek from
any court having jurisdiction thereover any prejudgment order, writ or other
relief and have such prejudgment order, writ or other relief enforced to the
fullest extent permitted by Law notwithstanding that all actions or proceedings
are otherwise subject to resolution by judicial reference.

 

J.                                                                                     
Publication; Advertisement.

 

1.                                      Publication.  No Credit Party will
directly or indirectly publish, disclose or otherwise use in any public
disclosure, advertising material, promotional material, press release or
interview, any reference to the name, logo or any trademark of MCF or any of its
Affiliates or any reference to this Agreement or the financing evidenced hereby,
in any case except (i) as required by Law, subpoena or judicial or similar
order, in which case the applicable Credit Party shall give Agent prior written
notice of such publication or other disclosure (other than filings made with the
SEC as required by Law, which a Credit Party may make without such notice), or
(ii) with MCF’s prior written consent.

 

2.                                      Advertisement.  Each Lender and each
Credit Party hereby authorizes MCF to publish the name of such Lender and Credit
Party, the existence of the financing arrangements referenced under this
Agreement, the primary purpose and/or structure of those arrangements, the
amount of credit extended under each facility, the title and role of each party
to this Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which MCF elects to
submit for publication.  In addition, each Lender and each Credit Party agrees
that MCF may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, MCF shall provide Borrowers
with an opportunity to review and confer with MCF regarding the contents of any
such tombstone, advertisement or information, as applicable, prior to its
submission for publication and, following such review period, MCF may, from time
to time, publish such information in any media form desired by MCF, until such
time that Borrowers shall have requested MCF cease any such further publication.

 

K.                                                                                  
Counterparts; Integration.  This Agreement and the other Financing Documents may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  Signatures by facsimile or by electronic mail delivery of an
electronic version of any executed signature page

 

115

--------------------------------------------------------------------------------


 

shall bind the parties hereto.  This Agreement and the other Financing Documents
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

L.                                                                                   
No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

M.                                                                                
Lender Approvals.  Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Agent or Lenders with respect to
any matter that is the subject of this Agreement, the other Financing Documents
may be granted or withheld by Agent and Lenders in their sole and absolute
discretion and credit judgment.

 

N.                                                                                   
Expenses; Indemnity.

 

1.                                      Borrowers hereby agree to promptly pay
(i) all reasonable and documented out-of-pocket costs and expenses of Agent
(including, without limitation, the reasonable and documented out-of-pocket
fees, costs and expenses of one counsel to, and independent appraisers and
consultants retained by Agent) in connection with the examination, review, due
diligence investigation, documentation, negotiation, closing and syndication of
the transactions contemplated by the Financing Documents, in connection with the
performance by Agent of its rights and remedies under the Financing Documents
and in connection with the continued administration of the Financing Documents
including (A) any amendments, modifications, consents and waivers to and/or
under any and all Financing Documents, and (B) any periodic public record
searches conducted by or at the request of Agent (including, without limitation,
title investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons); (ii) without limitation of
the preceding clause (i), all reasonable and documented out-of-pocket costs and
expenses of Agent in connection with the creation, perfection and maintenance of
Liens pursuant to the Financing Documents; (iii) without limitation of the
preceding clause (i), all reasonable and documented out-of-pocket costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation, dispute,
suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Financing Documents; (iv) without limitation of the preceding
clause (i), all reasonable and documented out-of-pocket costs and expenses of
Agent in connection with Agent’s reservation of funds in anticipation of the
funding of the initial Loans to be made hereunder; and (v) all costs and
expenses incurred by Lenders in connection with any litigation, dispute, suit or
proceeding relating to any Financing Document and in connection with any
workout, collection, bankruptcy, insolvency and other enforcement proceedings
under any and all Financing Documents, whether or not Agent or Lenders are a
party thereto.

 

2.                                      Each Borrower hereby agrees to
indemnify, pay and hold harmless Agent and Lenders and the officers, directors,
employees, trustees, agents, investment advisors and

 

116

--------------------------------------------------------------------------------


 

investment managers, collateral managers, servicers, and counsel of Agent and
Lenders (collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitee) in
connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, in each case, to the extent resulting from or in connection with the
transactions contemplated hereby or by the other Operative Documents and
(ii) proposed and actual extensions of credit under this Agreement) and the use
or intended use of the proceeds of the Loans and Letters of Credit, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

 

3.                                      Notwithstanding any contrary provision
in this Agreement, the obligations of Borrowers under this Section 12.14 shall
survive the payment in full of the Obligations and the termination of this
Agreement.  NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO BORROWERS OR TO ANY
OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

(d)                                 Each Borrower for itself and all endorsers,
guarantors and sureties and their heirs, legal representatives, successors and
assigns, hereby further specifically waives any rights that it may have under
Section 1542 of the California Civil Code (to the extent applicable), which
provides as follows:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT

 

117

--------------------------------------------------------------------------------


 

THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR,” and further waives
any similar rights under applicable Laws.

 

O.                                                                                  
Reserved.

 

P.                                                                                    
Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

Q.                                                                                  
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Borrowers and Agent and each Lender and their respective successors
and permitted assigns.

 

R.                                                                                   
USA PATRIOT Act Notification.  Agent (for itself and not on behalf of any
Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

 

Section 12.19                     Cross Default and Cross Collateralization.

 

(a)                                 Cross-Default.  As stated under Section 10.1
hereof, an Event of Default under any of the Affiliated Financing Documents
shall be an Event of Default under this Agreement.

 

(b)                                 Cross Collateralization.  Borrowers
acknowledge and agree that the Collateral securing this Loan, also secures the
Affiliated Obligations.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the parties has
caused this Agreement to be executed the day and year first above mentioned.

 

BORROWER REPRESENTATIVE:

ACCURAY INCORPORATED, a Delaware corporation

 

 

 

 

By:

 

 

 

Kevin Waters

 

 

Chief Financial Officer

 

 

 

 

 

Address:

 

 

 

 

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn:

Kevin Waters

 

Facsimile:

(408) 716-4601

 

E-Mail:

kwaters@accuray.com

 

 

 

 

 

 

OTHER BORROWERS:

TOMOTHERAPY INCORPORATED, a Wisconsin corporation

 

 

 

 

By:

 

 

 

Kevin Waters

 

 

Director

 

SIGNATURE PAGE TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT:

MIDCAP FINANCIAL TRUST, as Agent

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Maurice Amsellem

 

 

 

 

Authorized Signatory

 

 

 

 

 

Address:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn: Account Manager for Accuray transaction

 

Facsimile: 301-941-1450

 

E-mail: notices@midcapfinancial.com

 

 

 

with a copy to:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn: General Counsel

 

Facsimile: 301-941-1450

 

E-mail: legalnotices@midcapfinancial.com

 

 

 

 

 

Payment Account Designation

 

 

 

Wells Fargo Bank, N.A. (McLean, VA)

 

ABA #: [*****]

 

Account Name: MidCap Funding IVX Trust — Collections

 

Account #: [*****]

 

Attention: Accuray

 

SIGNATURE PAGE TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

LENDER:

MIDCAP FINANCIAL TRUST, as Lender

 

 

 

 

By:

Apollo Capital Management, L.P.

 

Its:

Investment Manager

 

 

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Maurice Amsellem

 

 

 

 

Authorized Signatory

 

 

 

 

 

Address:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn: Account Manager for Accuray transaction

 

Facsimile: 301-941-1450

 

E-mail: notices@midcapfinancial.com

 

 

 

with a copy to:

 

 

 

c/o MidCap Financial Services, LLC, as servicer

 

7255 Woodmont Avenue, Suite 200

 

Bethesda, Maryland 20814

 

Attn: General Counsel

 

Facsimile: 301-941-1450

 

E-mail: legalnotices@midcapfinancial.com

 

SIGNATURE PAGE TO CREDIT AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

Annex A

 

Commitment Annex

 

EXHIBITS

 

Exhibit A

 

Reserved

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Borrowing Base Certificate

Exhibit D

 

Form of Notice of Borrowing

 

SCHEDULES

 

Schedule 3.1

 

Existence, Organizational ID Numbers, Foreign Qualification, Prior Names

Schedule 3.4

 

Capitalization

Schedule 3.6

 

Litigation

Schedule 3.15

 

Brokers

Schedule 3.17

 

Material Contracts

Schedule 3.18

 

Environmental Compliance

Schedule 3.19

 

Intellectual Property

Schedule 4.9

 

Litigation, Governmental Proceedings and Other Notice Events

Schedule 5.1

 

Debt; Contingent Obligations

Schedule 5.2

 

Liens

Schedule 5.7

 

Permitted Investments

Schedule 5.8

 

Affiliate Transactions

Schedule 5.14

 

Deposit Accounts and Securities Accounts

Schedule 7.4

 

Post-Closing Requirements

Schedule 9.1

 

Collateral

Schedule 9.2

 

Location of Collateral

 

--------------------------------------------------------------------------------


 

ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX)

 

Lender

 

Revolving Loan
Commitment
Amount

 

Revolving Loan
Commitment
Percentage

 

MidCap FinancialFunding IV Trust

 

$

52,000,00032,000,000

 

100

%

TOTALS

 

$

52,000,00032,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO CREDIT AGREEMENT

 

RESERVED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)

 

COMPLIANCE CERTIFICATE

 

Date:            , 20     

 

This Compliance Certificate is given by                      , a Responsible
Officer of ACCURAY INCORPORATED (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of June 14, 2017 among the
Borrower Representative, TomoTherapy Incorporated and any additional Borrower
that may hereafter be added thereto (collectively, “Borrowers”), MidCap Funding
IV Trust (as successor by assignment from MidCap Financial Trust), individually
as a Lender and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)                                 the financial statements delivered with this
certificate in accordance with Section 4.1 of the Credit Agreement fairly
present in all material respects the results of operations and financial
condition of Borrowers and their Consolidated Subsidiaries as of the dates and
the accounting period covered by such financial statements;

 

(b)                                 I have reviewed the terms of the Credit
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of Borrowers and their
Consolidated Subsidiaries during the accounting period covered by such financial
statements and such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;

 

(c)                                  except as noted on Schedule 2 attached
hereto, the Credit Agreement contains a complete and accurate list of all
business locations of Borrowers and Guarantors and all names under which
Borrowers and Guarantors currently conduct business; Schedule 2 specifically
notes any changes in the names under which any Borrower or Guarantor conduct
business;

 

(d)                                 except as noted on Schedule 3 attached
hereto, the undersigned has no knowledge of (i) any federal or state tax liens
having been filed against any Borrower, Guarantor or any Collateral or (ii) any
failure of any Borrower or Guarantors to make required payments of withholding
or other tax obligations of any Borrower or Guarantors during the accounting
period to which the attached statements pertain or any subsequent period.;

 

(e)                                  Schedule 5.14 to the Credit Agreement
contains a complete and accurate statement of all Deposit Accounts and
Securities Accounts maintained by Borrowers and Guarantors;

 

1

--------------------------------------------------------------------------------


 

(f)                                   except as noted on Schedule 4 attached
hereto and Schedule 3.6 to the Credit Agreement, the undersigned has no
knowledge of any current, pending or threatened:  (i) litigation against any
Borrower or Guarantor; (ii) inquiries, investigations or proceedings concerning
the business affairs, practices or reimbursement entitlements of any Borrower or
Guarantor; or (iii) any default by any Borrower or Guarantor(i) any litigation
or governmental proceedings pending or threatened (in writing) against Borrowers
or other Credit Party which would reasonably be expected to have a Material
Adverse Effect with respect to Borrowers or any other Credit Party or which in
any manner calls into question the validity or enforceability of any Financing
Document, (ii) any Credit Party being in breach or default under or with respect
to any Material Contract to which it is a party., or any Credit Party being in
breach or default under or with respect to any other contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect, (iii) any strikes or other labor disputes pending or,
to any Borrower’s knowledge, threatened against any Credit Party, (iv) any
infringement by any other Person with respect to any Intellectual Property
rights of any Credit Party that could reasonably be expected to result in a
Material Adverse Effect, or if, to the knowledge of the Credit Parties, there is
any claim by any other Person that any Credit Party, in the conduct of its
business, is infringing the Intellectual Property rights of such other party
that could reasonably be expected to result in a Material Adverse Effect, or
(v) any returns, recoveries, disputes and claims that involve more than
$2,500,000;

 

(g)                                  except as noted on Schedule 5 attached
hereto, Schedule 3.19 to the Credit Agreement is true and correct in all
material respects.;

 

(j)                                    except as noted on Schedule 6 attached
hereto, no Borrower or Guarantor has acquired, by purchase or otherwise, any
Chattel Paper, Letter-of-Credit Rights, Instruments, or Investment Property (in
each case, to the extent not an Excluded Perfection Asset) that has not
previously been reported to Agent on any Schedule 6 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.;

 

(k)                                 except as noted on Schedule 7 attached
hereto, no Borrower or Guarantor is aware of any commercial tort claim (other
than an Excluded Perfection Asset) that has not previously been reported to
Agent on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Agent.; and

 

(l)                                     Borrowers and Guarantors (if any) are in
compliance with the covenants contained in Article 6 of the Credit Agreement, as
demonstrated by the calculation of such covenants below, except as set forth
below; in determining such compliance, the following calculations have been
made:  [See attached worksheets].  Such calculations and the certifications
contained therein are true, correct and complete in all material respects.

 

The foregoing certifications and computations are made as of                 ,
20   (end of month) and as of              , 20  .

 

 

Sincerely,

 

2

--------------------------------------------------------------------------------


 

 

ACCURAY INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EBITDA Worksheet (Attachment to Compliance Certificate)

 

EBITDA for the applicable Defined Period is calculated as follows:

 

 

 

 

 

 

 

Net income (or loss) for the Defined Period of Borrowers and their Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Borrowers) in which Borrowers or any of their Subsidiaries has
an ownership interest unless received by Borrower or their Subsidiary in a cash
distribution; and (b) except as expressly provided in the last paragraph of this
worksheet, the income (or loss) of any Person accrued prior to the date it
became a Subsidiary of Borrowers or is merged into or consolidated with
Borrowers

 

$           

 

 

 

 

 

Plus:                    without duplication, the sum of the following amounts
for such Defined Period to the extent deducted from the calculation of net
income for such Defined Period:

 

 

 

 

 

 

 

(a)                                 Any provision for income, profits, capital
gain and franchise taxes deducted in the determination of net income for the
Defined Period

 

$           

 

 

 

 

 

(b)                                 Interest expense, net of interest income,
deducted in the determination of net income for the Defined Period

 

$           

 

 

 

 

 

(c)                                  Amortization and depreciation deducted in
the determination of net income for the Defined Period

 

$           

 

 

 

 

 

(d)                                 Losses from extraordinary items

 

$           

 

 

 

 

 

(e)                                  The aggregate net loss on the disposition
of property (other than Accounts and Inventory) outside the Ordinary Course of
Business

 

$           

 

 

 

 

 

(f)                                   Fees or expenses paid in connection with
the execution and delivery of the Operative Documents on the Closing Date, to
the extent paid in cash during such period (and not capitalized in accordance
with GAAP), in an aggregate amount not to exceed $[*****] during the term of the
Credit Agreement

 

$           

 

 

 

 

 

(g)                                  Other non-cash expenditures, charges or
losses for such period (including, without limitation, non-cash adjustments
resulting from the application of purchase accounting, non-cash expenses or
charges arising from grants of performance-based stock units, stock appreciation
rights, stock options or restricted stock, non-cash impairment of good will and
other long term intangible assets and

 

$           

 

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

2

--------------------------------------------------------------------------------


 

unrealized non-cash losses under hedging agreements), but excluding any non-cash
expenditure, charge or loss relating to write-offs, write-downs or reserves with
respect to Accounts and Inventory

 

 

 

 

 

 

 

(h)                                 Contingent obligations, purchase price
adjustments, milestone payments, earn-out payments and indemnity obligations
incurred in connection with any Permitted Acquisition, in each case, in an
aggregate amount not to exceed the amount approved in writing by Agent prior to
the date on which the financial statements for such period are required to be
delivered to Agent and Lenders pursuant to Section 4.1 of the Credit Agreement

 

$           

 

 

 

 

 

(i)                                     Accruals, fees, payments and expenses
(including legal, tax, structuring and other costs and expenses) incurred by
Borrowers or their respective Subsidiaries in connection with any Permitted
Acquisition or other Investment (including, without limitation, changes,
alterations, renovations and improvements to assets or property that were
acquired in such Permitted Acquisition or Investment undertaken after
consummation of such Permitted Acquisition or Investment) or debt or equity
issuance or any refinancing transactions or amendment, waiver or other
modification of any debt instrument that are payable to unaffiliated third
parties or any disposition not in the Ordinary Course of Business, in each case,
incurred for such period solely to the extent attributable to any relevant
transaction permitted by the Credit Agreement (regardless of whether or not
consummated), in each case, in an aggregate amount not to exceed the amount
approved in writing by Agent prior to the date on which the financial statements
for such period are required to be delivered to Agent and Lenders pursuant to
Section 4.1 of the Credit Agreement

 

$           

 

 

 

 

 

(j)                                    Losses from foreign exchange translation
adjustment

 

$           

 

 

 

 

 

(k)                                 Unusual, one-time or non-recurring charges
and expenses, including non-recurring legal expenses and non-recurring
severance, restructuring, integration or similar charges, in each case, incurred
during such period in respect of restructurings, plant closings, headcount
reductions or other similar actions taken during such period, including
relocation costs, business process optimizations, integration costs, signing
costs, retention or completion bonuses, employee replacement costs, transition
costs, costs related to opening, closure and/or consolidation of facilities,
severance charges in respect of employee terminations, and start-up losses

 

$

 

 

2

--------------------------------------------------------------------------------


 

related to new business ventures; provided that in no event shall the aggregate
amount added to EBITDA under this clause in any Defined Period exceed $[*****]
(or such higher amount approved in writing by Agent prior to the date on which
financial statements for such period are required to be delivered to Agent and
Lenders pursuant to Section 4.1 of the Credit Agreement)

 

 

 

 

 

 

 

Minus:          without duplication, the sum of the following amounts for such
Defined Period to the extent included in the calculation of such net income for
such Defined Period:

 

$

 

 

 

 

 

(a)                                 Any credit for income, profits, capital gain
and franchise taxes deducted in the determination of net income for the Defined
Period

 

$

 

 

 

 

 

(b)                                 Any gain from extraordinary items

 

$

 

 

 

 

 

(c)                                  Any aggregate net gain from the disposition
of property (other than Accounts and Inventory) outside the ordinary course of
business

 

$

 

 

 

 

 

(d)                                 Any gains from foreign exchange translation
adjustment

 

$

 

 

 

 

 

(e)                                  Any other non-cash gain

 

$

 

 

 

 

 

EBITDA for the Defined Period:

 

$           

 

 

The parties hereto agree that EBITDA for the fiscal quarter ending (i) on
September 30, 2016 shall be deemed to be $[*****], (ii) on December 31, 2016
shall be deemed to be $[*****]and (iii[[*****] (ii) on March 31, 2017 shall be
deemed to be $[*****], (iii) on June 30, 2017 shall be deemed to be $[*****] and
(iv) on September 30, 2017 shall be deemed to be $[*****].

 

For purposes of calculating EBITDA pursuant to this worksheet, if any Borrower
or a Consolidated Subsidiary consummates a Permitted Acquisition (or, in the
case of a Consolidated Subsidiary that is not a Borrower, an acquisition that
satisfies the definition of Permitted Acquisition as if such Consolidated
Subsidiary was subject thereto) during the Defined Period, EBITDA shall be
calculated after giving pro forma effect thereto, as if such Permitted
Acquisition occurred on the first day of the Defined Period (provided that any
pro forma adjustments set forth above shall be applied to the target of any
Permitted Acquisition only to the extent reasonably acceptable to Agent based
upon data presented to Agent to its reasonable satisfaction).

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

2

--------------------------------------------------------------------------------


 

Fixed Charge Coverage Ratio Worksheet (Attachment to Compliance Certificate)

 

Fixed Charges for the applicable Defined Period is calculated as follows:

 

 

 

 

 

 

 

Cash interest expense, net of cash interest income, included in the
determination of net income of Borrowers and their Consolidated Subsidiaries for
the Defined Period

 

$           

 

 

 

 

 

Plus:                    without duplication, the sum of the following amounts
for such Defined Period:

 

 

 

 

 

 

 

(a)                                 income, profits, capital gain and franchise
taxes included in the determination of net income for the Defined Period *

 

$           

 

 

 

 

 

(b)                                 Payments of principal for the Defined Period
with respect to all Debt (including the portion of scheduled payments under
capital leases allocable to principal excluding (Ai) repayments of Revolving
Loans and other Permitted Debt subject to reborrowing to the extent not
accompanied by a concurrent and permanent reduction of the Revolving Loan
Commitment (or equivalent loan commitment), (Bii) repayments of the 2018
Convertible Notes and (Cor the 2022 Convertible Notes, (iii) mandatory
prepayments required by Section 2.1(a)(ii)(B) of the Affiliated Credit Agreement
and (iv) repayments of any Permitted Intercompany Investments)

 

$           

 

 

 

 

 

(c)                                  Distributions paid in cash during the
Defined Period (other than to the extent paid to a Borrower or Consolidated
Subsidiary)

 

$           

 

 

 

 

 

Fixed Charges for the applicable Defined Period:

 

$

 

 

 

 

 

Operating Cash Flow for the applicable Defined Period is calculated as follows:

 

 

 

 

 

 

 

EBITDA for the Defined Period (calculated pursuant to the EBITDA Worksheet)

 

$           

 

 

 

 

 

Minus:          Unfinanced Capital Expenditures for the Defined Period

 

$           

 

 

 

 

 

Operating Cash Flow for the Defined Period:

 

$           

 

 

2

--------------------------------------------------------------------------------


 

Covenant Compliance:

 

 

 

 

 

 

 

Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the Defined Period

 

    to 1.0

 

 

 

 

 

Minimum Fixed Charge Coverage for the Defined Period

 

1.0 to 1.0

 

 

 

 

 

In Compliance

 

Yes/No

 

 

The parties hereto agree that Fixed Charges for the four-fiscal quarter period
ending (i) on September 30, 2017 shall equal (x) Fixed Charges for the fiscal
quarter then ending times (y) 4; (ii) on December 31, 2017 shall equal (x) Fixed
Charges for the two-fiscal quarter period then ending times (y) 2; and
(iii) March 31, 2018 shall equal (x) Fixed Charges for the three-fiscal quarter
period then ending times (y) 4/3.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C TO CREDIT AGREEMENT (BORROWING BASE CERTIFICATE)

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D TO CREDIT AGREEMENT (NOTICE OF BORROWING)

 

NOTICE OF BORROWING

 

This Notice of Borrowing is given by                      , a Responsible
Officer of ACCURAY INCORPORATED (the “Borrower Representative”), pursuant to
that certain Credit and Security Agreement dated as of June 14, 2017 among the
Borrower Representative, TomoTherapy Incorporated and any additional Borrower
that may hereafter be added thereto (collectively, “Borrowers”), MidCap Funding
IV Trust (as successor by assignment from MidCap Financial Trust), individually
as a Lender and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $                of Revolving Loans on
          , 20  .  Attached is a Borrowing Base Certificate complying in all
respects with the Credit Agreement and confirming that, after giving effect to
the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.

 

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 of the Credit Agreement have been satisfied, (b) all of the
representations and warranties contained in the Credit Agreement and the other
Financing Documents are true, correct and complete in all material respects
(except to the extent any representation or warranty is qualified by
materiality, in which case it is true, correct and complete in all respects) as
of the date hereof, except to the extent such representation or warranty relates
to a specific date, in which case such representation or warranty is true,
correct and complete as of such earlier date, and (c) no Default or Event of
Default has occurred and is continuing on the date hereof.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this      day of            , 20  .

 

 

Sincerely,

 

 

 

ACCURAY INCORPORATED

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

Schedule 3.1 — Existence, Organizational ID Numbers, Foreign Qualification,
Prior Names

 

Borrower

 

Prior Names

 

Type of Entity/
State of Formation

 

States Qualified

 

State Org. ID
Number

 

Federal Tax
ID Number

 

Principal Place of
Business (address)

Accuray Incorporated

 

None

 

Corporation / Delaware

 

Alabama
Alaska

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

District of Columbia

Florida

Georgia

Hawaii

Illinois

Indiana

Iowa

Kansas

Kentucky

 

3358338

 

20-8370041

 

1310 Chesapeake Terrace

Sunnyvale, CA 94089

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Louisiana

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Jersey

New York

North Carolina

Ohio

Pennsylvania

Puerto Rico

Rhode Island

South Carolina

Tennessee

Texas

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Utah

Virginia

Washington
West Virginia

Wisconsin

 

 

 

 

 

 

TomoTherapy Incorporated

 

None

 

Corporation / Wisconsin

 

Alabama

Alaska

Arizona

Arkansas

California

Colorado

Connecticut

District of Columbia

Florida

Georgia

Hawaii

Illinois

Indiana

Iowa

Kansas

Kentucky

 

T027694

 

39-1914727

 

1310 Chesapeake Terrace

Sunnyvale, CA 94089

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Louisiana

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania
Puerto Rico

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

South Carolina

South Dakota

Tennessee

Texas

Utah

Virginia

Washington

West Virginia

Wisconsin

Wyoming

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 


 

Schedule 3.4
Capitalization

 

Entity

 

JurisdictionAuthorized
Shares

 

Percentage
Ownership

 

Direct Owner of Interests

 

 

Accuray International Sàrl
Accuray Cayman Islands

 

Switzerland
Cayman Islands

 

100%
100%

 

Accuray Incorporated
Accuray Incorporated

 

 

Morphormics, Inc.

 

United States

 

100%

 

Accuray Incorporated

 

 

Accuray Europe SAS

 

France

 

100%

 

Accuray International Sàrl

 

 

Accuray UK, Ltd.

 

United Kingdom

 

100%

 

Accuray International Sàrl

 

 

Accuray Spain SLU

 

Spain

 

100%

 

Accuray International Sàrl

 

 

Accuray Medical Equipment (Canada) Ltd.

 

Canada

 

100%

 

Accuray International Sàrl

 

 

Accuray Brasil Comércio, Importação e Exportação de Equipamentos Médicos Ltda.

 

Brazil

 

99%

 

Accuray International Sàrl

 

 

Accuray Brasil Comércio, Importação e Exportação de Equipamentos Médicos Ltda.

 

Brazil

 

1%

 

Accuray Incorporated

 

1

--------------------------------------------------------------------------------


 

Entity

 

JurisdictionAuthorized
Shares

 

Percentage
Ownership

 

Direct Owner of Interests

 

 

Accuray Medical Equipment (Rus) Limited Liability Company

 

Russia

 

99.5%

 

Accuray International Sàrl

 

 

Accuray Medical Equipment (Rus) Limited Liability Company

 

Russia

 

0.5%

 

Accuray Europe SAS

 

 

Accuray Medical Equipment GmbH

 

Germany

 

100%

 

Accuray International Sàrl

 

 

Accuray Asia Limited

 

Hong Kong

 

100%

 

Accuray International Sàrl

 

 

Accuray Japan K.K.

 

Japan

 

100%

 

Accuray International Sàrl

 

 

Accuray Medical Equipment (India) Private Ltd.

 

India

 

99%

 

Accuray International Sàrl

 

 

Accuray Medical Equipment (India) Private Limited

 

India

 

1%

 

Accuray Asia Limited

 

 

Accuray Mexico, S.A. de C.V.

 

Mexico

 

99%

 

Accuray International Sàrl

 

 

Accuray Mexico, S.A. de C.V.

 

Mexico

 

1%

 

Accuray Medical Equipment (Canada) Ltd.

 

2

--------------------------------------------------------------------------------


 

Entity

 

JurisdictionAuthorized
Shares

 

Percentage
Ownership

 

Direct Owner of Interests

 

 

Accuray Medical Equipment (Shanghai) Co., Ltd.

 

China

 

100%

 

Accuray International Sàrl

TomoTherapy Incorporated

 

United States1,000 Shares of Common Stock

 

100%

 

Accuray Incorporated

 

 

TomoTherapy Europe Sàrl

 

Switzerland

 

100%

 

TomoTherapy Incorporated

 

 

Accuray Accelerator Technology (Chengdu) Company Ltd.

 

China

 

100%

 

TomoTherapy Incorporated

 

 

Accuray Belgium

 

Belgium

 

100%

 

TomoTherapy Europe Sàrl

 

 

Accuray Italy S.r.l.

 

Italy

 

100%

 

TomoTherapy Europe Sàrl

 

 

Accuray Netherlands B.V.

 

Netherlands

 

100%

 

TomoTherapy Europe Sàrl

 

3

--------------------------------------------------------------------------------


 

Schedule 3.6
Litigation

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 3.15
Brokers Fees

 

Fees payable to J. Wood Capital Advisors, LLC in connection with closing the
transactions contemplated to occur on the Closing Date.None.

 

1

--------------------------------------------------------------------------------


 

Schedule 3.17
Material Contracts

 

··                                    [*****]

 

··                                    [*****]

 

··                                    [*****]

 

··                                    [*****]

 

·                                          [*****]

 

··                                    [*****]

 

··                                    [*****]

 

·                                          Patent License Agreement dated
February 22, 1999, as amended, between TomoTherapy Incorporated and Wisconsin
Alumni Research Foundation

 

··                                    3.50% Convertible Senior Notes due
February 1, 2018, issued pursuant to the Indenture, dated as of February 13,
2013, between the Parent and The Bank of New York Mellon Trust Company, N.A., as
trustee in the original principal amount of $115 million

 

•·                                     3.50% Series A Convertible Senior Notes
due February 1, 2018 issued pursuant to the Indenture, dated as of April 24,
2014, between the Parent and The Bank of New York Mellon Trust Company, N.A., as
trustee in the original principal amount of $70.3 million

 

·                                          3.75% Convertible Senior Notes due
July 15, 2022 issued pursuant to the Indenture, dated as of August 7, 2017,
between Accuray Incorporated and The Bank of New York Mellon Trust Company,
N.A., as trustee, as supplemented by the First Supplemental Indenture, dated as
of December 4, 2017, in the original principal amount of $85 million

 

··                                    [*****]

 

··                                    [*****]

 

·                                          [*****]

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Agreement

 

Address of
Subject
Property

 

Base Rent

Office Lease between Adelphia, LLC and TomoTherapy Incorporated dated
October 28, 2005, as amended

 

1209 Deming Way

 

Madison, WI 53717

 

Rent: $14.00/RSF/yr. No base rent will be charged for July and August 2018

 

Rent Adjustment: $0.50/RSF/yr. beginning July 1, 2017 and on the same date each
year thereafter

 

Additional Rent: $6.36/RSF (subject to adjustment as described in the “Rent
Adjustment” heading above)

 

 

 

 

 

Office Lease between Old Sauk Trails Park Limited Partnership and TomoTherapy
Incorporated dated October 22, 2001, as amended

 

1240 Deming Way,

 

Madison WI 53717

 

Rent: $16.00/RSF/yr. No base rent will be charged for July and August 2018

 

Rent Adjustment: $0.50/RSF/yr. beginning on July 1, 2017 and on the same date
each year thereafter

 

Additional Rent: $8.24/RSF/yr. (subject to adjustment as described in the “Rent
Adjustment” heading above)

 

 

 

 

 

Standard Industrial Lease (Multiple Tenant — Tenant Pays its Percentage Share of
Operating Expenses, Real Property Taxes and Insurance Costs — NO Base Year)
between The Realty Associates Fund III, L.P. and Accuray Incorporated dated
June 30 2005, as amended

 

1306-1310 Orleans Drive

 

Sunnyvale, CA 94089

 

 

 

 

Dates

 

Per SF/mo.

 

Monthly

 

 

 

 

1/1/2017 to 12/31/2017

 

$

1.409

 

$

70,425.90

 

 

 

 

1/1/2018 to 12/31/2018

 

 

 

 

 

 

$

1.451

 

$

72,538.68

 

 

 

Industrial Complex Lease (California) between MP Caribbean, Inc. and Accuray
Incorporated dated July 9, 2003, as amended

 

1310-1320
Chesapeake Terrace


Sunnyvale, CA 94089

 

 

 

 

 

 

 

 

Dates

 

Monthly Minimum
Guaranteed Rental

 

 

 

 

6/1/16 – 5/31/17

 

$

280,858.75

 

 

 

 

6/1/17 – 5/31/18

 

$

289,284.51

 

 

 

 

6/1/18 – 5/31/19

 

$

297,963.05

 

 

 

 

6/1/19 – 5/31/20

 

$

306,901.94

 

 

 

 

6/1/20 – 5/31/21

 

$

316,109.00

 

 

 

 

6/1/21 – 5/31/22

 

$

325,592.27

 

 

 

 

6/1/22 – 5/31/23

 

$

335,360.04

 

 

 

 

6/1/23 – 12/31/23

 

$

345,420.84

 

 

 

2

--------------------------------------------------------------------------------


 

[*****]

 

[*****]

 

 

 

 

 

 

Dates

 

Minimum
Rental psf

 

Monthly Minimum
Rental

 

Annual or Period
Minimum Rental

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

Dates

 

Monthly Minimum
Rental

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

Dates

 

Monthly
Rent

 

Annual Base
Rent

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

[*****]

 

[*****]

 

Base Rent for Original Term:

[*****]

[*****]

[*****]

Base Rent for Extension Term:

[*****]

[*****]

[*****]

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

Office Number

 

Price per
Office

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

Dates

 

Monthly
Rent

 

Rate Per Sq.
Ft

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

3

--------------------------------------------------------------------------------


 

Schedule 3.18
Environmental Compliance

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 3.19
Intellectual Property

 

·                  Patent License Agreement dated February 22, 1999, as amended,
between TomoTherapy Incorporated and Wisconsin Alumni Research Foundation

 

· ·  License Agreement dated December 12, 2004 between Accuray Incorporated and
[*****]

 

· ·  Amended and Restated Limited Exclusive Sublicense and Cross-License
Agreement between TomoTherapy Incorporated and [*****]

 

· ·  License Agreement between Accuray Incorporated, [*****] and [*****] dated
August 23, 2006

 

· ·  Supply Agreement between [*****] and Accuray Incorporated dated as of
January 17, 2013

 

· ·  Patent and Trademark License Agreement between [*****] and Accuray
Incorporated dated as of November 29, 2006

 

--------------------------------------------------------------------------------

  [*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------

 


 

Trademarks US/OUS: Pending and Registered

 

 

 

MARK

 

DATE
FILED

 

COUNTRY

 

STATUS

 

SERIAL NO.

 

REG NO.

 

REG DATE

 

CLASS(ES):
CLASS CODE

 

OWNER

1

 

CYBERKNIFE

 

Nov 1, 1993

 

United States of America

 

Registered

 

74/452,587

 

2159142

 

May 19, 1998

 

10

 

Accuray Incorporated

2

 

CYBERKNIFE

 

Feb 18, 2008

 

Argentina

 

Registered

 

2804456

 

2271973

 

Feb 6, 2009

 

10

 

Accuray Incorporated

3

 

CYBERKNIFE

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016158

 

840016158

 

Feb 18, 2015

 

10

 

Accuray Incorporated

4

 

CYBERKNIFE

 

Jul 12, 2016

 

Canada

 

Registered

 

1,790,917

 

TMA978,736

 

Aug 17, 2017

 

010

 

Accuray Incorporated

5

 

CYBERKNIFE

 

Dec 30, 2008

 

Colombia

 

Registered

 

08137766

 

385786

 

Aug 26, 2009

 

10

 

Accuray Incorporated

6

 

CYBERKNIFE

 

Dec 6, 1999

 

European Union Intellectual Property Office

 

Registered

 

001412923

 

001412923

 

Feb 14, 2001

 

10, 42, 9

 

Accuray Incorporated

7

 

CYBERKNIFE

 

Aug 4, 2010

 

India

 

Registered

 

2003493

 

2003493

 

Aug 4, 2010

 

10

 

Accuray Incorporated

8

 

CYBERKNIFE

 

Sep 17, 2009

 

Iraq

 

Pending

 

54905

 

 

 

 

 

10

 

Accuray Incorporated

9

 

CYBERKNIFE

 

May 26, 2009

 

Iran

 

Registered

 

188030110

 

173757

 

Nov 27, 2010

 

10

 

Accuray Incorporated

10

 

CYBERKNIFE

 

Dec 3, 1999

 

Japan

 

Registered

 

11-11430

 

4619273

 

Nov 8, 2002

 

010

 

Accuray Incorporated

11

 

CYBERKNIFE

 

May 19, 2009

 

Kuwait

 

Registered

 

103328

 

90404

 

May 19, 2009

 

10

 

Accuray Incorporated

 

2

--------------------------------------------------------------------------------


 

12

 

CYBERKNIFE

 

Oct 7, 2005

 

United States of America

 

Registered

 

A002761

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

13

 

CYBERKNIFE

 

Oct 7, 2005

 

Australia

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

14

 

CYBERKNIFE

 

Oct 7, 2005

 

Switzerland

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

15

 

CYBERKNIFE

 

Oct 7, 2005

 

China

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

16

 

CYBERKNIFE

 

Oct 7, 2005

 

Korea (South)

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

17

 

CYBERKNIFE

 

Jan 25, 2013

 

Mexico

 

Registered

 

1343200

 

1362714

 

Apr 24, 2013

 

10

 

Accuray Incorporated

18

 

CYBERKNIFE

 

Oct 13, 2005

 

New Zealand

 

Registered

 

737078

 

737078

 

Apr 13, 2006

 

10

 

Accuray Incorporated

19

 

CYBERKNIFE

 

Jun 23, 2009

 

Paraguay

 

Registered

 

21219

 

334680

 

Jun 30, 2010

 

10

 

Accuray Incorporated

20

 

CYBERKNIFE

 

Jan 16, 2009

 

Russian Federation

 

Registered

 

2009700540

 

398317

 

Jan 15, 2010

 

10

 

Accuray Incorporated

21

 

CYBERKNIFE

 

Jun 30, 2009

 

South Africa

 

Registered

 

144956

 

1272/87

 

Aug 15, 2011

 

10

 

Accuray Incorporated

22

 

CYBERKNIFE

 

Oct 19, 2005

 

Taiwan, Republic of China

 

Registered

 

94050249

 

01223067

 

Aug 16, 2006

 

10

 

Accuray Incorporated

23

 

CYBERKNIFE

 

May 5, 2009

 

Ukraine

 

Registered

 

M 2009 05019

 

128118

 

Sep 10, 2010

 

10

 

Accuray Incorporated

24

 

CYBERKNIFE

 

Jul 13, 2009

 

Uruguay

 

Registered

 

403554

 

403554

 

Nov 4, 2011

 

10

 

Accuray Incorporated

25

 

SYNCHRONY

 

Jan 4, 2002

 

United States of America

 

Registered

 

76/355,129

 

3121089

 

Jul 25, 2006

 

009

 

Accuray Incorporated

 

3

--------------------------------------------------------------------------------


 

26

 

ROBOCOUCH

 

Jun 30, 2004

 

United States of America

 

Registered

 

78/444,046

 

3303434

 

Oct 2, 2007

 

010

 

Accuray Incorporated

27

 

ROBOCOUCH

 

Dec 30, 2004

 

China

 

Registered

 

4443932

 

4443932

 

Aug 28, 2007

 

010

 

Accuray Incorporated

28

 

ROBOCOUCH

 

Dec 29, 2004

 

European Union Intellectual Property Office

 

Registered

 

4175329

 

4175329

 

Mar 1, 2006

 

010

 

Accuray Incorporated

29

 

ROBOCOUCH

 

Dec 28, 2004

 

Japan

 

Registered

 

2004-119115

 

4858059

 

Apr 15, 2005

 

010

 

Accuray Incorporated

30

 

AXUM

 

Oct 14, 2005

 

China

 

Registered

 

4943872

 

4943872

 

Sep 28, 2008

 

010

 

Accuray Incorporated

31

 

MULTIPLAN

 

Apr 11, 2005

 

United States of America

 

Registered

 

76/635,460

 

3181425

 

Dec 5, 2006

 

009

 

Accuray Incorporated

32

 

MULTIPLAN

 

Oct 8, 2005

 

China

 

Registered

 

4932723

 

4932723

 

Sep 7, 2008

 

009

 

Accuray Incorporated

33

 

MULTIPLAN

 

Oct 9, 2005

 

European Union Intellectual Property Office

 

Registered

 

4643516

 

4643516

 

Oct 27, 2006

 

009

 

Accuray Incorporated

34

 

MULTIPLAN

 

Oct 11, 2005

 

Japan

 

Registered

 

2005-94669

 

4916041

 

Dec 16, 2005

 

009

 

Accuray Incorporated

35

 

MULTIPLAN

 

Oct 14, 2005

 

Japan

 

Registered

 

2005-96300

 

5001409

 

Nov 2, 2006

 

009

 

Accuray Incorporated

36

 

XSIGHT

 

Apr 11, 2005

 

United States of America

 

Registered

 

76/635,461

 

3298517

 

Sep 25, 2007

 

010

 

Accuray Incorporated

 

4

--------------------------------------------------------------------------------


 

37

 

XSIGHT

 

Oct 19, 2006

 

European Union Intellectual Property Office

 

Registered

 

005399241

 

005399241

 

May 8, 2008

 

010

 

Accuray Incorporated

38

 

XSIGHT

 

Oct 11, 2006

 

International Bureau of WIPO

 

Registered

 

923838

 

923838

 

Oct 11, 2006

 

10, 9

 

Accuray Incorporated

39

 

XSIGHT

 

Oct 11, 2006

 

China

 

Registered

 

923838

 

923838

 

Oct 11, 2006

 

10, 9

 

Accuray Incorporated

40

 

XSIGHT

 

Oct 11, 2006

 

Japan

 

Total Provisional Refusal

 

923838

 

 

 

 

 

10, 9

 

Accuray Incorporated

41

 

XSIGHT

 

Oct 11, 2006

 

Korea (South)

 

Registered

 

923838

 

923838

 

Oct 11, 2006

 

10, 9

 

Accuray Incorporated

42

 

XSIGHT

 

Feb 26, 2009

 

Japan

 

Registered

 

2009-013714

 

5301276

 

Feb 12, 2010

 

010

 

Accuray Incorporated

43

 

XSIGHT

 

Oct 11, 2006

 

United States of America

 

Registered

 

77/018,732

 

3496392

 

Sep 2, 2008

 

010

 

Accuray Incorporated

44

 

ACCURAY

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,900

 

3306634

 

Oct 9, 2007

 

009, 10

 

Accuray Incorporated

45

 

ACCURAY

 

Mar 14, 2016

 

China

 

Pending

 

19292055

 

 

 

 

 

009

 

Accuray Incorporated

46

 

ACCURAY

 

Mar 14, 2016

 

China

 

Pending

 

 

 

 

 

 

 

010

 

Accuray Incorporated

47

 

ACCURAY

 

Feb 18, 2008

 

Argentina

 

Registered

 

2804455

 

2414459

 

Dec 17, 2010

 

009, 10

 

Accuray Incorporated

48

 

ACCURAY

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016174

 

840016174

 

Feb 18, 2015

 

009, 10

 

Accuray Incorporated

 

5

--------------------------------------------------------------------------------


 

49

 

ACCURAY

 

Jul 15, 2016

 

Canada

 

Pending

 

1,791,705

 

 

 

 

 

009, 10

 

Accuray Incorporated

50

 

ACCURAY

 

Dec 30, 2008

 

Colombia

 

Registered

 

08137763

 

385785

 

Aug 26, 2009

 

009, 10

 

Accuray Incorporated

51

 

ACCURAY

 

Oct 15, 2005

 

European Union Intellectual Property Office

 

Registered

 

004655833

 

004655833

 

Oct 6, 2006

 

009, 10, 41

 

Accuray Incorporated

52

 

ACCURAY

 

Jun 1, 2016

 

Hong Kong, SAR China

 

Registered

 

303794130

 

303794130

 

Jun 1, 2016

 

009, 10

 

Accuray Incorporated

53

 

ACCURAY

 

Aug 4, 2010

 

India

 

Pending

 

2003494

 

 

 

 

 

009, 10

 

Accuray Incorporated

54

 

ACCURAY

 

Sep 16, 2009

 

Iraq

 

Pending

 

54904

 

 

 

 

 

009, 10

 

Accuray Incorporated

55

 

ACCURAY

 

May 26, 2009

 

Iran

 

Registered

 

188030112

 

217781

 

Sep 9, 2012

 

009, 10

 

Accuray Incorporated

56

 

ACCURAY

 

Aug 28, 2008

 

Korea (South)

 

Registered

 

40-2008-42136

 

40-797598

 

Aug 11, 2009

 

009, 10

 

Accuray Incorporated

57

 

ACCURAY

 

May 19, 2009

 

Kuwait

 

Registered

 

103329

 

90405

 

May 19, 2009

 

009, 10

 

Accuray Incorporated

58

 

ACCURAY

 

Oct 21, 2005

 

International Bureau of WIPO

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

59

 

ACCURAY

 

Oct 21, 2005

 

Australia

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

60

 

ACCURAY

 

Oct 21, 2005

 

Switzerland

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

 

6

--------------------------------------------------------------------------------


 

61

 

ACCURAY

 

Oct 21, 2005

 

China

 

Pending

 

896634

 

 

 

 

 

10, 09

 

Accuray Incorporated

62

 

ACCURAY

 

Oct 21, 2005

 

Japan

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

63

 

ACCURAY

 

Oct 21, 2005

 

Korea (South)

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10, 09

 

Accuray Incorporated

64

 

ACCURAY

 

Oct 17, 2005

 

New Zealand

 

Registered

 

737214

 

737214

 

Jul 13, 2006

 

009, 10

 

Accuray Incorporated

65

 

ACCURAY

 

Jun 23, 2009

 

Paraguay

 

Registered

 

21220

 

335824

 

Aug 3, 2010

 

009, 10

 

Accuray Incorporated

66

 

ACCURAY

 

Jan 16, 2009

 

Russian Federation

 

Registered

 

2009700539

 

420624

 

Oct 15, 2010

 

009, 10

 

Accuray Incorporated

67

 

ACCURAY

 

Jun 30, 2009

 

South Africa

 

Registered

 

144957

 

1272/86

 

Aug 15, 2011

 

009, 10

 

Accuray Incorporated

68

 

ACCURAY

 

Jun 20, 2016

 

Turkey

 

Registered

 

201654308

 

201654308

 

Feb 7, 2017

 

009, 10

 

Accuray Incorporated

69

 

ACCURAY

 

Oct 19, 2005

 

Taiwan, Republic of China

 

Registered

 

094050248

 

01213117

 

Jun 2, 2006

 

009, 10

 

Accuray Incorporated

70

 

ACCURAY

 

May 5, 2009

 

Ukraine

 

Registered

 

M 2009 05020

 

128119

 

Sep 10, 2010

 

009, 10

 

Accuray Incorporated

71

 

ACCURAY

 

Jul 13, 2009

 

Uruguay

 

Registered

 

403555

 

40355

 

Jun 13, 2012

 

009, 10

 

Accuray Incorporated

72

 

ACCURAY & DESIGN

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,915

 

3378543

 

Feb 5, 2008

 

10, 10

 

Accuray Incorporated

73

 

ACCURAY & DESIGN

 

Mar 14, 2016

 

China

 

Pending

 

19292057

 

 

 

 

 

009

 

Accuray Incorporated

74

 

ACCURAY & DESIGN

 

Mar 28, 2017

 

China

 

Pending

 

23307720

 

 

 

 

 

009

 

Accuray Incorporated

 

7

--------------------------------------------------------------------------------


 

75

 

ACCURAY & DESIGN

 

Mar 14, 2016

 

China

 

Registered

 

19292056

 

19292056

 

Apr 21, 2017

 

010

 

Accuray Incorporated

76

 

ACCURAY & DESIGN

 

Mar 14, 2016

 

China

 

Pending

 

19292055

 

 

 

 

 

44

 

Accuray Incorporated

77

 

ACCURAY & DESIGN

 

Mar 28, 2017

 

China

 

Pending

 

23307719

 

 

 

 

 

44

 

Accuray Incorporated

78

 

ACCURAY & DESIGN OF NEW LOGO

 

Feb 17, 2016

 

European Union Intellectual Property Office

 

Registered

 

15116114

 

15116114

 

Jun 16, 2016

 

009, 10

 

Accuray Incorporated

79

 

ACCURAY & DESIGN OF NEW LOGO

 

Feb 11, 2016

 

United States of America

 

Registered

 

86/904,926

 

5,229,006

 

Jun 20, 2017

 

009, 10

 

Accuray Incorporated

80

 

ACCURAY’S DESIGN

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,925

 

3306635

 

Oct 9, 2007

 

009, 10

 

Accuray Incorporated

81

 

CYBERKNIFE UNIVERSITY

 

Oct 11, 2006

 

United States of America

 

Registered

 

77/018,644

 

3465111

 

Jul 15, 2008

 

41

 

Accuray Incorporated

82

 

XCHANGE

 

Sep 26, 2006

 

United States of America

 

Registered

 

77/007,570

 

3631869

 

Jun 2, 2009

 

10

 

Accuray Incorporated

83

 

XCHANGE

 

Sep 29, 2006

 

European Union Intellectual Property Office

 

Registered

 

005347257

 

005347257

 

Aug 30, 2007

 

10

 

Accuray Incorporated

84

 

XCHANGE

 

Sep 26, 2006

 

United States of America

 

Registered

 

A0005960

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

85

 

XCHANGE

 

Sep 26, 2006

 

China

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

86

 

XCHANGE

 

Sep 26, 2006

 

Japan

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

 

8

--------------------------------------------------------------------------------

 

 


 

87

 

XCHANGE

 

Sep 26, 2006

 

Korea (South)

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

88

 

CYBERKNIFE VSI

 

Mar 30, 2009

 

United States of America

 

Registered

 

77/702,437

 

3904968

 

Jan 11, 2011

 

10

 

Accuray Incorporated

89

 

QUICKPLAN

 

Aug 26, 2009

 

United States of America

 

Registered

 

77/813,495

 

3829517

 

Aug 3, 2010

 

9

 

Accuray Incorporated

90

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 17, 2011

 

China

 

Registered

 

9059734

 

9059734

 

Feb 7, 2012

 

35

 

Accuray Incorporated

91

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 12, 2011

 

European Union Intellectual Property Office

 

Registered

 

009654864

 

009654864

 

Jun 21, 2011

 

35

 

Accuray Incorporated

92

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 14, 2011

 

Japan

 

Registered

 

2011-002039

 

5422567

 

Jul 1, 2011

 

35

 

Accuray Incorporated

93

 

PLANTOUCH

 

Sep 12, 2011

 

United States of America

 

Registered

 

85/420,777

 

4,332,520

 

May 7, 2013

 

 

 

Accuray Incorporated

94

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Sep 30, 2011

 

United States of America

 

Registered

 

85/436,970

 

4240551

 

Nov 13, 2012

 

35, 41, 42

 

Accuray Incorporated

95

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Dec 22, 2011

 

Japan

 

Registered

 

2011-092307

 

5499149

 

Jun 8, 2012

 

35, 41, 42

 

Accuray Incorporated

96

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Dec 12, 2011

 

European Union Intellectual Property Office

 

Registered

 

10484723

 

10484723

 

Jul 26, 2012

 

35, 41, 42

 

Accuray Incorporated

97

 

ACCURAY IN JAPANESE CHARACTERS

 

Apr 4, 2012

 

United States of America

 

Registered

 

2012/026,212

 

5528381

 

Oct 12, 2012

 

10, 09

 

Accuray Incorporated

 

9

--------------------------------------------------------------------------------


 

98

 

CYBERKNIFE (JAPANESE CHARACTERS)

 

Oct 18, 2011

 

Japan

 

Registered

 

2011-74379

 

5638370

 

Dec 20, 2013

 

10

 

Accuray Incorporated

99

 

HI ART

 

Feb 24, 2005

 

India

 

Registered

 

1340588

 

1340588

 

Feb 24, 2005

 

10, 09

 

Accuray Incorporated

100

 

HI ART

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006942

 

1185028

 

Dec 1, 2005

 

10, 09

 

Accuray Incorporated

101

 

HI ART

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,428

 

TMA740020

 

May 13, 2009

 

10

 

Accuray Incorporated

102

 

HI ART

 

Mar 3, 2005

 

United States of America

 

Registered

 

865,313

 

865313

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

103

 

HI ART (2840349)

 

May 28, 2003

 

United States of America

 

Registered

 

78/255,227

 

2840349

 

May 11, 2004

 

10

 

Accuray Incorporated

104

 

HI ART (2840348)

 

May 28, 2003

 

United States of America

 

Registered

 

78/255,208

 

2840348

 

May 11, 2004

 

9

 

Accuray Incorporated

105

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,644

 

TMA 626773

 

Nov 26, 2004

 

 

 

Accuray Incorporated

106

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,408

 

TMA 722932

 

Sep 4, 2008

 

 

 

Accuray Incorporated

107

 

TOMO

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,410

 

TMA 722931

 

Sep 4, 2008

 

10

 

Accuray Incorporated

108

 

TOMO

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,645

 

TMA 626109

 

Nov 22, 2004

 

10

 

Accuray Incorporated

109

 

TOMO

 

Mar 3, 2005

 

Switzerland

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

110

 

TOMO

 

Mar 3, 2005

 

China

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

 

10

--------------------------------------------------------------------------------


 

111

 

TOMO

 

Jun 26, 2003

 

European Union Intellectual Property Office

 

Registered

 

003243979

 

003243979

 

Nov 11, 2004

 

10

 

Accuray Incorporated

112

 

TOMO

 

Mar 3, 2005

 

European Union Intellectual Property Office

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

113

 

TOMO

 

Mar 3, 2005

 

International Bureau of WIPO

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

Accuray Incorporated

114

 

TOMO

 

Feb 24, 2005

 

India

 

Registered

 

1340584

 

1340584

 

Feb 24, 2005

 

10

 

Accuray Incorporated

115

 

TOMO

 

Mar 3, 2005

 

Japan

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

TomoTherapy Incorporated

116

 

TOMO

 

Mar 3, 2005

 

Korea (South)

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10

 

TomoTherapy Incorporated

117

 

TOMO

 

Mar 12, 2015

 

Russian Federation

 

Registered

 

2015706615

 

590726

 

Oct 13, 2016

 

10

 

TomoTherapy Incorporated

118

 

TOMO

 

Mar 3, 2005

 

Singapore

 

Registered

 

857295

 

857295

 

Mar 3, 2005

 

10, 09

 

TomoTherapy Incorporated

119

 

TOMO

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006945

 

1182820

 

Nov 16, 2005

 

10

 

TomoTherapy Incorporated

120

 

TOMO

 

Jan 14, 2003

 

United States of America

 

Registered

 

78/203,099

 

2788956

 

Dec 2, 2003

 

10

 

TomoTherapy Incorporated

121

 

TOMOTHERAPY

 

Oct 9, 2012

 

United States of America

 

Registered

 

85/749,470

 

4417188

 

Oct 15, 2013

 

10, 09

 

TomoTherapy Incorporated

 

11

--------------------------------------------------------------------------------


 

122

 

TOMOTHERAPY

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016190

 

840016190

 

Feb 18, 2015

 

10

 

TomoTherapy Incorporated

123

 

TOMOTHERAPY

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,407

 

TMA 708751

 

Mar 4, 2008

 

10, 09

 

TomoTherapy Incorporated

124

 

TOMOTHERAPY

 

Jun 11, 2008

 

Canada

 

Registered

 

1,399,183

 

TMA915,722

 

Oct 1, 2015

 

44

 

TomoTherapy Incorporated

125

 

TOMOTHERAPY

 

Jun 21, 2008

 

European Union Intellectual Property Office

 

Registered

 

7005903

 

7005903

 

Jul 10, 2009

 

44

 

TomoTherapy Incorporated

126

 

TOMOTHERAPY

 

May 26, 2016

 

Hong Kong, SAR China

 

Registered

 

303788678

 

303788678

 

May 26, 2016

 

10, 09

 

TomoTherapy Incorporated

127

 

TOMOTHERAPY

 

Jul 23, 2015

 

Hong Kong, SAR China

 

Registered

 

303481065

 

303481065

 

Jul 23, 2015

 

010, 044

 

TomoTherapy Incorporated

128

 

TOMOTHERAPY

 

Feb 9, 2005

 

International Bureau of WIPO

 

Registered

 

847352

 

847352

 

Feb 9, 2005

 

10, 09

 

TomoTherapy Incorporated

129

 

TOMOTHERAPY

 

Feb 24, 2005

 

India

 

Registered

 

1340585

 

1340585

 

Feb 24, 2005

 

10, 09

 

TomoTherapy Incorporated

130

 

TOMOTHERAPY

 

Mar 12, 2015

 

Russian Federation

 

Registered

 

2015706614

 

 

 

Jun 26, 2016

 

009, 10

 

TomoTherapy Incorporated

131

 

TOMOTHERAPY

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006943

 

1182818

 

Nov 16, 2005

 

10, 09

 

TomoTherapy Incorporated

132

 

TOMOTHERAPY AND DESIGN

 

Jul 9, 2003

 

United States of America

 

Registered

 

01/182,642

 

TMA 653899

 

Nov 29, 2005

 

 

 

TomoTherapy Incorporated

133

 

TOMOTHERAPY (SINGLE LINE)

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,643

 

TMA 654059

 

Nov 30, 2005

 

10

 

TomoTherapy Incorporated

 

12

--------------------------------------------------------------------------------


 

134

 

TOMOTHERAPY HI ART

 

Mar 5, 2001

 

United States of America

 

Registered

 

76/219,829

 

2729995

 

Jun 24, 2003

 

10, 09

 

TomoTherapy Incorporated

135

 

TOMOTHERAPY (JAPANESE CHARACTERS)

 

Mar 22, 2012

 

Japan

 

Registered

 

2012-021787

 

5585393

 

May 24, 2013

 

10

 

TomoTherapy Incorporated

136

 

TOMOHD

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,550

 

4418909

 

Oct 15, 2013

 

10, 09

 

TomoTherapy Incorporated

137

 

TOMOH

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,560

 

4621369

 

Oct 14, 2014

 

10, 09

 

TomoTherapy Incorporated

138

 

STATRT

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,487

 

4808683

 

Sep 8, 2015

 

10, 09

 

TomoTherapy Incorporated

139

 

STATRT

 

Jun 12, 2008

 

European Union Intellectual Property Office

 

Registered

 

007005937

 

007005937

 

Apr 3, 2009

 

10, 09

 

TomoTherapy Incorporated

140

 

TOMOPORTAL

 

Feb 19, 2007

 

India

 

Registered

 

1531829

 

1531829

 

Feb 19, 2007

 

10

 

TomoTherapy Incorporated

141

 

TOMOPORTAL

 

Jan 16, 2008

 

Taiwan, Republic of China

 

Registered

 

01297299

 

01297299

 

Jan 16, 2008

 

9

 

TomoTherapy Incorporated

142

 

ONRAD

 

Jun 19, 2015

 

China

 

Registered

 

17248954

 

17248954

 

Oct 28, 2016

 

010

 

TomoTherapy Incorporated

143

 

ONRAD

 

Jun 3, 2015

 

European Union Intellectual Property Office

 

Registered

 

14195176

 

14195176

 

Oct 2, 2015

 

009, 10

 

TomoTherapy Incorporated

144

 

ONRAD

 

Jun 5, 2015

 

Japan

 

Registered

 

2015-053384

 

5802044

 

Oct 23, 2015

 

009, 10

 

TomoTherapy Incorporated

 

13

--------------------------------------------------------------------------------


 

145

 

ONRAD

 

Jun 3, 2015

 

Mexico

 

Registered

 

1617205

 

1582025

 

Oct 20, 2015

 

009

 

TomoTherapy Incorporated

146

 

ONRAD

 

Jun 3, 2015

 

Mexico

 

Registered

 

1617204

 

1582659

 

Oct 21, 2015

 

010

 

TomoTherapy Incorporated

147

 

RADIXACT

 

Sep 4, 2015

 

Canada

 

Allowed

 

1,744,763

 

 

 

 

 

009

 

TomoTherapy Incorporated

148

 

RADIXACT

 

Aug 27, 2015

 

China

 

Registered

 

17765335

 

17765335

 

Oct 14, 2016

 

10, 09

 

TomoTherapy Incorporated

149

 

RADIXACT

 

Aug 24, 2015

 

European Union Intellectual Property Office

 

Registered

 

14500763

 

14500763

 

Dec 23, 2015

 

009, 10

 

TomoTherapy Incorporated

150

 

RADIXACT

 

Aug 25, 2015

 

Japan

 

Registered

 

2015-081559

 

5845038

 

Apr 22, 2016

 

009, 10

 

Accuray Incorporated

151

 

RADIXACT

 

May 25, 2016

 

Russian Federation

 

Registered

 

2016718486

 

607782

 

Mar 6, 2017

 

009, 10

 

Accuray Incorporated

152

 

RADIXACT

 

Aug 31, 2015

 

United States of America

 

Registered

 

86/742,946

 

5,092,439

 

Nov 29, 2016

 

009, 10

 

Accuray Incorporated

153

 

PRECISION

 

Sep 16, 2015

 

Canada

 

Allowed

 

1,746,346

 

 

 

 

 

009

 

Accuray Incorporated

154

 

PRECISION

 

Sep 3, 2015

 

Japan

 

Registered

 

2015-085171

 

 

 

Jul 7, 2016

 

009

 

Accuray Incorporated

155

 

IDMS

 

Sep 1, 2015

 

United States of America

 

Allowed

 

86/744,366

 

 

 

 

 

9

 

Accuray Incorporated

156

 

IDMS

 

Sep 16, 2015

 

Canada

 

Allowed

 

1,746,347

 

 

 

 

 

009

 

Accuray Incorporated

157

 

IDMS

 

Sep 6, 2015

 

China

 

Registered

 

17825894

 

17825894

 

Oct 14, 2016

 

9

 

Accuray Incorporated

 

14

--------------------------------------------------------------------------------


 

158

 

IDMS

 

Sep 2, 2015

 

European Union Intellectual Property Office

 

Registered

 

14519102

 

14519102

 

Jan 11, 2016

 

009

 

Accuray Incorporated

159

 

IDMS

 

Sep 3, 2015

 

Japan

 

Registered

 

2015-085198

 

5829333

 

Feb 26, 2016

 

009

 

Accuray Incorporated

160

 

ACCURAY PRECISION

 

Jan 6, 2016

 

Canada

 

Allowed

 

1,762,154

 

 

 

 

 

9

 

Accuray Incorporated

161

 

ACCURAY PRECISION

 

Jan 7, 2016

 

China

 

Registered

 

18815588

 

18815588

 

Feb 14, 2017

 

9

 

Accuray Incorporated

162

 

ACCURAY PRECISION

 

Jan 6, 2016

 

European Union Intellectual Property Office

 

Registered

 

14977862

 

14977862

 

May 5, 2016

 

009

 

Accuray Incorporated

163

 

ACCURAY PRECISION

 

Jan 8, 2016

 

Japan

 

Registered

 

2016-002109

 

5854578

 

May 27, 2016

 

009

 

Accuray Incorporated

164

 

ACCURAY PRECISION

 

Jan 4, 2016

 

United States of America

 

Registered

 

86/864,567

 

5,210,271

 

May 23, 2017

 

009

 

Accuray Incorporated

165

 

PRECISEART

 

Feb 12, 2016

 

Canada

 

Allowed

 

1,767,695

 

 

 

 

 

009

 

Accuray Incorporated

166

 

PRECISEART

 

Feb 18, 2016

 

China

 

Registered

 

19112005

 

19112005

 

Mar 21, 2017

 

009

 

Accuray Incorporated

167

 

PRECISEART

 

Feb 22, 2016

 

European Union Intellectual Property Office

 

Registered

 

15131188

 

15131188

 

Jun 24, 2016

 

009

 

Accuray Incorporated

 

15

--------------------------------------------------------------------------------


 

168

 

PRECISEART

 

Feb 15, 2016

 

Japan

 

Registered

 

2016-015892

 

5868546

 

Jul 22, 2016

 

009

 

Accuray Incorporated

169

 

PRECISEART

 

Feb 11, 2016

 

United States of America

 

Allowed

 

86/904,966

 

 

 

 

 

009

 

Accuray Incorporated

170

 

PRECISERTX

 

Feb 12, 2016

 

Canada

 

Allowed

 

1 767 696

 

 

 

 

 

009

 

Accuray Incorporated

171

 

PRECISERTX

 

Feb 18, 2016

 

China

 

Registered

 

19112004

 

19112004

 

Mar 21, 2017

 

009

 

Accuray Incorporated

172

 

PRECISERTX

 

Feb 12, 2016

 

European Union Intellectual Property Office

 

Registered

 

15103658

 

15103658

 

Jun 22, 2016

 

009

 

Accuray Incorporated

173

 

PRECISERTX

 

Feb 15, 2016

 

Japan

 

Registered

 

2016-015898

 

5868547

 

Jul 22, 2016

 

009

 

Accuray Incorporated

174

 

PRECISERTX

 

Feb 11, 2016

 

United States of America

 

Allowed

 

86/904,972

 

 

 

 

 

009

 

Accuray Incorporated

175

 

CTRUE

 

Feb 9, 2007

 

European Union Intellectual Property Office

 

Registered

 

5705827

 

5705827

 

Feb 11, 2008

 

009, 10

 

Accuray Incorporated

176

 

CTRUE

 

Feb 9, 2007

 

Korea (South)

 

Registered

 

4020070007623

 

400733460000

 

Jan 8, 2008

 

10, 09

 

TomoTherapy Incorporated

177

 

CTRUE

 

Jan 16, 2008

 

Taiwan, Republic of China

 

Registered

 

01298912

 

01298912

 

Jan 16, 2008

 

10, 09

 

Accuray Incorporated

 

16

--------------------------------------------------------------------------------

 


 

OUS Issued Patent Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

APPLICATION
NUMBER

 

STATUS

 

GRANT 
DATE

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

China

 

May 9, 2006

 

2006800250458

 

Issued

 

Dec 1, 2011

 

Accuray Incorporated

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

Japan

 

May 9, 2006

 

2008511299

 

Issued

 

Nov 15, 2012

 

Accuray Incorporated

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

China

 

Jun 27, 2006

 

2006800281600

 

Issued

 

Dec 5, 2012

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT FOR IMAGE-GUIDED
RADIATION TREATMENT

 

Japan

 

Jun 27, 2006

 

2008520277

 

Issued

 

Aug 29, 2014

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY - KOREA

 

Korea (South)

 

Apr 5, 2005

 

20067023241

 

Issued

 

Sep 28, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

China

 

Jun 29, 2006

 

2006800286765

 

Issued

 

Jul 18, 2012

 

Accuray Incorporated

Imaging geometry

 

China

 

Jun 29, 2005

 

2010101970488

 

Issued

 

Jun 12, 2012

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

Germany

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

European Patent Office

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

France

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

 

17

--------------------------------------------------------------------------------


 

IMAGING GEOMETRY - PCT

 

United Kingdom

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

Japan

 

Jun 29, 2006

 

2008520316

 

Issued

 

Aug 10, 2012

 

Accuray Incorporated

Adaptive X-Ray Control

 

China

 

Feb 13, 2007

 

2007800055515

 

Issued

 

Sep 5, 2012

 

Accuray Incorporated

Adaptive X-Ray Control

 

Japan

 

Feb 13, 2007

 

2008555381

 

Issued

 

Nov 8, 2012

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GERMANY

 

Germany

 

Dec 7, 1993

 

DE19936033449

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- EPO

 

European Patent Office

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- FRANCE

 

France

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GREAT BRITAIN

 

United Kingdom

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- ITALY

 

Italy

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

 

18

--------------------------------------------------------------------------------


 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- KOREA

 

Korea (South)

 

Dec 7, 1993

 

95702344

 

Issued

 

Feb 26, 2002

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- SWEDEN

 

Sweden

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- GERMANY

 

Germany

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- EPO

 

European Patent Office

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- FRANCE

 

France

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- UNITED KINGDOM

 

United Kingdom

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- ITALY

 

Italy

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

 

19

--------------------------------------------------------------------------------


 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

Japan

 

Mar 14, 2000

 

2000604773

 

Issued

 

Dec 4, 2009

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

Japan

 

Mar 14, 2000

 

2009225262

 

Issued

 

Mar 8, 2013

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- KOREA

 

Korea (South)

 

Mar 14, 2000

 

1020017011675

 

Issued

 

Aug 10, 2007

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- SWEDEN

 

Sweden

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

Germany

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

European Patent Office

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

France

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

United Kingdom

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

Japan

 

Sep 14, 2001

 

2007212216

 

Issued

 

Apr 20, 2012

 

Accuray Incorporated

 

20

--------------------------------------------------------------------------------


 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

Sweden

 

Sep 14, 2001

 

019709450

 

Issued

 

Jul 12, 2017

 

Accuray Incorporated

Dynamic Tracking of Moving Targets

 

Japan

 

Aug 22, 2005

 

2007534595

 

Issued

 

Nov 16, 2012

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

China

 

May 30, 2007

 

2007800234568

 

Issued

 

Jul 27, 2011

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

Germany

 

May 30, 2007

 

077955359

 

Issued

 

Aug 16, 2016

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

European Patent Office

 

May 30, 2007

 

077955359

 

Issued

 

Oct 25, 2017

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

France

 

May 30, 2007

 

077955359

 

Issued

 

Oct 25, 2017

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

United Kingdom

 

May 30, 2007

 

077955359

 

Issued

 

Oct 25, 2017

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

Japan

 

May 30, 2007

 

2009518130

 

Issued

 

Sep 5, 2014

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

Sweden

 

May 30, 2007

 

077955359

 

Issued

 

Oct 25, 2017

 

Accuray Incorporated

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

Japan

 

Aug 30, 2007

 

2007253810

 

Issued

 

Nov 14, 2013

 

Accuray Incorporated

COLLIMATOR CHANGER

 

Japan

 

Oct 9, 2007

 

2009536231

 

Issued

 

Aug 2, 2013

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

China

 

Oct 11, 2007

 

2007800406282

 

Issued

 

Feb 18, 2016

 

Accuray Incorporated

 

21

--------------------------------------------------------------------------------


 

An apparatus and method for determining an optimized path traversal for
radiation treatment delivery system

 

Japan

 

Sep 30, 2009

 

2010502090

 

Issued

 

Aug 2, 2013

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

China

 

Dec 11, 2008

 

2008801248685

 

Issued

 

Apr 23, 2014

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

Japan

 

Dec 11, 2008

 

2010543094

 

Issued

 

Dec 6, 2013

 

Accuray Incorporated

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

China

 

Aug 12, 2009

 

2009801422313

 

Issued

 

Sep 10, 2014

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

China

 

Jan 25, 2010

 

2010800055767

 

Issued

 

Jan 26, 2014

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

China

 

Jan 25, 2010

 

2014100859640

 

Issued

 

Jun 29, 2016

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

European Patent Office

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

France

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

United Kingdom

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

 

22

--------------------------------------------------------------------------------


 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Italy

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Sweden

 

Jan 25, 2010

 

107013062

 

Issued

 

Aug 17, 2016

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

China

 

Jul 2, 2010

 

2010800369694

 

Issued

 

Nov 17, 2014

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

Japan

 

Jul 2, 2010

 

2012519611

 

Issued

 

Oct 30, 2015

 

Accuray Incorporated

Magnetron Powered of Interleaved Multi-energy LInac

 

China

 

Jan 28, 2011

 

2011800149735

 

Issued

 

Sep 19, 2016

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

Germany

 

Jan 28, 2011

 

117021220

 

Issued

 

May 17, 2017

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

European Patent Office

 

Jan 28, 2011

 

117021220

 

Issued

 

May 17, 2017

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

France

 

Jan 28, 2011

 

117021220

 

Issued

 

May 17, 2017

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

United Kingdom

 

Jan 28, 2011

 

117021220

 

Issued

 

May 17, 2017

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Germany

 

Feb 23, 2011

 

117072827

 

Issued

 

Mar 22, 2017

 

Accuray Incorporated

 

23

--------------------------------------------------------------------------------


 

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

117072827

 

Issued

 

Mar 22, 2017

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

131645608

 

Issued

 

Sep 9, 2015

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Germany

 

Feb 23, 2011

 

131645608

 

Issued

 

Sep 9, 2015

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

France

 

Feb 23, 2011

 

131645608

 

Issued

 

Sep 9, 2015

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

United Kingdom

 

Feb 23, 2011

 

131645608

 

Issued

 

Sep 9, 2015

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

France

 

Feb 23, 2011

 

117072827

 

Issued

 

Mar 22, 2017

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

United Kingdom

 

Feb 23, 2011

 

117072827

 

Issued

 

Mar 22, 2017

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

China

 

Oct 28, 2011

 

2011800570349

 

Issued

 

Jan 17, 2017

 

Accuray Incorporated

 

24

--------------------------------------------------------------------------------


 

Method and apparatus for treating a target’s partial motion range

 

Germany

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

European Patent Office

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

France

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

United Kingdom

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Italy

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Japan

 

Oct 28, 2011

 

2013536890

 

Issued

 

May 13, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Sweden

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2012800109855

 

Issued

 

Apr 11, 2016

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM WITH RING GANTRY

 

Japan

 

Jan 10, 2012

 

2013550494

 

Issued

 

Mar 8, 2017

 

Accuray Incorporated

Automatic callibration for device with controlled motion range

 

Japan

 

Feb 6, 2012

 

2013553479

 

Issued

 

Nov 18, 2016

 

Accuray Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

Germany

 

Mar 11, 2002

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

European Patent Office

 

Mar 11, 2002

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

France

 

Mar 11, 2002

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

 

25

--------------------------------------------------------------------------------


 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

United Kingdom

 

Mar 11, 2002

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

Japan

 

Mar 11, 2002

 

2002572101

 

Issued

 

Mar 6, 2009

 

TomoTherapy Incorporated

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

Japan

 

Sep 6, 2004

 

2003574268

 

Issued

 

Feb 18, 2011

 

TomoTherapy Incorporated

TOMOTHERAPY STEREOTACTIC UPPER BODY FIXATION AND POSITIONING DEVICE

 

Japan

 

Jan 23, 2006

 

2006522801

 

Issued

 

Jul 30, 2010

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

Germany

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

France

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

United Kingdom

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Jul 21, 2006

 

067882217

 

Issued

 

Jan 25, 2017

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

Germany

 

Jul 21, 2006

 

067882217

 

Issued

 

Jan 25, 2017

 

TomoTherapy Incorporated

 

26

--------------------------------------------------------------------------------


 

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

France

 

Jul 21, 2006

 

067882217

 

Issued

 

Jan 25, 2017

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

United Kingdom

 

Jul 21, 2006

 

067882217

 

Issued

 

Jan 25, 2017

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

Japan

 

Jan 22, 2008

 

2008523014

 

Issued

 

Oct 18, 2013

 

TomoTherapy Incorporated

EVALUATION OF QUALITY ASSURANCE CRITERIA IN DELIVERY OF A TREATMENT PLAN

 

China

 

Jul 21, 2006

 

2006800345975

 

Issued

 

Jul 18, 2012

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Germany

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

European Patent Office

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

France

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

United Kingdom

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Italy

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Sweden

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

 

27

--------------------------------------------------------------------------------


 

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Germany

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

France

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

United Kingdom

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Netherlands

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Sweden

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

Japan

 

Jan 22, 2008

 

2008522987

 

Issued

 

Aug 10, 2012

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

China

 

Feb 19, 2014

 

2014800105675

 

Issued

 

Sep 8, 2017

 

TomoTherapy Incorporated

 

28

--------------------------------------------------------------------------------


 

Trademarks US/OUS - Pending

 

 

 

MARK

 

DATE
FILED

 

COUNTRY

 

STATUS

 

SERIAL NO.

 

REG 
NO.

 

REG
DATE

 

CLASS(ES):
CLASS CODE

 

OWNER

1

 

CYBERKNIFE

 

Jul 12, 2016

 

Canada

 

Pending

 

1,790,917

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

2

 

CYBERKNIFE

 

Sep 17, 2009

 

Iraq

 

Pending

 

54905

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

3

 

ACCURAY (STANDARD CHARACTERS)

 

Mar 14, 2016

 

China

 

Pending

 

19292055

 

 

 

 

 

009

 

Accuray Incorporated

4

 

ACCURAY (STANDARD CHARACTERS)

 

Mar 14, 2016

 

China

 

Pending

 

 

 

 

 

 

 

010

 

Accuray Incorporated

5

 

ACCURAY (STANDARD CHARACTERS)

 

Mar 14, 2016

 

China

 

Pending

 

19292055

 

 

 

 

 

44

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

 

29

--------------------------------------------------------------------------------


 

6

 

ACCURAY (STANDARD CHARACTERS)

 

Feb 2, 2012

 

Brazil

 

Allowed

 

840016174

 

840016174

 

18-Feb-15

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

7

 

ACCURAY (STANDARD CHARACTERS)

 

Jul 15, 2016

 

Canada

 

Pending

 

1,791,705

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

 

 

8

 

ACCURAY (STANDARD CHARACTERS)

 

Jun 1, 2016

 

Hong Kong, SAR China

 

Pending

 

303794130

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

9

 

ACCURAY (STANDARD CHARACTERS)

 

Aug 4, 2010

 

India

 

Pending

 

2003494

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

10

 

ACCURAY (STANDARD CHARACTERS)

 

Sep 16, 2009

 

Iraq

 

Pending

 

54904

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

11

 

ACCURAY

 

Oct 21, 2005

 

China

 

Pending

 

896634

 

 

 

 

 

10

 

Accuray Incorporated

 

30

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

12

 

ACCURAY (STANDARD CHARACTERS)

 

Jun 20, 2016

 

Turkey

 

Pending

 

2016/54308

 

 

 

 

 

009

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

13

 

ACCURAY AND DESIGN OF NEW LOGO

 

Feb 17, 2016

 

European Union Intellectual Property Office

 

Pending

 

 

 

 

 

 

 

9

 

Accuray Incorporated

14

 

ACCURAY AND DESIGN OF NEW LOGO

 

Feb 11, 2016

 

United States of America

 

Allowed

 

86/904,926

 

 

 

 

 

9

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 

 

15

 

TOMO

 

Mar 12, 2015

 

Russian Federation

 

Pending

 

2015706615

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

16

 

TOMOTHERAPY

 

May 26, 2016

 

Hong Kong, SAR China

 

Pending

 

303788678

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

17

 

ONRAD

 

Jun 19, 2015

 

China

 

Pending

 

17248954

 

 

 

 

 

10

 

Accuray Incorporated

 

31

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

18

 

RADIXACT

 

Sep 4, 2015

 

Canada

 

Allowed

 

1,744,763

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

19

 

RADIXACT

 

Aug 27, 2015

 

China

 

Pending

 

17765335

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

20

 

RADIXACT

 

May 25, 2016

 

Russian Federation

 

Pending

 

2016718486

 

 

 

 

 

10

 

Accuray Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

21

 

PRECISION

 

Sep 16, 2015

 

Canada

 

Pending

 

1,746,346

 

 

 

 

 

9

 

Accuray Incorporated

22

 

PRECISION

 

Sep 6, 2015

 

China

 

Pending

 

1782589

 

 

 

 

 

9

 

Accuray Incorporated

23

 

PRECISION

 

Sep 2, 2015

 

European Union Intellectual Property Office

 

Pending

 

14519094

 

 

 

 

 

9

 

Accuray Incorporated

24

 

IDMS

 

Sep 16, 2015

 

Canada

 

Pending

 

1,746,347

 

 

 

 

 

9

 

Accuray Incorporated

25

 

IDMS

 

Sep 6, 2015

 

China

 

Pending

 

17825894

 

 

 

 

 

9

 

Accuray Incorporated

 

32

--------------------------------------------------------------------------------


 

26

 

IDMS

 

Sep 1, 2015

 

United States of America

 

Pending

 

86/744,366

 

 

 

 

 

9

 

Accuray Incorporated

27

 

ACCURAY PRECISION

 

Jan 6, 2016

 

Canada

 

Pending

 

1,762,154

 

 

 

 

 

9

 

Accuray Incorporated

28

 

ACCURAY PRECISION

 

Jan 7, 2016

 

China

 

Pending

 

18815588

 

 

 

 

 

9

 

Accuray Incorporated

29

 

ACCURAY PRECISION

 

Jan 4, 2016

 

United States of America

 

Published

 

86/864,567

 

 

 

 

 

9

 

Accuray Incorporated

30

 

PRECISEART

 

Feb 12, 2016

 

Canada

 

Pending

 

1 767 695

 

 

 

 

 

9

 

Accuray Incorporated

31

 

PRECISEART

 

Feb 18, 2016

 

China

 

Pending

 

19112005

 

 

 

 

 

9

 

Accuray Incorporated

32

 

PRECISEART

 

Feb 22, 2016

 

European Union Intellectual Property Office

 

Published

 

15131188

 

 

 

 

 

9

 

Accuray Incorporated

33

 

PRECISEART

 

Feb 11, 2016

 

United States of America

 

Published

 

86/904,966

 

 

 

 

 

9

 

Accuray Incorporated

34

 

PRECISERTX

 

Feb 12, 2016

 

Canada

 

Pending

 

1 767 696

 

 

 

 

 

9

 

Accuray Incorporated

35

 

PRECISERTX

 

Feb 18, 2016

 

Chile

 

Pending

 

19112004

 

 

 

 

 

9

 

Accuray Incorporated

 

33

--------------------------------------------------------------------------------


 

36

 

PRECISERTX

 

Feb 11, 2016

 

United States of America

 

Published

 

86/904,972

 

9

 

Accuray Incorporated

 

 

 

 

 

Trademarks US/OUS - Registered

 

 

 

MARK

 

DATE FILED

 

COUNTRY

 

STATUS

 

SERIAL NO.

 

REG NO.

 

REG 
DATE

 

CLASS(ES):
CLASS CODE

 

OWNER

1

 

CYBERKNIFE

 

Nov 1, 1993

 

United States of America

 

Registered

 

74/452,587

 

2159142

 

May 19, 1998

 

10

 

Accuray Incorporated

2

 

CYBERKNIFE

 

Feb 18, 2008

 

Argentina

 

Registered

 

2804456

 

2271973

 

Feb 6, 2009

 

10

 

Accuray Incorporated

3

 

CYBERKNIFE

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016158

 

840016158

 

Feb 18, 2015

 

10

 

Accuray Incorporated

4

 

CYBERKNIFE

 

Dec 30, 2008

 

Colombia

 

Registered

 

08137766

 

385786

 

Aug 26, 2009

 

10

 

Accuray Incorporated

5

 

CYBERKNIFE

 

Dec 6, 1999

 

European Union Intellectual Property Office

 

Registered

 

001412923

 

001412923

 

Feb 14, 2001

 

10

 

Accuray Incorporated

 

34

--------------------------------------------------------------------------------


 

6

 

CYBERKNIFE

 

Aug 4, 2010

 

India

 

Registered

 

2003493

 

2003493

 

Aug 4, 2010

 

10

 

Accuray Incorporated

7

 

CYBERKNIFE

 

May 26, 2009

 

Iran

 

Registered

 

188030110

 

173757

 

Nov 27, 2010

 

10

 

Accuray Incorporated

8

 

CYBERKNIFE

 

Dec 3, 1999

 

Japan

 

Registered

 

11-11430

 

4619273

 

Nov 8, 2002

 

010

 

Accuray Incorporated

9

 

CYBERKNIFE

 

May 19, 2009

 

Kuwait

 

Registered

 

103328

 

90404

 

May 19, 2009

 

10

 

Accuray Incorporated

10

 

CYBERKNIFE

 

Oct 7, 2005

 

United States of America

 

Registered

 

A002761

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

11

 

CYBERKNIFE

 

Oct 7, 2005

 

Australia

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

12

 

CYBERKNIFE

 

Oct 7, 2005

 

Switzerland

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

13

 

CYBERKNIFE

 

Oct 7, 2005

 

China

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

 

35

--------------------------------------------------------------------------------


 

14

 

CYBERKNIFE

 

Oct 7, 2005

 

Korea (South)

 

Registered

 

868376

 

868376

 

Oct 7, 2005

 

10

 

Accuray Incorporated

15

 

CYBERKNIFE

 

Jan 25, 2013

 

Mexico

 

Registered

 

1343200

 

1362714

 

Apr 24, 2013

 

10

 

Accuray Incorporated

16

 

CYBERKNIFE

 

Oct 13, 2005

 

New Zealand

 

Registered

 

737078

 

737078

 

Apr 13, 2006

 

10

 

Accuray Incorporated

17

 

CYBERKNIFE

 

Jun 23, 2009

 

Paraguay

 

Registered

 

21219

 

334680

 

Jun 30, 2010

 

10

 

Accuray Incorporated

18

 

CYBERKNIFE

 

Jan 16, 2009

 

Russian Federation

 

Registered

 

2009700540

 

398317

 

Jan 15, 2010

 

10

 

Accuray Incorporated

19

 

CYBERKNIFE

 

Jun 30, 2009

 

Saudi Arabia

 

Registered

 

144956

 

1272/87

 

Aug 15, 2011

 

10

 

Accuray Incorporated

20

 

CYBERKNIFE

 

Oct 19, 2005

 

Taiwan, Republic of China

 

Registered

 

94050249

 

01223067

 

Aug 16, 2006

 

10

 

Accuray Incorporated

21

 

CYBERKNIFE

 

May 5, 2009

 

Ukraine

 

Registered

 

M 2009 05019

 

128118

 

Sep 10, 2010

 

10

 

Accuray Incorporated

 

36

--------------------------------------------------------------------------------


 

22

 

CYBERKNIFE

 

Jul 13, 2009

 

Uruguay

 

Registered

 

403554

 

403554

 

Nov 4, 2011

 

10

 

Accuray Incorporated

23

 

SYNCHRONY

 

Jan 4, 2002

 

United States of America

 

Registered

 

76/355,129

 

3121089

 

Jul 25, 2006

 

009

 

Accuray Incorporated

24

 

ROBOCOUCH

 

Jun 30, 2004

 

United States of America

 

Registered

 

78/444,046

 

3303434

 

Oct 2, 2007

 

010

 

Accuray Incorporated

25

 

ROBOCOUCH

 

Dec 30, 2004

 

China

 

Registered

 

4443932

 

4443932

 

Aug 28, 2007

 

010

 

Accuray Incorporated

26

 

ROBOCOUCH

 

Dec 29, 2004

 

European Union Intellectual Property Office

 

Registered

 

4175329

 

4175329

 

Mar 1, 2006

 

010

 

Accuray Incorporated

27

 

ROBOCOUCH

 

Dec 28, 2004

 

Japan

 

Registered

 

2004-119115

 

4858059

 

Apr 15, 2005

 

010

 

Accuray Incorporated

28

 

AXUM

 

Oct 14, 2005

 

China

 

Registered

 

4943872

 

4943872

 

Sep 28, 2008

 

10

 

Accuray Incorporated

29

 

INVIEW

 

Aug 23,

 

United States of America

 

Registered

 

78/471,678

 

3177967

 

Nov 28, 2006

 

9

 

Accuray Incorporated

 

37

--------------------------------------------------------------------------------


 

 

 

 

 

2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

MULTIPLAN

 

Apr 11, 2005

 

United States of America

 

Registered

 

76/635,460

 

3181425

 

Dec 5, 2006

 

009

 

Accuray Incorporated

31

 

MULTIPLAN

 

Oct 8, 2005

 

China

 

Registered

 

4932723

 

4932723

 

Sep 7, 2008

 

009

 

Accuray Incorporated

32

 

MULTIPLAN

 

Oct 9, 2005

 

European Union Intellectual Property Office

 

Registered

 

4643516

 

4643516

 

Oct 27, 2006

 

009

 

Accuray Incorporated

33

 

MULTIPLAN

 

Oct 11, 2005

 

Japan

 

Registered

 

2005-94669

 

4916041

 

Dec 16, 2005

 

009

 

Accuray Incorporated

34

 

MULTIPLAN

 

Oct 14, 2005

 

Japan

 

Registered

 

2005-96300

 

5001409

 

Nov 2, 2006

 

009

 

Accuray Incorporated

35

 

XSIGHT

 

Apr 11, 2005

 

United States of America

 

Registered

 

76/635,461

 

3298517

 

Sep 25, 2007

 

010

 

Accuray Incorporated

36

 

XSIGHT

 

Oct 19, 2006

 

European Union Intellectual

 

Registered

 

005399241

 

005399241

 

May 8, 2008

 

010

 

Accuray Incorporated

 

38

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Property Office

 

 

 

 

 

 

 

 

 

 

 

 

37

 

XSIGHT

 

Feb 26, 2009

 

Japan

 

Registered

 

2009-013714

 

5301276

 

Feb 12, 2010

 

010

 

Accuray Incorporated

38

 

XSIGHT (REG.NO 3496392)

 

Oct 11, 2006

 

United States of America

 

Registered

 

77/018,732

 

3496392

 

Sep 2, 2008

 

010

 

Accuray Incorporated

39

 

XSIGHT

 

Oct 11, 2006

 

United States of America

 

Registered

 

A0006096

 

923838

 

Oct 11, 2006

 

10

 

Accuray Incorporated

40

 

XSIGHT

 

Oct 11, 2006

 

China

 

Registered

 

G923838

 

923838

 

Oct 11, 2006

 

10

 

Accuray Incorporated

41

 

XSIGHT

 

Oct 11, 2006

 

Korea (South)

 

Registered

 

923838

 

923838

 

Oct 11, 2006

 

10

 

Accuray Incorporated

42

 

ACCURAY (STANDARD CHARACTERS)

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,900

 

3306634

 

Oct 9, 2007

 

009

 

Accuray Incorporated

43

 

ACCURAY (STANDARD CHARACTERS)

 

Feb 18, 2008

 

Argentina

 

Registered

 

2804455

 

2414459

 

Dec 17, 2010

 

009

 

Accuray Incorporated

 

39

--------------------------------------------------------------------------------


 

44

 

ACCURAY (STANDARD CHARACTERS)

 

Dec 30, 2008

 

Colombia

 

Registered

 

08137763

 

385785

 

Aug 26, 2009

 

009

 

Accuray Incorporated

45

 

ACCURAY (STANDARD CHARACTERS)

 

Oct 15, 2005

 

European Union Intellectual Property Office

 

Registered

 

004655833

 

004655833

 

Oct 6, 2006

 

009

 

Accuray Incorporated

46

 

ACCURAY (STANDARD CHARACTERS)

 

May 26, 2009

 

Iran

 

Registered

 

188030112

 

217781

 

Sep 9, 2012

 

009

 

Accuray Incorporated

47

 

ACCURAY (STANDARD CHARACTERS)

 

Aug 28, 2008

 

Korea (South)

 

Registered

 

40-2008-42136

 

40-797598

 

Aug 11, 2009

 

009

 

Accuray Incorporated

48

 

ACCURAY (STANDARD CHARACTERS)

 

May 19, 2009

 

Kuwait

 

Registered

 

103329

 

90405

 

May 19, 2009

 

009

 

Accuray Incorporated

49

 

ACCURAY

 

Oct 21, 2005

 

United States of America

 

Registered

 

A0002860

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

50

 

ACCURAY

 

Oct 21, 2005

 

Australia

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

51

 

ACCURAY

 

Oct 21,

 

Switzerland

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

 

40

--------------------------------------------------------------------------------


 

 

 

 

 

2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52

 

ACCURAY

 

Oct 21, 2005

 

Japan

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

53

 

ACCURAY

 

Oct 21, 2005

 

Korea (South)

 

Registered

 

896634

 

896634

 

Oct 21, 2005

 

10

 

Accuray Incorporated

54

 

ACCURAY (STANDARD CHARACTERS)

 

Oct 17, 2005

 

New Zealand

 

Registered

 

737214

 

737214

 

Jul 13, 2006

 

009

 

Accuray Incorporated

55

 

ACCURAY (STANDARD CHARACTERS)

 

Jun 23, 2009

 

Paraguay

 

Registered

 

21220

 

335824

 

Aug 3, 2010

 

009

 

Accuray Incorporated

56

 

ACCURAY (STANDARD CHARACTERS)

 

Jan 16, 2009

 

Russian Federation

 

Registered

 

2009700539

 

420624

 

Oct 15, 2010

 

009

 

Accuray Incorporated

57

 

ACCURAY (STANDARD CHARACTERS)

 

Jun 30, 2009

 

Saudi Arabia

 

Registered

 

144957

 

1272/86

 

Aug 15, 2011

 

009

 

Accuray Incorporated

58

 

ACCURAY (STANDARD CHARACTERS)

 

Oct 19, 2005

 

Taiwan, Republic of China

 

Registered

 

094050248

 

01213117

 

Jun 2, 2006

 

009

 

Accuray Incorporated

59

 

ACCURAY (STANDARD

 

May 5,

 

Ukraine

 

Registered

 

M 2009 05020

 

128119

 

Sep 10, 2010

 

009

 

Accuray Incorporated

 

41

--------------------------------------------------------------------------------


 

 

 

CHARACTERS)

 

2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

ACCURAY (STANDARD CHARACTERS)

 

Jul 13, 2009

 

Uruguay

 

Registered

 

403555

 

40355

 

Jun 13, 2012

 

009

 

Accuray Incorporated

61

 

ACCURAY AND DESIGN

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,915

 

3378543

 

Feb 5, 2008

 

10

 

Accuray Incorporated

62

 

MISCELLANEOUS DESIGN (ACCURAY’S DESIGN)

 

Oct 13, 2005

 

United States of America

 

Registered

 

78/732,925

 

3306635

 

Oct 9, 2007

 

009

 

Accuray Incorporated

63

 

CYBERKNIFE UNIVERSITY

 

Oct 11, 2006

 

United States of America

 

Registered

 

77/018,644

 

3465111

 

Jul 15, 2008

 

41

 

Accuray Incorporated

64

 

XCHANGE

 

Sep 26, 2006

 

United States of America

 

Registered

 

77/007,570

 

3631869

 

Jun 2, 2009

 

10

 

Accuray Incorporated

65

 

XCHANGE

 

Sep 29, 2006

 

European Union Intellectual Property Office

 

Registered

 

005347257

 

005347257

 

Aug 30, 2007

 

10

 

Accuray Incorporated

66

 

XCHANGE

 

Sep 26, 2006

 

United States of America

 

Registered

 

A0005960

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

 

42

--------------------------------------------------------------------------------


 

67

 

XCHANGE

 

Sep 26, 2006

 

China

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

68

 

XCHANGE

 

Sep 26, 2006

 

Japan

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

69

 

XCHANGE

 

Sep 26, 2006

 

Korea (South)

 

Registered

 

907679

 

907679

 

Sep 26, 2006

 

10

 

Accuray Incorporated

70

 

ACCURAY CAPITAL

 

Aug 27, 2007

 

United States of America

 

Registered

 

77/265,531

 

3620082

 

May 12, 2009

 

36

 

Accuray Incorporated

71

 

CYBERKNIFE VSI

 

Mar 30, 2009

 

United States of America

 

Registered

 

77/702,437

 

3904968

 

Jan 11, 2011

 

10

 

Accuray Incorporated

72

 

QUICKPLAN

 

Aug 26, 2009

 

United States of America

 

Registered

 

77/813,495

 

3829517

 

Aug 3, 2010

 

9

 

Accuray Incorporated

73

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 17, 2011

 

China

 

Registered

 

9059734

 

9059734

 

Feb 7, 2012

 

35

 

Accuray Incorporated

74

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 12, 2011

 

European Union Intellectual

 

Registered

 

009654864

 

009654864

 

Jun 21, 2011

 

35

 

Accuray Incorporated

 

43

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Property Office

 

 

 

 

 

 

 

 

 

 

 

 

75

 

INTERNATIONAL CYBERKNIFE NETWORK

 

Jan 14, 2011

 

Japan

 

Registered

 

2011-002039

 

5422567

 

Jul 1, 2011

 

35

 

Accuray Incorporated

76

 

PLANTOUCH

 

Sep 12, 2011

 

United States of America

 

Registered

 

85/420,777

 

4,332,520

 

May 7, 2013

 

 

 

Accuray Incorporated

77

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Sep 30, 2011

 

United States of America

 

Registered

 

85/436,970

 

4240551

 

Nov 13, 2012

 

35

 

Accuray Incorporated

78

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Dec 12, 2011

 

European Union Intellectual Property Office

 

Registered

 

10484723

 

10484723

 

Jul 26, 2012

 

35

 

Accuray Incorporated

79

 

AERO ACCURAY EXCHANGE IN RADITAION ONCOLOGY

 

Dec 22, 2011

 

Japan

 

Registered

 

2011-092307

 

5499149

 

Jun 8, 2012

 

35

 

Accuray Incorporated

80

 

ACCURAY (JAPANESE CHARACTERS)

 

Apr 4, 2012

 

United States of America

 

Registered

 

2012/026,212

 

5528381

 

Oct 12, 2012

 

10

 

Accuray Incorporated

 

44

--------------------------------------------------------------------------------


 

81

 

CYBERKNIFE (JAPANESE CHARACTERS)

 

Oct 18, 2011

 

Japan

 

Registered

 

2011-74379

 

5638370

 

Dec 20, 2013

 

10

 

Accuray Incorporated

82

 

HI ART

 

Feb 24, 2005

 

India

 

Registered

 

1340588

 

1340588

 

Feb 24, 2005

 

10

 

TomoTherapy Incorporated

83

 

HI ART

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006942

 

1185028

 

Dec 1, 2005

 

10

 

Accuray Incorporated

84

 

HI ART

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,428

 

TMA740020

 

May 13, 2009

 

10

 

TomoTherapy Incorporated

85

 

HI ART

 

Mar 3, 2005

 

Madrid Protocol

 

Registered

 

865,313

 

865313

 

Mar 3, 2005

 

10

 

Accuray Incorporated

86

 

HI ART (2840349)

 

May 28, 2003

 

United States of America

 

Registered

 

78/255,227

 

2840349

 

May 11, 2004

 

10

 

Accuray Incorporated

87

 

HI ART (2840348)

 

May 28, 2003

 

United States of America

 

Registered

 

78/255,208

 

2840348

 

May 11, 2004

 

9

 

Accuray Incorporated

88

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,644

 

TMA 626773

 

Nov 26, 2004

 

 

 

TomoTherapy Incorporated

 

45

--------------------------------------------------------------------------------


 

89

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,408

 

TMA 722932

 

Sep 4, 2008

 

 

 

TomoTherapy Incorporated

90

 

MISCELLANEOUS DESIGN (TOMOTHERAPY LOGO)

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

94006944

 

1182819

 

Nov 16, 2005

 

10

 

TomoTherapy Incorporated

91

 

TOMO

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,410

 

TMA 722931

 

Sep 4, 2008

 

10

 

TomoTherapy Incorporated

92

 

TOMO

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,645

 

TMA 626109

 

Nov 22, 2004

 

10

 

TomoTherapy Incorporated

93

 

TOMO

 

Jun 26, 2003

 

European Union Intellectual Property Office

 

Registered

 

003243979

 

003243979

 

Nov 11, 2004

 

10

 

TomoTherapy Incorporated

94

 

TOMO

 

Feb 24, 2005

 

India

 

Registered

 

1340584

 

1340584

 

Feb 24, 2005

 

10

 

TomoTherapy Incorporated

95

 

TOMO

 

Mar 3, 2005

 

Madrid Protocol

 

Registered

 

857,295

 

857295

 

Mar 3, 2005

 

10

 

Accuray Incorporated

 

46

--------------------------------------------------------------------------------


 

96

 

TOMO

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006945

 

1182820

 

Nov 16, 2005

 

10

 

Accuray Incorporated

97

 

TOMO

 

Jan 14, 2003

 

United States of America

 

Registered

 

78/203,099

 

2788956

 

Dec 2, 2003

 

10

 

Accuray Incorporated

98

 

TOMO3D

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

94006966

 

0082821

 

Nov 16, 2005

 

10

 

TomoTherapy Incorporated

99

 

TOMOTHERAPY

 

Oct 9, 2012

 

United States of America

 

Registered

 

85/749,470

 

4417188

 

Oct 15, 2013

 

10

 

Accuray Incorporated

100

 

TOMOTHERAPY

 

Feb 2, 2012

 

Brazil

 

Registered

 

840016190

 

840016190

 

Feb 18, 2015

 

10

 

Accuray Incorporated

101

 

TOMOTHERAPY

 

Feb 16, 2005

 

Canada

 

Registered

 

1,247,407

 

TMA 708751

 

Mar 4, 2008

 

10

 

TomoTherapy Incorporated

102

 

TOMOTHERAPY

 

Feb 24, 2005

 

India

 

Registered

 

1340585

 

1340585

 

Feb 24, 2005

 

10

 

TomoTherapy Incorporated

103

 

TOMOTHERAPY

 

Feb 9, 2005

 

United States of America

 

Registered

 

847,352

 

847352

 

Feb 9, 2005

 

10

 

Accuray Incorporated

 

47

--------------------------------------------------------------------------------


 

104

 

TOMOTHERAPY

 

Mar 12, 2015

 

Russian Federation

 

Registered

 

2015706614

 

 

 

Jun 26, 2016

 

10

 

Accuray Incorporated

105

 

TOMOTHERAPY

 

Feb 17, 2005

 

Taiwan, Republic of China

 

Registered

 

094006943

 

1182818

 

Nov 16, 2005

 

10

 

Accuray Incorporated

106

 

TOMOTHERAPY AND DESIGN

 

Jul 9, 2003

 

Canada

 

Registered

 

01/182,642

 

TMA 653899

 

Nov 29, 2005

 

 

 

TomoTherapy Incorporated

107

 

TOMOTHERAPY (SINGLE LINE)

 

Jul 9, 2003

 

Canada

 

Registered

 

1,182,643

 

TMA 654059

 

Nov 30, 2005

 

10

 

TomoTherapy Incorporated

108

 

TOMOTHERAPY HI ART

 

Mar 5, 2001

 

United States of America

 

Registered

 

76/219,829

 

2729995

 

Jun 24, 2003

 

10

 

Accuray Incorporated

109

 

TOMOTHERAPY (JAPANESE CHARACTERS)

 

Mar 22, 2012

 

Japan

 

Registered

 

2012-021787

 

5585393

 

May 24, 2013

 

10

 

Accuray Incorporated

110

 

TOMOHD

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,550

 

4418909

 

Oct 15, 2013

 

10

 

Accuray Incorporated

111

 

TOMOH

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,560

 

4621369

 

Oct 14, 2014

 

10

 

Accuray Incorporated

 

48

--------------------------------------------------------------------------------


 

112

 

STATRT

 

Oct 5, 2010

 

United States of America

 

Registered

 

85/145,487

 

4808683

 

Sep 8, 2015

 

10

 

Accuray Incorporated

113

 

STATRT

 

Jun 12, 2008

 

European Union Intellectual Property Office

 

Registered

 

007005937

 

007005937

 

Apr 3, 2009

 

10

 

TomoTherapy Incorporated

114

 

RADIATE HOPE

 

Sep 10, 2007

 

United States of America

 

Registered

 

77/275,205

 

4042324

 

Oct 18, 2011

 

36

 

Accuray Incorporated

115

 

RADIATE HOPE AND DESIGN

 

Sep 10, 2007

 

United States of America

 

Registered

 

77/275,240

 

4042326

 

Oct 18, 2011

 

36

 

Accuray Incorporated

116

 

TARGETING CANCER TOGETHER

 

Sep 10, 2007

 

United States of America

 

Registered

 

77/275,212

 

4042325

 

Oct 18, 2011

 

36

 

Accuray Incorporated

117

 

TOMOTHERAPY

 

Jun 11, 2008

 

Canada

 

Registered

 

1,399,183

 

TMA915,722

 

Oct 1, 2015

 

44

 

TomoTherapy Incorporated

118

 

TOMOPORTAL

 

Feb 19, 2007

 

India

 

Registered

 

1531829

 

1531829

 

Feb 19, 2007

 

9

 

TomoTherapy Incorporated

119

 

ONRAD

 

Jun 3,

 

European Union Intellectual

 

Registered

 

14195176

 

14195176

 

Oct 2, 2015

 

10

 

Accuray Incorporated

 

49

--------------------------------------------------------------------------------


 

 

 

 

 

2015

 

 Property Office

 

 

 

 

 

 

 

 

 

 

 

 

120

 

ONRAD

 

Jun 5, 2015

 

Japan

 

Registered

 

2015-053384

 

5802044

 

Oct 23, 2015

 

10

 

Accuray Incorporated

121

 

ONRAD (CLASS#9)

 

Jun 3, 2015

 

Mexico

 

Registered

 

1617204

 

1582025

 

Oct 20, 2015

 

9

 

Accuray Incorporated

122

 

ONRAD (CLASS#10)

 

Jun 3, 2015

 

Mexico

 

Registered

 

1617204

 

1582659

 

Oct 21, 2015

 

10

 

Accuray Incorporated

123

 

RADIXACT

 

Aug 24, 2015

 

European Union Intellectual Property Office

 

Registered

 

14500763

 

014500763

 

Dec 23, 2015

 

10

 

Accuray Incorporated

124

 

RADIXACT

 

Aug 25, 2015

 

Japan

 

Registered

 

2015-081559

 

5845038

 

Apr 22, 2016

 

10

 

Accuray Incorporated

125

 

PRECISION

 

Sep 3, 2015

 

Japan

 

Registered

 

2015-085717

 

 

 

Jul 7, 2016

 

9

 

Accuray Incorporated

126

 

IDMS

 

Sep 2, 2015

 

European Union Intellectual

 

Registered

 

14519102

 

14519102

 

Jan 11, 2016

 

9

 

Accuray Incorporated

 

50

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Property Office

 

 

 

 

 

 

 

 

 

 

 

 

127

 

IDMS

 

Sep 3, 2015

 

Japan

 

Registered

 

2015-085198

 

5829333

 

Feb 26, 2016

 

9

 

Accuray Incorporated

128

 

ACCURAY PRECISION

 

Jan 6, 2016

 

European Union Intellectual Property Office

 

Registered

 

14977862

 

14977862

 

May 5, 2016

 

9

 

Accuray Incorporated

129

 

ACCURAY PRECISION

 

Jan 8, 2016

 

Japan

 

Registered

 

2016-002109

 

5854578

 

May 27, 2016

 

9

 

Accuray Incorporated

130

 

PRECISEART

 

Feb 15, 2016

 

Japan

 

Registered

 

2016-015892

 

5868546

 

Jul 22, 2016

 

9

 

Accuray Incorporated

131

 

PRECISERTX

 

Feb 12, 2016

 

United States of America

 

Registered

 

15/103,658

 

15103658

 

Jun 22, 2016

 

9

 

Accuray Incorporated

132

 

PRECISERTX

 

Feb 15, 2016

 

Japan

 

Registered

 

2016-015898

 

5868547

 

Jul 22, 2016

 

9

 

Accuray Incorporated

133

 

CTRUE

 

Feb 9, 2007

 

European Union Intellectual

 

Registered

 

5705827

 

5705827

 

Feb 11, 2008

 

10

 

TomoTherapy Incorporated

 

51

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Property Office

 

 

 

 

 

 

 

 

 

 

 

 

134

 

RADIXACT

 

Aug 31, 2015

 

United States of America

 

Registered

 

86/742,946

 

5092439

 

Nov 29, 2016

 

10

 

Accuray Incorporated

 

OUS Issued Patent Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

APPLICATION NUMBER

 

STATUS

 

GRANT
DATE

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

China

 

May 9, 2006

 

2006800250458

 

Issued

 

Dec 1, 2011

 

Accuray Incorporated

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

Japan

 

May 9, 2006

 

2008511299

 

Issued

 

Nov 15, 2012

 

Accuray Incorporated

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

China

 

Jun 27, 2006

 

2006800281600

 

Issued

 

Dec 5, 2012

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT FOR IMAGE-GUIDED
RADIATION TREATMENT

 

Japan

 

Jun 27, 2006

 

2008520277

 

Issued

 

Aug 29, 2014

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY - KOREA

 

Korea (South)

 

Apr 5, 2005

 

20067023241

 

Issued

 

Sep 28, 2011

 

Accuray Incorporated

 

52

--------------------------------------------------------------------------------


 

IMAGING GEOMETRY - PCT

 

China

 

Jun 29, 2006

 

2006800286765

 

Issued

 

Jul 18, 2012

 

Accuray Incorporated

Imaging geometry

 

China

 

Jun 29, 2005

 

2010101970488

 

Issued

 

Jun 12, 2012

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

Germany

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

European Patent Office

 

Jun 29, 2006

 

67744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

France

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

United Kingdom

 

Jun 29, 2006

 

067744094

 

Issued

 

Aug 10, 2011

 

Accuray Incorporated

IMAGING GEOMETRY - PCT

 

Japan

 

Jun 29, 2006

 

2008520316

 

Issued

 

Aug 10, 2012

 

Accuray Incorporated

Adaptive X-Ray Control

 

China

 

Feb 13, 2007

 

2007800055515

 

Issued

 

Sep 5, 2012

 

Accuray Incorporated

Adaptive X-Ray Control

 

Japan

 

Feb 13, 2007

 

2008555381

 

Issued

 

Nov 8, 2012

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GERMANY

 

Germany

 

Dec 7, 1993

 

DE19936033449

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- EPO

 

European Patent Office

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

 

53

--------------------------------------------------------------------------------


 

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- FRANCE

 

France

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- GREAT BRITAIN

 

United Kingdom

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- ITALY

 

Italy

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND
RADIOTHERAPY- KOREA

 

Korea (South)

 

Dec 7, 1993

 

95702344

 

Issued

 

Feb 26, 2002

 

Accuray Incorporated

APPARATUS FOR AND METHOD OF CARRYING OUT STEREOTAXIC RADIOSURGERY AND

 

Sweden

 

Dec 7, 1993

 

949035075

 

Issued

 

Mar 10, 2004

 

Accuray Incorporated

 

54

--------------------------------------------------------------------------------


 

RADIOTHERAPY- SWEDEN

 

 

 

 

 

 

 

 

 

 

 

 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- GERMANY

 

Germany

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- EPO

 

European Patent Office

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- FRANCE

 

France

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- ITALY

 

Italy

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

 

55

--------------------------------------------------------------------------------


 

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

Japan

 

Mar 14, 2000

 

2000604773

 

Issued

 

Dec 4, 2009

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- JAPAN

 

Japan

 

Mar 14, 2000

 

2009225262

 

Issued

 

Mar 8, 2013

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- KOREA

 

Korea (South)

 

Mar 14, 2000

 

1020017011675

 

Issued

 

Aug 10, 2007

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT- SWEDEN

 

Sweden

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION

 

United Kingdom

 

Mar 14, 2000

 

009179284

 

Issued

 

Jun 16, 2004

 

Accuray Incorporated

 

56

--------------------------------------------------------------------------------


 

DURING TREATMENT- UNITED KINGDOM

 

 

 

 

 

 

 

 

 

 

 

 

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

Japan

 

Sep 14, 2001

 

2007212216

 

Issued

 

Apr 20, 2012

 

Accuray Incorporated

Dynamic Tracking of Moving Targets

 

Japan

 

Aug 22, 2005

 

2007534595

 

Issued

 

Nov 16, 2012

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

China

 

Dec 8, 2008

 

2007800234568

 

Issued

 

Jul 27, 2011

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

Japan

 

May 30, 2007

 

2009518130

 

Issued

 

Sep 5, 2014

 

Accuray Incorporated

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

Japan

 

Aug 30, 2007

 

2007253810

 

Issued

 

Nov 14, 2013

 

Accuray Incorporated

COLLIMATOR CHANGER

 

Japan

 

Oct 9, 2007

 

2009536231

 

Issued

 

Aug 2, 2013

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

China

 

Oct 11, 2007

 

2007800406282

 

Issued

 

Feb 18, 2016

 

Accuray Incorporated

 

57

--------------------------------------------------------------------------------


 

An apparatus and method for determining an optimized path traversal for
radiation treatment delivery system

 

Japan

 

Sep 30, 2009

 

2010502090

 

Issued

 

Aug 2, 2013

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

China

 

Dec 11, 2008

 

2008801248685

 

Issued

 

Apr 23, 2014

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

Japan

 

Dec 11, 2008

 

2010543094

 

Issued

 

Dec 6, 2013

 

Accuray Incorporated

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

China

 

Aug 12, 2009

 

CN2009801422313

 

Issued

 

Sep 10, 2014

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

China

 

Jan 25, 2010

 

2010800055767

 

Issued

 

Jan 26, 2014

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED

 

China

 

Jan 25, 2010

 

CN103889139A

 

Issued

 

Jun 29, 2016

 

Accuray Incorporated

 

58

--------------------------------------------------------------------------------


 

MULTIPLE ENERGY OPERATION

 

 

 

 

 

 

 

 

 

 

 

 

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

China

 

Feb 20, 2012

 

2010800369694

 

Issued

 

Nov 17, 2014

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

Japan

 

Jul 2, 2010

 

2012519611

 

Issued

 

Oct 30, 2015

 

Accuray Incorporated

Magnetron Powered of Interleaved Multi-energy LInac

 

China

 

Sep 20, 2012

 

2011800149735

 

Issued

 

Sep 19, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

China

 

Oct 28, 2011

 

2011800570349

 

Issued

 

Jan 17, 2017

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Germany

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

European Patent Office

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

France

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

 

59

--------------------------------------------------------------------------------


 

Method and apparatus for treating a target’s partial motion range

 

United Kingdom

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Italy

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Japan

 

Oct 28, 2011

 

2013536890

 

Issued

 

May 13, 2016

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

Sweden

 

Oct 28, 2011

 

117827121

 

Issued

 

Dec 14, 2016

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2012800108955

 

Issued

 

Apr 11, 2016

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

Japan

 

Jan 10, 2012

 

 

 

Issued

 

Mar 8, 2017

 

Accuray Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

Germany

 

Sep 9, 2003

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

France

 

Sep 9, 2003

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

United Kingdom

 

Sep 9, 2003

 

027233907

 

Issued

 

Nov 7, 2007

 

TomoTherapy Incorporated

 

60

--------------------------------------------------------------------------------


 

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

Japan

 

Sep 9, 2003

 

2002572101

 

Issued

 

Mar 6, 2009

 

TomoTherapy Incorporated

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

Japan

 

Sep 6, 2004

 

2003574268

 

Issued

 

Feb 18, 2011

 

TomoTherapy Incorporated

TOMOTHERAPY STEREOTACTIC UPPER BODY FIXATION AND POSITIONING DEVICE

 

Japan

 

Jan 23, 2006

 

2006522801

 

Issued

 

Jul 30, 2010

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

Germany

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

France

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING TARGET

 

United Kingdom

 

Jul 21, 2006

 

080062342

 

Issued

 

May 4, 2011

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

Japan

 

Jan 22, 2008

 

2008523014

 

Issued

 

Oct 18, 2013

 

TomoTherapy Incorporated

 

61

--------------------------------------------------------------------------------


 

EVALUATION OF QUALITY ASSURANCE CRITERIA IN DELIVERY OF A TREATMENT PLAN

 

China

 

Jul 21, 2006

 

2006800345975

 

Issued

 

Jul 18, 2012

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Germany

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

France

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

United Kingdom

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Italy

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

Sweden

 

Jul 21, 2006

 

067882233

 

Issued

 

Jun 24, 2015

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Germany

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

France

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

 

62

--------------------------------------------------------------------------------


 

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

United Kingdom

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Netherlands

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

GENERATING NEW CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

Sweden

 

Jul 21, 2006

 

068002351

 

Issued

 

Jun 8, 2011

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

Japan

 

Jan 22, 2008

 

2008522987

 

Issued

 

Aug 10, 2012

 

TomoTherapy Incorporated

 

US Issued Patent Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

STATUS

 

GRANT DATE

 

PATENT
NUMBER

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

May 13, 2005

 

Issued

 

Apr 17, 2012

 

8160205

 

Accuray Incorporated

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

Sep 12, 2012

 

Issued

 

Jun 10, 2014

 

8745789

 

Accuray Incorporated

FOUR-DIMENSIONAL VOLUME OF INTEREST

 

US

 

Jun 2, 2005

 

Issued

 

Apr 1, 2008

 

7352370

 

Accuray Incorporated

 

63

--------------------------------------------------------------------------------


 

INVERSE PLANNING USING OPTIMIZATION CONSTRAINTS DERIVED FROM IMAGE INTENSITY

 

US

 

Jun 2, 2005

 

Issued

 

Jul 15, 2008

 

7400755

 

Accuray Incorporated

INVERSE PLANNING USING OPTIMIZATION CONSTRAINTS DERIVED FROM IMAGE INTENSITY

 

US

 

Jun 9, 2008

 

Issued

 

May 4, 2010

 

7711169

 

Accuray Incorporated

METHOD FOR AUTOMATIC ANATOMY-SPECIFIC TREATMENT PLANNING PROTOCOLS BASED ON
HISTORICAL INTEGRATION OF PREVIOUSLY ACCEPTED PLANS

 

US

 

Jun 27, 2005

 

Issued

 

Apr 22, 2008

 

7362848

 

Accuray Incorporated

METHOD FOR AUTOMATIC ANATOMY-SPECIFIC TREATMENT PLANNING PROTOCOLS BASED ON
HISTORICAL INTEGRATION OF PREVIOUSLY ACCEPTED PLANS

 

US

 

Feb 29, 2008

 

Issued

 

Sep 22, 2009

 

7593505

 

Accuray Incorporated

PATIENT TRACKING USING A VIRTUAL IMAGE

 

US

 

Aug 11, 2005

 

Issued

 

Mar 26, 2013

 

8406851

 

Accuray Incorporated

MULTI-PHASE REGISTRATION OF 2-D X-RAY IMAGES TO 3-D VOLUME STUDIES

 

US

 

Nov 16, 2005

 

Issued

 

Nov 16, 2010

 

7835500

 

Accuray Incorporated

RIGID BODY TRACKING FOR RADIOSURGERY

 

US

 

Nov 16, 2005

 

Issued

 

Mar 23, 2010

 

7684647

 

Accuray Incorporated

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT SCAN

 

US

 

Jun 29, 2005

 

Issued

 

Nov 9, 2010

 

7831073

 

Accuray Incorporated

 

64

--------------------------------------------------------------------------------


 

PRECISION REGISTRATION OF X-RAY IMAGES TO CONE-BEAM CT SCAN

 

US

 

Oct 7, 2010

 

Issued

 

Nov 6, 2012

 

8306297

 

Accuray Incorporated

DYNAMIC TRACKING OF SOFT TISSUE TARGETS WITH ULTRA-SOUND IMAGES, WITHOUT USING
FIDUCIAL MARKERS

 

US

 

Jun 29, 2005

 

Issued

 

May 11, 2010

 

7713205

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY FOR THERAPEUTIC RADIATION SYSTEM

 

US

 

Oct 17, 2003

 

Issued

 

Dec 26, 2006

 

7154991

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY

 

US

 

Jun 30, 2004

 

Issued

 

Dec 28, 2010

 

7860550

 

Accuray Incorporated

Patient Positioing AssemblyPATIENT POSITIOING ASSEMBLY

 

US

 

Jun 3, 2010

 

Issued

 

Jun 4, 2013

 

8457279

 

Accuray Incorporated

UNIFIED QUALITY ASSURANCE FOR A RADIATION TREATMENT DELIVERY SERVICE

 

US

 

Nov 14, 2005

 

Issued

 

Feb 2, 2010

 

7656998

 

Accuray Incorporated

IMAGING GEOMETRY

 

US

 

Jun 29, 2005

 

Issued

 

Nov 27, 2007

 

7302033

 

Accuray Incorporated

IMAGING GEOMETRY

 

US

 

Oct 9, 2007

 

Issued

 

Jan 13, 2009

 

7477722

 

Accuray Incorporated

AUTOMATIC GENERATION OF AN ENVELOPE OF CONSTRAINT POINTS FOR INVERSE PLANNING

 

US

 

Sep 6, 2005

 

Issued

 

Sep 21, 2010

 

7801349

 

Accuray Incorporated

DRR GENERATION AND ENHANCEMENT USING A DEDICATED GRAPHICS DEVICE

 

US

 

Jun 23, 2005

 

Issued

 

Feb 12, 2008

 

7330578

 

Accuray Incorporated

 

65

--------------------------------------------------------------------------------


 

ADAPTIVE X-RAY CONTROL

 

US

 

Oct 13, 2008

 

Issued

 

Jul 9, 2013

 

8483358

 

Accuray Incorporated

ADAPTIVE X-RAY CONTROL

 

US

 

Feb 28, 2012

 

Issued

 

Apr 8, 2014

 

8693632

 

Accuray Incorporated

WIZARD AND TEMPLATE FOR TREATMENT PALNNING

 

US

 

Sep 30, 2005

 

Issued

 

Nov 3, 2009

 

7611452

 

Accuray Incorporated

WORKSPACE OPTIMIZATION FOR RADIATION TREATMENT DELIVERY SYSTEM

 

US

 

Sep 28, 2005

 

Issued

 

Sep 4, 2007

 

7266176

 

Accuray Incorporated

TREATMENT TARGET POSITIONING SYSTEM

 

US

 

Jun 30, 2004

 

Issued

 

Jan 23, 2007

 

7166852

 

Accuray Incorporated

ROI SELECTION IN IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Jun 12, 2007

 

7231076

 

Accuray Incorporated

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Mar 31, 2004

 

Issued

 

May 16, 2006

 

7046765

 

Accuray Incorporated

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Jan 23, 2006

 

Issued

 

Sep 5, 2006

 

7103145

 

Accuray Incorporated

RADIOSURGERY X-RAY SYSTEM WITH COLLISON AVOIDANCE SUBSYSTEM

 

US

 

Jan 23, 2006

 

Issued

 

Sep 5, 2006

 

7103144

 

Accuray Incorporated

APPARATUS AND METHOD FOR REGISTERING 2D RADIOGRAPHIC IMAGES WITH IMAGES
RECONSTRUCTED FROM 3D SCAN DATA

 

US

 

Aug 29, 2003

 

Issued

 

Apr 17, 2007

 

7204640

 

Accuray Incorporated

 

66

--------------------------------------------------------------------------------


 

DIRECT VOLUME RENDERING OF 4D DEFORMABLE VOLUME IMAGES

 

US

 

Mar 31, 2005

 

Issued

 

Mar 17, 2009

 

7505037

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

US

 

Mar 16, 1999

 

Issued

 

Nov 7, 2000

 

6144875

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Sep 15, 2000

 

Issued

 

Aug 17, 2004

 

6778850

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY ANND PATIENT MOTIONS
DURING TREATMENT

 

US

 

Sep 8, 2000

 

Issued

 

Dec 31, 2002

 

6501981

 

Accuray Incorporated

APPARATUS AND METHOD FOR COMPENSATING FOR RESPIRATORY AND PATIENT MOTION DURING
TREATMENT

 

US

 

Oct 18, 2002

 

Issued

 

Jan 15, 2008

 

7318805

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Jan 20, 2009

 

Issued

 

Dec 27, 2011

 

8086299

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Nov 29, 2011

 

Issued

 

Jan 21, 2014

 

8634898

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Dec 18, 2013

 

Issued

 

Feb 21, 2017

 

9572997

 

Accuray Incorporated

 

67

--------------------------------------------------------------------------------


 

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USER INTERFACE

 

US

 

Sep 30, 2005

 

Issued

 

Dec 13, 2011

 

8077936

 

Accuray Incorporated

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

Sep 23, 2005

 

Issued

 

Apr 8, 2008

 

7356120

 

Accuray Incorporated

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

Feb 14, 2008Sep 23, 2005

 

Issued

 

Oct 20, 2009Apr 8, 2008

 

76044057356120

 

Accuray Incorporated

INTEGRATED QUALITY ASSURANCE FOR AN IMAGE GUIDED RADIATION TREATMENT DELIVERY
SYSTEM

 

US

 

Feb 14, 2008

 

Issued

 

Oct 20, 2009

 

7604405

 

Accuray Incorporated

TREATMENT DELIVERY OPTIMIZATION

 

US

 

Jun 29, 2006

 

Issued

 

Apr 6, 2010

 

7693257

 

Accuray Incorporated

ANCHORED FIDUCIAL APPARATUS AND METHOD

 

US

 

Dec 20, 2001

 

Issued

 

Oct 9, 2007

 

7280865

 

Accuray Incorporated

METHOD AND APPARATUUS FOR TRACKING AN INTERNAL TARGET REGION WITHOUT AN
IMPLANTED FIDUCIAL

 

US

 

Nov 12, 2002

 

Issued

 

Aug 21, 2007

 

7260426

 

Accuray Incorporated

FIDUCIAL-LESS TRACKING WITH NON-RIGID IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Feb 5, 2008

 

7327865

 

Accuray Incorporated

FIDUCIAL -LESS TRACKING WITH NON-

 

US

 

Dec 5, 2007

 

Issued

 

Mar 17, 2009

 

7505617

 

Accuray Incorporated

 

68

--------------------------------------------------------------------------------


 

RIGID IMAGE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

FLEXIBLE TREATMENT PLANNING

 

US

 

Sep 29, 2005

 

Issued

 

Nov 20, 2007

 

7298819

 

Accuray Incorporated

APPARATUS AND METHOD FOR RADIOSURGERY

 

US

 

Dec 22, 2003

 

Issued

 

Jan 30, 2007

 

7171257

 

Accuray Incorporated

APPARATUS AND METHOD FOR RADIOSURGERY

 

US

 

Dec 12, 2006

 

Issued

 

Dec 14, 2010

 

7853313

 

Accuray Incorporated

APPARATUS AND METHOD FOR RADIOSURGERY APPARATUS AND METHOD FOR DETERMINING
MEASURE OF SIMILARITY BETWEEN IMAGES

 

US US

 

Dec 12, 2006 Aug 29, 2003

 

Issued Issued

 

Dec 14, 2010 Mar 6, 2007

 

7853313 7187792

 

Accuray Incorporated Accuray Incorporated

APPARATUS AND METHOD FOR DETERMINING MEASURE OF SIMILARITY BETWEEN IMAGES

 

US

 

Jan 16, 2007

 

Issued

 

Jan 20, 2009

 

7480399

 

Accuray Incorporated

IMAGE GUIDED RADIOSURGERY METHOD AND APPARATUS USING REGISTRATION OF 2D
RADIOGRAPHIC IMAGES WITH DIGITALLY RECONSTRUCTED RADIOGRAPHS OF 3D SCAN DATA

 

US

 

Aug 29, 2003

 

Issued

 

Jul 13, 2010

 

7756567

 

Accuray Incorporated

IMAGE GUIDED RADIOSURGERY METHOD AND APPARATUS USING REGISTRATION OF 2D
RADIOGRAPHIC IMAGES WITH DIGITALLY RECONSTRUCTED

 

US

 

Jun 3, 2010

 

Issued

 

Oct 2, 2012

 

8280491

 

Accuray Incorporated

 

69

--------------------------------------------------------------------------------


 

RADIOGRAPHS OF 3D SCAN DATA

 

 

 

 

 

 

 

 

 

 

 

 

GENERATION OF RECONSTRUCTED IMAGES

 

US

 

Mar 31, 2004

 

Issued

 

Jan 1, 2008

 

7315636

 

Accuray Incorporated

MOTION FIELD GENERATION FOR NON-RIGID IMAGE REGISTRATION

 

US

 

Jun 30, 2004

 

Issued

 

Sep 16, 2008

 

7426318

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Sep 30, 2004

 

Issued

 

Mar 24, 2015

 

8989349

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Aug 7, 2007Mar 10, 2015

 

Issued

 

Oct 28,25, 20142016

 

88741879474914

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Aug 7, 2007

 

Issued

 

Oct 28, 2014

 

8874187

 

Accuray Incorporated

IMAGE ENHANCEMENT METHOD AND SYSTEM FOR FIDUCIAL-LESS TRACKING OF TREATMENT
TARGETS

 

US

 

Dec 15, 2008

 

Issued

 

Nov 23, 2010

 

7840093

 

Accuray Incorporated

NON-LINEAR CORRELATION MODELS FOR INTERNAL TARGET MOVEMENT

 

US

 

Sep 29, 2005

 

Issued

 

Sep 27, 2011

 

8027715

 

Accuray Incorporated

RESPIRATION PHANTOM FOR QUALITY ASSURANCE

 

US

 

Dec 1, 2005

 

Issued

 

Jul 22, 2008

 

7402819

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

US

 

Jun 28, 2006

 

Issued

 

Nov 17, 2009

 

7620144

 

Accuray Incorporated

 

70

--------------------------------------------------------------------------------


 

CORRELATION MODEL SELECTION FOR INTERNAL TARGET MOVEMENT

 

US

 

Sep 29, 2005

 

Issued

 

May 15, 2012

 

8180432

 

Accuray Incorporated

METHOD AND APPARATUS FOR PATIENT LOADING AND UNLOADING

 

US

 

Jan 24, 2006

 

Issued

 

Jun 30, 2009

 

7552490

 

Accuray Incorporated

METHOD AND APPARATUS FOR PATIENT LOADING AND UNLOADING

 

US

 

May 28, 2009

 

Issued

 

Mar 26, 2013

 

8402581

 

Accuray Incorporated

DELINEATION ON THREE-DIMENSIONAL MEDICAL IMAGE

 

US

 

Mar 30, 2006

 

Issued

 

Mar 15, 2011

 

7907772

 

Accuray Incorporated

ENERGY MONITORING, OPTIMAL DOSE RATE X-RAY TARGET

 

US

 

Apr 25, 2006

 

Issued

 

Jun 24, 2008

 

7391849

 

Accuray Incorporated

AUTOMATICALLY DETERMINING A BEAM PARAMETER FOR RADIATION TREATMENT PLANNING

 

US

 

Mar 30, 2007

 

Issued

 

Sep 15, 2009

 

7590219

 

Accuray Incorporated

DETERMINING A TARGET-TO-SURFACE DISTANCE AND USING IT FOR REAL TIME ABSORBED
DOSE CALCULATION AND COMPENSATION

 

US

 

Aug 25, 2006

 

Issued

 

Mar 17, 2009

 

7505559

 

Accuray Incorporated

TEMPORAL SMOOTHING OF A DEFORMATION FIELD

 

US

 

Dec 13, 2006

 

Issued

 

Nov 24, 2009

 

7623679

 

Accuray Incorporated

CALIBRATING TRACKING SYSTEMS TO REMOVE POSITION-DEPENDENT BIAS

 

US

 

Feb 23,22, 2007

 

Issued

 

Apr 9, 2013

 

8417318

 

Accuray Incorporated

 

71

--------------------------------------------------------------------------------


 

FIDUCIAL-LESS TRACKING OF A VOLUME OF INTEREST

 

US

 

Nov 3, 2006

 

Issued

 

Sep 9, 2014

 

8831706

 

Accuray Incorporated

COLLIMATOR CHANGER

 

US

 

Nov 3, 2006

 

Issued

 

Sep 2, 2014

 

8822934

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

US

 

Jan 20, 2011

 

Issued

 

Jan 3, 2012

 

8090175

 

Accuray Incorporated

INTEGRATED VARIABLE-APERTURE COLLIMATOR AND FIXED-APERTURE COLLIMATOR

 

US

 

Jun 29, 2007

 

Issued

 

Jan 10, 2012

 

8093572

 

Accuray Incorporated

PHANTOM INSERT FOR QUALITY ASSURANCE

 

US

 

Mar 29, 2007

 

Issued

 

Sep 29, 2009

 

7594753

 

Accuray Incorporated

“NON-COLLOCATED IMAGING AND TREATMENT IN IMAGE-GUIDED RADIATION TREATMENT
SYSTEMS”.

 

US

 

Jun 29, 2007

 

Issued

 

Nov 24, 2009

 

7623623

 

Accuray Incorporated

APPARATUS AND METHOD FOR DETERMINING AN OPTIMIZED PATH TRAVERSAL FOR RADIATION
TREATMENT DELIVERY SYSTEM

 

US

 

Mar 30, 2007

 

Issued

 

Sep 11, 2012

 

8262554

 

Accuray Incorporated

ROBOTIC ARM FOR A RADIATION TREATMENT SYSTEM

 

US

 

Jun 29, 2007

 

Issued

 

Feb 18, 2014

 

8655429

 

Accuray Incorporated

A NON-INVASIVE METHOD FOR USING 2D ANGIOGRAPHIC IMAGES FOR RADIOSURGICAL TARGET
DEFINITION

 

US

 

Jun 30, 2007

 

Issued

 

Aug 30, 2016

 

9427201

 

Accuray Incorporated

 

72

--------------------------------------------------------------------------------


 

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

US

 

Aug 27, 2008

 

Issued

 

Dec 27, 2011

 

8086004

 

Accuray Incorporated

LOWER-TORSO ASSEMBLY OF A TREATMENT COUCH USEABLE IN AN X-RAY ENVIRONMENT

 

US

 

Jun 27, 2007

 

Issued

 

Jun 22, 2010

 

7742562

 

Accuray Incorporated

HIGH QUALITY VOLUME RENDERING WITH GPU USING FLOATING-POINT FRAME BUFFER OBJECT

 

US

 

Jun 25, 2007

 

Issued

 

Feb 15, 2011

 

7889902

 

Accuray Incorporated

CARDIAC TARGET TRACKING

 

US

 

Jan 15, 2009

 

Issued

 

Oct 23, 2012

 

8295435

 

Accuray Incorporated

CONSTRAINED-CURVE CORRELATION MODEL

 

US

 

Jan 10, 2008

 

Issued

 

Nov 22, 2011

 

8064642

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Oct 26, 2007

 

Issued

 

Feb 2, 2016

 

9248312

 

Accuray Incorporated

TARGET TRACKING USING SURFACE SCANNER AND FOUR-DIMENSIONAL DIAGNOSTIC IMAGING
DATA

 

US

 

Jan 7, 2008

 

Issued

 

May 18, 2010

 

7720196

 

Accuray Incorporated

TARGET LOCATION BY TRACKING OF IMAGING DEVICE

 

US

 

Oct 11, 2011

 

Issued

 

Mar 22, 2016

 

9289268

 

Accuray Incorporated

SUBTRACTION OF SEGMENTED ANATOMICAL FEATURE FROM AN ACQUIRED IMAGE

 

US

 

Sep 30, 2008

 

Issued

 

Jun 4, 2013

 

8457372

 

Accuray Incorporated

 

73

--------------------------------------------------------------------------------


 

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

Oct 14, 2008

 

Issued

 

Feb 28, 2012

 

8126114

 

Accuray Incorporated

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

Feb 27, 2012Oct 14, 2008

 

Issued

 

Jun 24, 2014Feb 28, 2012

 

87613378126114

 

Accuray Incorporated

SEVEN OR MORE DEGREES OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

US

 

Feb 27, 2012

 

Issued

 

Jun 24, 2014

 

8761337

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

US

 

Oct 16, 2009

 

Issued

 

Jul 31, 2012

 

8232748

 

Accuray Incorporated

TRAVELING WAVE LINAC ACCELERATOR COMPRISING FREQUENCY CONTROLLER FOR INTERLEAVED
MULTIPLE-ENERGY OPERATION

 

US

 

Jul 17, 2012

 

Issued

 

Feb 26, 2013

 

8384314

 

Accuray Incorporated

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

 

Sep 11, 2009

 

Issued

 

Mar 6, 2012

 

8130907

 

Accuray Incorporated

Controlling Timing for X-ray Imaging Based on Target Movement

 

US

 

Jan 26, 2012

 

Issued

 

Mar 3, 2015

 

8971490

 

Accuray Incorporated

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNINGControlling Timing

 

US

 

JunJan 26, 20092012

 

Issued

 

May 15, 2012Mar 3, 2015

 

81800208971490

 

Accuray Incorporated

 

74

--------------------------------------------------------------------------------


 

for X-ray Imaging Based on Target Movement

 

 

 

 

 

 

 

 

 

 

 

 

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNING

 

US

 

Apr 13, 2012Jun 26, 2009

 

Issued

 

Jun 2, 2015May 15, 2012

 

90446028180020

 

Accuray Incorporated

SEQUENTIAL OPTIMIZATIONS FOR TREATMENT PLANNING

 

US

 

Apr 13, 2012

 

Issued

 

Jun 2, 2015

 

9044602

 

Accuray Incorporated

Treatment Planning in a Virtual Environment

 

US

 

Apr 15, 2010

 

Issued

 

Aug 26, 2014

 

8819591

 

Accuray Incorporated

A method of interleaving multi x-ray energy operation for the standing wave
linear accelerator

 

US

 

Mar 5, 2010

 

Issued

 

Oct 9, 2012

 

8284898

 

Accuray Incorporated

A method of interleaving multi x-ray energy operation for the standing wave
linear accelerator

 

US

 

Sep 11, 2012

 

Issued

 

May 12, 2015

 

9031200

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

Jul 8, 2009

 

Issued

 

Jun 19, 2012

 

8203289

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

Jun 18, 2012Jul 8, 2009

 

Issued

 

Jul 22, 2014Jun 19, 2012

 

87862178203289

 

Accuray Incorporated

 

75

--------------------------------------------------------------------------------


 

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

US

 

Jun 18, 2012

 

Issued

 

Jul 22, 2014

 

8786217

 

Accuray Incorporated

Magnetron Powered of Interleaved Multi-energy LInac

 

US

 

Jan 29, 2010

 

Issued

 

Nov 13, 2012

 

8311187

 

Accuray Incorporated

Magnetron Powered of Interleaved Multi-Energy LInac

 

US

 

Nov 12, 2012

 

Issued

 

Aug 23, 2016

 

9426876

 

Accuray Incorporated

IMAGE ALIGNMENT

 

US

 

Sep 17, 2010

 

Issued

 

Nov 20, 2012

 

8315356

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

Issued

 

Dec 23, 2014

 

8917813

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Nov 12, 2014

 

Issued

 

Jul 12, 2016

 

9387347

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011Nov 12, 2014

 

Issued

 

Jan 13, 2015Jul 12, 2016

 

89346059387347

 

Accuray Incorporated

Rotatable Gantry Radiation Treatment System

 

US

 

Jun 28, 2016

 

Issued

 

Jul 11, 2017

 

9700740

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

Issued

 

Jan 13, 2015

 

8934605

 

Accuray Incorporated

 

76

--------------------------------------------------------------------------------


 

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Nov 19, 2014

 

Issued

 

May 3, 2016

 

9327141

 

Accuray Incorporated

Medical imaging and image-guided radiation treatment

 

US

 

Jun 11, 2011

 

Issued

 

Oct 15, 2013

 

8559596

 

Accuray Incorporated

Medical imaging and image-guided radiation treatment

 

US

 

Jun 8, 2011

 

Issued

 

Aug 12, 2014

 

8804901

 

Accuray Incorporated

Radiation Treatment Delivery System with Outwardly Movable Radiation Treatment
Head Extending from Ring Gantry

 

US

 

Aug 8, 2011

 

Issued

 

Mar 24, 2015

 

8989846

 

Accuray Incorporated

Systems and methods for real-time tumor tracking during radiation treatment
using ultrasound imaging

 

US

 

Aug 5, 2011

 

Issued

 

Aug 18, 2015

 

9108048

 

Accuray Incorporated

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING CURRENT TO MODULATE
PULSE-TO-PULSE DOSAGE

 

US

 

Dec 22, 2010

 

Issued

 

Oct 20, 2015

 

9167681

 

Accuray Incorporated

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING CURRENT TO MODULATE
PULSE-TO-PULSE DOSAGE

 

US

 

May 16, 2012

 

Issued

 

Sep 16, 2014

 

8836250

 

Accuray Incorporated

 

77

--------------------------------------------------------------------------------


 

TRAVELING WAVE LINEAR ACCELERATOR BASED X-RAY SOURCE USING PULSE WIDTH TO
MODULATE PULSE-TO-PULSE DOSAGE

 

US

 

Dec 22, 2010

 

Issued

 

Feb 9, 2016

 

9258876

 

Accuray Incorporated

SYSTEMS AND METHODS FOR CARGO SCANNING AND RADIOTHERAPY USING A TRAVELING WAVE
LINEAR ACCELERATOR BASED X-RAY SOURCE

 

US

 

May 16, 2012

 

Issued

 

Jan 27, 2015

 

8942351

 

Accuray Incorporated

METHOD AND APPARATUS FOR SELECTING A TRACKING METHOD TO USE IN IMAGE GUIDED
TREATMENT

 

US

 

Oct 25, 2011

 

Issued

 

Sep 30, 2014

 

8849633

 

Accuray Incorporated

Method and apparatus for treating a target’s partial motion range

 

US

 

Oct 25, 2011

 

Issued

 

Sep 2, 2014

 

8824630

 

Accuray Incorporated

Radiation Treatment Delivery System With Translatable Ring Gantry

 

US

 

Apr 15, 2011

 

Issued

 

Jun 27, 2017

 

9687200

 

Accuray Incorporated

Automatic Calibration for Device with Controlled Motion Range

 

US

 

Jul 15, 2011

 

Issued

 

Aug 2, 2016

 

9406411

 

Accuray Incorporated

APPARATUS FOR GENERATING MULTI-ENERGY X-RAY IMAGES AND METHODS OF USING THE SAME

 

US

 

Jun 28, 2012

 

Issued

 

Aug 16, 2016

 

9415240

 

Accuray Incorporated

IMAGE REGISTRATION FOR IMAGE-GUIDED SURGERY

 

US

 

Jul 14, 2011

 

Issued

 

Aug 26, 2014

 

8818105

 

Accuray Incorporated

 

78

--------------------------------------------------------------------------------


 

Systems and methods for achromatically bending a beam of charged particles by
about ninety degree during radiation treatment

 

US

 

Jul 15, 2011

 

Issued

 

Mar 26, 2013

 

8405044

 

Accuray Incorporated

Ring Gantry Radiation Treatment Delivery System With Dynamically Controllable
Inward Extension Of Treatment Head

 

US

 

Apr 15, 2011

 

Issued

 

Sep 17, 2013

 

8536547

 

Accuray Incorporated

SYSTEMS AND METHODS FOR GENERATING X-RAYS AND NEUTRONS

 

US

 

May 8, 2012

 

Issued

 

Sep 24, 2013

 

8541756

 

Accuray Incorporated

AMBIENT LIGHT SUPPRESSION USING COLOR SPACE INFORMATION TO DERIVE PIXEL-WISE
ATTENUATION FACTORS

 

US

 

Dec 17, 2015

 

Issued

 

Sep 26, 2017

 

9774838

 

Accuray Incorporated

SYSTEM AND METHOD FOR FUSION-ALIGNED REPROJECTION OF INCOMPLETE DATA

 

US

 

Mar 9, 2001

 

Issued

 

May 16, 2006

 

7046831

 

TomoTherapy Incorporated

FLUENCE ADJUSTMENT FOR IMPROVED DELIVERY TO VOXELS WITHOUT REOPTIMIZATION

 

US

 

Mar 9, 2001

 

Issued

 

Dec 9, 2003

 

6661870

 

TomoTherapy Incorporated

METHOD FOR RECONSTRUCTION OF LIMITED DATA IMAGES USING FUSION-ALIGNED
REPROJECTION AND NORMAL-ERROR-ALIGNED REPROJECTION

 

US

 

Jun 11, 2002

 

Issued

 

Jul 5, 2005

 

6915005

 

TomoTherapy Incorporated

 

79

--------------------------------------------------------------------------------


 

METHOD FOR MODIFICATION OF RADIOTHERAPY TREATMENT DELIVERY

 

US

 

May 16, 2005

 

Issued

 

Mar 26, 2013

 

8406844

 

TomoTherapy Incorporated

METHOD AND APPARATUS FOR MODULATING A RADIATION BEAM

 

US

 

Feb 24, 2006

 

Issued

 

Jun 7, 2011

 

7957507

 

AccurayTomoTherapy Incorporated

SYSTEM AND METHOD OF DELIVERING RADIATION THERAPY TO A MOVING REGION OF INTEREST

 

US

 

Jul 21, 2006

 

Issued

 

Jul 1, 2014

 

8767917

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF TREATING A PATIENT WITH RADIATION THERAPY

 

US

 

May 10, 2006

 

Issued

 

Jul 31, 2012

 

8232535

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY
AND COUCH

 

US

 

Jul 21, 2006

 

Issued

 

Aug 15, 2017

 

9731148

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR EVALUATING QUALITY ASSURANCE CRITERIA IN DELIVERY OF A
TREATMENT PLAN

 

US

 

Jul 21, 2006

 

Issued

 

Aug 10, 2010

 

7773788

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR EVALUATING QUALITY ASSURANCE CRITERIA IN DELIVERY OF A
TREATMENT PLAN

 

US

 

Aug 10, 2010

 

Issued

 

May 14, 2013

 

8442287

 

TomoTherapy Incorporated

METHOD OF AND SYSTEM FOR PREDICTING DOSE DELIVERY

 

US

 

Jul 21, 2006

 

Issued

 

Dec 29, 2009

 

7639853

 

TomoTherapy Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80

--------------------------------------------------------------------------------


 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP AND SYSTEM FOR IMPLEMENTING
SAME

 

US

 

Jul 21, 2006

 

Issued

 

Jul 28, 2009

 

7567694

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF GENERATING CONTOUR STRUCTURES USING A DOSE VOLUME HISTOGRAM

 

US

 

Jul 21, 2006

 

Issued

 

Oct 27, 2009

 

7609809

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR EVALUATING DELIVERED DOSE

 

US

 

Jul 21, 2006

 

Issued

 

Jan 5, 2010

 

7643661

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR ADAPTING A RADIATION THERAPY TREATMENT PLAN BASED ON A
BIOLOGICAL MODEL

 

US

 

Jul 21, 2006

 

Issued

 

Aug 11, 2009

 

7574251

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR PROCESSING DATA RELATING TO A RADIATION THERAPY TREATMENT
PLAN

 

US

 

Jul 21, 2006

 

Issued

 

Dec 29, 2009

 

7639854

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF DETECTING A BREATHING PHASE OF A PATIENT RECEIVING
RADIATION THERAPY

 

US

 

Jul 21, 2006

 

Issued

 

Jul 24, 2012

 

8229068

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF EVALUATING DOSE DELIVERED BY A RADIATION THERAPY SYSTEM

 

US

 

Jul 21, 2006

 

Issued

 

Nov 23, 2010

 

7839972

 

TomoTherapy Incorporated

METHOD AND APPARATUS FOR CALIBRATING A RADIATION THERAPY TREATMENT SYSTEM

 

US

 

Jul 27, 2007

 

Issued

 

Sep 21, 2010

 

7801269

 

TomoTherapy Incorporated

 

81

--------------------------------------------------------------------------------


 

PATIENT SUPPORT DEVICE

 

US

 

Sep 4, 2008

 

Issued

 

Feb 28, 2012

 

8122542

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE AND METHOD OF OPERATION

 

US

 

Sep 4, 2008

 

Issued

 

Aug 31, 2010

 

7784127

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE AND METHOD OF OPERATION

 

US

 

Aug 31, 2010

 

Issued

 

Apr 24, 2012

 

8161585

 

TomoTherapy Incorporated

METHOD FOR ADAPTING FRACTIONATION OF A RADIATION THERAPY DOSE

 

US

 

Oct 27, 2008

 

Issued

 

Jul 17, 2012

 

8222616

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

US

 

Oct 27, 2008

 

Issued

 

Aug 13, 2013

 

8509383

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

US

 

Mar 5, 2009

 

Issued

 

Jun 18, 2013

 

8467497

 

TomoTherapy Incorporated

METHOD AND SYSTEM FOR IMPROVED IMAGE SEGMENTATION

 

US

 

Mar 4, 2009

 

Issued

 

Nov 5, 2013

 

8577115

 

TomoTherapy Incorporated

TARGET PEDESTAL ASSEMBLY AND METHOD OF PRESERVING THE TARGET

 

US

 

Feb 11, 2009

 

Issued

 

Nov 16, 2010

 

7835502

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF CONTOURING A TARGET AREA

 

US

 

Aug 28, 2009

 

Issued

 

Aug 12, 2014

 

8803910

 

TomoTherapy Incorporated

SYSTEM AND METHOD OF CALCULATING DOSE UNCERTAINTY

 

US

 

Aug 28, 2009

 

Issued

 

Jan 19, 2013

 

8363784

 

TomoTherapy Incorporated

 

82

--------------------------------------------------------------------------------


 

SYSTEM AND METHOD OF CALCULATING DOSE UNCERTAINTY

 

US

 

Jan 11, 2013

 

Issued

 

Dec 16, 2014

 

8913716

 

TomoTherapy Incorporated

PATIENT SUPPORT DEVICE WITH LOW ATTENTUATION PROPERTIES

 

US

 

Sep 29, 2010

 

Issued

 

Jun 23, 2015

 

9061141

 

TomoTherapy Incorporated

NON-VOXEL-BASED BROAD-BEAM (NVBB) ALGORITHM FOR INTENSITY MODULATED RADIATION
THERAPY DOSE CALCULATION AND PLAN OPTIMIZATION

 

US

 

Oct 29, 2010

 

Issued

 

Mar 19, 2013

 

8401148

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

US

 

Feb 19, 2014

 

Issued

 

Sep 13, 2016

 

9443633

 

Accuray Incorporated & TomoTherapy Incorporated

RADIATION TREATMENT PLANNING AND DELIVERY FOR MOVING TARGETS IN THE HEART

 

US

 

Mar 16, 2009

 

Issued

 

May 31, 2011

 

7953204

 

Accuray Incorporated and Cyberheart, Inc.

 

OUS Patent “Pending/Allowed” Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

APPLICATION
NUMBER

 

STATUS

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

European Patent Office

 

May 9, 2006

 

067701599

 

Pending

 

Accuray Incorporated

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

European Patent Office

 

Jun 27, 2006

 

067741652

 

Pending

 

Accuray Incorporated

 

83

--------------------------------------------------------------------------------


 

PATIENT POSITIONING ASSEMBLY - EPO

 

European Patent Office

 

Apr 5, 2005

 

057337362

 

Pending

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD- EPO

 

European Patent Office

 

Sep 14, 2001

 

019709450

 

Pending

 

Accuray Incorporated

TREATMENT DELIVERY OPTIMIZATION

 

European Patent Office

 

May 31, 2007

 

077773653

 

Pending

 

Accuray Incorporated

Dynamic Tracking of Moving Targets

 

European Patent Office

 

Aug 22, 2005

 

057915225

 

Pending

 

Accuray Incorporated

PARALLEL STEROVISION GEOMETRY IN IMAGE-GUIDED RADIOSURGERY

 

European Patent Office

 

May 30, 2007

 

077955359

 

Pending

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

European Patent Office

 

Oct 11, 2007

 

078527231

 

Pending

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

European Patent Office

 

Dec 11, 2008

 

088706437

 

Allowed

 

Accuray Incorporated

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

European Patent Office

 

Aug 12, 2009

 

098134182

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Germany

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

 

84

--------------------------------------------------------------------------------


 

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

European Patent Office

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

France

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Italy

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Sweden

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

United Kingdom

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

European Patent Office

 

Jul 2, 2010

 

107306813

 

Pending

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

Germany

 

Jan 28, 2011

 

117021220

 

Pending

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

European Patent Office

 

Jan 28, 2011

 

117021220

 

Pending

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

France

 

Jan 28, 2011

 

117021220

 

Pending

 

Accuray Incorporated

Magnetron Powered Linear Accelerator for Interleaved Multi-Energy Operation

 

United Kingdom

 

Jan 28, 2011

 

117021220

 

Pending

 

Accuray Incorporated

 

85

--------------------------------------------------------------------------------


 

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Germany

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

117072827

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Germany

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

France

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Italy

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Sweden

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

United Kingdom

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

 

86

--------------------------------------------------------------------------------


 

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

171589864

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

France

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

United Kingdom

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Italy

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

Sweden

 

Feb 23, 2011

 

131645608

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Apr 8, 2016

 

2012800109855

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2016102174030

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

European Patent Office

 

Jan 10, 2012

 

1270090411652

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

Japan

 

Jan 10, 2012

 

2016082013

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

Japan

 

Jan 10, 2012

 

2016082014

 

Pending

 

Accuray Incorporated

Automatic callibration for device with controlled motion range

 

Japan

 

Feb 6, 2012

 

2013553479

 

Pending

 

Accuray Incorporated

 

87

--------------------------------------------------------------------------------


 

*A METHOD FOR IMAGE-BASED MLC LEAF POSITION TRACKING BY TRANSFORMING CAMERA
IMAGES

 

World Intellectual Property Organization

 

Mar 21, 2016

 

PCTUS2016023463

 

Pending

 

Accuray Incorporated

*A METHOD FOR IMAGE-BASED MLC LEAF POSITION TRACKING BY TRANSFORMING CAMERA
IMAGES

 

World Intellectual Property Organization

 

Mar 21, 2016

 

PCTUS2016023456

 

Pending

 

Accuray Incorporated

*A METHOD FOR IMAGE-BASED MLC LEAF POSITION TRACKING BY TRANSFORMING CAMERA
IMAGES

 

World Intellectual Property Organization

 

Mar 21, 2016

 

PCTUS2016023450

 

Pending

 

Accuray Incorporated

MANIPULATION OF A RESPIRATORY MODEL VIA ADJUSTMENT OF PARAMETERS ASSOCIATED WITH
MODEL IMAGES

 

World Intellectual Property Organization

 

Jan 18, 2017

 

PCTUS1713980

 

Pending

 

Accuray Incorporated

PRESENTING A SEQUENCE OF IMAGES ASSOCIATED WITH A MOTION MODEL

 

World Intellectual Property Organization

 

Jan 18, 2017

 

PCTUS1713981

 

Pending

 

Accuray Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Jul 21, 2006

 

067882217

 

Published

 

TomoTherapy Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Jul 21, 2006

 

171501059

 

Pending

 

TomoTherapy Incorporated

 

88

--------------------------------------------------------------------------------


 

METHOD OF PLACING CONSTRAINTS ON A DEFORMATION MAP

 

European Patent Office

 

Jul 21, 2006

 

067882233

 

Published

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

European Patent Office

 

Oct 27, 2008

 

088418371

 

Published

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

China

 

Feb 19, 2014

 

2014800105675

 

Pending

 

Accuray Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Feb 19, 2014

 

147575765

 

Pending

 

Accuray Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

Hong Kong, SAR China

 

May 11, 2016

 

161053998

 

Pending

 

Accuray Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

Japan

 

Feb 19, 2014

 

2015558927

 

Published

 

Accuray Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

World Intellectual Property Organization

 

Feb 19, 2014

 

PCTUS2014017198

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT PLANNING AND DELIVERY FOR MOVING TARGETS IN THE HEART

 

World Intellectual Property Organization

 

Mar 16, 2009

 

PCTUS2009037298

 

Pending

 

Accuray Incorporated and Cyberheart, Inc.

 

89

--------------------------------------------------------------------------------


 

US Patent “Pending/Allowed” Matters

 

TITLE

 

COUNTRY

 

DATE
FILED

 

APPLICATION
NUMBER

 

STATUS

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

Mar 9, 2012

 

13417003

 

Pending

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Dec 18, 2013

 

14133111

 

Allowed

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Jan 23, 2017

 

15412958

 

Pending

 

Accuray Incorporated

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USER INTERFACE

 

US

 

Nov 8, 2011

 

13291830

 

Pending

 

Accuray Incorporated

DYNAMIC TRACKING OF MOVING TARGETS

 

US

 

Mar 10, 2015

 

14643579

 

Allowed

 

Accuray Incorporated

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

US

 

Sep 28, 2006

 

11540327

 

Pending

 

Accuray Incorporated

A NON-INVASIVE METHOD FOR USING 2D ANGIOGRAPHIC IMAGES FOR RADIOSURGICAL TARGET
DEFINITION

 

US

 

Jul 26, 2016

 

15219514

 

Pending

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Jan 8, 2016

 

14991428

 

Pending

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Jan 8, 2016

 

14991759

 

Pending

 

Accuray Incorporated

FIDUCIAL LOCALIZATION

 

US

 

Jun 18, 2008

 

12214771

 

Pending

 

Accuray Incorporated

Controlling Timing for X-ray Imaging Based on Target Motion

 

US

 

Mar 2, 2015

 

14634298

 

Pending

 

Accuray Incorporated

Rotatable Gantry Radiation Treatment System

 

US

 

Jun 28, 2016

 

15194978

 

Allowed

 

Accuray Incorporated

 

90

--------------------------------------------------------------------------------


 

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Mar 23, 2016

 

15078553

 

Pending

 

Accuray Incorporated

Medical imaging and image-guided radiation treatment

 

US

 

Jul 29, 2014

 

14446136

 

Pending

 

Accuray Incorporated

Radiation Treatment Delivery System with Outwardly Movable Radiation Treatment
Head Extending from Ring Gantry

 

US

 

Mar 19, 2015

 

14663075

 

Pending

 

Accuray Incorporated

TRACKING DURING RADIATION TREATMENT USING ULTRASOUND IMAGING

 

US

 

Jul 13, 2015

 

14798179

 

Pending

 

Accuray Incorporated

TUMOR TRACKING DURING RADIATION TREATMENT USING ULTRASOUND IMAGING

 

US

 

Jul 15, 2015

 

14800473

 

Pending

 

Accuray Incorporated

Radiation Treatment Delivery System With Translatable Ring Gantry

 

US

 

Apr 15, 2011

 

13088289

 

Allowed

 

Accuray Incorporated

APPARATUS FOR GENERATING MULTI-ENERGY X-RAY IMAGES AND METHODS OF USING THE SAME

 

US

 

Jul 12, 2016

 

15208049

 

Pending

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

13033584

 

Pending

 

Accuray Incorporated

IMAGE-BASED APERTURE VERIFICATION SYSTEM FOR MULTI-LEAF COLLIMATOR

 

US

 

Jan 27, 2016

 

15008232

 

Published

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

91

--------------------------------------------------------------------------------

 


 

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

US

 

Jan 27, 2016

 

15008239

 

Published

 

Accuray Incorporated

*A METHOD FOR IMAGE-BASED MLC LEAF POSITION TRACKING BY TRANSFORMING CAMERA
IMAGES

 

US

 

Dec 17, 2015

 

14973406

 

Published

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

MANIPULATION OF A RESPIRATORY MODEL VIA ADJUSTMENT OF PARAMETERS ASSOCIATED WITH
MODEL IMAGES

 

US

 

Jan 25, 2016

 

15005971

 

Pending

 

Accuray Incorporated

PRESENTING A SEQUENCE OF IMAGES ASSOCIATED WITH A MOTION MODEL

 

US

 

Jan 25, 2016

 

15005985

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

92

--------------------------------------------------------------------------------


 

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY
AND COUCH

 

US

 

Jul 21, 2006

 

11459161

 

Published

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

US

 

Feb 26, 2013

 

61769549

 

Pending

 

Accuray Incorporated & TomoTherapy Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated -

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

93

--------------------------------------------------------------------------------


 

OUS Patent “Pending/Allowed” Matters

 

TITLE

 

COUNTRY

 

DATE
FILED

 

APPLICATION
NUMBER

 

STATUS

 

OWNER

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY - PCT

 

European Patent Office

 

May 9, 2006

 

067701599

 

Pending

 

Accuray Incorporated

SUPER PRECISION REGISTRATION OF X-RAY IMAGES TO CONE BEAM CT FOR IMAGE-GUIDED
RADIOSURGERY - PCT

 

European Patent Office

 

Jun 27, 2006

 

067741652

 

Pending

 

Accuray Incorporated

PATIENT POSITIONING ASSEMBLY - EPO

 

European Patent Office

 

Apr 5, 2005

 

057337362

 

Allowed

 

Accuray Incorporated

TREATMENT DELIVERY OPTIMIZATION

 

European Patent Office

 

May 31, 2007

 

077773653

 

Pending

 

Accuray Incorporated

Dynamic Tracking of Moving Targets

 

European Patent Office

 

Aug 22, 2005

 

057915225

 

Allowed

 

Accuray Incorporated

TARGET TRACKING USING DIRECT TARGET REGISTRATION

 

European Patent Office

 

Oct 11, 2007

 

078527231

 

Pending

 

Accuray Incorporated

USE OF A SINGLE X-RAY IMAGE IN A STEREO IMAGING PAIR FOR QUALITY ASSURANCE OF
TRACKING

 

European Patent Office

 

Dec 11, 2008

 

088706437

 

Published

 

Accuray Incorporated

 

94

--------------------------------------------------------------------------------


 

SEVEN DEGREES OR MORE OF FREEDOM ROBOTIC MANIPULATOR HAVING AT LEAST ONE
REDUNDANT JOINT

 

European Patent Office

 

Aug 12, 2009

 

098134182

 

Pending

 

Accuray Incorporated

TRAVELING WAVE LINAC FOR INTERLEAVED MULTIPLE ENERGY OPERATION

 

Germany

 

Jan 25, 2010

 

107013062

 

Pending

 

Accuray Incorporated

INTERLEAVING MULTI-ENERGY X-RAY ENERGY OPERATION OF A STANDING WAVE LINEAR
ACCELERATOR USING ELECTRONIC SWITCHES

 

European Patent Office

 

Jul 2, 2010

 

107306813

 

Pending

 

Accuray Incorporated

Versatile High Stability Image Guided Radiation Treatment Delivery Systems and
Related Treatment Delivery Methods

 

European Patent Office

 

Feb 23, 2011

 

171589864

 

Published

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2016102180173

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

China

 

Jan 10, 2012

 

2016102174030

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

European Patent Office

 

Jan 10, 2012

 

127009041

 

Allowed

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

European Patent Office

 

Jan 10, 2012

 

171994544

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM WITH RING GANTRY

 

Japan

 

Jan 10, 2012

 

2016082013

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT DELIVERY SYSTEM

 

Japan

 

Jan 10, 2012

 

2016082014

 

Pending

 

Accuray Incorporated

 

95

--------------------------------------------------------------------------------


 

IMAGE-BASED APERATURE VERIFICATION SYSTEM FOR MULTI-LEAF COLLIMATOR

 

China

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

IMAGE-BASED APERATURE VERIFICATION SYSTEM FOR MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

China

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

European Patent Office

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

Japan

 

Mar 21, 2016

 

 

 

Pending

 

Accuray Incorporated

[*****]

 

China

 

[*****]

 

 

 

Pending

 

Accuray Incorporated

[*****]

 

European Patent Office

 

[*****]

 

 

 

Pending

 

Accuray Incorporated

[*****]

 

Japan

 

[*****]

 

 

 

Pending

 

Accuray Incorporated

MANIPULATION OF A RESPIRATORY MODEL VIA ADJUSTMENT OF PARAMETERS ASSOCIATED WITH
MODEL IMAGES

 

World Intellectual Property Organization

 

Jan 18, 2017

 

PCTUS1713980

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

96

--------------------------------------------------------------------------------


 

PRESENTING A SEQUENCE OF IMAGES ASSOCIATED WITH A MOTION MODEL

 

World Intellectual Property Organization

 

Jan 18, 2017

 

PCTUS1713981

 

Pending

 

Accuray Incorporated

[*****]

 

World Intellectual Property Organization

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

World Intellectual Property Organization

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

RADIATION THERAPY IMAGING AND DELIVERY UTILIZING COORDINATED MOTION OF GANTRY,
COUCH AND MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Jul 21, 2006

 

171501059

 

Published

 

TomoTherapy Incorporated

SYSTEM AND METHOD FOR MOTION ADAPTIVE OPTIMIZATION FOR RADIATION THERAPY
DELIVERY

 

European Patent Office

 

Oct 27, 2008

 

088418371

 

Published

 

TomoTherapy Incorporated

MULTI LEAF COLLIMATOR AND SYSTEM FOR COLLIMATING A THERAPEUTIC RADIATION BEAM

 

China

 

Feb 19, 2014

 

2017107010830

 

Pending

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

European Patent Office

 

Feb 19, 2014

 

147575765

 

Pending

 

TomoTherapy Incorporated

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

Hong Kong, SAR China

 

May 11, 2016

 

161053998

 

Pending

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

97

--------------------------------------------------------------------------------


 

ELECTROMAGNETICALLY ACTUATED MULTI-LEAF COLLIMATOR

 

Japan

 

Feb 19, 2014

 

2015558927

 

Published

 

TomoTherapy Incorporated

[*****]

 

World Intellectual Property Organization

 

[*****]

 

[*****]

 

Pending

 

TomoTherapy Incorporated

RADIATION TREATMENT PLANNING AND DELIVERY FOR MOVING TARGETS IN THE HEART

 

World Intellectual Property Organization

 

Mar 16, 2009

 

PCTUS2009037298

 

Pending

 

Accuray Incorporated and Cyberheart, Inc.

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

98

--------------------------------------------------------------------------------

 


 

US Patent “Pending/Allowed” Matters

 

TITLE

 

COUNTRY

 

DATE FILED

 

APPLICATION
NUMBER

 

STATUS

 

Owner

ROBOTIC ARM FOR PATIENT POSITIONING ASSEMBLY

 

US

 

Mar 9, 2012

 

13417003

 

Pending

 

Accuray Incorporated

FRAMELESS RADIOSURGERY TREATMENT SYSTEM AND METHOD

 

US

 

Jan 23, 2017

 

15412958

 

Pending

 

Accuray Incorporated

TREATMENT PLANNING SOFTWARE AND CORRESPONDING USER INTERFACE

 

US

 

Nov 8, 2011

 

13291830

 

Pending

 

Accuray Incorporated

RADIATION TREATMENT PLANNING USING FOUR-DIMENSIONAL IMAGING DATA

 

US

 

Sep 28, 2006

 

11540327

 

Published

 

Accuray Incorporated

A NON-INVASIVE METHOD FOR USING 2D ANGIOGRAPHIC IMAGES FOR RADIOSURGICAL TARGET
DEFINITION

 

US

 

Jul 26, 2016

 

15219514

 

Pending

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Jan 8, 2016

 

14991428

 

Published

 

Accuray Incorporated

Automatic correlation modeling of an internal target

 

US

 

Jan 8, 2016

 

14991759

 

Pending

 

Accuray Incorporated

 

99

--------------------------------------------------------------------------------


 

FIDUCIAL LOCALIZATION

 

US

 

Jun 18, 2008

 

12214771

 

Allowed

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Mar 23, 2016

 

15078553

 

Pending

 

Accuray Incorporated

IMAGING METHODS FOR IMAGE-GUIDED RADIATION TREATMENT

 

US

 

Jul 29, 2014

 

14446136

 

Allowed

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

Radiation Treatment Delivery System with Outwardly Movable Radiation Treatment
Head Extending from Ring Gantry

 

US

 

Mar 19, 2015

 

14663075

 

Pending

 

Accuray Incorporated

TRACKING DURING RADIATION TREATMENT USING ULTRASOUND IMAGING

 

US

 

Jul 13, 2015

 

14798179

 

Pending

 

Accuray Incorporated

TUMOR TRACKING DURING RADIATION TREATMENT USING ULTRASOUND IMAGING

 

US

 

Jul 15, 2015

 

14800473

 

Pending

 

Accuray Incorporated

Radiation Treatment Delivery System With Translatable Ring Gantry

 

US

 

Jun 5, 2017

 

15614039

 

Published

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

100

--------------------------------------------------------------------------------


 

APPARATUS FOR GENERATING MULTI-ENERGY X-RAY IMAGES AND METHODS OF USING THE SAME

 

US

 

Jul 12, 2016

 

15208049

 

Pending

 

Accuray Incorporated

Gantry Image Guided Radiotherapy System And Related Treatment Delivery Methods

 

US

 

Feb 23, 2011

 

13033584

 

Pending

 

Accuray Incorporated

IMAGE-BASED APERTURE VERIFICATION SYSTEM FOR MULTI-LEAF COLLIMATOR

 

US

 

Jan 27, 2016

 

15008232

 

Published

 

Accuray Incorporated

VERIFICATION OF LEAF POSITIONS FOR MULTI-LEAF COLLIMATOR USING MULTIPLE
VERIFICATION SYSTEMS

 

US

 

Jan 27, 2016

 

15008239

 

Published

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

MANIPULATION OF A RESPIRATORY MODEL VIA ADJUSTMENT OF PARAMETERS ASSOCIATED WITH
MODEL IMAGES

 

US

 

Jan 25, 2016

 

15005971

 

Published

 

Accuray Incorporated

PRESENTING A SEQUENCE OF IMAGES ASSOCIATED WITH A MOTION MODEL

 

US

 

Jan 25, 2016

 

15005985

 

Published

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

101

--------------------------------------------------------------------------------


 

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

102

--------------------------------------------------------------------------------


 

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

Accuray Incorporated

[*****]

 

US

 

[*****]

 

[*****]

 

Pending

 

TomoTherapy Incorporated

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

103

--------------------------------------------------------------------------------


 

Schedule 4.9
Litigation, Governmental Proceedings and Other Notice Events

 

·                                          [*****]

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.1
Debt; Contingent Obligations

 

· · Reimbursement obligations in respect of:

 

o · the Standby Letter of Credit issued to Hintex B.V., Netherlands for EUR
11,838 in November 2010; and

 

o · the Standby Letter of Credit issued to Pacific Gas and Electric Company, USA
for $133,100 in November 2011.

 

· · [*****]

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.2
Liens

 

· · Liens in connection with:

 

o · Certificate of Deposit #8046436708 held by Wells Fargo Bank, N.A., as
collateral against the Standby Letter of Credit issued to Hintex B.V.,
Netherlands for EUR 11,838 in November 2010; and

 

o · Certificate of Deposit #6421121341 held by Wells Fargo Bank, N.A., as
collateral against the Standby Letter of Credit issued to Pacific Gas and
Electric Company, USA for $133,100 in November 2011.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.7
Permitted Investments

 

· · Investments:

 

Owner

 

Description

 

Current Units as
of 0309/3130/17

 

Currency

 

Security
Type

 

Securities
Account

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

Accuray Incorporated

 

[*****]

 

[*****]

 

USD

 

[*****]

 

Merill Lynch Wealth Management

 

· · Intercompany Loans:

 

·      Agreement, dated as of September 20, 2007, between TomoTherapy
Incorporated, as creditor, and TomoTherapy Europe SARL, as Company, as amended. 
As of March 31, 2017, there was [*****] outstanding with respect to this loan.

 

··                                    Loan between Accuray Incorporated, as
lender, and Accuray Medical Equipment (Russia) LLC, as debtor.  As of
March 31,September 30, 2017, there was [*****] outstanding with respect to this
loan.

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

· · Equity in subsidiaries:

 

Owner

 

Subsidiary

 

Balance as of 39/3130/17

Accuray Incorporated

 

Accuray International SARL

 

[*****]

Accuray Incorporated

 

Accuray Brasil

 

[*****]

TomoTherapy Incorporated

 

TomoTherapy Europe SARL

 

[*****]

TomoTherapy Incorporated

 

Accuray Accelerator Technology Company Inc.

 

[*****]

 

· · Other Investments:

 

Accuray Incorporated owns [*****] Series A preferred[*****]shares of common
stock inof [*****]. At November 30, 2017, these shares were valued at
approximately $[*****]

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

2

--------------------------------------------------------------------------------


 

Schedule 5.8
Affiliate Transactions

 

None.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.14
Deposit Accounts and Securities Accounts

 

Entity

 

Bank

 

Address

 

Account #

 

Description

 

Currency

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Main Operating

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Payroll Account

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Lockbox Account

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Restricted cash

 

USD

Accuray Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Restricted cash

 

USD

TomoTherapy Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Main Operating

 

USD

TomoTherapy Incorporated

 

Wells Fargo

 

400 Hamilton Ave. Palo Alto, CA 94301

 

[*****]

 

Lockbox Account

 

USD

Accuray Incorporated

 

Merill Lynch Wealth Management

 

2049 Century Park E, 11/12 FL; Century City, CA 90067

 

[*****]

 

Short-term investments

 

USD

Accuray Incorporated

 

Wells Fargo Securities

 

45 Fremont St.
34th Floor;
San Francisco, CA 94104

 

[*****]

 

Short term investments – no securities in the account as of date

 

USD

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Schedule 7.4 — Post-Closing Requirements

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.                                      Borrowers shall, within five
(5) Business Days of the Closing Date, deliver to Agent such evidence as Agent
may reasonably request that that certain Irrevocable Standby Letter of Credit
Number: IS0497291U, issued by Wells Fargo Bank, N.A. on March 10, 2017 has been
terminated and that the account or certificate of deposit which cash
collateralized such letter of credit has been closed and all funds available in
such account or certificate of deposit have been transferred to a deposit
account subject to Deposit Account Control Agreement with Agent;

 

2.                                      Borrowers shall within fourteen (14)
days of the Closing Date, deliver to Agent additional insured, lender’s loss
payable and notice of cancellation endorsements with respect to the insurance
maintained by Borrowers, all in form and substance reasonably satisfactory to
Agent;

 

3.                                      Borrowers shall within thirty (30) days
of the Closing Date, deliver to Agent, all in form and substance reasonably
satisfactory to Agent:

 

(a)                                 a Securities Account Control — Consent
Agreement with Wells Fargo Securities, LLC, with respect to account no. [*****];
and

 

(b)                                 a Pledged Collateral Account Control
Agreement with Merrill Lynch, Pierce, Fenner & Smith Incorporated with respect
to account no. [*****]; and

 

4.                                      Borrowers shall within ninety (90) days
of the Closing Date, deliver to Agent, in form and substance reasonably
satisfactory to Agent, a Landlord’s Subordination of Lien with KR Chesapeake
Commons, LLC with respect to the real property commonly known as 1310-1314 and
1320 Chesapeake Terrace, Sunnyvale, California.; and

 

5.                                      Borrowers shall within thirty (30) days
of the First Amendment Effective Date, deliver to Agent, in form and substance
reasonably satisfactory to Agent, an Amended and Restated Securities Account
Control — Consent Agreement with Wells Fargo Securities, LLC, with respect to
account no. [*****].

 

Borrowers’ failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrowers’ failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

1

--------------------------------------------------------------------------------


 

Schedule 9.1 — Collateral

 

The Collateral consists of all of Borrowers’ assets, including without
limitation, all of Borrowers’ right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:

 

(a)                                 all goods, Accounts (including health-care
insurance receivables), equipment, Inventory, contract rights or rights to
payment of money, leases, license agreements, franchise agreements, General
Intangibles, Intellectual Property, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, securities accounts, fixtures, letter of
credit rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located;

 

(b)                                 all of Borrowers’ books and records relating
to any of the foregoing; and

 

(c)                                  any and all claims, rights and interests in
any of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds and
insurance proceeds of any or all of the foregoing.

 

Notwithstanding anything to the contrary of the foregoing, Collateral shall not
include Excluded Property.

 

1

--------------------------------------------------------------------------------


 

Schedule 9.2
Location of Collateral

 

Company

 

Chief Executive Office

 

Chief Place of Business

 

Books and Records

Accuray Incorporated

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

1209 Deming Way
Madison, WI 53717

TomoTherapy Incorporated

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

 

1310 Chesapeake Terrace
Sunnyvale, CA 94089

1209 Deming Way
Madison, WI 53717

 

--------------------------------------------------------------------------------


 

Street Address

 

City

 

State or
Country

 

Zip Code

 

Inventory
Values
as of
March 31,
2017

 

Nature of
such
Location

 

Name and
address of
third3rd party
warehouse
owning or
operating that
location

 

Inventory
Balance as of
September 30,
2017

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

 

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

 

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

 

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

Location

 

Sum of
Netbook
(USD)

 

Asset Location

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

 

Total

 

[*****]

 

 

 

[*****]

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

CIP Location

 

Amount (USD)

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

Total

 

[*****]

 

 

 

--------------------------------------------------------------------------------

[*****] Asterisks indicate that confidential information has been omitted and
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------